Exhibit 10.1

$700,000,000.00

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 24, 2007,

among

LINENS ‘N THINGS, INC.
and
LINENS ‘N THINGS CENTER, INC.,
as US Borrowers,

LINENS ‘N THINGS CANADA CORP.,
as Canadian Borrower,

LINENS HOLDING CO.
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

UBS SECURITIES LLC,
as Arranger and Bookmanager,

UBS AG, STAMFORD BRANCH,
as an Issuing Bank, US Administrative Agent and US Co-Collateral Agent,

UBS AG CANADA BRANCH,
as Canadian Co-Collateral Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Co-Collateral Agent, Co-Documentation Agent and an Issuing Bank,

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA),
as Canadian Administrative Agent, Canadian Co-Collateral Agent and Canadian
Swingline
Lender,

UBS LOAN FINANCE LLC,
as US Swingline Lender,

UBS SECURITIES LLC and BEAR, STEARNS & CO. INC.,
as Joint Book-Runners,

BEAR, STEARNS & CO. INC.,
as Co-Syndication Agent,

WELLS FARGO RETAIL FINANCE, LLC,

as Co-Documentation Agent,

and

THE CIT GROUP/BUSINESS CREDIT, INC.,
as Co-Syndication Agent


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

ARTICLE I. DEFINITIONS

 

2

 

 

 

 

Section 1.01.

Defined Terms

 

2

Section 1.02.

Classification of Loans and Borrowings

 

55

Section 1.03.

Terms Generally

 

55

Section 1.04.

Accounting Terms; GAAP

 

56

Section 1.05.

Resolution of Drafting Ambiguities

 

56

 

 

 

 

ARTICLE II. THE CREDITS

 

56

 

 

 

 

Section 2.01.

Commitments

 

56

Section 2.02.

Loans

 

57

Section 2.03.

Borrowing Procedure

 

58

Section 2.04.

Evidence of Debt; Repayment of Loans

 

63

Section 2.05.

Fees

 

64

Section 2.06.

Interest on Loans

 

65

Section 2.07.

Termination and Reduction of Commitments

 

67

Section 2.08.

Interest Elections

 

67

Section 2.09.

[Intentionally Deleted].

 

69

Section 2.10.

Optional and Mandatory Prepayments of Loans

 

69

Section 2.11.

Alternate Rate of Interest

 

73

Section 2.12.

Yield Protection

 

74

Section 2.13.

Breakage Payments

 

75

Section 2.14.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

76

Section 2.15.

Taxes

 

78

Section 2.16.

Mitigation Obligations; Replacement of Lenders

 

82

Section 2.17.

Swingline Loans

 

83

Section 2.18.

Letters of Credit

 

86

Section 2.19.

Increase in Commitments

 

92

Section 2.20.

Determination of Borrowing Base

 

94

Section 2.21.

Determination of Canadian Borrowing Base

 

97

Section 2.22.

Collection Allocation Mechanism

 

101

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

 

103

 

 

 

 

Section 3.01.

Organization; Powers

 

103

Section 3.02.

Authorization; Enforceability

 

104

Section 3.03.

No Conflicts

 

104

Section 3.04.

Financial Statements; Projections

 

104

Section 3.05.

Properties

 

105

Section 3.06.

Intellectual Property

 

106

Section 3.07.

Equity Interests and Subsidiaries

 

106

Section 3.08.

Litigation; Compliance with Laws

 

107

 

i


--------------------------------------------------------------------------------


 

Section 3.09.

Agreements

 

108

Section 3.10.

Federal Reserve Regulations

 

108

Section 3.11.

Investment Company Act

 

108

Section 3.12.

Use of Proceeds

 

108

Section 3.13.

Taxes

 

108

Section 3.14.

No Material Misstatements

 

109

Section 3.15.

Labor Matters

 

109

Section 3.16.

Solvency

 

109

Section 3.17.

Employee Benefit Plans

 

110

Section 3.18.

Environmental Matters

 

110

Section 3.19.

Insurance

 

112

Section 3.20.

Security Documents

 

112

Section 3.21.

[Intentionally Omitted]

 

113

Section 3.22.

Anti-Terrorism Law

 

113

Section 3.23.

[Intentionally Deleted]

 

114

Section 3.24.

Executive Offices; Location of Material Inventory

 

114

Section 3.25.

Accuracy of Borrowing Base

 

114

Section 3.26.

[Intentionally Omitted.]

 

114

Section 3.27.

Common Enterprise

 

114

 

 

 

 

ARTICLE IV. CONDITIONS TO CREDIT EXTENSIONS

 

115

 

 

 

 

Section 4.01.

Conditions to Effectiveness of this Agreement

 

115

Section 4.02.

Conditions to All Credit Extensions

 

119

 

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

 

120

 

 

 

 

Section 5.01.

Financial Statements, Reports, etc.

 

120

Section 5.02.

Litigation and Other Notices

 

123

Section 5.03.

Existence; Businesses and Properties

 

124

Section 5.04.

Insurance

 

124

Section 5.05.

Obligations and Taxes

 

125

Section 5.06.

Employee Benefits

 

126

Section 5.07.

Maintaining Records; Access to Properties and Inspections; Annual Meetings

 

127

Section 5.08.

Use of Proceeds

 

127

Section 5.09.

Compliance with Environmental Laws; Environmental Reports

 

127

Section 5.10.

[Intentionally Deleted]

 

128

Section 5.11.

Additional Collateral; Additional Guarantors

 

128

Section 5.12.

Security Interests; Further Assurances

 

129

Section 5.13.

Information Regarding Collateral

 

130

Section 5.14.

Post-Closing Collateral Matters

 

131

Section 5.15.

Affirmative Covenants with Respect to Leases

 

131

Section 5.16.

Interest Rate Agreements

 

131

 

 

 

 

ARTICLE VI. NEGATIVE COVENANTS

 

131

 

ii


--------------------------------------------------------------------------------


 

Section 6.01.

Indebtedness

 

131

Section 6.02.

Liens

 

133

Section 6.03.

Sale and Leaseback Transactions

 

135

Section 6.04.

Investment, Loan and Advances

 

135

Section 6.05.

Mergers and Consolidations

 

137

Section 6.06.

Asset Sales

 

138

Section 6.07.

Acquisitions

 

138

Section 6.08.

Dividends

 

139

Section 6.09.

Transactions with Affiliates

 

139

Section 6.10.

Financial Covenants

 

141

Section 6.11.

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

 

142

Section 6.12.

Limitation on Certain Restrictions on Subsidiaries

 

142

Section 6.13.

Limitation on Issuance of Capital Stock

 

143

Section 6.14.

Limitation on Creation of Subsidiaries

 

144

Section 6.15.

Business

 

144

Section 6.16.

Limitation on Accounting Changes

 

144

Section 6.17.

Fiscal Year

 

144

Section 6.18.

No Further Negative Pledge

 

144

Section 6.19.

Anti-Terrorism Law; Anti-Money Laundering

 

145

Section 6.20.

Embargoed Person

 

145

 

 

 

 

ARTICLE VII. GUARANTEE

 

145

 

 

 

 

Section 7.01.

The Guarantee

 

145

Section 7.02.

Obligations Unconditional

 

146

Section 7.03.

Reinstatement

 

147

Section 7.04.

Subrogation; Subordination

 

147

Section 7.05.

Remedies

 

148

Section 7.06.

Instrument for the Payment of Money

 

148

Section 7.07.

Continuing Guarantee

 

148

Section 7.08.

General Limitation on Guarantee Obligations

 

148

Section 7.09.

Release of Guarantors

 

148

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT

 

149

 

 

 

 

Section 8.01.

Events of Default

 

149

Section 8.02.

Rescission

 

151

Section 8.03.

Application of Proceeds

 

152

 

 

 

 

ARTICLE IX. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

 

153

 

 

 

 

Section 9.01.

Collateral Accounts

 

153

Section 9.02.

Accounts; Cash Management

 

154

Section 9.03.

Inventory

 

158

Section 9.04.

Borrowing Base-Related Reports

 

158

 

iii


--------------------------------------------------------------------------------


 

Section 9.05.

Rescission of Activation Notice

 

159

 

 

 

 

ARTICLE X. THE ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS

 

160

 

 

 

 

Section 10.01.

Appointment and Authority

 

160

Section 10.02.

Rights as a Lender

 

160

Section 10.03.

Exculpatory Provisions

 

161

Section 10.04.

Reliance by Agent

 

162

Section 10.05.

Delegation of Duties

 

162

Section 10.06.

Resignation of Agent

 

162

Section 10.07.

Non-Reliance on Agent and Other Lenders

 

163

Section 10.08.

No Other Duties, etc

 

163

Section 10.09.

Indemnification

 

163

Section 10.10.

Overadvances

 

164

Section 10.11.

Concerning the Collateral and the Related Loan Documents

 

164

Section 10.12.

Field Audit, Examination Reports and Other Reports

 

165

 

 

 

 

ARTICLE XI. MISCELLANEOUS

 

165

 

 

 

 

Section 11.01.

Notices

 

165

Section 11.02.

Waivers; Amendment

 

170

Section 11.03.

Expenses; Indemnity; Damage Waiver

 

173

Section 11.04.

Successors and Assigns

 

175

Section 11.05.

Survival of Agreement

 

178

Section 11.06.

Counterparts; Integration; Effectiveness; Electronic Execution

 

178

Section 11.07.

Severability

 

178

Section 11.08.

Right of Setoff

 

179

Section 11.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

179

Section 11.10.

Waiver of Jury Trial

 

180

Section 11.11.

Headings

 

180

Section 11.12.

Treatment of Certain Information; Confidentiality

 

180

Section 11.13.

USA PATRIOT Act Notice

 

181

Section 11.14.

Interest Rate Limitation

 

181

Section 11.15.

Lender Addendum

 

181

Section 11.16.

Obligations Absolute

 

181

Section 11.17.

Dollar Equivalent Calculations

 

182

Section 11.18.

Judgment Currency

 

182

Section 11.19.

Special Provisions Relating to Currencies Other Than Dollars

 

183

Section 11.20.

Intercreditor Agreement

 

183

 

 

 

 

ARTICLE XII.

 

184

 

 

 

 

AMENDMENT AND RESTATEMENT OF ORIGINAL CREDIT AGREEMENT

 

184

 

 

 

 

Section 12.01.

Acknowledgments

 

184

Section 12.02.

Adjustments to Borrowings and Commitments

 

185

 

iv


--------------------------------------------------------------------------------


 

ANNEXES

 

 

Annex I

Applicable Margin

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

Schedule 1.01(a)

Refinancing Indebtedness to Be Repaid

 

 

Schedule 1.01(b)

Subsidiary Guarantors

 

 

Schedule 1.01(c)

Existing Letters of Credit

 

 

Schedule 3.03

Governmental Approvals; Compliance with Laws

 

 

Schedule 3.09

Material Agreements

 

 

Schedule 3.19

Insurance

 

 

Schedule 3.21

Acquisition Documents (from the Original Credit Agreement)

 

 

Schedule 3.24

Location of Material Inventory

 

 

Schedule 4.01(g)

Local Counsel

 

 

Schedule 5.14

Post-Closing Matters

 

 

Schedule 6.01(b)

Existing Indebtedness (from the Original Credit Agreement)

 

 

Schedule 6.02(c)

Existing Liens (from the Original Credit Agreement)

 

 

Schedule 6.04(b)

Existing Investments (from the Original Credit Agreement)

 

 

Schedule 9.02

Accounts and Lockboxes

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Exhibit A

Form of Administrative Questionnaire

 

 

Exhibit B

Form of Assignment and Assumption

 

 

Exhibit C

Form of Borrowing Request

 

 

Exhibit D

Form of Compliance Certificate

 

 

Exhibit E

Form of Interest Election Request

 

 

Exhibit F

Form of Joinder Agreement

 

 

Exhibit G

Form of Landlord Access Agreement

 

 

Exhibit H

Form of LC Request

 

 

Exhibit I

Form of Lender Addendum

 

 

Exhibit K-1

Form of Revolving Note

 

 

Exhibit K-2

Form of Canadian Revolving Note

 

 

Exhibit K-3

Form of US Swingline Note

 

 

Exhibit K-4

Form of Canadian Swingline Note

 

 

Exhibit K-5

Form of Discount Note

 

 

Exhibit L-1

Form of Perfection Certificate

 

 

Exhibit L-2

Form of Perfection Certificate Supplement

 

 

Exhibit N

Form of Opinion of Company Counsel

 

 

Exhibit P

Form of Intercompany Note

 

 

Exhibit Q

Form of Non-Bank Certificate

 

 

Exhibit S

Form of Borrowing Base Certificate

 

 

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May
24, 2007 is among LINENS ‘N THINGS, INC., a Delaware corporation (“LNT”) and
LINENS ‘N THINGS CENTER, INC., a California corporation (“LNT Center” and
together with LNT the “US Borrowers” and each individually a “US Borrower”),
LINENS ‘N THINGS CANADA CORP., a Nova Scotia unlimited company (“Canadian
Borrower” and together with US Borrowers, the “Borrowers”); LINENS HOLDING CO.,
a Delaware corporation (“Holdings”); the Subsidiary Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
to it in Article I); the Lenders; UBS SECURITIES LLC (“UBSS”), as lead arranger
(in such capacity, “Arranger”) and as documentation agent (in such capacity,
“Documentation Agent”); UBS LOAN FINANCE LLC (“UBS”), as US swingline lender (in
such capacity, “US Swingline Lender”); BEAR, STEARNS & CO. INC., (“Bear
Stearns”), as co-syndication agent (in such capacity, “Syndication Agent”); UBS
AG, STAMFORD BRANCH, as an issuing bank, as US administrative agent (in such
capacity, “US Administrative Agent”) for the Lenders and as US co-collateral
agent (in such capacity, the “US Co-Collateral Agent”) for the Secured Parties
and the Issuing Bank; UBS AG CANADA BRANCH, as Canadian co-collateral agent (in
such capacity, the “Canadian Co-Collateral Agent”) for the Secured Parties and
the Issuing Bank; WACHOVIA BANK, NATIONAL ASSOCIATION, as US co-collateral agent
(together with US Co-Collateral Agent, the “US Collateral Agents”) for the
Secured Parties and the Issuing Bank and as an issuing bank; WACHOVIA CAPITAL
FINANCE CORPORATION (CANADA), as Canadian administrative agent (in such
capacity, the “Canadian Administrative Agent” together with the US
Administrative Agent, the “Administrative Agents”) for the Lenders, as Canadian
co-collateral agent (together with Canadian Co-Collateral Agent, the “Canadian
Collateral Agents”; the US Collateral Agents and the Canadian Collateral Agents
are collectively referred to herein as the “Collateral Agents”) for the Secured
Parties and the Issuing Bank, as an issuing bank, and as Canadian swingline
lender (in such capacity, “Canadian Swingline Lender” and together with US
Swingline Lender, the “Swingline Lenders”).

WITNESSETH:

WHEREAS, the Loan Parties, the Agents and the lenders named therein (such
lenders being the “Original Lenders”) are party to that certain $600 million
Credit Agreement dated as of February 14, 2006 (as amended, supplemented and
modified, the “Original Credit Agreement”) pursuant to which the Original
Lenders agreed to extend credit in the form of revolving loans, swingline loans
and letters of credit on the terms, and subject to the conditions, set forth in
the Original Credit Agreement.

WHEREAS, the Administrative Borrower, for itself and on behalf of the other Loan
Parties, has requested that the Agents and the Lenders increase the maximum
amount of credit available from time to time to $700 million at any one time
outstanding and otherwise amend and restate the Original Credit Agreement in its
entirety in the form of this Agreement.

WHEREAS, the Agents and the Lenders have agreed to amend and restate the
Original Credit Agreement in its entirety as set forth in this Agreement.


--------------------------------------------------------------------------------


WHEREAS, the Loan Parties acknowledge and agree that the security interests
granted to the Collateral Agents, for themselves and on behalf of the Secured
Parties pursuant to the Original Credit Agreement and the Security Documents (as
defined in the Original Credit Agreement) executed in connection therewith,
shall remain in full force and effect in accordance with the Original Credit
Agreement and shall continue to secure the Obligations (as hereinafter defined).

WHEREAS, the Loan Parties acknowledge and agree that (i) the Obligations (as
hereinafter defined) represent, among other things, the increase, amendment,
restatement, renewal, extension and modification of the Obligations (as defined
in the Original Credit Agreement) arising in connection with the Original Credit
Agreement and the other Security Documents executed in connection therewith;
(ii) the parties hereto intend that the Original Credit Agreement and the
Security Documents, executed in connection therewith and the collateral pledged
thereunder, shall secure, without interruption or impairment of any kind, all
existing Obligations under the Original Credit Agreement and the Security
Documents, executed in connection therewith, as so increased, amended, restated,
restructured, renewed, extended and/or modified hereunder, together with the
Obligations (as hereinafter defined); (iii) all Liens created by the Original
Credit Agreement and the Security Documents executed in connection therewith are
hereby ratified, confirmed and continued in full force and effect; and (iv) the
Loan Documents (as hereinafter defined) are intended to restate, renew, extend,
amend and/or modify the Original Credit Agreement and the Security Documents,
executed in connection therewith.

WHEREAS, the parties hereto intend that the provisions of the Original Credit
Agreement and the other Security Documents executed in connection therewith, to
the extent restructured, restated, renewed, extended, consolidated, amended and
modified hereby, are hereby superseded and replaced by the provisions hereof and
of the Loan Documents.

NOW, THEREFORE, the parties hereto agree that the Original Credit Agreement is
hereby amended and restated in full as follows:


ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or US Swingline Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

2


--------------------------------------------------------------------------------


“Acceptance Fee” shall have the meaning assigned to such term in Section
2.06(d).

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts” as such term is defined in the UCC as in
effect on the date hereof in the State of New York or as defined in the PPSA, as
applicable, in which such Person now or hereafter has rights and shall include,
without limitation, Credit Card Receivables.

“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of November 8, 2005 (as amended, supplemented or otherwise modified from time to
time) by and among Holdings, Linens Merger Sub Co. and LNT which provided for
the acquisition (the “Acquisition”) of all of the business of LNT (the “Acquired
Business”).

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Holdings or any of its
Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement, and the other documents listed on Schedule 3.21 to the Original
Credit Agreement.

“Activation Notice” has the meaning assigned to such term in Section 9.02.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the applicable
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agents” shall have the meaning assigned to such term in the
preamble hereto.

3


--------------------------------------------------------------------------------


“Administrative Borrower” shall mean LNT Center, or any successor entity serving
in that role pursuant to Section 2.03(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09 , the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agents and the Collateral Agents; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%.  If the US Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the US Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Base Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee”.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Swingline Loan, as the case may be, the applicable percentage set forth in
Annex I under the appropriate caption.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Approved Currency” shall mean each of dollars and Canadian dollars.

4


--------------------------------------------------------------------------------


“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger, amalgamation or
consolidation and including any Sale and Leaseback Transaction) of any property
excluding (i) sales of Inventory, (ii) dispositions of Cash Equivalents and
(iii) leases or subleases of less than all or substantially all of the Stores,
in each case, in the ordinary course of business, by Holdings or any of its
Subsidiaries and (b) any issuance or sale of any Equity Interests of any
Subsidiary of Holdings, in each case, to any person other than (i) the
Borrowers, (ii) any Subsidiary Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and accepted by the applicable
Administrative Agent, in substantially the form of Exhibit B, or any other form
approved by the applicable Administrative Agent.

“Average Excess Availability” shall mean, as of any date of determination, the
Excess Availability on the last Business Day of the fiscal quarter most recently
ended; provided, that, if an Activation Notice has been delivered, the Average
Excess Availability shall mean the weighted average amount of Excess
Availability for such quarter which shall equal the sum of each “Periodic
Availability Amount” (defined below) calculated for such quarter.  As used
herein, the term “Periodic Availability Amount” shall mean with respect to any
period of days in a quarter for which a Borrowing Base Certificate is in effect,
(a) the Excess Availability amount determined by the Collateral Agents and
Administrative Agents based on (x) the information set forth in the Borrowing
Base Certificate as adjusted to reflect any change noted by the Collateral
Agents pursuant to the terms hereof, and (y) the outstanding Dollar Equivalents
of the Loans and LC Exposures as shown on the books of the applicable
Administrative Agent, for such period of days multiplied by (b) the fraction
(expressed as a percentage), the numerator of which is the number of days in
such quarter for which such Borrowing Base Certificate was in effect, and the
denominator of which is the number of days in such quarter.  Average Excess
Availability shall be calculated for each fiscal quarter by the Collateral
Agents and such calculations shall be presumed to be correct, absent manifest
error.

“BA Equivalent Loan” shall mean a Canadian Revolving Loan made by a Non-BA
Lender.

“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.

“Bankers’ Acceptance” shall mean a bill of exchange, including a depository bill
defined and issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian dollars, drawn by the Canadian Borrower and
accepted by the Lender

5


--------------------------------------------------------------------------------


and shall include, where the context requires, a Discount Note and a BA
Equivalent Loan not evidenced by a Discount Note.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the US Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective.  The corporate base rate is not necessarily the lowest rate
charged by the US Administrative Agent to its customers.

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada) as such legislation
now exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.

“Blocked Account” shall mean shall have the meaning assigned to such term in
Section 9.02(b).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation (including, for the avoidance of doubt, any company incorporated
under the laws of Canada (or any province or territory thereof)), the board of
directors of such person, (ii) in the case of any limited liability company, the
board of managers of such person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such person and (iv) in any other
case, the functional equivalent of the foregoing.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or Banker’s
Acceptances, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.20, an amount equal to the lesser of (a) the sum of, without
duplication:

(i)            the book value of Eligible Accounts of US Borrowers multiplied by
the advance rate of 85%, plus

(ii)           (A) at any time other than during a Seasonal Advance Period, the
lesser of (x) the advance rate of 70% of the Cost of Eligible Inventory of US
Borrowers, and (y) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Inventory of US Borrowers and (B) during a
Seasonal Advance Period, the lesser of (x) the advance rate of 80% of the Cost
of Eligible Inventory of US Borrowers, and (y) the advance rate of 90% of the
Net Recovery Cost Percentage multiplied by the Cost of Eligible Inventory of US
Borrowers, plus

6


--------------------------------------------------------------------------------


(iii)          (A) at any time other than during a Seasonal Advance Period, the
lesser of (x) the Cost of all Eligible In-Transit Inventory of US Borrowers
multiplied by the advance rate of 70%, and (y) the advance rate of 85% of the
Net Recovery Cost Percentage multiplied by the Cost of Eligible In-Transit
Inventory of US Borrowers and (B) during a Seasonal Advance Period, the lesser
of (x) the Cost of all Eligible In-Transit Inventory of US Borrowers multiplied
by the advance rate of 80%, and (y) the advance rate of 90% of the Net Recovery
Cost Percentage multiplied by the Cost of Eligible In-Transit Inventory of US
Borrowers, plus

(iv)          the aggregate of all Incorporated Borrowing Bases, plus

(v)           (A) at any time other than during a Seasonal Advance Period, the
lesser of (x) the aggregate undrawn face amount of Eligible Letters of Credit
multiplied by the advance rate of 70% and (y) 85% of the Net Recovery Cost
Percentage of Inventory being purchased with Eligible Letters of Credit and (B)
at any time during a Seasonal Advance Period, the lesser of (x) the aggregate
undrawn face amount of Eligible Letters of Credit multiplied by the advance rate
of 80% and (y) 90% of the Net Recovery Cost Percentage of Inventory being
purchased with Eligible Letters of Credit, minus

(vi)          a reserve in the amount of the Current Derivative Exposure; minus

(vii)         effective immediately upon notification thereof to US Borrowers by
the applicable Collateral Agents, any Reserves established from time to time by
such Collateral Agents in the exercise of their Permitted Discretion; and

 (b) the maximum amount of Revolving Credit Obligations (as defined in the
Senior Note Agreement) that are permitted in Section 4.09 of the Senior Note
Agreement as Permitted Debt thereunder minus the Canadian Exposure of all the
Lenders minus the Line Reserve allocated to US Revolving Commitments.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agents
and the Administrative Agents with such adjustments as Administrative Agents and
Collateral Agents deem appropriate in their collective Permitted Discretion to
assure that the Borrowing Base is calculated in accordance with the terms of
this Agreement.

“Borrowing Base Certificate” shall mean an Officers’ Certificate from Borrowers,
substantially in the form of (or in such other form as may be mutually agreed
upon by Borrowers, Collateral Agents and Administrative Agents), and containing
the information prescribed by Exhibit S, delivered to the Administrative Agents
and the Collateral Agents setting forth Borrowers’ calculation of the Borrowing
Base and the Canadian Borrowing Base.

“Borrowing Base Guarantor Intercompany Loan Amount” shall mean, at any time, the
amount which is the sum of (a) the net amount of any intercompany advances
(including Letters of Credit issued for the account or benefit of a US Borrowing
Base Guarantor) which are made and outstanding to or for the account of a US
Borrowing Base Guarantor from the Administrative Borrower and (b) interest
accrued and unpaid on such amount (from the date of this Agreement for amounts
outstanding on the date hereof and which remain outstanding, and

7


--------------------------------------------------------------------------------


from the date of such intercompany advance for subsequent advances) at the rate
per annum equal to the Alternate Base Rate plus the Applicable Margin in effect
from time to time.

“Borrowing Base Guarantors” shall mean the US Borrowing Base Guarantors and the
Canadian Borrowing Base Guarantors.

“Borrowing Request” shall mean a request by Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agents.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with (a) a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market (b) a Canadian
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks in Toronto, Canada are authorized or required by law to close.

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 2.22.

“CAM Exchange Date” shall mean the date on which (i) any event referred to in
Section 8.01(g) or (h) shall occur, or (ii) an acceleration of the maturity of
the Loans pursuant to Section 8.01 shall occur.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (i) the numerator shall be (without duplication) the aggregate
Dollar Equivalent of the Specified Obligations owed to such Lender and such
Lender’s participation in the aggregate LC Obligations immediately prior to the
CAM Exchange Date and (ii) the denominator shall be (without duplication) the
aggregate Dollar Equivalent (as so determined) of the Specified Obligations owed
to all the Lenders and the aggregate LC Obligations immediately prior to such
CAM Exchange Date.

“Canadian Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto.

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Canadian Borrowing Base” shall mean at any time, subject to adjustment as
provided in Section 2.21, an amount equal to the lesser of (a) the sum of,
without duplication:

(i)            the book value of Eligible Canadian Accounts of Canadian Borrower
multiplied by the advance rate of 85%, plus

(ii)           (A) at any time other than during a Seasonal Advance Period, the
lesser of (x) the advance rate of 70% of the Cost of Eligible Canadian Inventory
of Canadian Borrower, and (y) the advance rate of 85% of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Canadian Inventory of Canadian
Borrower and (B) during a Seasonal Advance Period,

8


--------------------------------------------------------------------------------


the lesser of (x) the advance rate of 80% of the Cost of Eligible Canadian
Inventory of Canadian Borrower, and (y) the advance rate of 90% of the Net
Recovery Cost Percentage multiplied by the Cost of Eligible Canadian Inventory
of Canadian Borrower, plus

(iii)          (A) at any time other than during a Seasonal Advance Period, the
lesser of (x) the cost of all the Eligible Canadian In-Transit Inventory of
Canadian Borrower multiplied by an advance rate of 70%, and (y) the advance rate
of 85% of the Net Recovery Cost Percentage multiplied by the Cost of Eligible
Canadian In-Transit Inventory of Canadian Borrower and (B) during a Seasonal
Advance Period, the lesser of (x) the Cost of all Eligible Canadian In-Transit
Inventory of Canadian Borrower multiplied by the advance rate of 80% and (y) the
advance rate of 90% of the Net Recovery Cost Percentage multiplied by the Cost
of Eligible Canadian In-Transit Inventory of Canadian Borrower, plus

(iv)          the amount, if any, by which the Borrowing Base exceeds the US
Revolving Exposure of all of the Lenders (but only to the extent that such
excess is not made available to US Borrowers), minus

(v)           to the extent not already deducted in the calculation of the
Borrowing Base, a reserve in the amount of the Current Derivative Exposure;
minus

(vi)          a reserve in the amount of the Priority Payables; minus

(vii)         effective immediately upon notification thereof to Canadian
Borrower by the applicable Collateral Agents, any Reserves established from time
to time by such Collateral Agents in the exercise of their Permitted Discretion;
and


(B)           THE MAXIMUM AMOUNT OF REVOLVING CREDIT OBLIGATIONS (AS DEFINED IN
THE SENIOR NOTE AGREEMENT) THAT ARE PERMITTED IN SECTION 4.09 OF THE SENIOR NOTE
AGREEMENT AS PERMITTED DEBT THEREUNDER MINUS THE US REVOLVING EXPOSURE OF ALL OF
THE LENDERS MINUS THE LINE RESERVE ALLOCATED TO THE CANADIAN REVOLVING
COMMITMENTS.

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Collateral
Agents and the Administrative Agents with such adjustments as Administrative
Agents and Collateral Agents deem appropriate in their collective Permitted
Discretion to assure that the Canadian Borrowing Base is calculated in
accordance with the terms of this Agreement.

“Canadian Borrowing Base Guarantor” shall mean any Wholly Owned Subsidiary of
the Canadian Borrower which may hereafter be approved by the Administrative
Agents and the Collateral Agents and which (a) is organized under the laws of
Canada (or any province or territory thereof), (b) is currently able to prepare
all collateral reports in a comparable manner to the Borrowers’ reporting
procedures and (c) has executed and delivered to the applicable Collateral
Agents such joinder agreements to guarantees, contribution and set-off
agreements and other Security Documents as such Collateral Agents have
reasonably requested so long as such Collateral Agents have received and
approved, in their reasonable discretion, (i) a collateral audit and Inventory
Appraisal conducted by an independent appraisal firm reasonably acceptable to
such Collateral Agents and (ii) all PPSA and similar search results necessary to

9


--------------------------------------------------------------------------------


confirm such Collateral Agents’ first priority Lien on all of such Canadian
Borrowing Base Guarantor’s personal property, subject to Permitted Liens.

“Canadian Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

“Canadian Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Canadian Revolving Loans of such Lender, plus the aggregate amount
at such time of such Lender’s Swingline Exposure to Canadian Borrower.

“Canadian Guarantors” shall mean LNT I, LNT II, LNT Partnership and each other
person, if any, that executes or becomes party to a Canadian Guaranty or other
similar agreement guaranteeing the Canadian Obligations in favor of the Canadian
Collateral Agents.

“Canadian Guaranty” shall mean each certain Guaranty Agreement dated as of the
Original Closing Date guaranteeing the Canadian Obligations addressed to the
Canadian Collateral Agents for the benefit of the Canadian Secured Parties by
each Canadian Loan Party governed by Canadian law, as the same may from time to
time be modified, amended, extended or reaffirmed in accordance with the terms
thereof.

“Canadian Inventory” shall mean all of the Canadian Borrower’s and Canadian
Borrowing Base Guarantors’ now owned and hereafter existing or acquired raw
materials, work in process, finished goods and all other inventory of whatsoever
kind or nature, wherever located.

“Canadian Loan Parties” shall mean Canadian Borrower and the Canadian
Guarantors.

“Canadian Obligations” shall mean (a) obligations of Canadian Borrower and the
other Canadian Loan Parties from time to time arising under or in respect of the
due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Canadian Revolving Loans and
Canadian Swingline Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Canadian Borrower under this Agreement in respect of any
Letter of Credit or LC Acceptance, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Canadian Borrower and the other Canadian Loan Parties under this Agreement and
the other Loan Documents with respect to obligations of Canadian Borrower and
the Canadian Guarantors, (b) the due and punctual performance of all

10


--------------------------------------------------------------------------------


covenants, agreements, obligations and liabilities of Canadian Borrower and the
Canadian Guarantors under or pursuant to this Agreement and the other Loan
Documents with respect to the obligations of Canadian Borrower, (c) the due and
punctual payment and performance of all obligations of Canadian Borrower and the
other Canadian Loan Parties under each Lender Hedging Agreement to which
Canadian Borrower and/or the other Canadian Loan Parties maybe a party, and (d)
the due and punctual payment and performance of all obligations of any Canadian
Loan Party in respect of overdrafts and related liabilities owed to any Lender,
any Affiliate of a Lender, the Administrative Agents or the Collateral Agents
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfer of funds.  Notwithstanding anything
herein to the contrary, the term “Canadian Obligations” shall only refer to
obligations of Canadian Borrower and Canadian Guarantors hereunder and under the
other Loan Documents and shall not refer to obligations of US Borrowers and
their US Subsidiaries.

“Canadian Pledge Agreements” shall mean that certain Pledge Agreement dated as
of the Original Closing Date by LNT Center pledging sixty-five percent (65%) of
its Equity Interests in LNT I and LNT II to secure the US Obligations and
pledging 100% thereof to secure the Canadian Obligations and those certain
Pledge Agreements dated as of the Original Closing Date by LNT I, LNT II, LNT
Partnership and Canadian Borrower pledging all of their Equity Interests in the
Canadian Borrower and the Canadian Guarantors, as applicable, to secure the
Canadian Obligations, in each case, addressed to the applicable Collateral
Agents for the benefit of the applicable Secured Parties, as the same may from
time to time be modified, amended, extended or reaffirmed in accordance with the
terms thereof.

“Canadian Prime Rate” shall mean on any day the greater of:

(a)           a rate per annum that is equal to the corporate base rate of
interest established from time to time by Bank of Montreal (or such other
Schedule I Bank selected by the Canadian Administrative Agent from time to time)
as its reference rate then in effect on such day for commercial loans made by it
in Canada (it is understood and agreed that such corporate base rate is not
necessarily the lowest rate charged by the Canadian Administrative Agent to its
customers); and

(b)           the CDOR Rate in effect from time to time plus 100 basis points
per annum.

Any change in the Canadian Prime Rate shall be effective as of the opening of
business on the date the change become effective generally.

“Canadian Prime Rate Borrowing” shall mean a Borrowing comprised of Canadian
Prime Rate Loans.

“Canadian Prime Rate Loans” shall mean any Canadian Revolving Loan or Canadian
Swingline Loan bearing interest at a rate determined by reference to the
Canadian Prime Rate in accordance with the provisions of Article II.

11


--------------------------------------------------------------------------------


“Canadian Pro Rata Percentage” of any Canadian Revolving Lender at any time
shall mean the percentage of the total Canadian Revolving Commitments of all
Canadian Revolving Lenders represented by such Lender’s Canadian Revolving
Commitment.

“Canadian Reaffirmation Agreement” means that certain Omnibus Canadian
Reaffirmation Acknowledgement and Amendment to Security Documents dated as of
the Closing Date by and among the Canadian Loan Parties and Agents, as the same
may be amended, amended and restated, supplemented, revised or modified from
time to time.

“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.

“Canadian Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment, if any, of such Revolving Lender to make Canadian
Revolving Loans hereunder up to the amount set forth on Schedule I to the Lender
Addendum executed and delivered by such Lender or in the Assignment and
Assumption pursuant to which such lender assumed its Canadian Revolving
Commitment.  The Canadian Revolving Commitment of each Revolving Lender is a
sub-commitment of its Revolving Commitment and, as such, may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Revolving Lender pursuant to
Section 11.04.  The aggregate amount of the Lenders’ Canadian Revolving
Commitments on the Closing Date is $40 million.

“Canadian Revolving Lender” shall mean a Lender with a Canadian Revolving
Commitment.

“Canadian Revolving Loan” shall mean a Revolving Loan borrowed by the Canadian
Borrower denominated in Canadian dollars or a Bankers’ Acceptance (and any
advances with respect thereto) denominated in Canadian dollars.

“Canadian Secured Parties”  shall mean the Canadian Administrative Agent, the
Canadian Collateral Agents, each Lender that holds Canadian Revolving Loans or
has Canadian Revolving Commitments (in its capacity as such) and the Canadian
Swingline Lender.

“Canadian Security Agreement” shall mean each certain Security Agreement dated
as of the Original Closing Date in favor of the Canadian Collateral Agents for
the benefit of the Canadian Secured Parties by Canadian Borrower and by each
Canadian Guarantor, which is governed by Canadian law, as the same may from time
to time be modified, amended, extended or reaffirmed in accordance with the
terms thereof.

“Canadian Swingline Commitment” shall mean the commitment of the Canadian
Swingline Lender to make loans pursuant to Section 2.17, as the same may be
reduced from time to time pursuant to Section 2.07 or Section 2.17.  The amount
of the Canadian Swingline Commitment shall initially be $5 million, but in no
event shall exceed the Revolving Commitment.

“Canadian Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.

12


--------------------------------------------------------------------------------


“Canadian Swingline Loans” shall mean any loan made by the Canadian Swingline
Lender pursuant to Section 2.17(d).

“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of LNT and its Subsidiaries, determined in
accordance with GAAP, whether such increase is due to purchase of properties for
cash or financed by the incurrence of Indebtedness, but excluding
(i) expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.10(d) and (ii) any portion of such
increase attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by the Collateral Agents for the
benefit of the Secured Parties from the proceeds of Collateral collected in the
Collection Account that have not either been released to the Borrowers or
applicable Guarantor or applied immediately to outstanding Obligations.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States,
Canada or any agency or instrumentality thereof (provided that the full faith
and credit of the United States or Canada is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person; (b) time deposits and certificates of deposit of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia or any province or territory of Canada having,
capital and surplus aggregating in excess of $500 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any person incorporated in the United States or Canada rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
(f) demand deposit accounts maintained in the ordinary course of business; and
(g) other bank accounts which contain funds that have not been swept to the
Concentration Accounts because of the need

13


--------------------------------------------------------------------------------


to meet compensating balance or other fee requirements of a bank that provides a
Blocked Account.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Holdings or any of its
Subsidiaries.  “Casualty Event” shall include but not be limited to any taking
of all or any part of any Real Property of any person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any Requirement
of Law, or by reason of the temporary requisition of the use or occupancy of all
or substantially all of any Real Property of any person or any part thereof by
any Governmental Authority, civil or military, or any settlement in lieu
thereof, but shall not include a loss of title to the extent covered by a title
insurance policy.

“CDOR Rate” shall mean, on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Bankers’ Acceptances
issued by Schedule I banks identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. (Toronto time) on such day (as adjusted by the Canadian
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in any
posted rate or in the posted average annual rate).  If the rate does not appear
on the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate on any
day shall be calculated as the arithmetic average of the discount rates
applicable to one month Bankers’ Acceptances of, and as quoted by, any two of
the Schedule I banks, chosen by the Canadian Administrative Agent, as of 10:00
a.m. (Toronto time) on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day.  If less than two Schedule I banks quote
the aforementioned rate, the CDOR Rate shall be the rate chosen by the Canadian
Administrative Agent.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a)           Holdings at any time ceases to own directly or indirectly 100% of
the Equity Interests of Borrowers;

(b)           at any time a change of control occurs under any Material
Indebtedness;

(c)           prior to an IPO, the Permitted Holders cease to own, or to have
the power to vote or direct the voting of, Voting Stock of Holdings representing
a majority of the voting power of the total outstanding Voting Stock of
Holdings;

(d)           following an IPO, (i) the Permitted Holders shall fail to own, or
to have the power to vote or direct the voting of, Voting Stock of Holdings
representing more than 25% of the voting power of the total outstanding Voting
Stock of Holdings, (ii) the Permitted Holders cease to own Equity Interests
representing more than 25% of the total economic interests of the Equity
Interests of Holdings or (iii) any “person” or

14


--------------------------------------------------------------------------------


“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than one or more Permitted Holders, is or becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause such person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of an equal or greater percentage of
Voting Stock of Holdings than the percentage of Voting Stock that the Sponsor
and its Controlled Investment Affiliates own or have the power to vote or direct
the voting of after such IPO; or

(e)           following an IPO, during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Holdings, or whose election
or nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement, amalgamation agreement or similar agreement until the consummation of
the transactions contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 11.14.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, or as defined in
the PPSA, as applicable, in which any Person now or hereafter has rights.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, US Swingline Commitment or Canadian
Swingline Commitment, in each case, under this Agreement as originally in effect
or pursuant to Section 2.19, of which such Loan, Borrowing or Commitment shall
be a part.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

15


--------------------------------------------------------------------------------


“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto; provided, however, when reference is made to the applicable Collateral
Agents, the reference shall be deemed to be (i) to UBS AG, Stamford Branch or
UBS AG Canada Branch as Co-Collateral Agent, if and to the extent that such
reference requires a payment to be made (other than with respect to any
indemnification or such other payment that is to be made to Wachovia Bank,
National Association as Co-Collateral Agent, as provided by this Agreement),
(ii) Wachovia Bank, National Association or Wachovia Capital Finance Corporation
(Canada) as Co-Collateral Agent, if and to the extent that such reference
requires action or determination with respect to the reporting or monitoring of
the Collateral, the Borrowing Base or the Canadian Borrowing Base, as
applicable, including any and all actions relating to Eligible In-Transit
Inventory, Eligible Canadian In-Transit Inventory or Eligible Letters of Credit,
and (iii) both US Collateral Agents or both Canadian Collateral Agents or (in
the case of issues affecting all Lenders (other than after the operation of a
CAM Exchange)) all Collateral Agents if and to the extent that such reference
requires action or determination with respect to other issues, such as the
establishment or modification of eligibility criteria, advance rates or
Reserves.

“Collection Accounts” has the meaning assigned to such term in Section 9.02(d).

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by US Borrowers or any of their
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Canadian Revolving Commitment, US Swingline Commitment or Canadian
Swingline Commitment, and any Commitment to make Revolving Loans of a new Class
extended by such Lender as provided in Section 2.19.

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D or such other form as may be acceptable
to the Administrative Agents.

“Concentration Accounts” shall have the meaning assigned to such term in Section
9.02(d).

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum relating to the Senior Notes dated as of February 8,
2006.

16


--------------------------------------------------------------------------------


“Consolidated Cash Flow” means, for any period, the Consolidated Net Income for
such period plus, without duplication:

(i)            an amount equal to any extraordinary loss plus any net loss
realized by LNT or any of its Subsidiaries in connection with an Asset Sale, to
the extent such losses were deducted in computing such Consolidated Net Income;
plus

(ii)           provision for taxes based on income or profits of LNT and its
Subsidiaries for such period, including any applicable franchise or property
taxes, to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income; plus

(iii)          Consolidated Interest Expense for such period, to the extent that
such Consolidated Interest Expense were deducted in computing such Consolidated
Net Income; plus

(iv)          the amount of any restructuring charges or reserves (which for the
avoidance of doubt, shall include retention, escheat, severance, relocation,
excess pension charges, contract termination costs, including future lease
commitments)  deducted in such period in computing Consolidated Net Income; plus

(v)           the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsors (or any accruals relating to such fees
and related expenses) during such period;  provided that such amount shall not
exceed $2.0 million in any four quarter period (calculated without giving effect
to this clause (5)); plus

(vi)          cash received pursuant to tenant allowances from landlords, plus

(vii)         for any quarter in the four quarter periods ended October 1, 2005
and December 31, 2005, respectively, all adjustments to net income (or loss)
used in connection with the calculation of pro forma “Adjusted EBITDA” for the
52 weeks ended October 1, 2005 and December 31, 2005, respectively (as set forth
in the offering memorandum relating to the Senior Notes under Note (4) to the
section entitled “Offering Memorandum Summary—Summary Historical and Pro Forma
Consolidated Financial and Operating Data”) to the extent such adjustments are
not fully reflected in the applicable quarter and continue to be applicable;
plus

(viii)        depreciation, amortization (including amortization of intangibles
and any amortization of straight line rent expense but excluding amortization of
prepaid cash expenses that were paid in a prior period) and other non-cash
expenses (including charges related to the write-off of goodwill or intangibles
as a result of impairment, in each case as required by SFAS No. 142 or SFAS No.
144 but excluding any such non-cash expense to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period) of LNT and its
Subsidiaries for such period to the extent that such depreciation,

17


--------------------------------------------------------------------------------


amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income; minus

(ix)           non-cash items increasing such Consolidated Net Income (including
the amortization of tenant allowances received) for such period, other than the
accrual of revenue in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated Cash Flow for such Test Period to (b) Consolidated
Fixed Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a)           Consolidated Interest Expense for such period;

(b)           the aggregate amount of Capital Expenditures for such period
(other than to the extent financed by Excluded Issuances);

(c)           all cash payments in respect of income taxes made during such
period (net of any cash refund in respect of income taxes actually received
during such period);

(d)           the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations, but excluding such amortization payments on Indebtedness incurred
to finance Capital Expenditures included in clause (b) above in such period or
any prior period) of LNT and its Subsidiaries for such period (as determined on
the first day of the respective period);

(e)           the product of all cash dividend payments on any series of
Disqualified Capital Stock of Holdings or any of its Subsidiaries (other than
dividend payments to LNT or any of its Subsidiaries); and

(f)            the product of all cash dividend payments on any Preferred Stock
(other than Disqualified Capital Stock) of Holdings or any of its Subsidiaries
(other than dividend payments to LNT or any of its Subsidiaries).

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness and all LC Exposure for Standby Letters of
Credit of LNT and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated cash interest expense of LNT and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication each of the following to the extent paid or payable in cash:

18


--------------------------------------------------------------------------------


(a)           imputed interest on Capital Lease Obligations of LNT and its
Subsidiaries for such period;

(b)           commissions, discounts and other fees and charges owed by LNT or
any of its Subsidiaries with respect to Standby Letters of Credit, bankers’
acceptance financing and receivables financings for such period;

(c)           cash contributions to any employee stock ownership plan or similar
trust made by LNT or any of its Subsidiaries to the extent such contributions
are used by such plan or trust to pay interest or fees to any person (other than
LNT or a Wholly Owned Subsidiary) in connection with Indebtedness incurred by
such plan or trust for such period;

(d)           all interest paid or payable with respect to discontinued
operations of LNT or any of its Subsidiaries for such period;

(e)           the interest portion of any deferred payment obligations of LNT or
any of its Subsidiaries for such period;

(f)            all interest on any Indebtedness of LNT or any of its
Subsidiaries of the type described in clause (e) or (i) of the definition of
“Indebtedness” for such period;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs), but excluding unrealized gains
and losses with respect to Hedging Agreements.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Acquisition,
any Permitted Acquisitions and Asset Sales (other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of LNT and its Subsidiaries for such period, on a consolidated basis, determined
in accordance with GAAP; provided that:

(i)            the Net Income (but not loss) of any person that is not a
Subsidiary Guarantor or that is accounted for by the equity method of accounting
will be included only to the extent of the amount of dividends or similar
distributions paid in cash (or converted into cash) to the US Borrowers or a
Subsidiary Guarantor;

(ii)           the Net Income of any Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation

19


--------------------------------------------------------------------------------


of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary or
its stockholders; provided that if any such dividend or distribution is actually
received it will be included for the purposes of this definition;

(iii)          any increase in amortization and depreciation or any one-time
non-cash charges resulting from purchase accounting in connection with any
acquisition that is consummated on or after the date of this Agreement will be
excluded;

(iv)          the cumulative effect of a change in accounting principles will be
excluded;

(v)           any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by senior management or the board of directors of Holdings) will be
excluded;

(vi)          any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness will be excluded;

(vii)         non-cash gains, losses, income and expenses resulting from fair
value accounting required by Statement of Financial Accounting Standards No. 133
and related interpretations will be excluded;

(viii)        the effects of purchase accounting as a result of the Transactions
will be excluded;

(ix)           any fees, expenses and charges relating to the Transactions
(whenever paid) will be excluded; and

(x)            accruals and reserves that are established within 12 months of
the Closing Date and that are required to be established in accordance with GAAP
will be excluded.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
sum of the assets of LNT and its Subsidiaries after eliminating intercompany
items, determined on a consolidated basis in accordance with GAAP, less (without
duplication) (i) the net book value of all of LNT’s and its Subsidiaries’
licenses, patents, patent applications, copyrights, trademarks, trade names,
goodwill, non-compete agreements or organizational expenses and other like
intangibles shown on the balance sheet of LNT and its Subsidiaries as of the
most recent date for which such a balance sheet is available, (ii) unamortized
Indebtedness discount and expenses, (iii) all reserves for depreciation,
obsolescence, depletion and amortization of its properties and all other proper
reserves related to assets which in accordance with GAAP have been provided by
LNT and its Subsidiaries and (iv) all current liabilities.

20


--------------------------------------------------------------------------------


“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a)           US Borrowers shall cause any proceeding instituted contesting such
Lien to stay the sale or forfeiture of any portion of the Collateral on account
of such Lien;

(b)           at the option and at the request of the US Administrative Agent,
to the extent such Lien is in an amount in excess of $100,000, the applicable
Collateral Agent shall maintain a Reserve against the Borrowing Base or Canadian
Borrowing Base, as applicable, in an amount sufficient to pay and discharge such
Lien and the US Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and

(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Contribution, Intercompany Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany Contracting and Offset Agreement dated as of
the

21


--------------------------------------------------------------------------------


Original Closing Date by and among the Loan Parties (other than Foreign
Subsidiaries), Collateral Agents and Administrative Agents, as the same may be
amended, amended and restated, reaffirmed, supplemented, revised or modified
from time to time.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

“Cost” shall mean, as determined by the applicable Collateral Agents, in good
faith, with respect to Inventory or Canadian Inventory, as applicable, the lower
of (a) landed cost computed on first-in a first-out basis in accordance with
GAAP or (b) market value; provided, that for purposes of the calculation of the
Borrowing Base or the Canadian Borrowing Base, (i) the Cost of the Inventory or
the Cost of the Canadian Inventory shall not include: (A) the portion of the
cost of Inventory or Canadian Inventory equal to the profit earned by any
Affiliate on the sale thereof to Borrowers or the Borrowing Base Guarantors or
(B) write-ups or write-downs in cost with respect to currency exchange rates,
and (ii) notwithstanding anything to the contrary contained herein, the cost of
the Inventory and Canadian Inventory shall be computed in the same manner and
consistent with the most recent Inventory Appraisal which has been received and
approved by Collateral Agents in their reasonable discretion.

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by Borrowers or Borrowing Base Guarantors with any credit card issuer or any
credit card processor, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, including,
without limitation, any agreements entered into in connection with any Private
Label Credit Cards.

“Credit Card Receivables” shall mean, collectively, all present and future
rights of Borrowers or Borrowing Base Guarantors to payment from (a) any major
credit card issuer or major credit card processor arising from sales of goods or
rendition of services to customers who have purchased such goods or services
using a credit or debit card, (b) any major credit card issuer or major credit
card processor in connection with the sale or transfer of Accounts arising
pursuant to the sale of goods or rendition of services to customers who have
purchased such goods or services using a credit card or a debit card, including,
but not limited to, all amounts at any time due or to become due from any major
credit card issuer or major credit card processor under the Credit Card
Agreements or otherwise and (c) the issuers of Private Label Credit Cards.

22


--------------------------------------------------------------------------------


“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Current Derivative Exposure” shall mean, as of any date of determination, 100%
of the aggregate mark-to-market exposure then owing by any Borrower under Lender
Hedging Agreements, determined by all Lenders that are counterparties to each
Lender Hedging Agreement, in good faith and in a commercially reasonable manner,
based on net termination values and calculated as if such Lender Hedging
Agreements were terminated as of such determination date and a payment were due
thereunder to the Lender or its Affiliates and furnished to the applicable Agent
on a bi-monthly basis (or more frequently, in the commercially reasonable
discretion of the applicable Agent).

 “Debt Issuance” shall mean the incurrence by Holdings or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(e).

“Discount Note” shall mean a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit K-5, issued by the
Canadian Borrower to evidence a BA Equivalent Loan.

“Discount Proceeds” shall mean on any day, for any Bankers’ Acceptance issued
hereunder, an amount calculated on such day by multiplying:

(a)           the face amount of such Bankers’ Acceptance by

(b)           the quotient obtained by dividing:

(i)      one by

(ii)     the sum of one plus the product of:

A)           the Discount Rate applicable to such Bankers’ Acceptance and

B)            a fraction, the numerator of which is the number of days in the
applicable Interest Period and the denominator of which is 365,

with the quotient being rounded up or down to the fifth decimal place and
0.00005 being rounded up.

“Discount Rate” means, on any day, with respect to an issue of Bankers’
Acceptances, or in respect of a BA Equivalent Loan, with the same maturity date,
(a) for a Lender which is a Schedule I Lender, (i) the average bankers’
acceptance discount rate of the

23


--------------------------------------------------------------------------------


appropriate term as quoted on Reuters Screen CDOR Page determined at or about
10:00 a.m. (Toronto time) on that day or, (ii) if the discount rate for a
particular term is not quoted on Reuters Screen CDOR Page, the arithmetic
average of the actual discount rates for bankers’ acceptances for such term
accepted by any two of the Schedule I banks, chosen by the Canadian
Administrative Agent, as of 10:00 a.m. (Toronto time) on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day, and
(b) for a Lender which is not a Schedule I Lender, the rate determined by the
Canadian Administrative Agent in accordance with (a) above, plus 10 basis points
per annum.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Dollar Equivalent” shall mean, as to any amount denominated in Canadian dollars
on any date of determination, the amount of dollars that would be required to
purchase the amount of Canadian dollars based upon the Spot Selling Rate.

24


--------------------------------------------------------------------------------


“dollars” or “$” shall mean lawful money of the United States.

“Eligible Accounts” shall have the meaning assigned to such term in Section
2.20(a).

“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the applicable
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (b) if the assignment includes assignment of a Revolving Commitment, (i) any
Revolving Lender, (ii) an Affiliate of any Revolving Lender, (iii) an Approved
Fund of a Revolving Lender and (iv) any other person approved by the applicable
Administrative Agent, the Issuing Bank, the Swingline Lenders and Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
(x) no approval of Borrowers shall be required during the continuance of a
Default, (y) ”Eligible Assignee” shall not include US Borrowers or any of their
Affiliates or Subsidiaries or any natural person and (z) each Revolving Lender
becoming a party hereto pursuant to an Assignment and Assumption must also
arrange to designate an Affiliate as a Canadian Revolving Lender and such
Canadian Revolving Lender must also become a party hereto pursuant to such
Assignment and Assumption.

“Eligible Canadian Accounts” shall have the meaning assigned to such term in
Section 2.21(a).

“Eligible Canadian Inventory” shall mean, subject to adjustment as set forth in
Section 2.21(b), items of Canadian Inventory of the Canadian Borrower and any
Canadian Borrowing Base Guarantors.

“Eligible Canadian In-Transit Inventory” means, as of any date of determination,
without duplication of other Eligible Canadian Inventory, Inventory (a) which
has been shipped by or on behalf of a supplier from any location for receipt by
Canadian Borrower or any Canadian Borrowing Base Guarantor within sixty (60)
days of the date of determination, but which has not yet been received by
Canadian Borrower or such Canadian Borrowing Base Guarantor, (b) for which the
purchase order is in the name of Canadian Borrower or any Canadian Borrowing
Base Guarantor, and title has passed to Canadian Borrower or any Canadian
Borrowing Base Guarantor, (c) for which the document of title, to the extent
applicable, reflects Canadian Borrower or any Canadian Borrowing Base Guarantor
as consignee (along with delivery to Canadian Borrower or such Canadian
Borrowing Base Guarantor of the documents of title, to the extent applicable,
with respect thereto), (d) as to which the applicable Collateral Agent has
control over the documents of title, to the extent applicable, which evidence
ownership of the subject Inventory (such as by the delivery of a Freight
Forwarding Agreement), (e) is covered by insurance reasonably acceptable to the
Collateral Agents, and (f) which otherwise is not excluded from the definition
of Eligible Inventory.

“Eligible Canadian Lender” means a financial institution that is (i) not a
non-resident of Canada for the purpose of the ITA, or (ii) an “authorized
foreign bank” as defined in section 2, of the Bank Act (Canada) and in
subsection 248(1) of the ITA, that is not subject to the restrictions and
requirements referred to in subsection 524(2) of the Bank Act

25


--------------------------------------------------------------------------------


(Canada) and which will receive all amounts paid or credited to it under its
Canadian Revolving Loans and under the Loan Documents in respect of its
“Canadian banking business” (as defined in subsection 248(1) of the ITA) for the
purposes of paragraph 212(13.3)(a) of the ITA.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped by
or on behalf of a supplier from any location for receipt by either a US Borrower
or any US Borrowing Base Guarantor within sixty (60) days of the date of
determination, but which has not yet been received by such US Borrower or US
Borrowing Base Guarantor, (b) for which the purchase order is in the name of
either a US Borrower or any US Borrowing Base Guarantor, and title has passed to
either a US Borrower or any US Borrowing Base Guarantor, (c) for which the
document of title, to the extent applicable, reflects either a US Borrower or
any US Borrowing Base Guarantor as consignee (along with delivery to such a US
Borrower or US Borrowing Base Guarantor of the documents of title, to the extent
applicable, with respect thereto), (d) as to which either the applicable
Collateral Agent has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory (such as by the
delivery of a Freight Forwarding Agreement) or the goods covered by such
document of title are expected to be delivered to a distribution center operated
by US Borrowers or any of their Subsidiaries within 20 days of the date such
goods become the subject of such document of title, (e) is covered by insurance
reasonably acceptable to the Collateral Agents, and (f) which otherwise is not
excluded from the definition of Eligible Inventory.

“Eligible Inventory” shall mean, subject to adjustment as set forth in Section
2.20(b), items of Inventory of the US Borrowers and any US Borrowing Base
Guarantors.

“Eligible Letter of Credit” means, as of any date of determination a Commercial
Letter of Credit issued by the Issuing Bank which meet the following criteria:

 (a) the Inventory being purchased thereunder has not yet been delivered to a US
Borrower or any of the US Borrowing Base Guarantors;

 (b) The purchase order for such Inventory is in the name of US Borrowers or any
of its US Borrowing Base Guarantors (or Canadian Borrower or any Canadian
Borrowing Base Guarantor, for Letters of Credit issued pursuant to Section
2.18(m)) and the purchase of which is supported by a Commercial Letter of Credit
issued under this Agreement having an initial expiry, subject to the proviso
hereto, within 120 days after the date of initial issuance of such Commercial
Letter of Credit, provided that fifty percent (50%) of the maximum Stated Amount
all such Commercial Letters of Credit shall not, at any time, have an initial
expiry greater than ninety (90) days after the original date of issuance of such
Commercial Letters of Credit;

(c) Drawing under such Commercial Letters of Credit requires delivery of a bill
of lading or other document of title, which names the US Collateral Agent, a US
Borrower or any of the US Borrowing Base Guarantors or any of their agents as
consignee, which evidences ownership of the subject inventory and which complies
with the requirements of the applicable Freight Forwarding Agreement;

26


--------------------------------------------------------------------------------


(d) the Inventory is not otherwise included in another category of Eligible
Inventory or Eligible In-Transit Inventory;

(e) the Inventory being purchased thereunder is covered by insurance reasonably
acceptable to the Collateral Agents; and

(f) the Inventory being purchased thereunder is not expected to be excluded from
the definition of Eligible Inventory once it has been purchased and delivered.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future, foreign or
domestic, federal, provincial, territorial or state (or any Subdivision of any
of them) treaties, laws, statutes, ordinances, regulations, rules, decrees,
orders, judgments, consent orders, consent decrees, code or other binding
requirements, and the common law, relating to protection of public health or the
Environment, the Release or threatened Release of Hazardous Material, natural
resources or natural resource damages, or occupational safety or health, and any
and all Environmental Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the applicable
Security Agreement.

“Equity Financing” shall mean the cash equity investment in Holdings by the
Equity Investors as the same was further invested in cash equity in the US
Borrowers on or prior to the Original Closing Date, in an amount not less than
$600 million on terms and conditions satisfactory to the Administrative Agents;
of which at least 50% was, directly or indirectly, invested by Sponsor and its
Controlled Investment Affiliates.

27


--------------------------------------------------------------------------------


“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Investors” shall mean Sponsor, its Controlled Investment Affiliates and
one or more investors reasonably satisfactory to the Administrative Agents and
the Arranger.

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Holdings after the Original Closing Date of any Equity Interests in Holdings
(including any Equity Interests issued upon exercise of any warrant or option)
or any warrants or options to purchase Equity Interests or (ii) any contribution
to the capital of Holdings; provided, however, that an Equity Issuance shall not
include (x) any Preferred Stock Issuance or Debt Issuance, (y) any such sale or
issuance by Holdings of not more than an aggregate amount of 5.0% of its Equity
Interests (including its Equity Interests issued upon exercise of any warrant or
option or warrants or options to purchase its Equity Interests but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company and (z) any Excluded Issuance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 (b), (c) or (m) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the incurrence by the Company
of material liability, under Title IV of ERISA with respect to a defined benefit
pension plan maintained by an ERISA Affiliate or a multi-employer plan (as
defined in ERISA Section 3 (37)) contributed to by an ERISA Affiliate (g) the
receipt by any Company from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (h) the incurrence by
any Company of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (i) the receipt by

28


--------------------------------------------------------------------------------


any Company of any notice, concerning the imposition of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (j) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (k) the making of any amendment to any Plan which could
result in the imposition of a Lien or the posting of a bond or other security;
and (l) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section
2.10(f)(iii).

“Excess Availability” shall mean, at any time, (a) the lesser of (i) the
Revolving Commitments of all of the Lenders and (ii) (x) the Borrowing Base plus
(y) the lesser of the Canadian Borrowing Base and the Canadian Revolving
Commitments on the date of determination less (b) all outstanding Loans and LC
Exposure less (c) in the applicable Collateral Agents’ reasonable discretion,
the aggregate amount of all the outstanding and unpaid trade payables and other
obligations of Borrowers and/or the Borrowing Base Guarantors which are not paid
within 75 days past the due date according to their original terms of sale, in
each case as of such date of determination less (d) in the applicable Collateral
Agents’ reasonable discretion, and without duplication, the amount of checks
issued by Borrowers and/or the Borrowing Base Guarantors to pay trade payables
and other obligations but which are not paid within 75 days past the due date
according to their original terms of sale, in each case as of such date of
determination, but which either have not yet been sent or are subject to other
arrangements which are expected to delay the prompt presentation of such checks
for payment.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Holdings, to the extent such Qualified Capital Stock is used, or the Net Cash
Proceeds thereof shall be, within ninety (90) days of the consummation of such
issuance and sale, used, without duplication, to finance Capital Expenditures or
one or more Permitted Acquisitions.

29


--------------------------------------------------------------------------------


“Excluded Taxes” shall mean, with respect to the Administrative Agents, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction; (b) in the case of a
Foreign Lender, any U.S. federal withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender became a party to
the Original Credit Agreement or becomes a party hereto (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrowers with respect to such
withholding tax pursuant to Section 2.15(a) or (y) if such Foreign Lender is an
assignee pursuant to a request by Borrowers under Section 2.16; provided that
this subclause (b)(i) shall not apply to any Tax imposed on a Lender following
an Event of Default or in connection with an interest or participation in any
Loan or other obligation that such Lender was required to acquire pursuant to
Section 2.14(d), or (ii) is attributable to such Lender’s failure to comply with
Section 2.15(e); and (c) those Canadian federal withholding taxes under Part
XIII of the ITA, if any, in excess of the amount of such taxes that would have
been imposed had the recipient of the particular payment been, at the time of
the payment, a resident of the United States for the purposes of the
Canada-United States Income Tax Convention (1980), as amended from time to time,
and entitled to the reduced withholding tax rate provided under paragraph 2 of
Article XI thereof (such rate, for greater certainty, being 10% (ten percent) as
at the date of this Agreement).

“Existing ABR Borrowings” shall mean all ABR Borrowings advanced under the
Original Credit Agreement and outstanding on the Closing Date.

“Existing Eurodollar Revolving Borrowings” shall mean all Eurodollar Revolving
Borrowings advanced under the Original Credit Agreement and outstanding on the
Closing Date.

“Existing Obligations” shall mean the “Obligations” as defined in the Original
Credit Agreement.

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Existing Issuing Bank Letters of Credit” shall mean the outstanding letters of
credit issued before the Original Closing Date by an Issuing Bank for the
account of a Borrower or a Subsidiary of a Borrower set forth on Schedule
1.01(c) hereto.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions

30


--------------------------------------------------------------------------------


received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” shall mean that certain Bank Fee Letter dated as of May 1, 2007 by
and among UBS, UBSS and Borrowers, as the same may be amended, amended and
restated, supplemented, revised or modified from time to time.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
Collateral Monitoring Fees, the LC Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the Revolving Maturity Date.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Plan” shall mean any defined benefit pension plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Freight Forwarding Agreement” means a multi-party agreement in a form and
substance satisfactory to Collateral Agents among a Borrower, a customs broker,
freight forwarder, or other carrier, and the applicable Collateral Agents in
which the customs broker, freight forwarder, or other carrier acknowledges that
it has control over (in the case of persons other than carriers which are
issuing non-negotiable bills of lading) and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of such
Collateral Agents and agrees, upon notice from such Collateral Agent to hold and
dispose of the subject Inventory and other property solely as directed by the
such Collateral Agent.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(d).

31


--------------------------------------------------------------------------------


“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.

“Guarantors” shall mean Holdings, each Borrowing Base Guarantor and the
Subsidiary Guarantors.

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purpose of hedging any Borrower’s exposure to
interest or exchange rates, loan credit exchange, security or currency
valuations or commodity prices not for speculative purposes.

32


--------------------------------------------------------------------------------


“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Incorporated Borrowing Base” shall mean at any time, for each US Borrowing Base
Guarantor, subject to adjustment as provided in Section 2.20, an amount equal to
the lesser of:

(a)           the sum of, without duplication:

(i)            the book value of Eligible Accounts of such US Borrowing Base
Guarantor multiplied by the advance rate of 85%, plus

(ii)           (A) at any time other than during a Seasonal Advance Period, the
lesser of (x) the advance rate of 70% of the Cost of Eligible Inventory of US
Borrowing Base Guarantors, and (y) the advance rate of 85% of the Net Recovery
Cost Percentage multiplied by the Cost of Eligible Inventory of US Borrowing
Base Guarantors and (B) during a Seasonal Advance Period, the lesser of (x) the
advance rate of 80% of the Cost of Eligible Inventory of US Borrowing Base
Guarantors, and (y) the advance rate of 90% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Inventory of US Borrowing Base Guarantors, or

(b)           with respect to the US Borrowing Base Guarantors, the applicable
Borrowing Base Guarantor Intercompany Loan Amount.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

“Increase Joinder” shall have the meaning assigned to such term in Section
2.19(c).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days); (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (f) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (g) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (h) all obligations of such person for the reimbursement of any obligor
in respect of Standby Letters of Credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (i) all Contingent Obligations
of such person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (h) above.  The Indebtedness of any person
shall include the Indebtedness of any other

33


--------------------------------------------------------------------------------


entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

“Insolvency Laws” shall mean any of the BIA, the Companies’ Creditors
Arrangement Act (Canada), and the Winding-Up and Restructuring Act (Canada),
each as now exists or may from time to time hereafter be amended, modified,
recodified, supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto, and any other applicable
insolvency or other similar law of any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York or as defined in the
PPSA, as applicable, in which any Person now or hereafter has rights.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Original Closing Date by and among Holdings, US Borrowers, Canadian
Borrower, the Subsidiary Guarantors party thereto, US Administrative Agent, US
Collateral Agents, Canadian Collateral Agents and Senior Note Collateral Agent,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit E.

34


--------------------------------------------------------------------------------


“Interest Payment Date” shall mean (a) with respect to any ABR Loan or Canadian
Prime Rate Loan, the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Swingline Loan, the last Business Day of each month to occur during any
period in which such Swingline Loan is outstanding and (d) with respect to any
Revolving Loan or Swingline Loan, the Revolving Maturity Date or such earlier
date on which the Revolving Commitments are terminated.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing or
Bankers’ Acceptance, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, if each affected Lender so agrees, nine or twelve
months) thereafter as the applicable Borrower may elect; provided that with
respect to any Eurodollar Borrowing (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion, rollover or continuation of such
Borrowing.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, or as defined in the PPSA,
as applicable, wherever located, in which any Person now or hereafter has
rights.

“Inventory Appraisal” shall mean (a) on the Original Closing Date, the audit
prepared by the Great American Appraisal & Valuation Services, L.L.C. dated
December, 2005 and (b) thereafter, the most recent inventory appraisal conducted
by an independent appraisal firm and delivered pursuant to Section 9 hereof. 
For the avoidance of doubt, the Administrative Borrower may, at any time when an
Event of Default has not occurred and is  not continuing, request that a new
Inventory Appraisal be conducted at its expense and the Borrowers and Agents
shall thereafter promptly arrange for such appraisal to be completed at
Borrower’s expense.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b)
Wachovia Bank, National Association in its capacity as issuer of Letters of
Credit issued by it; (c) The Bank of New York in its capacity as issuer of
Letters of Credit issued by it; (d) National City Bank in its capacity as issuer
of Letters of Credit issued by it; (e) any other Lender that may become an
Issuing Bank

35


--------------------------------------------------------------------------------


pursuant to Sections 2.18(j) and (k) in its capacity as issuer of Letters of
Credit issued by such Lender; or (f) collectively, all of the foregoing.

“ITA” means the Income Tax Act, RSC 1985, c.1 (5th supp), as amended from time
to time.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the applicable Administrative Agent.

“LC Acceptance(s)” shall mean acceptances that are created by an Issuing Bank
pursuant to Commercial Letters of Credit.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the applicable Collateral Agents for the
benefit of the Secured Parties, in accordance with the provisions of
Section 9.01.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.  The total amount of the LC Commitment shall
initially be $400 million, but in no event exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit or a LC Acceptance.

“LC Exposure” shall mean at any time the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate principal amount of all Reimbursement
Obligations outstanding at such time, plus, (c) the Dollar Equivalent of the
aggregate amount owing on all outstanding LC Acceptances.  The LC Exposure of
any Revolving Lender at any time shall mean its Pro Rata Percentage of the
aggregate LC Exposure at such time.

“LC Obligations” shall mean each payment required to be made by US Borrowers and
the other Loan Parties under this Agreement in respect of any Letter of Credit
or LC Acceptance, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral.

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(d).

“LC Request” shall mean a request by a Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agents.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements

36


--------------------------------------------------------------------------------


and any other agreements (including all amendments, extensions, replacements,
renewals, modifications and/or guarantees thereof), whether or not of record and
whether now in existence or hereafter entered into, affecting the use or
occupancy of all or any material portion of any Real Property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 11.15, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Lender Hedging Agreement” shall mean any Hedging Agreement between a Borrower
and any Person (or affiliate of such Person) that was a Lender or an Affiliate
of such lender at the time it entered into such Hedging Agreement whether or not
such Person has ceased to be a Lender under this Agreement.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lenders and the
Canadian Revolving Lenders.

“Letter of Credit” shall mean any (i) Standby Letter of Credit, (ii) Commercial
Letter of Credit, in each case, issued or to be issued by an Issuing Bank for
the account of the US Borrowers or the Canadian Borrower pursuant to Section
2.18 and (iii) the Existing Issuing Bank Letters of Credit.

“Letter of Credit Expiration Date” shall mean the date which is five (5) days
prior to the Revolving Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the applicable Administrative
Agent to be the arithmetic mean (rounded upward, if necessary, to the nearest
1/100th of 1%) of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Reuters Interest
Settlement Rates Page (as defined below) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Reuters Interest Settlement Rates Page, “LIBOR Rate” shall mean,
with respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the applicable Administrative Agent is offered deposits in
dollars at approximately 11:00 a.m., London, England time, two Business Days
prior to the first day of such Interest Period in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurodollar Borrowing to be outstanding during such Interest Period. 
“Reuters Interest Settlement Rates Page” shall mean the display designated as
Reuters

37


--------------------------------------------------------------------------------


Screen LIBOR01 Page (or any successor page provided by Reuters or any successor
service for the purpose of displaying the rates at which dollar deposits are
offered by leading banks in the London interbank deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement or financing
change statement under the UCC or the PPSA or any other similar notice of lien
under any similar notice or recording statute of any Governmental Authority,
including any easement, right-of-way or other encumbrance on title to Real
Property, in each of the foregoing cases whether voluntary or imposed by law,
and any agreement to give any of the foregoing; (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such property; and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Line Reserve” shall have the meaning assigned to such term in Section
2.10(f)(ii).

“LNT” shall have the meaning assigned to such term in the preamble.

“LNT Center” shall have the meaning assigned to such term in the preamble.

“LNT Partnership” means Linens ‘n Things Canada Limited Partnership, an Alberta
limited partnership.

“LNT I” means Linens ‘n Things Investment Canada I Company, a Nova Scotia
unlimited company.

“LNT II” means Linens ‘n Things Investment Canada II Company, a Nova Scotia
unlimited company.

“Loan Documents” shall mean this Agreement, the Reaffirmation Agreement, the
Canadian Reaffirmation Agreement, the Fee Letter, any Borrowing Base
Certificate, the Letters of Credit, the Notes (if any), the Intercreditor
Agreement, and the Security Documents.

“Loan Parties” shall mean Holdings, Borrowers and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a US Revolving Loan, a Canadian
Revolving Loan or a Swingline Loan (and shall include any Loans contemplated by
Section 2.19).

“Management Services Agreement” means that certain Management Services Agreement
dated as of February 14, 2006 among LNT, Holdings, Apollo Management V, L.P.,
NRDC Linens B LLC and Silver Point Capital Fund Investments LLC.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

38


--------------------------------------------------------------------------------


“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, or material agreements of US Borrowers and their Subsidiaries, taken
as a whole; (b) material impairment of the ability of the Loan Parties to fully
and timely perform their obligations under the Loan Documents; (c) material
impairment of the rights of or benefits or remedies available to the Lenders or
the Collateral Agents under any Loan Document; or (d) a material adverse effect
on the Collateral or the Liens in favor of the Collateral Agents (for their
benefit and for the benefit of the other Secured Parties) on the Collateral or
the priority of such Liens.

“Material Indebtedness” shall mean (a) the Senior Note Documents and (b) any
other Indebtedness (other than the Loans and Letters of Credit) or Hedging
Obligations of Holdings or any of its Subsidiaries in an aggregate outstanding
principal amount exceeding $30 million.  For purposes of determining Material
Indebtedness, the “principal amount” in respect of any Hedging Obligations of
any Loan Party at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Loan Party would be required to pay if the
related Hedging Agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.

“Merger” shall have the meaning assigned to such term in the second recital
hereto.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be substantially in a form reasonably
satisfactory to the applicable Collateral Agents, in each case, with such
schedules and including such provisions as shall be reasonably necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company is then
making or accruing an obligation to make contributions; (b) to which any Company
has within the preceding five plan years made contributions; or (c) with respect
to which any Company could incur liability.

“Net Cash Proceeds” shall mean:

(a)           with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Holdings or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting

39


--------------------------------------------------------------------------------


and other professional and transactional fees, transfer and similar taxes and
Borrowers’ good faith estimate of income taxes paid or payable in connection
with such sale); (ii) amounts reasonably estimated by Holdings or any of its
Subsidiaries as a reserve, in accordance with GAAP, against (x) any liabilities
under any indemnification obligations associated with such Asset Sale or (y) any
other liabilities retained by Holdings or any of its Subsidiaries associated
with the properties sold in such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds); (iii) Borrowers’ good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the
properties sold within 90 days of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within 90 days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds); and (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than Obligations) which is secured by a Lien on the properties sold
in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);

(b)           with respect to any Debt Issuance, any Equity Issuance or any
other issuance or sale of Equity Interests by Holdings or any of its
Subsidiaries, the cash proceeds thereof, net of customary fees, commissions,
costs and other expenses incurred in connection therewith; and

(c)           with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Income” means, with respect to any specified person, the net income (loss)
of such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding for the purposes of the
calculation of the Consolidated Fixed Charge Coverage Ratio only, however:

(i)            any gain (but not loss), together with any related provision for
taxes on such gain (but not loss), realized in connection with: (a) any Asset
Sale; or (b) the disposition of any securities by such person or any of its
Subsidiaries or the extinguishment of any Indebtedness of such person or any of
its Subsidiaries; and

(ii)           any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory or Canadian Inventory, as applicable, at
such time on a “net orderly liquidation value” basis as set forth in the most
recent Inventory Appraisal received by Collateral Agents in accordance with
Section 4.01 or Section 9, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets, and (b)
the

40


--------------------------------------------------------------------------------


denominator of which is the original Cost of the aggregate amount of the
Inventory or the Canadian Inventory, as applicable, subject to appraisal.

“Non-BA Lender” shall mean a Canadian Revolving Lender that cannot or does not,
as a matter of policy, accept Bankers’ Acceptances.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans,
in each case, issued pursuant to the Original Credit Agreement or this
Agreement, if any, substantially in the form of Exhibit K-1, K-2, K-3 or K-4,
including any notes issued to the Lenders on the Closing Date as an amendment
and restatement of and in substitution for any notes issued on the Original
Closing Date and any notes issued in exchange therefor.

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrowers and the other Loan Parties under this Agreement
in respect of any Letter of Credit or LC Acceptance, when and as due, including
payments in respect of Reimbursement Obligations, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of Borrowers and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all obligations of the Borrowers and any and
all of the other Loan Parties under each Lender Hedging Agreement and (d) the
due and punctual payment and performance of all obligations in respect of
overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agents or the Collateral Agents arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds.

“OFAC” shall have the meaning assigned to such term in Section 3.22.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer, the president
or one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and

41


--------------------------------------------------------------------------------


operating agreement (or similar documents) of such person, (iii) in the case of
any limited partnership, the certificate of formation and limited partnership
agreement (or similar documents) of such person, (iv) in the case of any general
partnership, the partnership agreement (or similar document) of such person, (v)
with respect to any Foreign Subsidiary, the equivalent of the foregoing in its
jurisdiction of incorporation or organization, and (vi) in any other case, the
functional equivalent of the foregoing.

“Original Closing Date” shall mean February 14, 2006.

“Original Credit Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Original Lenders”  shall have the meaning assigned to such term in the preamble
hereto.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 11.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agents, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agents.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any line of business or division of any
person; (b) acquisition of in excess of 50% of the Equity Interests of any
person, and otherwise causing such person to become a Subsidiary of such person;
or (c) merger, amalgamation or consolidation or any other combination with any
person, if each of the following conditions is met:

(i)            no Default then exists or would result therefrom;

(ii)           after giving effect to such transaction on a Pro Forma Basis,
(A) Average Excess Availability determined as of the date five (5) Business Days
prior to the Closing Date of such acquisition would have exceeded $150 million
(after giving effect to such acquisition and the Revolving Loans to be funded in
connection therewith as if made on the first day of such period), and (B) the
projections in connection with the proposed acquisition for the 2 years after
the consummation of such acquisition shall be reasonably acceptable to the
Collateral Agents and Administrative Agents;

42


--------------------------------------------------------------------------------


(iii)          no Company shall, in connection with any such transaction, assume
or remain liable with respect to any Indebtedness or other liability (including
any material tax or ERISA liability) of the related seller or the business,
person or properties acquired, except (A) to the extent permitted under Section
6.01 and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;

(iv)          the person or business to be acquired shall be, or shall be
engaged in, a business of the type that US Borrowers and their Subsidiaries are
permitted to be engaged in under Section 6.15 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents and shall be free and clear of any Liens, other than
Permitted Liens;

(v)           the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi)          all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;

(vii)         with respect to any transaction involving Acquisition
Consideration of more than $100 million, unless the Administrative Agent shall
otherwise agree, Borrowers shall have provided the Administrative Agents and the
Lenders with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the person or business to
be acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) reasonably detailed projections for the succeeding five years
pertaining to the person or business to be acquired and updated projections for
Borrower after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the person or business to
be acquired as may be reasonably requested by the Administrative Agents or the
Required Lenders;

(ix)           the Property acquired in connection with any such acquisition
shall be made subject to the Lien of the Security Documents on terms reasonably
satisfactory to the Agents, and shall be free and clear of any Liens, other than
Permitted Liens, and the Agents shall have received all opinions, certificates,
lien search results and other documents reasonably requested by the Agents;

(x)            at least 10 Business Days prior to the proposed date of
consummation of the transaction, Borrowers shall have delivered to the Agents
and the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and

43


--------------------------------------------------------------------------------


calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and

(xi)           the Acquisition Consideration (exclusive of any amounts financed
by Excluded Issuances) for such acquisition shall not exceed $300 million, and
the aggregate amount of the Acquisition Consideration (exclusive of any amounts
financed by Excluded Issuances) for all Permitted Acquisitions since the
Original Closing Date shall not exceed $500 million; provided that any Equity
Interests constituting all or a portion of such Acquisition Consideration shall
not have a cash dividend requirement on or prior to the Final Maturity Date.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment.

“Permitted Holders” shall mean (a) Sponsor, (b) its Controlled Investment
Affiliates, (c) Silver Point Capital, L.P. and National Realty & Development
Corp. and (d) each such person’s Related Parties.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
US Borrowers and any US Subsidiaries to Holdings in order to pay consolidated or
combined federal, state or local taxes, including estimated taxes, not payable
directly by US Borrowers or any of their Subsidiaries which payments by US
Borrowers and their US Subsidiaries are not in excess of the tax liabilities
that would have been payable by US Borrowers and their Subsidiaries on a
stand-alone basis.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
with respect to which any Company could incur liability (including under
Section 4069 of ERISA) other than plans of ERISA Affiliates.

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.19(d).

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of any Agent’s security interest in any
Collateral is governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction of Canada for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions.

44


--------------------------------------------------------------------------------


“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.19(d).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Holdings or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than any
Excluded Issuance).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Prior Loan Documents” shall have the meaning assigned to such term in Section
12.01(d) herein.

“Priority Payables” shall mean, at any time, the full amount of the liabilities
at such time which have a trust imposed to provide for payment or security
interest, lien or charge ranking or capable of ranking senior to or pari passu
with security interests, hypothecs, liens or charges securing the Obligations on
any of the Collateral under federal, provincial, state, county, municipal, or
local law including, but not limited, to claims for unremitted and accelerated
rents, taxes, wages, workers’ compensation obligations, vacation pay, government
royalties or pension fund obligations, together with the aggregate value,
determined in accordance with GAAP, of all Eligible Canadian Inventory which
applicable Collateral Agents consider may be or may become subject to a right of
a supplier to recover possession thereof under any federal or provincial or
territorial law, where such supplier’s right may have priority over the security
interests, liens or charges securing the Obligations including, without
limitation, Eligible Canadian Inventory subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the BIA.

“Private Label Credit Card” shall mean a credit card that bears either
Borrower’s trademark and/or logo and is issued by a third party which takes the
credit risk as to customers and makes payments to the Borrowers or Guarantors in
a manner similar to other major credit card issuers.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment, and with respect to any
Canadian Revolving Lender at any time, the percentage of the total Canadian
Revolving Commitments of all Canadian Revolving Lenders represented by such
Canadian Revolving Lender’s Canadian Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

45


--------------------------------------------------------------------------------


“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Reaffirmation Agreement” means that certain Omnibus Reaffirmation,
Acknowledgement and Amendment to Security Documents dated as of the Closing Date
by and among the Loan Parties and Agents, as the same may be amended, amended
and restated, supplemented, revised or modified from time to time.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness of Holdings or any of its Subsidiaries listed on Schedule 1.01(a).

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

46


--------------------------------------------------------------------------------


“Reimbursement Obligations” shall mean Borrowers’ obligations under Section
2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving Commitments.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Reserves” shall mean reserves established against the Borrowing Base or
Canadian Borrowing Base that the Collateral Agents may, in their Permitted
Discretion, establish from time to time.

“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set

47


--------------------------------------------------------------------------------


forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder delivered pursuant to Section 2.19, or in the
Assignment and Assumption pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04.  The portion of
the Revolving Commitments, if any, which may be utilized for Canadian Revolving
Loans shall constitute the Canadian Revolving Commitment, which shall be treated
as a sub-facility of the Revolving Commitment and the total Revolving Loans and
LC Exposure shall not exceed the total Revolving Commitments.  The aggregate
amount of the Lenders’ Revolving Commitments on the Closing Date is $700
million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the Dollar Equivalent of the
aggregate amount at such time of such Lender’s LC Exposure, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment and, with
respect to any Canadian Revolving Commitment, shall include the respective
Canadian Revolving Lender; it being understood that each Revolving Lender that
is not a Canadian Revolving Lender shall have an affiliated Canadian Revolving
Lender that will provide the Canadian Revolving Loans and become a signatory
hereto.

“Revolving Loan” shall mean a Loan made by any of the Lenders to any Borrower
pursuant to Section 2.01(a) or (b).  Each Revolving Loan shall either be an ABR
Revolving Loan, Eurodollar Revolving Loan, Canadian Prime Rate Loan or Bankers’
Acceptance.

“Revolving Maturity Date” shall mean February 14, 2011.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any person whereby any person shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Seasonal Advance Period” shall mean the period from and including the first day
of the fiscal month of August of each year to and including December 31 of the
same year.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due

48


--------------------------------------------------------------------------------


and punctual payment and performance of all obligations in respect of overdrafts
and related liabilities owed to any Lender, any Affiliate of a Lender, the
Administrative Agents or the Collateral Agents arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfer of funds.

“Secured Parties” shall mean, collectively, the Administrative Agents, the
Collateral Agents, the Lenders, the Issuing Banks and each party to a Lender
Hedging Agreement if at the date of entering into such Lender Hedging Agreement
such person executes and delivers to the Administrative Agents a letter
agreement in form and substance acceptable to the Administrative Agents pursuant
to which such person (i) appoints the applicable Collateral Agents as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Section 10.03, Section 10.09 and the Security Agreements.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreements.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreements or pursuant to Section 5.11.

“Security Agreements” shall mean, collectively, (a) the US Security Agreement
and (b) the Canadian Security Agreements, in each case, as the same may from
time to time be modified, amended, extended or reaffirmed in accordance with the
terms thereof.

“Security Documents” shall mean the Security Agreements, the Mortgages, the
Canadian Pledge Agreements, the US Pledge Agreements, each Canadian Guaranty and
each other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or PPSA or
other financing statements or financing change statements or instruments of
perfection required by this Agreement, the Security Agreements, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreements or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

“Senior Note Agreement” shall mean that certain Indenture dated as of February
14, 2006 by US Borrowers in favor of Senior Note Collateral Agent pursuant to
which the Senior Notes are issued as in effect on the Original Closing Date and
thereafter amended from time to time subject to the requirements of this
Agreement.

“Senior Note Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

49


--------------------------------------------------------------------------------


“Senior Note Collateral Agent” means the Bank of New York, in its capacity as
the collateral agent under the Senior Note Documents, together with any
successors and assigns.

 “Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior  Note Agreement.

“Senior Note Guarantees” shall mean the guarantees of Holdings and the
Subsidiary Guarantors pursuant to the Senior Note Agreement.

“Senior Note Secured Parties” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 “Senior Notes” shall mean US Borrowers’ Senior Secured Floating Rate Notes due
2014 issued on February 14, 2006 and any registered notes issued by US Borrowers
in exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

“Specified Obligations” shall mean any obligation of any Loan Parties under the
Loan Documents consisting of (i) the payment of principal of and interest on
Loans and (ii) Reimbursement Obligations in respect of Letters of Credit.

“Sponsor” shall mean Apollo Management, L.P. and its Affiliates.

“Spot Selling Rate” shall mean the spot selling rate at which the US
Administrative Agent offers to sell Canadian Dollars for dollars in the Toronto
foreign exchange market at approximately 11:00 a.m. Toronto time on such date
for delivery two (2) Business Days later.

“Standby Letter of Credit” shall mean any Letters of Credit other than Letters
of Credit which are Commercial Letters of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserves” shall mean (a) for any Interest Period for any Eurodollar
Borrowing in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D).

“Stores” shall mean any of the retail stores operated by LNT Center and its
Subsidiaries.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in

50


--------------------------------------------------------------------------------


accordance with GAAP as of such date, (ii) any other corporation, limited
liability company, association or other business entity of which securities or
other ownership interests representing more than 50% of the voting power of all
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of the Board of Directors thereof are, as of such date,
owned, controlled or held by the parent and/or one or more subsidiaries of the
parent, (iii) any partnership (a) the sole general partner or the managing
general partner of which is the parent and/or one or more subsidiaries of the
parent or (b) the only general partners of which are the parent and/or one or
more subsidiaries of the parent and (iv) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.  Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.

“Supermajority Lenders” shall mean at any time, Lenders having at least 66 2/3%
of the Revolving Commitment or, if the Revolving Commitments have been
terminated, at least 66 2/3% of the sum of Revolving Exposure.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction of structures on the site of such Mortgaged
Property or any easement or right of way on the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can reasonably be depicted on
a survey, in which events, as applicable, such survey shall be dated (or
redated) after the completion of such construction or if such construction shall
not have been completed as of such date of delivery, not earlier than 20 days
prior to such date of delivery, or after the grant or effectiveness of any such
easement or right of way on the applicable Mortgaged Property, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agents)
to such Administrative Agents, the applicable Collateral Agents and the Title
Company, and (iv) complying in all respects with the minimum detail requirements
of the American Land Title Association as such requirements are in effect on the
date of preparation of such survey.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lenders” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loans” shall mean the US Swingline Loans and the Canadian Swingline
Loans.

51


--------------------------------------------------------------------------------


“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, social security and unemployment taxes, assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
US Borrowers then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b); provided that, for purposes of calculating the Total
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio at any time from
and after the delivery of a Financial Covenant Amendment Notice the defined term
“Test Period” shall mean, at any such time, the period consisting of the prior
twelve fiscal months then last ended (in each case taken as one accounting
period).

“Title Company” shall mean any title insurance company as shall be retained by
Borrowers and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in Section
4.01(o)(iii).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated Cash Flow for the Test
Period then most recently ended.

“Transaction Documents” shall mean the Acquisition Documents, the Senior Note
Documents, the Prior Loan Documents and the Loan Documents.

“Transactions” shall mean, collectively, (a) the transactions which occurred on
or prior to the Original Closing Date pursuant to the Acquisition Documents, the
Senior Note Documents or the Prior Loan Documents, including (i) the
consummation of the Acquisition; (ii) the execution, delivery and performance of
the Prior Loan Documents; (iii) the Refinancing; (iv) the Equity Financing;
(v) the issuance of the Senior Notes; and (vi) the payment of all fees and
expenses to be paid on or prior to the Original Closing Date and owing in
connection with the foregoing subclauses (i) through (v) and (b) the
transactions which occurred on or prior to the Closing Date pursuant to the Loan
Documents, including the execution, delivery and performance of the Loan
Documents and the payment of all fees and expenses to be paid on or prior to the
Closing Date and owing in connection therewith.

“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.

52


--------------------------------------------------------------------------------


“Trigger Event” shall mean at any time (a) a Default shall have occurred and be
continuing and/or (b) Average Excess Availability for the preceding fiscal
quarter shall be less than $70 million.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate, the Alternate Base Rate,
Canadian Prime Rate or Bankers’ Acceptances.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“US Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“US Borrowing Base Guarantor” shall mean LNT Inc., a New Jersey corporation, LNT
West, a Delaware corporation, and LNT Merchandising Company, LLC, a Delaware
limited liability company and any Wholly Owned Subsidiary of US Borrowers which
may hereafter be approved by the Administrative Agents and the Collateral Agents
which (a) is organized in a State within the United States, (b) is currently
able to prepare all collateral reports in a comparable manner to the Borrowers’
reporting procedures and (c) has executed and delivered to the applicable
Collateral Agents such joinder agreements to guarantees, contribution and
set-off agreements and other Security Documents as such Collateral Agents have
reasonably requested so long as such Collateral Agents have received and
approved, in their reasonable discretion, (i) a collateral audit and Inventory
Appraisal conducted by an independent appraisal firm reasonably acceptable to
such Collateral Agents and (ii) all UCC and similar search results necessary to
confirm such Collateral Agents’ first priority Lien on all of such Borrowing
Base Guarantor’s personal property, subject to Permitted Liens.

“US Obligations” shall mean (a) obligations of US Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the US Revolving Loans and the US Swingline
Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
US Borrowers and the other Loan Parties under this Agreement in respect of any
Letter of Credit or LC Acceptance, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable

53


--------------------------------------------------------------------------------


in such proceeding), of US Borrowers and the other Loan Parties under this
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of US Borrowers and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all obligations
of the US Borrowers and any and all of the other Loan Parties under each Lender
Hedging Agreement and (d) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any Lender,
any Affiliate of a Lender, the Administrative Agents or the Collateral Agents
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfer of funds.

“US Pledge Agreements” shall mean that certain Pledge Agreement dated as of the
Original Closing Date by Holdings pledging all of its Equity Interests in LNT
and that certain Pledge Agreement dated as of the Original Closing Date by LNT
and certain US Subsidiaries pledging all of their Equity Interests in LNT Center
and the Subsidiary Guarantors, as applicable (except the Canadian Loan Parties),
in each case, addressed to the Collateral Agents for the benefit of the Secured
Parties, as the same may from time to time be modified, amended, extended or
reaffirmed in accordance with the terms thereof.

“US Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make US Revolving Loans
hereunder up to its Pro Rata Percentage of the Revolving Commitment.

“US Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans made to US Borrowers of such Lender, plus the
aggregate amount at such time of such Lender’s LC Exposure, plus the aggregate
amount at such time of such Lender’s Swingline Exposure to US Borrower.

“US Revolving Lender” shall mean a Lender with a US Revolving Commitment.

“US Revolving Loans” shall mean each Revolving Loan borrowed by a US Borrower.

“US Security Agreement” shall mean that Security Agreement dated as of the
Original Closing Date by and among certain of the Loan Parties and US Collateral
Agents for the benefit of the Secured Parties, as the same may from time to time
be modified, amended, extended or reaffirmed in accordance with the terms
thereof.

“US Subsidiary” shall mean a Subsidiary organized in a State of the United
States.

“US Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17.  The amount of the US Swingline
Commitment shall initially be $35 million, but in no event shall exceed the
Revolving Commitment.

“US Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.

54


--------------------------------------------------------------------------------


“US Swingline Loans” shall mean any loan made by the US Swingline Lender
pursuant to Section 2.17(a).

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing,” “Borrowing of Tranche A Loans”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.”

55


--------------------------------------------------------------------------------


SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Borrower and the Required Lenders.  With respect to any change in the fiscal
year-end of the Loan Parties (as permitted by Section 6.17 herein), if the new
fiscal year-end does not coincide with the Saturday closest to the end of March,
June, September or December then (i) the table set forth in Section 6.10(a)
hereof shall be adjusted so that each Test Period ending date coincides with the
ending date of a new fiscal quarter and the required Total Leverage Ratio for
each such new Test Period ending date shall be the amount determined by
straight-line interpolation between the Total Leverage Ratios currently
specified for the Test Period ending dates most closely preceding and following
each new Test Period ending date (for example, if the fiscal year end is changed
to the Saturday closest to July 31, then one of the new Test Period ending dates
would be the last day of the fiscal quarter ending closest to October 31, 2008
and the required Total Leverage Ratio at such Test Period ending date would be
4.16667), and (ii) the table in Section 6.10(b) hereof shall be adjusted so that
the scheduled step-up in the Consolidated Fixed Charge Coverage Ratio is moved
to the new fiscal quarter ending date most closely following March 31, 2008. The
Administrative Agents shall determine any adjustments which may be required by
the preceding sentence and, absent manifest error in the calculation thereof,
ten days after delivering written notice of such adjusted financial covenants to
the Administrative Borrower, such adjusted financial covenants shall be
effective against and binding upon the Agents, the Lenders and the Loan Parties
for all purposes under this Agreement as of the date of such change in fiscal
year-end (a “Financial Covenant Amendment Notice”).

SECTION 1.05.  Resolution of Drafting Ambiguities.  Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.


ARTICLE II.

THE CREDITS

SECTION 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly as follows:


(A)           EACH US REVOLVING LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO
MAKE US REVOLVING LOANS TO US BORROWERS, AT ANY TIME AND FROM TIME TO TIME ON OR
AFTER THE CLOSING DATE UNTIL THE EARLIER OF THE BUSINESS DAY PRIOR TO THE
REVOLVING MATURITY DATE AND THE TERMINATION OF THE REVOLVING COMMITMENT OF SUCH
LENDER IN ACCORDANCE WITH THE TERMS HEREOF, IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY TIME OUTSTANDING THAT WILL NOT (SUBJECT TO THE PROVISIONS OF SECTION 10.10
AND SECTION 10.11) RESULT IN SUCH LENDER’S US REVOLVING EXPOSURE EXCEEDING THE
LESSER OF (I) SUCH LENDER’S REVOLVING COMMITMENT LESS SUCH LENDER’S PRO RATA
PERCENTAGE OF

56


--------------------------------------------------------------------------------



ANY LINE RESERVE AND (II) SUCH LENDER’S PRO RATA PERCENTAGE MULTIPLIED BY THE
BORROWING BASE THEN IN EFFECT; AND


(B)         EACH CANADIAN REVOLVING LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO
MAKE CANADIAN REVOLVING LOANS TO CANADIAN BORROWER, AT ANY TIME AND FROM TIME TO
TIME ON OR AFTER THE CLOSING DATE UNTIL THE EARLIER OF THE BUSINESS DAY PRIOR TO
THE REVOLVING MATURITY DATE AND THE TERMINATION OF THE CANADIAN REVOLVING
COMMITMENT OF SUCH LENDER IN ACCORDANCE WITH THE TERMS HEREOF, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT (SUBJECT TO SECTION 10.10
AND SECTION 10.11) RESULT IN SUCH LENDER’S CANADIAN EXPOSURE EXCEEDING THE
LESSER OF (I) SUCH LENDER’S CANADIAN REVOLVING COMMITMENT LESS SUCH LENDER’S PRO
RATA PERCENTAGE OF ANY LINE RESERVE ALLOCATED TO CANADIAN REVOLVING COMMITMENTS
AND (II) SUCH LENDER’S PRO RATA PERCENTAGE MULTIPLIED BY THE CANADIAN BORROWING
BASE THEN IN EFFECT.

Within the limits set forth in clause (a) and clause (b) above and subject to
the terms, conditions and limitations set forth herein, Borrower may borrow, pay
or prepay and reborrow Revolving Loans.

SECTION 2.02.  Loans.


(A)           EACH LOAN (OTHER THAN SWINGLINE LOANS) SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE COMMITMENTS; PROVIDED, THAT THE FAILURE OF ANY LENDER TO MAKE
ITS LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND
HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH
OTHER LENDER).  EXCEPT FOR LOANS DEEMED MADE PURSUANT TO SECTION 2.18(E)(II),
(A) ABR LOANS COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
THAT IS (I) AN INTEGRAL MULTIPLE OF $1.0 MILLION AND NOT LESS THAN $3.0 MILLION
OR (II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS
AND (B) THE EURODOLLAR LOANS COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL MULTIPLE OF $1.0 MILLION AND NOT LESS
THAN $3.0 MILLION OR (II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE
APPLICABLE COMMITMENTS (C) CANADIAN PRIME RATE LOANS IN CANADIAN DOLLARS
COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS
(I) AN INTEGRAL MULTIPLE OF CAN$100,000 AND NOT LESS THAN CAN$1.0 MILLION OR
(II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS AND
(D) BANKERS’ ACCEPTANCES IN CANADIAN DOLLARS COMPRISING ANY BORROWING SHALL BE
IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL MULTIPLE OF CAN$100,000
AND NOT LESS THAN CAN$3.0 MILLION OR (II) EQUAL TO THE REMAINING AVAILABLE
BALANCE OF THE APPLICABLE COMMITMENTS.


(B)           SUBJECT TO SECTION 2.11 AND SECTION 2.12, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS, EURODOLLAR LOANS, CANADIAN PRIME RATE LOANS OR
BANKERS’ ACCEPTANCES AS THE APPLICABLE BORROWER MAY REQUEST PURSUANT TO SECTION
2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF
SUCH BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED THAT SUCH BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY BORROWING
THAT, IF MADE, WOULD RESULT IN MORE THAN EIGHT EURODOLLAR BORROWINGS OUTSTANDING
HEREUNDER AT ANY ONE TIME.  FOR PURPOSES OF THE FOREGOING, BORROWINGS

57


--------------------------------------------------------------------------------



HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE
SAME DATE, SHALL BE CONSIDERED SEPARATE BORROWINGS.


(C)           EXCEPT WITH RESPECT TO LOANS DEEMED MADE PURSUANT TO SECTION
2.18(E)(II), EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH
ACCOUNT IN NEW YORK CITY OR TORONTO, AS THE CASE MAY BE, AS THE APPLICABLE
ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, AND THE APPLICABLE ADMINISTRATIVE AGENT SHALL PROMPTLY CREDIT THE AMOUNTS
SO RECEIVED TO AN ACCOUNT AS DIRECTED BY THE ADMINISTRATIVE BORROWER IN THE
APPLICABLE BORROWING REQUEST MAINTAINED WITH THE APPLICABLE ADMINISTRATIVE AGENT
OR, IF A BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT
HEREIN SPECIFIED SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE
RESPECTIVE LENDERS.


(D)           UNLESS THE APPLICABLE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL
NOT MAKE AVAILABLE TO THE APPLICABLE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION
OF SUCH BORROWING, SUCH ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS
MADE SUCH PORTION AVAILABLE TO SUCH ADMINISTRATIVE AGENT ON THE DATE OF SUCH
BORROWING IN ACCORDANCE WITH PARAGRAPH (C) ABOVE, AND SUCH ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER
ON SUCH DATE A CORRESPONDING AMOUNT.  IF THE APPLICABLE ADMINISTRATIVE AGENT
SHALL HAVE SO MADE FUNDS AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER SHALL
NOT HAVE MADE SUCH PORTION AVAILABLE TO SUCH ADMINISTRATIVE AGENT, EACH OF SUCH
LENDER AND THE BORROWERS SEVERALLY AGREES TO REPAY TO SUCH ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON,
FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE APPLICABLE
BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO SUCH ADMINISTRATIVE AGENT AT
(I) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE APPLICABLE AT THE TIME TO
THE LOANS COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH LENDER, THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY SUCH
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.  IF SUCH LENDER SHALL REPAY TO SUCH ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF
SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT, AND BORROWERS’ OBLIGATION TO
REPAY SUCH ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT PURSUANT TO THIS
SECTION 2.02(D) SHALL CEASE.


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, BORROWERS
SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY
BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER
THE REVOLVING MATURITY DATE.

SECTION 2.03.  Borrowing Procedure.


(A)           BORROWINGS.  TO REQUEST A REVOLVING BORROWING, THE ADMINISTRATIVE
BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY COMPLETED AND
EXECUTED BORROWING REQUEST TO THE APPLICABLE ADMINISTRATIVE AGENT (I) IN THE
CASE OF A EURODOLLAR BORROWING IN DOLLARS OR A BANKERS’ ACCEPTANCE, NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE
PROPOSED BORROWING, (II) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 9:00
A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED BORROWING OR (III) IN THE
CASE OF A BORROWING OF CANADIAN PRIME RATE LOANS, NOT LATER THAN 11:00 A.M., NEW
YORK TIME, ONE

58


--------------------------------------------------------------------------------



BUSINESS DAY BEFORE THE DATE OF THE PROPOSED BORROWING.  EACH BORROWING REQUEST
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE
WITH SECTION 2.02:

(I)            THE AGGREGATE AMOUNT AND APPROVED CURRENCY OF SUCH BORROWING;

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III)          FOR US REVOLVING LOANS, WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING OR, FOR CANADIAN REVOLVING LOANS, WHETHER
SUCH BORROWING IS TO BE BY WAY OF BANKERS’ ACCEPTANCE OR CANADIAN PRIME RATE
LOAN;

(IV)          IN THE CASE OF A EURODOLLAR BORROWING OR A BANKERS’ ACCEPTANCE,
THE INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

(V)           THE NAME OF THE APPLICABLE BORROWER AND THE LOCATION AND NUMBER OF
THE APPLICABLE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH
SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.02(C); AND

(VI)          THAT THE CONDITIONS SET FORTH IN SECTION 4.02(B) – (E) HAVE BEEN
SATISFIED AS OF THE DATE OF THE NOTICE.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing in dollars or, in the case of a Canadian
Revolving Loan in Canadian dollars, a Canadian Prime Rate Loan.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Bankers’ Acceptance then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, such Administrative
Agent shall advise each applicable Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


(B)           BANKERS’ ACCEPTANCES.

(I)            CANADIAN ADMINISTRATIVE AGENT.  ON EACH DATE THAT A BANKERS’
ACCEPTANCE IS TO BE ACCEPTED HEREUNDER, THE CANADIAN ADMINISTRATIVE AGENT  SHALL
ADVISE THE CANADIAN BORROWER AS TO THE CANADIAN ADMINISTRATIVE AGENT’S
DETERMINATION OF THE APPLICABLE DISCOUNT RATE FOR THE BANKERS’ ACCEPTANCE WHICH
ANY OF THE CANADIAN REVOLVING LENDERS HAVE AGREED TO ACCEPT AND PURCHASE.

(II)           PURCHASE.  EACH CANADIAN REVOLVING LENDER SHALL PURCHASE A
BANKERS’ ACCEPTANCE ACCEPTED BY IT, AND THE CANADIAN BORROWER SHALL SELL SUCH
BANKERS’ ACCEPTANCE TO SUCH CANADIAN REVOLVING LENDER AT THE APPLICABLE DISCOUNT
RATE.  THE RELEVANT CANADIAN REVOLVING LENDER SHALL PROVIDE TO THE CANADIAN
ADMINISTRATIVE AGENT ON THE DATE OF THE RELATED BORROWING THE DISCOUNT PROCEEDS
LESS THE ACCEPTANCE FEE PAYABLE BY THE CANADIAN BORROWER WITH RESPECT TO SUCH
BANKERS’ ACCEPTANCE.

59


--------------------------------------------------------------------------------


(III)          SALE.  EACH CANADIAN REVOLVING LENDER MAY FROM TIME TO TIME HOLD,
SELL, REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL BANKERS’ ACCEPTANCES
ACCEPTED AND PURCHASED BY IT.

(IV)          POWER OF ATTORNEY FOR THE EXECUTION OF BANKERS’ ACCEPTANCES.  TO
FACILITATE THE ISSUANCE OF BANKERS’ ACCEPTANCES, THE CANADIAN BORROWER HEREBY
APPOINTS EACH CANADIAN REVOLVING LENDER AS ITS ATTORNEY TO SIGN AND ENDORSE ON
ITS BEHALF, IN HANDWRITING OR FACSIMILE OR MECHANICAL SIGNATURE AS AND WHEN
DEEMED NECESSARY BY SUCH CANADIAN REVOLVING LENDER, BLANK FORMS OF BANKERS’
ACCEPTANCES.  IN THIS RESPECT, IT IS EACH  CANADIAN REVOLVING LENDER’S
RESPONSIBILITY TO MAINTAIN AN ADEQUATE SUPPLY OF BLANK FORMS OF BANKERS’
ACCEPTANCES FOR ACCEPTANCE UNDER THIS AGREEMENT.  THE CANADIAN BORROWER
RECOGNIZES AND AGREES THAT ALL BANKERS’ ACCEPTANCES SIGNED AND/OR ENDORSED ON
ITS BEHALF BY A CANADIAN REVOLVING LENDER SHALL BIND THE CANADIAN BORROWER AS
FULLY AND EFFECTUALLY AS IF SIGNED IN THE HANDWRITING OF AND DULY ISSUED BY THE
PROPER SIGNING OFFICERS OF THE CANADIAN BORROWER.  EACH CANADIAN REVOLVING
LENDER IS HEREBY AUTHORIZED TO ISSUE SUCH BANKERS’ ACCEPTANCES ENDORSED IN BLANK
IN SUCH FACE AMOUNTS AS MAY BE DETERMINED BY SUCH CANADIAN REVOLVING LENDER;
PROVIDED THAT THE AGGREGATE AMOUNT THEREOF IS EQUAL TO THE AGGREGATE AMOUNT OF
BANKERS’ ACCEPTANCES REQUIRED TO BE ACCEPTED AND PURCHASED BY SUCH CANADIAN
REVOLVING LENDER.  NO CANADIAN REVOLVING LENDER SHALL BE LIABLE FOR ANY DAMAGE,
LOSS OR OTHER CLAIM ARISING BY REASON OF ANY LOSS OR IMPROPER USE OF ANY SUCH
INSTRUMENT EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
CANADIAN REVOLVING LENDER.  EACH CANADIAN REVOLVING LENDER SHALL MAINTAIN A
RECORD WITH RESPECT TO BANKERS’ ACCEPTANCES HELD BY IT IN BLANK HEREUNDER,
VOIDED BY IT FOR ANY REASON, ACCEPTED AND PURCHASED BY IT HEREUNDER, AND
CANCELED AT THEIR RESPECTIVE MATURITIES.

(V)           EXECUTION.  DRAFTS DRAWN BY THE CANADIAN BORROWER TO BE ACCEPTED
AS BANKERS’ ACCEPTANCES SHALL BE SIGNED BY A DULY AUTHORIZED OFFICER OR OFFICERS
OF THE CANADIAN BORROWER OR BY ITS ATTORNEYS-IN-FACT, INCLUDING
ATTORNEYS-IN-FACT APPOINTED PURSUANT TO THIS SECTION.  NOTWITHSTANDING THAT ANY
PERSON WHOSE SIGNATURE APPEARS ON ANY BANKERS’ ACCEPTANCE MAY NO LONGER BE AN
AUTHORIZED SIGNATORY FOR THE CANADIAN BORROWER AT THE TIME OF ISSUANCE OF A
BANKERS’ ACCEPTANCE, THAT SIGNATURE SHALL NEVERTHELESS BE VALID AND SUFFICIENT
FOR ALL PURPOSES AS IF THE AUTHORITY HAD REMAINED IN FORCE AT THE TIME OF
ISSUANCE AND ANY BANKERS’ ACCEPTANCE SO SIGNED SHALL BE BINDING ON THE CANADIAN
BORROWER.  ANY EXECUTED DRAFTS OR ORDERS TO BE USED AS BANKERS’ ACCEPTANCES
SHALL BE HELD IN SAFEKEEPING WITH THE SAME DEGREE OF CARE AS IF THEY WERE
LENDER’S OWN PROPERTY.

(VI)          ISSUANCE.  THE CANADIAN ADMINISTRATIVE AGENT, PROMPTLY FOLLOWING
RECEIPT OF A BORROWING REQUEST OR INTEREST ELECTION REQUEST FOR BANKERS’
ACCEPTANCES, SHALL ADVISE THE CANADIAN REVOLVING LENDERS OF THE NOTICE AND THE
FACE AMOUNT OF BANKERS’ ACCEPTANCES TO BE ACCEPTED BY IT AND THE APPLICABLE
INTEREST PERIOD (WHICH SHALL BE IDENTICAL FOR ALL CANADIAN REVOLVING LENDERS). 
THE AGGREGATE FACE AMOUNT OF BANKERS’ ACCEPTANCES TO BE ACCEPTED BY A CANADIAN
REVOLVING LENDER SHALL BE DETERMINED BY REFERENCE TO SUCH CANADIAN REVOLVING
LENDER’S CANADIAN PRO RATA PERCENTAGE OF THE ISSUE OF BANKERS’ ACCEPTANCES,
EXCEPT THAT, IF THE FACE AMOUNT OF A BANKERS’ ACCEPTANCE WHICH WOULD OTHERWISE
BE ACCEPTED BY A CANADIAN REVOLVING

60


--------------------------------------------------------------------------------


LENDER WOULD NOT BE CAN$500,000 OR A WHOLE MULTIPLE THEREOF, THE FACE AMOUNT
SHALL BE INCREASED OR REDUCED BY THE CANADIAN ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION TO CAN$100,000, OR THE NEAREST WHOLE MULTIPLE OF THAT AMOUNT, AS
APPROPRIATE; PROVIDED THAT AFTER SUCH ISSUANCE, NO CANADIAN REVOLVING LENDER
SHALL HAVE AGGREGATE OUTSTANDING CANADIAN EXPOSURE IN EXCESS OF ITS CANADIAN
REVOLVING COMMITMENT.

(VII)         WAIVER OF PRESENTMENT AND OTHER CONDITIONS.  THE CANADIAN BORROWER
WAIVES PRESENTMENT FOR PAYMENT AND ANY OTHER DEFENSE TO PAYMENT OF ANY AMOUNTS
DUE TO ANY CANADIAN REVOLVING LENDER IN RESPECT OF A BANKERS’ ACCEPTANCE
ACCEPTED AND PURCHASED BY IT PURSUANT TO THIS AGREEMENT WHICH MIGHT EXIST SOLELY
BY REASON OF THE BANKERS’ ACCEPTANCE BEING HELD, AT THE MATURITY THEREOF, BY
SUCH CANADIAN REVOLVING LENDER IN ITS OWN RIGHT AND THE CANADIAN BORROWER AGREES
NOT TO CLAIM ANY DAYS OF GRACE IF THE CANADIAN REVOLVING LENDER AS HOLDER SUES
OR OTHERWISE COMMENCES LEGAL PROCEEDINGS AGAINST THE CANADIAN BORROWER ON THE
BANKERS’ ACCEPTANCE FOR PAYMENT OF THE AMOUNT PAYABLE BY THE CANADIAN BORROWER
THEREUNDER.

(VIII)        BA EQUIVALENT LOANS BY NON-BA LENDERS.  WHENEVER THE CANADIAN
BORROWER REQUESTS A CANADIAN REVOLVING LOAN UNDER THIS AGREEMENT BY WAY OF
BANKERS’ ACCEPTANCES, EACH NON-BA LENDER (OR, AT ITS OPTION, ANY OTHER CANADIAN
REVOLVING LENDER), SHALL, IN LIEU OF ACCEPTING A BANKERS’ ACCEPTANCE, MAKE A BA
EQUIVALENT LOAN IN AN AMOUNT EQUAL TO SUCH NON-BA LENDER’S CANADIAN PRO RATA
PERCENTAGE OF SUCH CANADIAN REVOLVING LOAN.

(IX)           TERMS APPLICABLE TO DISCOUNT NOTES.  AS SET OUT IN THE DEFINITION
OF “BANKERS’ ACCEPTANCES”, THAT TERM INCLUDES DISCOUNT NOTES AND BA EQUIVALENT
LOANS NOT EVIDENCED BY DISCOUNT NOTES AND ALL TERMS OF THIS AGREEMENT APPLICABLE
TO BANKERS’ ACCEPTANCES SHALL APPLY EQUALLY TO BA EQUIVALENT LOANS AND DISCOUNT
NOTES EVIDENCING BA EQUIVALENT LOANS WITH SUCH CHANGES AS MAY IN THE CONTEXT BE
NECESSARY.  FOR GREATER CERTAINTY:

(1)           THE TERM OF A DISCOUNT NOTE SHALL BE THE SAME AS THE INTEREST
PERIOD FOR BANKERS’ ACCEPTANCES ACCEPTED AND PURCHASED ON THE SAME DATE IN
RESPECT OF THE SAME CANADIAN REVOLVING LOAN;

(2)           AN ACCEPTANCE FEE WILL BE PAYABLE IN RESPECT OF A DISCOUNT NOTE
AND SHALL BE CALCULATED AT THE SAME RATE AND IN THE SAME MANNER AS THE
ACCEPTANCE FEE IN RESPECT OF A BANKERS’ ACCEPTANCE; AND

(3)           THE DISCOUNT RATE APPLICABLE TO A DISCOUNT NOTE SHALL BE THE
DISCOUNT RATE APPLICABLE TO BA EQUIVALENT LOANS MADE ON THE SAME DATE IN RESPECT
OF THE SAME CANADIAN REVOLVING LOAN.

Notwithstanding the foregoing, it is understood and agreed that any Non-BA
Lender may agree, in lieu of receiving any Discount Notes, that such Discount
Notes may be uncertificated and the applicable BA Equivalent Loan shall be
evidenced by a loan account, which such Non-BA Lender shall maintain in its
name, and in such event such loan account shall be entitled to all the benefits
of Discount Notes in respect of BA Equivalent Loans.

61


--------------------------------------------------------------------------------


(X)            DEPOSITORY BILLS AND NOTES ACT.  AT THE OPTION OF THE CANADIAN
BORROWER AND ANY CANADIAN REVOLVING LENDER, BANKERS’ ACCEPTANCES UNDER THIS
AGREEMENT TO BE ACCEPTED BY SUCH CANADIAN REVOLVING LENDER MAY BE ISSUED IN THE
FORM OF DEPOSITORY BILLS FOR DEPOSIT WITH THE CANADIAN DEPOSITORY FOR SECURITIES
LIMITED PURSUANT TO THE DEPOSITORY BILLS AND NOTES ACT (CANADA).  ALL DEPOSITORY
BILLS SO ISSUED SHALL BE GOVERNED BY THE PROVISIONS OF THIS SECTION.

(XI)           PREPAYMENTS AND MANDATORY PAYMENTS.  IF AT ANY TIME ANY BANKERS’
ACCEPTANCES ARE TO BE PAID PRIOR TO THEIR MATURITY, THE CANADIAN BORROWER SHALL
BE REQUIRED TO DEPOSIT THE FACE AMOUNT OF SUCH BANKERS’ ACCEPTANCES BEING
PREPAID IN AN INTEREST-BEARING CASH COLLATERAL ACCOUNT WITH THE CANADIAN
ADMINISTRATIVE AGENT UNTIL THE DATE OF MATURITY OF SUCH BANKERS’ ACCEPTANCES. 
THE CASH COLLATERAL ACCOUNT SHALL BE UNDER THE SOLE CONTROL OF THE CANADIAN
ADMINISTRATIVE AGENT AND SHALL BE SUBJECT TO NO LIENS, EXCEPT FOR LIENS IN FAVOR
OF THE CANADIAN ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.  EXCEPT AS
CONTEMPLATED BY THIS SECTION, NEITHER THE CANADIAN BORROWER NOR ANY PERSON
CLAIMING ON ITS BEHALF SHALL HAVE ANY RIGHT TO ANY OF THE CASH IN THE CASH
COLLATERAL ACCOUNT.  THE CANADIAN ADMINISTRATIVE AGENT SHALL APPLY THE CASH HELD
IN THE CASH COLLATERAL ACCOUNT AND INTEREST EARNED THEREON TO THE FACE AMOUNT OF
SUCH BANKERS’ ACCEPTANCES AT MATURITY, WHEREUPON ANY CASH REMAINING IN THE CASH
COLLATERAL ACCOUNT SHALL BE RELEASED BY THE CANADIAN ADMINISTRATIVE AGENT TO THE
CANADIAN BORROWER.

(c)           Appointment of Administrative Borrower.  Each Borrower hereby
irrevocably appoints and constitutes Administrative Borrower as its agent to
request and receive Loans and Letters of Credit pursuant to this Agreement in
the name or on behalf of such Borrower.  The Administrative Agents and Lenders
may disburse the Loans to such bank account of Administrative Borrower or a
Borrower or otherwise make such Loans to a Borrower and provide such Letters of
Credit to a Borrower as Administrative Borrower may designate or direct, without
notice to any other Borrower or Guarantor.  Administrative Borrower hereby
accepts the appointment by Borrowers to act as the agent of Borrowers and agrees
to ensure that the disbursement of any Loans to a Borrower requested by or paid
to or for the account of such Borrower, or the issuance of any Letter of Credit
for a Borrower hereunder, shall be paid to or for the account of such Borrower. 
Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to receive statements on account and all other notices
from the Agents and Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Loan Documents.  Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other Borrower by Administrative Borrower shall be deemed for all purposes
to have been made by such Borrower, as the case may be, and shall be binding
upon and enforceable against such Borrower to the same extent as if made
directly by such Borrower.  No purported termination of the appointment of
Administrative Borrower as agent as aforesaid shall be effective, except after
ten (10) days’ prior written notice to Administrative Agents.

(d)           Additional Functions of Administrative Borrower.  The
Administrative Borrower operates a centralized cash management system for the
Borrowers and their Subsidiaries, including the Borrowing Base Guarantor
Intercompany Loan Amounts and all other intercompany accounts owing among the
Loan Parties.  All Loans or Letters of Credit requested by the Administrative
Borrower for ultimate use by Loan Parties other than LNT or Canadian

62


--------------------------------------------------------------------------------


Borrower shall be drawn or obtained in the name of the Administrative Borrower. 
Upon request, Administrative Borrower shall promptly confirm for the
Administrative Agents that each Loan or Letter of Credit has been issued in the
name of the appropriate Borrower and, in the event of any error, the respective
records shall be adjusted without prejudice to the rights of the Agents and
Lenders.

SECTION 2.04.  Evidence of Debt; Repayment of Loans.


(A)           PROMISE TO REPAY.  THE US BORROWERS HEREBY UNCONDITIONALLY PROMISE
TO PAY (I) TO THE US ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING
LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH US REVOLVING LOAN OF SUCH
REVOLVING LENDER ON THE REVOLVING MATURITY DATE AND (II) TO THE US SWINGLINE
LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH US SWINGLINE LOAN ON THE
EARLIER OF THE REVOLVING MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE
LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST
TWO (2) BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH
DATE THAT A US REVOLVING LOAN IS MADE, THE US BORROWERS SHALL REPAY ALL US
SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE SUCH BORROWING WAS REQUESTED. 
CANADIAN BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO CANADIAN
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH CANADIAN REVOLVING LENDER, THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH CANADIAN REVOLVING LOAN OF SUCH CANADIAN
REVOLVING LENDER ON THE REVOLVING MATURITY DATE AND (II) TO THE CANADIAN
SWINGLINE LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH CANADIAN SWINGLINE
LOAN ON THE EARLIER OF THE REVOLVING MATURITY DATE AND THE FIRST DATE AFTER SUCH
SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS
AT LEAST TWO (2) BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT
ON EACH DATE THAT A CANADIAN REVOLVING LOAN IS MADE, THE CANADIAN BORROWER SHALL
REPAY ALL CANADIAN SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE SUCH
BORROWING WAS REQUESTED.  ALL PAYMENTS OR REPAYMENTS OF LOANS MADE PURSUANT TO
THIS SECTION 2.04(A) SHALL BE MADE IN THE APPROVED CURRENCY IN WHICH SUCH LOAN
IS DENOMINATED.


(B)           LENDER AND ADMINISTRATIVE AGENT RECORDS.  EACH LENDER SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING
THE INDEBTEDNESS OF THE APPLICABLE BORROWER TO SUCH LENDER RESULTING FROM EACH
LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS
AGREEMENT.  THE APPLICABLE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH
IT WILL RECORD (I) THE AMOUNT AND APPROVED CURRENCY OF EACH LOAN MADE HEREUNDER,
THE TYPE AND CLASS THEREOF, THE NAME OF THE APPLICABLE BORROWER AND THE INTEREST
PERIOD APPLICABLE THERETO; (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE APPLICABLE BORROWER TO EACH
APPLICABLE LENDER HEREUNDER; AND (III) THE AMOUNT OF ANY SUM RECEIVED BY SUCH
ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE APPLICABLE LENDERS AND
EACH SUCH LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO THIS PARAGRAPH SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED AS WELL AS THE BORROWER WHICH
RECEIVED SUCH LOANS OR LETTERS OF CREDIT; PROVIDED THAT THE FAILURE OF ANY
LENDER OR SUCH ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWERS TO REPAY
THE LOANS IN ACCORDANCE WITH THEIR TERMS.


(C)           PROMISSORY NOTES.  ANY LENDER BY WRITTEN NOTICE TO ADMINISTRATIVE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENTS) MAY REQUEST THAT LOANS OF
ANY CLASS MADE BY IT BE

63


--------------------------------------------------------------------------------



EVIDENCED BY A PROMISSORY NOTE (UNLESS ALREADY EVIDENCED BY A BANKERS’
ACCEPTANCE).  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL PREPARE, EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) IN
THE FORM OF EXHIBIT K-1, K-2, K-3 OR K-4 AS THE CASE MAY BE.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 11.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).

SECTION 2.05.  Fees.


(A)           COMMITMENT FEE.  THE BORROWERS AGREE TO PAY TO THE APPLICABLE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE (A
“COMMITMENT FEE”) EQUAL TO THE APPLICABLE FEE PER ANNUM ON THE AVERAGE DAILY
UNUSED AMOUNT OF EACH COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND
INCLUDING THE DATE HEREOF TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT
TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS (A) ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, AND (B) ON THE DATE ON WHICH
SUCH COMMITMENT TERMINATES.  COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF COMPUTING
COMMITMENT FEES WITH RESPECT TO REVOLVING COMMITMENTS A REVOLVING COMMITMENT OF
A LENDER SHALL BE DEEMED TO BE USED TO THE EXTENT OF THE OUTSTANDING REVOLVING
LOANS AND LC EXPOSURE OF SUCH LENDER (AND THE SWINGLINE EXPOSURE OF SUCH LENDER
SHALL BE DISREGARDED FOR SUCH PURPOSE).


(B)           ADMINISTRATIVE AGENT FEES.  THE BORROWERS AGREE TO PAY TO THE US
ADMINISTRATIVE AGENT, FOR THE ACCOUNTS OF THE APPLICABLE ADMINISTRATIVE AGENTS,
THE ADMINISTRATIVE FEES (TO BE ALLOCATED BETWEEN THE ADMINISTRATIVE AGENTS IN A
MANNER TO BE MUTUALLY AGREED UPON BY THE ADMINISTRATIVE AGENTS) PAYABLE IN THE
AMOUNTS AND AT THE TIMES SET FORTH IN THE FEE LETTER (THE “ADMINISTRATIVE AGENT
FEES”).


(C)           COLLATERAL MONITORING FEE.  THE BORROWERS AGREE TO PAY TO THE US
ADMINISTRATIVE AGENT, FOR THE ACCOUNTS OF THE APPLICABLE COLLATERAL AGENTS, A
COLLATERAL MONITORING FEE (TO BE ALLOCATED AMONG THE COLLATERAL AGENTS IN A
MANNER TO BE MUTUALLY AGREED UPON BY THE COLLATERAL AGENTS)  PAYABLE IN THE
AMOUNTS AND AT THE TIMES SET FORTH IN THE FEE LETTER (THE “COLLATERAL MONITORING
FEES”).


(D)           LC AND FRONTING FEES.  THE US BORROWERS AGREE TO PAY (I) TO THE US
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER (OTHER THAN A
CANADIAN REVOLVING LENDER) A PARTICIPATION FEE (“STANDBY LC PARTICIPATION FEE”)
WITH RESPECT TO ITS PARTICIPATIONS IN STANDBY LETTERS OF CREDIT, WHICH SHALL
ACCRUE AT A RATE EQUAL TO THE APPLICABLE MARGIN FROM TIME TO TIME USED TO
DETERMINE THE INTEREST RATE ON EURODOLLAR REVOLVING LOANS PURSUANT TO SECTION
2.06 ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT OBLIGATIONS), AS APPROPRIATE,
DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER
OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE
ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, (II) TO THE US
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER

64


--------------------------------------------------------------------------------



A PARTICIPATION FEE (“COMMERCIAL LC PARTICIPATION FEE” AND TOGETHER WITH THE
STANDBY LC PARTICIPATION FEE, THE “LC PARTICIPATION FEE”) WITH RESPECT TO ITS
PARTICIPATION IN COMMERCIAL LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE
EQUAL TO THE GREATER OF (A) THE APPLICABLE MARGIN FROM TIME TO TIME USED TO
DETERMINE THE INTEREST RATE ON EURODOLLAR REVOLVING LOANS PURSUANT TO SECTION
2.06 ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT OBLIGATIONS), AS APPROPRIATE,
DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER
OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE
ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE MINUS 0.50% AND (B) 0.50%,
AND (III) TO THE ISSUING BANK A FRONTING FEE (“FRONTING FEE”), WHICH SHALL
ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT
OBLIGATIONS) DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE REVOLVING COMMITMENTS AND
THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING
BANK’S CUSTOMARY FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  ACCRUED
LC PARTICIPATION FEES AND FRONTING FEES SHALL BE PAYABLE IN ARREARS (I) ON THE
LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND (II) ON
THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE.  ANY SUCH FEES ACCRUING
AFTER THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH
SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND THEREFOR.  ALL LC PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).  DURING THE CONTINUANCE OF A DEFAULT, THE LC
PARTICIPATION FEE SHALL BE INCREASED TO A PER ANNUM RATE EQUAL TO 2% PLUS THE
OTHERWISE APPLICABLE RATE WITH RESPECT THERETO.


(E)           ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE
FUNDS IN DOLLARS, TO THE APPLICABLE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF
AND AS APPROPRIATE, AMONG THE APPLICABLE LENDERS, EXCEPT THAT THE US BORROWERS
SHALL PAY THE FRONTING FEES DIRECTLY TO THE ISSUING BANK.  ONCE PAID, NONE OF
THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.

SECTION 2.06.  Interest on Loans.


(A)           ABR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(E), THE
LOANS COMPRISING EACH ABR BORROWING, INCLUDING EACH SWINGLINE LOAN, SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(B)           CANADIAN PRIME RATE LOANS.  SUBJECT TO SECTION 2.06(E), THE LOANS
COMPRISING EACH CANADIAN PRIME RATE BORROWING SHALL BEAR INTEREST AT A RATE PER
ANNUM EQUAL TO THE CANADIAN PRIME RATE PLUS THE APPLICABLE MARGIN IN EFFECT FROM
TIME TO TIME.


(C)           EURODOLLAR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(E),
THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT A RATE PER
ANNUM EQUAL TO THE ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR
SUCH BORROWING PLUS THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.

65


--------------------------------------------------------------------------------



(D)           BANKERS’ ACCEPTANCES.  SUBJECT TO SECTION 2.06(E), UPON ACCEPTANCE
OF A BANKERS’ ACCEPTANCE BY A LENDER, CANADIAN BORROWER SHALL PAY TO CANADIAN
ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER A FEE (THE “ACCEPTANCE FEE”)
CALCULATED ON THE FACE AMOUNT OF SUCH BANKERS’ ACCEPTANCE AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE MARGIN ON THE BASIS OF THE NUMBER OF DAYS IN THE
INTEREST PERIOD APPLICABLE TO SUCH BANKERS’ ACCEPTANCE AND A YEAR OF 365 OR 366
DAYS, AS APPLICABLE.


(E)           DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING, DURING AN EVENT OF
DEFAULT, ALL OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A PER ANNUM RATE EQUAL TO (I) IN
THE CASE OF PRINCIPAL AND PREMIUM, IF ANY, OF OR INTEREST ON ANY LOAN, 2% PLUS
THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION 2.06 OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS
THE RATE APPLICABLE TO ABR REVOLVING LOANS IN THE CASE OF BORROWINGS IN DOLLARS,
OR CANADIAN PRIME RATE LOANS, IN THE CASE OF BORROWINGS IN CANADIAN DOLLARS, AS
PROVIDED IN SECTION 2.06(A) OR (B), RESPECTIVELY (IN EITHER CASE, THE “DEFAULT
RATE”).


(F)            INTEREST PAYMENT DATES.  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO SECTION 2.06(E) SHALL BE PAYABLE ON DEMAND,
(II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A
PREPAYMENT OF AN ABR REVOLVING LOAN, CANADIAN PRIME RATE LOAN OR A SWINGLINE
LOAN WITHOUT A PERMANENT REDUCTION IN REVOLVING COMMITMENTS), ACCRUED INTEREST
ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


(G)           INTEREST CALCULATION.  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE, THE CANADIAN PRIME RATE OR BANKERS’ ACCEPTANCES SHALL
BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND
IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE,
ADJUSTED LIBOR RATE, CANADIAN PRIME RATE OR ACCEPTANCE FEE SHALL BE DETERMINED
BY THE APPLICABLE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(H)           CURRENCY FOR PAYMENT OF INTEREST.  ALL INTEREST PAID OR PAYABLE
PURSUANT TO THIS SECTION 2.06 SHALL BE PAID IN THE APPROVED CURRENCY IN WHICH
THE LOAN GIVING RISE TO SUCH INTEREST IS DENOMINATED.


(I)            INTEREST ACT (CANADA).  FOR THE PURPOSES OF THE INTEREST ACT
(CANADA), IN ANY CASE IN WHICH AN INTEREST OR FEE RATE IS STATED IN THIS
AGREEMENT TO BE CALCULATED ON THE BASIS OF A NUMBER OF DAYS THAT IS OTHER THAN
THE NUMBER IN A CALENDAR YEAR, THE YEARLY RATE, TO WHICH SUCH INTEREST OR FEE
RATE IS EQUIVALENT, IS EQUAL TO SUCH INTEREST OR FEE RATE MULTIPLIED BY THE
ACTUAL NUMBER OF DAYS IN THE YEAR IN WHICH THE RELEVANT INTEREST OR FEE PAYMENT
ACCRUES AND DIVIDED BY THE NUMBER OF DAYS USED AS THE BASIS FOR SUCH
CALCULATION.

66


--------------------------------------------------------------------------------


SECTION 2.07.  Termination and Reduction of Commitments.


(A)           TERMINATION OF COMMITMENTS.  THE REVOLVING COMMITMENTS, THE US
SWINGLINE COMMITMENT, THE CANADIAN SWINGLINE COMMITMENT AND THE LC COMMITMENT
SHALL AUTOMATICALLY TERMINATE ON THE REVOLVING MATURITY DATE.


(B)           OPTIONAL TERMINATIONS AND REDUCTIONS.  AT THEIR OPTION, BORROWERS
MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME PERMANENTLY REDUCE, THE
COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS OF
ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1.0 MILLION AND
NOT LESS THAN $5.0 MILLION AND (II) THE REVOLVING COMMITMENTS SHALL NOT BE
TERMINATED OR REDUCED IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.10, THE AGGREGATE AMOUNT OF
REVOLVING EXPOSURES WOULD EXCEED THE AGGREGATE AMOUNT OF REVOLVING COMMITMENTS. 
ANY PERMANENT REDUCTION OF THE REVOLVING COMMITMENT SHALL RESULT IN A PRO RATA
PERMANENT REDUCTION IN THE CANADIAN REVOLVING COMMITMENTS.


(C)           NOTICE BY THE BORROWERS.  THE APPLICABLE BORROWER SHALL NOTIFY THE
APPLICABLE ADMINISTRATIVE AGENT IN WRITING OF ANY ELECTION TO TERMINATE OR
REDUCE THE COMMITMENTS UNDER SECTION 2.07(B) AT LEAST THREE BUSINESS DAYS PRIOR
TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION
AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, SUCH
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY SUCH BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE;
PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY ANY
BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF
OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY SUCH
BORROWER (BY NOTICE TO SUCH ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR
REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF
THE COMMITMENTS OF ANY CLASS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF SUCH CLASS.

SECTION 2.08.  Interest Elections.


(A)           GENERALLY.  EACH REVOLVING BORROWING INCLUDING EACH CANADIAN
REVOLVING BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE
BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR BORROWING AND A BANKERS’
ACCEPTANCE, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING
REQUEST.  THEREAFTER, THE APPLICABLE BORROWER MAY ELECT TO CONVERT SUCH
BORROWING TO A DIFFERENT TYPE OR TO ROLLOVER OR CONTINUE SUCH BORROWING AND, IN
THE CASE OF A EURODOLLAR BORROWING OR A BANKERS’ ACCEPTANCE, MAY ELECT INTEREST
PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION (EXCEPT THAT ONLY THE CANADIAN
BORROWER MAY ELECT CANADIAN PRIME RATE BORROWINGS OR BANKERS’ ACCEPTANCES). 
BORROWINGS CONSISTING OF CANADIAN REVOLVING LOANS MAY ONLY BE CONVERTED TO A
DIFFERENT TYPE OF CANADIAN REVOLVING LOAN.  THE APPLICABLE BORROWER MAY ELECT
DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING,
IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS
HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, THE APPLICABLE BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY
CONVERSION, ROLLOVER OR CONTINUATION THAT, IF MADE, WOULD RESULT IN MORE THAN
EIGHT EURODOLLAR BORROWINGS OR BANKERS’ ACCEPTANCES HAVING MORE THAN EIGHT
DIFFERENT INTEREST PERIODS BEING OUTSTANDING HEREUNDER AT ANY ONE TIME.  THIS
SECTION SHALL NOT APPLY TO BORROWINGS OF SWINGLINE LOANS, WHICH MAY NOT BE
CONVERTED OR CONTINUED.

67


--------------------------------------------------------------------------------



(B)           INTEREST ELECTION NOTICE.  TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE APPLICABLE BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER,
A DULY COMPLETED AND EXECUTED INTEREST ELECTION REQUEST TO THE APPLICABLE
ADMINISTRATIVE AGENT NOT LATER THAN THE TIME THAT A BORROWING REQUEST WOULD BE
REQUIRED UNDER SECTION 2.03 IF SUCH BORROWER WERE REQUESTING A REVOLVING
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE. 
EACH INTEREST ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN
COMPLIANCE WITH SECTION 2.02:

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, OR IF OUTSTANDING BORROWINGS ARE BEING COMBINED, ALLOCATION TO EACH
RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO
CLAUSES (III), (IV) AND (V) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)          THE APPROVED CURRENCY OF THE RESULTING BORROWING;

(IV)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING,
CANADIAN PRIME RATE BORROWING, A EURODOLLAR BORROWING OR AN ADVANCE BY WAY OF
BANKERS’ ACCEPTANCE; AND

(V)           IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING OR AN ADVANCE
BY WAY OF BANKERS’ ACCEPTANCE, THE INTEREST PERIOD TO BE APPLICABLE THERETO
AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY
THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing or an
advance by way of Bankers’ Acceptance but does not specify an Interest Period,
then such Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

Promptly following receipt of an Interest Election Request, such Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.


(C)           AUTOMATIC CONVERSION TO ABR BORROWING OR CANADIAN PRIME RATE
BORROWINGS.  IF AN INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR
BORROWING OR A BANKERS’ ACCEPTANCE IS NOT TIMELY DELIVERED PRIOR TO THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING OR BANKERS’
ACCEPTANCE IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH
EURODOLLAR BORROWING OR BANKERS’ ACCEPTANCE SHALL BE CONVERTED TO (I) IN THE
CASE OF A EURODOLLAR BORROWING, AN ABR BORROWING AND (II) IN THE CASE OF A
BANKERS’ ACCEPTANCE, A CANADIAN PRIME RATE BORROWING.  NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE APPLICABLE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY
REQUIRE, BY NOTICE TO THE APPLICABLE BORROWER, THAT (I) NO OUTSTANDING BORROWING
MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING OR A BANKERS’
ACCEPTANCE AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED
TO AN ABR BORROWING AND EACH

68


--------------------------------------------------------------------------------



BANKER’S ACCEPTANCE SHALL BE CONVERTED INTO A CANADIAN PRIME RATE LOAN, IN EACH
CASE, AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


(D)           EXISTING BORROWINGS.  ANY EXISTING ABR BORROWING OUTSTANDING ON
THE CLOSING DATE SHALL BE DEEMED TO BE REFINANCED ON THE CLOSING DATE WITH A NEW
ABR BORROWING, BEARING INTEREST AS PROVIDED IN THIS AGREEMENT, AND SUCH NEW
BORROWING SHALL BE DEEMED TO BE ADVANCED UNDER THIS AGREEMENT TO REPAY SUCH
EXISTING ABR BORROWINGS.  EACH EXISTING EURODOLLAR REVOLVING BORROWING
OUTSTANDING ON THE CLOSING DATE SHALL REMAIN OUTSTANDING AND IN ALL RESPECTS BE
CONTINUING AFTER THE CLOSING DATE AND SHALL BE DEEMED TO BE A EURODOLLAR
REVOLVING BORROWING HEREUNDER, HAVING THE INTEREST PERIOD THAT COMMENCED ON THE
DATE OF SUCH EXISTING EURODOLLAR REVOLVING BORROWING (EACH SUCH EURODOLLAR
REVOLVING BORROWING BEING A “GRANDFATHERED EURODOLLAR BORROWING” AND EACH SUCH
INTEREST PERIOD BEING A “GRANDFATHERED INTEREST PERIOD”).  FROM AND INCLUDING
THE CLOSING DATE UNTIL AND INCLUDING THE LAST DAY OF THE RELEVANT GRANDFATHERED
INTEREST PERIOD, EACH GRANDFATHERED EURODOLLAR REVOLVING BORROWING SHALL BEAR
INTEREST PER ANNUM EQUAL TO THE ADJUSTED LIBOR RATE FOR THE APPLICABLE
GRANDFATHERED INTEREST PERIOD PLUS THE APPLICABLE MARGIN APPLICABLE THERETO
UNDER THE ORIGINAL CREDIT AGREEMENT.  THEREAFTER, THE APPLICABLE BORROWER MAY
MAKE ELECTIONS WITH RESPECT TO THE GRANDFATHERED EURODOLLAR BORROWINGS AS
PROVIDED IN SECTION 2.08, AND ALL SUCH LOANS SHALL BEAR INTEREST AS PROVIDED IN
THIS AGREEMENT.


SECTION 2.09.  [INTENTIONALLY DELETED].

SECTION 2.10.  Optional and Mandatory Prepayments of Loans.


(A)           OPTIONAL PREPAYMENTS.  EACH BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, SUBJECT
TO THE REQUIREMENTS OF THIS SECTION 2.10 AND SUBJECT TO THE PROVISIONS OF
SECTION 9.02(G); PROVIDED THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1.0 MILLION (OR, IF APPLICABLE, CAN$100,000)
AND NOT LESS THAN $3.0 MILLION (OR, IF APPLICABLE, CAN$1.0 MILLION) OR, IF LESS,
THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH BORROWING.


(B)           CERTAIN REVOLVING LOAN PREPAYMENTS.

(I)            IN THE EVENT OF THE TERMINATION OF ALL THE REVOLVING COMMITMENTS,
EACH BORROWER SHALL, ON THE DATE OF SUCH TERMINATION, REPAY OR PREPAY ALL ITS
OUTSTANDING REVOLVING BORROWINGS AND ALL OUTSTANDING SWINGLINE LOANS AND REPLACE
ALL OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE ALL OUTSTANDING LETTERS
OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.18(I).

(II)           IN THE EVENT OF ANY PARTIAL REDUCTION OF THE REVOLVING
COMMITMENTS, THEN (X) AT OR PRIOR TO THE EFFECTIVE DATE OF SUCH REDUCTION, THE
ADMINISTRATIVE AGENTS SHALL NOTIFY BORROWERS AND THE REVOLVING LENDERS OF THE
SUM OF THE REVOLVING EXPOSURES AFTER GIVING EFFECT THERETO AND (Y) IF THE SUM OF
THE REVOLVING EXPOSURES WOULD EXCEED THE AGGREGATE AMOUNT OF REVOLVING
COMMITMENTS AFTER GIVING EFFECT TO SUCH REDUCTION, THEN BORROWERS SHALL, ON THE
DATE OF SUCH REDUCTION, FIRST, REPAY OR PREPAY SWINGLINE LOANS, SECOND, REPAY OR
PREPAY REVOLVING BORROWINGS AND THIRD, REPLACE OUTSTANDING LETTERS OF CREDIT OR
CASH COLLATERALIZE OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH

69


--------------------------------------------------------------------------------


THE PROCEDURES SET FORTH IN SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT
TO ELIMINATE SUCH EXCESS.

(III)          IN THE EVENT THAT (X) THE SUM OF ALL LENDERS’ REVOLVING EXPOSURES
EXCEEDS THE REVOLVING COMMITMENTS THEN IN EFFECT (INCLUDING ON ANY DATE ON WHICH
DOLLAR EQUIVALENTS ARE DETERMINED PURSUANT TO SECTION 11.17) OR (Y) THE SUM OF
ALL LENDERS’ CANADIAN EXPOSURES EXCEEDS THE CANADIAN REVOLVING COMMITMENTS THEN
IN EFFECT (INCLUDING ON ANY DATE ON WHICH DOLLAR EQUIVALENTS ARE DETERMINED
PURSUANT TO SECTION 11.17), THEN IN EACH CASE, BORROWERS SHALL, WITHOUT NOTICE
OR DEMAND, IMMEDIATELY FIRST, REPAY OR PREPAY REVOLVING BORROWINGS, AND SECOND,
REPLACE OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE OUTSTANDING LETTERS
OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.18(I), IN AN
AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

(IV)          IN THE EVENT THAT THE AGGREGATE LC EXPOSURE EXCEEDS THE LC
COMMITMENT THEN IN EFFECT (INCLUDING ON ANY DATE ON WHICH DOLLAR EQUIVALENTS ARE
DETERMINED PURSUANT TO SECTION 11.17), US BORROWERS SHALL, WITHOUT NOTICE OR
DEMAND, IMMEDIATELY REPLACE OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE
OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

(V)           IN THE EVENT THAT (X) THE SUM OF ALL LENDERS’ US REVOLVING
EXPOSURES EXCEEDS THE BORROWING BASE THEN IN EFFECT OR (Y) THE SUM OF ALL
LENDERS’ CANADIAN EXPOSURES EXCEEDS THE CANADIAN BORROWING BASE THEN IN EFFECT,
THE BORROWERS SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY APPLY AN AMOUNT EQUAL
TO SUCH EXCESS TO PREPAY THE LOANS AND ANY INTEREST ACCRUED THEREON, IN
ACCORDANCE WITH THIS SECTION 2.10(B)(V).  THE BORROWERS SHALL MAKE PREPAYMENTS
IN ACCORDANCE WITH SECTION 2.10(F) IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH
EXCESS.

(VI)          IN THE EVENT AN ACTIVATION NOTICE HAS BEEN GIVEN (AS CONTEMPLATED
BY SECTION 9.02), THE BORROWERS SHALL PAY ALL PROCEEDS OF COLLATERAL (OTHER THAN
PROCEEDS OF A CASUALTY EVENT OR AN ASSET SALE THAT DO NOT REQUIRE A PERMANENT
REPAYMENT) INTO THE COLLECTION ACCOUNT, FOR APPLICATION IN ACCORDANCE WITH
SECTION 9.02(G).

(VII)         BORROWINGS BY WAY OF BANKERS’ ACCEPTANCE MAY ONLY BE PREPAID BY
CASH COLLATERALIZING THE SAME IN ACCORDANCE WITH SECTION 2.03(B)(XI).


(C)           ASSET SALES.  NOT LATER THAN ONE BUSINESS DAY FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS OF ANY ASSET SALE BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES, BORROWERS SHALL MAKE ANY PREPAYMENTS REQUIRED BY SECTION 2.10(B)
AS WELL AS PREPAYMENTS IN ACCORDANCE WITH SECTION 2.10(F) AND (G) IN AN
AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS; PROVIDED THAT:

(I)            NO SUCH PREPAYMENT SHALL BE REQUIRED UNDER THIS SECTION
2.10(C)(I) WITH RESPECT TO (A) ANY ASSET SALE PERMITTED BY SECTION 6.06(A),
(B) THE DISPOSITION OF PROPERTY WHICH CONSTITUTES A CASUALTY EVENT, OR (C) ASSET
SALES FOR FAIR MARKET VALUE RESULTING IN NO MORE THAN THE DOLLAR EQUIVALENT OF
$100,000 IN NET CASH PROCEEDS PER ASSET SALE (OR SERIES OF RELATED ASSET SALES)
AND LESS THAN THE DOLLAR EQUIVALENT OF

70


--------------------------------------------------------------------------------


$1.0 MILLION IN NET CASH PROCEEDS IN ANY FISCAL YEAR; PROVIDED THAT CLAUSE (C)
SHALL NOT APPLY IN THE CASE OF ANY ASSET SALE DESCRIBED IN CLAUSE (B) OF THE
DEFINITION THEREOF; AND

(II)           SUBJECT TO SECTION 2.10(G) AND ANY REQUIREMENT FOR A PREPAYMENT
MADE UNDER SECTION 2.10(B) AND SO LONG AS NO DEFAULT SHALL THEN EXIST OR WOULD
ARISE THEREFROM, SUCH PROCEEDS SHALL NOT BE REQUIRED TO BE SO APPLIED ON SUCH
DATE TO THE EXTENT THAT BORROWERS SHALL HAVE DELIVERED AN OFFICERS’ CERTIFICATE
TO THE APPLICABLE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE STATING THAT
SUCH NET CASH PROCEEDS ARE EXPECTED TO BE REINVESTED IN FIXED OR CAPITAL ASSETS
WITHIN 365 DAYS FOLLOWING THE DATE OF SUCH ASSET SALE (WHICH OFFICERS’
CERTIFICATE SHALL SET FORTH THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED);
PROVIDED THAT IF ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS IS NOT SO
REINVESTED WITHIN SUCH 365-DAY PERIOD, SUCH UNUSED PORTION SHALL BE APPLIED ON
THE LAST DAY OF SUCH PERIOD AS A MANDATORY PREPAYMENT AS PROVIDED IN THIS
SECTION 2.10(C); PROVIDED, FURTHER, THAT IF THE PROPERTY SUBJECT TO SUCH ASSET
SALE CONSTITUTED COLLATERAL, THEN ALL PROPERTY PURCHASED WITH THE NET CASH
PROCEEDS THEREOF PURSUANT TO THIS SUBSECTION SHALL BE MADE SUBJECT TO THE LIEN
OF THE APPLICABLE SECURITY DOCUMENTS IN FAVOR OF THE APPLICABLE COLLATERAL
AGENTS FOR THEIR BENEFIT AND FOR THE BENEFIT OF THE OTHER SECURED PARTIES IN
ACCORDANCE WITH SECTION 5.11 AND SECTION 5.12.


(D)           CASUALTY EVENTS.  NOT LATER THAN ONE BUSINESS DAY FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS FROM A CASUALTY EVENT BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES, THE APPLICABLE BORROWER SHALL MAKE ANY PREPAYMENTS REQUIRED BY
SECTION 2.10(B) AS WELL AS ANY PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(F)
AND (G) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS; PROVIDED
THAT:

(I)            SO LONG AS NO DEFAULT SHALL THEN EXIST OR ARISE THEREFROM, SUCH
PROCEEDS (OTHER THAN AMOUNTS REQUIRED UNDER SECTION 2.10(B) TO BE PREPAID) SHALL
NOT BE REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT BORROWERS SHALL
HAVE DELIVERED AN OFFICERS’ CERTIFICATE TO THE ADMINISTRATIVE AGENTS ON OR PRIOR
TO SUCH DATE STATING THAT SUCH PROCEEDS ARE EXPECTED TO BE USED TO REPAIR,
REPLACE OR RESTORE ANY PROPERTY IN RESPECT OF WHICH SUCH NET CASH PROCEEDS WERE
PAID OR TO REINVEST IN OTHER FIXED OR CAPITAL ASSETS, NO LATER THAN 180 DAYS
FOLLOWING THE DATE OF RECEIPT OF SUCH PROCEEDS; PROVIDED THAT IF THE PROPERTY
SUBJECT TO SUCH CASUALTY EVENT CONSTITUTED COLLATERAL UNDER THE SECURITY
DOCUMENTS, THEN ALL PROPERTY PURCHASED WITH THE NET CASH PROCEEDS THEREOF
PURSUANT TO THIS SUBSECTION SHALL BE MADE SUBJECT TO THE LIEN OF THE APPLICABLE
SECURITY DOCUMENTS IN FAVOR OF THE APPLICABLE COLLATERAL AGENTS FOR THEIR
BENEFIT AND FOR THE BENEFIT OF THE OTHER SECURED PARTIES IN ACCORDANCE WITH
SECTION 5.11 AND SECTION 5.12; AND

(II)           IF ANY PORTION OF SUCH NET CASH PROCEEDS SHALL NOT BE SO APPLIED
WITHIN SUCH 180-DAY PERIOD, SUCH UNUSED PORTION SHALL BE APPLIED ON THE LAST DAY
OF SUCH PERIOD AS A MANDATORY PREPAYMENT AS PROVIDED IN THIS SECTION 2.10(D).


(E)           [INTENTIONALLY DELETED].


(F)            APPLICATION OF PREPAYMENTS.  (I) PRIOR TO ANY OPTIONAL OR
MANDATORY PREPAYMENT HEREUNDER, BORROWERS SHALL SELECT THE BORROWING OR
BORROWINGS TO BE PREPAID AND SHALL SPECIFY

71


--------------------------------------------------------------------------------



SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT PURSUANT TO SECTION 2.10(G),
SUBJECT TO THE PROVISIONS OF THIS SECTION 2.10(F).  ANY MANDATORY PREPAYMENTS
(OTHER THAN THOSE REQUIRED BY SECTION 2.10(B)) SHALL BE APPLIED TO THE REVOLVING
LOANS AND, UPON THE ADMINISTRATIVE AGENT’S ELECTION, THE REVOLVING COMMITMENTS
SHALL BE PERMANENTLY REDUCED RATABLY AMONG THE REVOLVING LENDERS IN ACCORDANCE
WITH THEIR APPLICABLE REVOLVING COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL TO SUCH
PREPAYMENT AND BORROWER SHALL COMPLY WITH SECTION 2.10(B).


(II) NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT BORROWERS HAVE DELIVERED
AN OFFICERS’ CERTIFICATE IN ACCORDANCE WITH SECTION 2.10(C) OR IN ACCORDANCE
WITH SECTION 2.10(D), (A) THE APPLICABLE NET CASH PROCEEDS SHALL BE APPLIED
AGAINST THE OUTSTANDING REVOLVING LOANS, WITHOUT A PERMANENT REDUCTION IN THE
COMMITMENTS, (B) BOTH A RESERVE AND A RESERVE AGAINST THE COMMITMENTS (“LINE
RESERVE”) SHALL BE ESTABLISHED (IN THE AMOUNT OF THE NET CASH PROCEEDS LESS ANY
AMOUNTS USED FOR PREPAYMENTS THAT WERE REQUIRED BY SECTIONS 2.10(B) BECAUSE OF
THE SALE OR DISPOSITION OF INVENTORY OUTSIDE OF THE ORDINARY COURSE OF BUSINESS)
WHICH RESERVE AND LINE RESERVE SHALL EACH BE RELEASED SIMULTANEOUSLY WITH AND TO
THE EXTENT OF ANY LOANS ADVANCED TO THE BORROWERS FOR THE PURPOSE OF PURCHASING
ASSETS IN ACCORDANCE WITH SECTION 2.10(C) OR SECTION 2.10(D), AS APPLICABLE;
PROVIDED BORROWERS SUBMIT (WITH THE APPLICABLE BORROWING REQUEST) AN OFFICER’S
CERTIFICATE SETTING FORTH THE USE OF PROCEEDS OF THE REQUESTED LOAN AND
CONFIRMING THAT SUCH USE IS IN COMPLIANCE WITH SECTION 2.10(C) OR SECTION
2.10(D), AS APPLICABLE, AND (C) IN THE EVENT THAT ANY PART OR ALL OF THE RESERVE
REMAINS IN PLACE AT THE END OF THE TIME PERIOD SET FORTH IN SECTION 2.10(C) OR
SECTION 2.10(D), AS APPLICABLE, THE COMMITMENTS SHALL BE PERMANENTLY REDUCED BY
AN AMOUNT EQUAL TO SUCH REMAINING RESERVE AND, SIMULTANEOUSLY WITH THE SUCH
REDUCTION, THE REMAINING LINE RESERVE SHALL BE RELEASED.


(III) AMOUNTS TO BE APPLIED PURSUANT TO THIS SECTION 2.10 TO THE PREPAYMENT OF
REVOLVING LOANS SHALL, IN THE ABSENCE OF DIRECTION FROM THE BORROWERS PURSUANT
TO SECTION 2.10(G)(I), BE APPLIED TO THE PREPAYMENT OF THE ABR LOANS AND
CANADIAN PRIME RATE LOANS IN THE DISCRETION OF THE ADMINISTRATIVE AGENTS.  ANY
AMOUNTS REMAINING AFTER EACH SUCH APPLICATION SHALL BE APPLIED TO PREPAY
EURODOLLAR REVOLVING LOANS OR BANKERS’ ACCEPTANCES, AS APPLICABLE. 
NOTWITHSTANDING THE FOREGOING, IF THE AMOUNT OF ANY PREPAYMENT OF LOANS REQUIRED
UNDER THIS SECTION 2.10 SHALL BE IN EXCESS OF THE AMOUNT OF THE ABR LOANS AND
CANADIAN PRIME RATE LOANS AT THE TIME OUTSTANDING (AN “EXCESS AMOUNT”), ONLY THE
PORTION OF THE AMOUNT OF SUCH PREPAYMENT AS IS EQUAL TO THE AMOUNT OF SUCH
OUTSTANDING ABR LOANS AND CANADIAN PRIME RATE LOANS SHALL BE IMMEDIATELY PREPAID
AND, AT THE ELECTION OF THE APPLICABLE BORROWER, THE EXCESS AMOUNT SHALL BE
EITHER (A) DEPOSITED IN AN ESCROW ACCOUNT ON TERMS SATISFACTORY TO THE
APPLICABLE COLLATERAL AGENTS AND APPLIED TO THE PREPAYMENT OF EURODOLLAR LOANS
OR BANKERS’ ACCEPTANCES ON THE LAST DAY OF THE THEN NEXT-EXPIRING INTEREST
PERIOD FOR THE APPLICABLE EURODOLLAR LOANS OR BANKERS’ ACCEPTANCES, AS THE CASE
MAY BE; PROVIDED THAT (I) INTEREST IN RESPECT OF SUCH EXCESS AMOUNT SHALL
CONTINUE TO ACCRUE THEREON AT THE RATE PROVIDED HEREUNDER FOR THE LOANS WHICH
SUCH EXCESS AMOUNT IS INTENDED TO REPAY UNTIL SUCH EXCESS AMOUNT SHALL HAVE BEEN
USED IN FULL TO REPAY SUCH LOANS AND (II) AT ANY TIME WHILE A DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT MAY, AND UPON WRITTEN
DIRECTION FROM THE REQUIRED LENDERS SHALL, APPLY ANY OR ALL PROCEEDS THEN ON
DEPOSIT TO THE PAYMENT OF SUCH LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS AMOUNT OR
(B) PREPAID IMMEDIATELY, TOGETHER WITH ANY AMOUNTS OWING TO THE LENDERS UNDER
SECTION 2.13.

72


--------------------------------------------------------------------------------



(G)           NOTICE OF PREPAYMENT.  THE APPLICABLE BORROWER SHALL NOTIFY THE
APPLICABLE ADMINISTRATIVE AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE
LOAN, THE APPLICABLE SWINGLINE LENDER) BY WRITTEN NOTICE OF ANY PREPAYMENT
HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING OR BANKERS’
ACCEPTANCES, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR
BORROWING OR A CANADIAN PRIME RATE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT AND (III) IN THE CASE
OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE;
PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION
2.07, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH TERMINATION IS
REVOKED IN ACCORDANCE WITH SECTION 2.07.  EACH SUCH NOTICE SHALL SPECIFY THE
PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE
PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A REASONABLY DETAILED
CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT.  PROMPTLY FOLLOWING RECEIPT OF ANY
SUCH NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO SWINGLINE LOANS), SUCH
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF A CREDIT EXTENSION OF THE SAME TYPE AS PROVIDED IN
SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE REQUIRED AMOUNT OF A
MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY
TO THE LOANS INCLUDED IN THE PREPAID BORROWING AND OTHERWISE IN ACCORDANCE WITH
THIS SECTION 2.09.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.06.

SECTION 2.11.  Alternate Rate of Interest.


(A)           IF PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A
EURODOLLAR BORROWING:

(I)            THE APPLICABLE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBOR RATE FOR
SUCH INTEREST PERIOD; OR

(II)           THE APPLICABLE ADMINISTRATIVE AGENT IS ADVISED IN WRITING BY THE
REQUIRED LENDERS THAT THE ADJUSTED LIBOR RATE FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING
THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

then such Administrative Agent shall give written notice thereof to the
applicable Borrower and the Lenders as promptly as practicable thereafter and,
until such Administrative Agent notifies such Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


(B)           IF PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD RELATING TO A
BANKERS’ ACCEPTANCE, THE CANADIAN ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE ABSENT MANIFEST ERROR) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE MONEY

73


--------------------------------------------------------------------------------



MARKETS, THERE IS NO ACTIVE MARKET FOR BANKERS’ ACCEPTANCES OR THE DEMAND FOR
BANKERS’ ACCEPTANCES IS INSUFFICIENT TO ALLOW THE SALE OR TRADING OF THE
BANKERS’ ACCEPTANCES TO BE CREATED HEREUNDER, THEN:

(i)            the right of the Canadian Borrower to request a Canadian
Revolving Loan by means of a Bankers’ Acceptance shall be suspended until such
time as the Canadian Administrative Agent determines that the circumstances
causing such suspension no longer exist and the Canadian Administrative Agent so
notifies the Canadian Borrower;

(ii)           any Borrowing Request which calls for the issuance of a Bankers’
Acceptance which is outstanding shall be cancelled and such Borrowing Request
shall be deemed to be a request for a Canadian Prime Rate Loan in the face
amount of the requested Bankers’ Acceptance;

(iii)          any outstanding Interest Election Request requesting a conversion
of a Canadian Prime Rate Loan into Bankers’ Acceptances or BA Equivalent Loan
shall be deemed to be revoked; and

(iv)          any outstanding Interest Election Request requesting a rollover of
Bankers’ Acceptances or BA Equivalent Loans shall (unless revoked by the
Canadian Borrower before the Borrowing) be deemed to be an Interest Election
Request requesting a conversion of such Loans into Canadian Prime Rate Loans.

SECTION 2.12  Yield Protection.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN, BY
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBOR RATE)
OR THE ISSUING BANK;

(II)           SUBJECT ANY LENDER OR THE ISSUING BANK TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR LOAN MADE BY IT OR ANY
BANKERS’ ACCEPTANCE PURCHASED OR ACCEPTED BY IT, OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO SUCH LENDER OR THE ISSUING BANK IN RESPECT THEREOF (EXCEPT FOR
INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.15 AND THE IMPOSITION OF,
OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER OR THE
ISSUING BANK); OR

(III)          IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE (OTHER THAN ANY TAXES) AFFECTING
THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY BANKERS’
ACCEPTANCE PURCHASED OR ACCEPTED BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan or purchasing or accepting any Bankers’
Acceptance), or to increase the cost to such Lender, the

74


--------------------------------------------------------------------------------


Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, the applicable Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE ISSUING BANK
DETERMINES (IN GOOD FAITH, BUT IN ITS SOLE ABSOLUTE DISCRETION) THAT ANY CHANGE
IN LAW AFFECTING SUCH LENDER OR THE ISSUING BANK OR ANY LENDING OFFICE OF SUCH
LENDER OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, THE BANKERS’
ACCEPTANCES PURCHASED OR ACCEPTED BY, OR PARTICIPATIONS IN LETTERS OF CREDIT
HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE
POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE APPLICABLE BORROWER WILL PAY TO
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
ISSUING BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.12 AND DELIVERED TO THE
APPLICABLE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE APPLICABLE
BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.12 SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE APPLICABLE
BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS
AND OF SUCH LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM COMPENSATION
THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL
BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).

SECTION 2.13.  Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable

75


--------------------------------------------------------------------------------


thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such prepayment notice is later revoked in accordance with Section
2.10(g)), (d) the assignment of any Eurodollar Loan earlier than the last day of
the Interest Period applicable thereto as a result of a request by Borrowers
pursuant to Section 2.16(b) or (e) the reallocation of Loans pursuant to Section
2.19(d) or adjustments to Borrowings and Commitments pursuant to Section 12.02,
then, in any such event, the applicable Borrower shall compensate each
applicable Lender for the loss, cost and expense attributable to such event.  In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the applicable Borrower (with a copy to the
Administrative Agents) and shall be conclusive and binding absent manifest
error.  The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 5 days after receipt thereof.

SECTION 2.14.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(A)           PAYMENTS GENERALLY.  BORROWERS SHALL MAKE EACH PAYMENT REQUIRED TO
BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL,
INTEREST, FEES OR REIMBURSEMENT OBLIGATIONS, OR OF AMOUNTS PAYABLE UNDER SECTION
2.12, SECTION 2.13, SECTION 2.15 OR SECTION 11.03, OR OTHERWISE) ON OR BEFORE
THE TIME EXPRESSLY REQUIRED HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH
PAYMENT (OR, IF NO SUCH TIME IS EXPRESSLY REQUIRED, PRIOR TO 2:00 P.M., NEW YORK
CITY TIME), ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT
SETOFF, DEDUCTION OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY
DATE MAY, IN THE DISCRETION OF THE APPLICABLE ADMINISTRATIVE AGENT, BE DEEMED TO
HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF
CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE APPLICABLE
ADMINISTRATIVE AGENT AT THE OFFICE DESIGNATED BY IT FROM TIME TO TIME, EXCEPT
PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR A SWINGLINE LENDER AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTION 2.12,
SECTION 2.13, SECTION 2.15 AND SECTION 11.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE
MADE TO THE PERSONS SPECIFIED THEREIN.  THE APPLICABLE ADMINISTRATIVE AGENT
SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER
PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY
PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS
DAY, UNLESS SPECIFIED OTHERWISE, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS, EXCEPT AS EXPRESSLY
SPECIFIED OTHERWISE.

76


--------------------------------------------------------------------------------



(B)           PRO RATA TREATMENT.

(I)            EACH PAYMENT BY BORROWERS OF INTEREST IN RESPECT OF ITS LOANS
SHALL BE APPLIED TO THE AMOUNTS OF SUCH BORROWER’S OBLIGATIONS OWING TO THE
APPLICABLE LENDERS PRO RATA ACCORDING TO THE RESPECTIVE AMOUNTS THEN DUE AND
OWING TO SUCH LENDERS.

(II)           EACH PAYMENT BY BORROWERS ON ACCOUNT OF PRINCIPAL OF THE
REVOLVING BORROWINGS SHALL BE MADE TO THE APPLICABLE LENDERS  PRO RATA BASED ON
THE PRINCIPAL AMOUNTS OF THE REVOLVING LOANS THEN HELD BY THE REVOLVING LENDERS.


(C)           INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE APPLICABLE ADMINISTRATIVE AGENT TO PAY FULLY
ALL AMOUNTS OF PRINCIPAL, REIMBURSEMENT OBLIGATIONS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND
FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARD PAYMENT OF PRINCIPAL AND REIMBURSEMENT OBLIGATIONS THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND REIMBURSEMENT OBLIGATIONS THEN DUE TO SUCH PARTIES.


(D)           SHARING OF SET-OFF.  SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, IF ANY LENDER (AND/OR THE ISSUING BANK, WHICH SHALL BE DEEMED A
“LENDER” FOR PURPOSES OF THIS SECTION 2.14(D)) SHALL, BY EXERCISING ANY RIGHT OF
SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL
OF OR INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS RESULTING IN SUCH
LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS
AND ACCRUED INTEREST THEREON OR OTHER OBLIGATIONS GREATER THAN ITS PRO RATA
SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL (A) NOTIFY THE APPLICABLE ADMINISTRATIVE AGENT OF SUCH FACT,
AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUCH
OTHER OBLIGATIONS OF THE OTHER APPLICABLE LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE APPLICABLE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS
AND OTHER AMOUNTS OWING THEM, PROVIDED THAT:

(I)            IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION
OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

(II)           THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY
TO (X) ANY PAYMENT MADE BY BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT,
OTHER THAN TO BORROWERS OR ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF
THIS PARAGRAPH SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan

77


--------------------------------------------------------------------------------


Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.


(E)           BORROWERS DEFAULT.  UNLESS THE APPLICABLE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED NOTICE FROM ANY BORROWER PRIOR TO THE DATE ON WHICH ANY
PAYMENT IS DUE TO SUCH ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR
THE ISSUING BANK HEREUNDER THAT BORROWERS WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH
DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT
DUE.  IN SUCH EVENT, IF THE APPLICABLE BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE APPLICABLE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE ISSUING BANK WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY SUCH ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


(F)            LENDER DEFAULT.  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT
REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.02(C), SECTION 2.14(E), SECTION
2.17(D), SECTION 2.18(D), SECTION 2.18(E) OR SECTION 11.03(C), THEN THE
APPLICABLE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY SUCH
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.

SECTION 2.15.  Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE LOAN PARTIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE LOAN PARTIES SHALL BE
REQUIRED BY APPLICABLE REQUIREMENTS OF LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE APPLICABLE ADMINISTRATIVE AGENT, THE APPLICABLE COLLATERAL AGENT, LENDER OR
ISSUING BANK, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE LOAN PARTY
SHALL MAKE SUCH DEDUCTIONS AND (III) THE APPLICABLE LOAN PARTY SHALL TIMELY PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE REQUIREMENTS OF LAW.


(B)           PAYMENT OF OTHER TAXES BY BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, BORROWERS SHALL TIMELY PAY ANY OTHER TAXES TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS
OF LAW.

78


--------------------------------------------------------------------------------



(C)           INDEMNIFICATION BY BORROWERS.  BORROWERS SHALL INDEMNIFY THE
AGENTS, EACH LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER DEMAND THEREFOR,
FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE AGENTS, SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO BORROWERS BY A LENDER OR THE ISSUING BANK
(WITH A COPY TO THE ADMINISTRATIVE AGENTS), OR BY THE AGENTS ON THEIR OWN BEHALF
OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY BORROWERS TO A GOVERNMENTAL AUTHORITY,
BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENTS THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENTS.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH US BORROWERS ARE RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL, TO THE EXTENT IT MAY LAWFULLY DO SO, DELIVER TO US
BORROWERS (WITH A COPY TO THE ADMINISTRATIVE AGENTS), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW OR AS REASONABLY REQUESTED BY US
BORROWERS OR THE ADMINISTRATIVE AGENTS, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY US BORROWERS OR EITHER ADMINISTRATIVE
AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE
REQUIREMENTS OF LAW OR REASONABLY REQUESTED BY US BORROWERS OR THE
ADMINISTRATIVE AGENTS AS WILL ENABLE US BORROWERS OR THE ADMINISTRATIVE AGENTS
TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE ABOVE TWO SENTENCES, IN THE CASE OF NON-U.S. WITHHOLDING TAXES THE
COMPLETION, EXECUTION AND SUBMISSION OF NON-U.S. FORMS SHALL NOT BE REQUIRED IF
IN THE LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD SUBJECT
SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER IN ANY MATERIAL RESPECT.


EACH INITIAL CANADIAN LENDER OF THE CANADIAN BORROWER REPRESENTS AND WARRANTS TO
THE CANADIAN BORROWER THAT ON THE CLOSING DATE (A) (I)  IT IS NOT A
“NON-RESIDENT” WITHIN THE MEANING OF THE ITA; OR (II) IT IS AN “AUTHORIZED
FOREIGN BANK” WITHIN THE MEANING OF THE BANK ACT FOR PURPOSES OF THE ITA, AND IS
ENTERING INTO THIS AGREEMENT IN THE ORDINARY COURSE OF ITS TRADE AND BUSINESS
THAT IS ITS “CANADIAN BANKING BUSINESS” FOR PURPOSES OF THE ITA, AND EACH AMOUNT
PAID OR CREDITED BY OR TO IT IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER IS, AND WILL BE BROUGHT INTO ACCOUNT AND RECORDED AND REPORTED IN
COMPUTING ITS INCOME FOR CANADIAN TAX PURPOSES AS HAVING BEEN MADE OR RECEIVED
AS THE CASE MAY BE, IN RESPECT OF ITS “CANADIAN BANKING BUSINESS” AS SO DEFINED;
AND (B) HAS NO PRESENT INTENTION TO WITHDRAW FROM THIS AGREEMENT.  UPON THE
WRITTEN REQUEST OF THE CANADIAN ADMINISTRATIVE AGENT OR THE CANADIAN

79


--------------------------------------------------------------------------------



BORROWER ACTING REASONABLY, EACH SUCH CANADIAN LENDER SHALL USE ITS BEST EFFORTS
TO DELIVER TO THE CANADIAN ADMINISTRATIVE AGENT AND CANADIAN BORROWER SUCH
CERTIFICATES, DOCUMENTS OR OTHER EVIDENCE AS MAY BE REQUIRED FROM TIME TO TIME,
PROPERLY COMPLETED AND DULY EXECUTED BY SUCH CANADIAN LENDER, TO CONFIRM THE
CONTINUING ACCURACY OF THE FOREGOING REPRESENTATION OR ALTERNATIVELY, SHALL
DELIVER A NOTICE TO THE CANADIAN BORROWER INDICATING THE FACTS AND CIRCUMSTANCES
(OTHER THAN FACTS AND CIRCUMSTANCES BROUGHT ABOUT UNILATERALLY BY SUCH CANADIAN
LENDER) WHICH HAVE RESULTED IN THE ABOVE REPRESENTATION AND WARRANTY NO LONGER
CONTINUING TO BE TRUE AND ACCURATE.  IF SUCH CANADIAN LENDER FAILS TO DELIVER
SUCH REQUESTED CERTIFICATES, DOCUMENTS, OTHER EVIDENCE ON THE ONE HAND, OR SUCH
NOTICE ON THE OTHER OR, FOR GREATER CERTAINTY, THE FACTS AND CIRCUMSTANCES
RELATING TO THE CHANGE OF THE STATUS OF THE CANADIAN LENDER HAVE BEEN BROUGHT
ABOUT UNILATERALLY BY SUCH CANADIAN LENDER, THEN THE CANADIAN BORROWER OR THE
CANADIAN ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH CANADIAN LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE
CANADIAN WITHHOLDING TAX IMPOSED BY APPLICABLE CANADIAN LAWS (INCLUDING ANY
APPLICABLE TAX TREATY) AND THE CANADIAN BORROWER SHALL NOT BE REQUIRED TO PAY
ANY ADDITIONAL OR OTHER AMOUNTS TO SUCH CANADIAN LENDER UNDER SECTION 2.15(A). 
FROM TIME TO TIME, EACH SUCH CANADIAN LENDER SHALL (I) PROMPTLY SUBMIT TO THE
CANADIAN ADMINISTRATIVE AGENT AND THE CANADIAN BORROWER SUCH CERTIFICATES,
DOCUMENTS, OTHER EVIDENCE OR NOTICE AS AFORESAID, (II) PROMPTLY NOTIFY THE
CANADIAN ADMINISTRATIVE AGENT AND THE CANADIAN BORROWER OF ANY CHANGE IN
CIRCUMSTANCES WHICH WOULD RESULT IN THE ABOVE REPRESENTATION AND WARRANTY NO
LONGER CONTINUING TO BE TRUE AND ACCURATE, AND (III) TAKE SUCH STEPS AS SHALL
NOT BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE REASONABLE JUDGMENT OF SUCH
CANADIAN LENDER, AND AS MAY BE REASONABLY NECESSARY (INCLUDING THE
RE-DESIGNATION OF ITS LENDING OFFICE) TO AVOID ANY REQUIREMENT OF APPLICABLE
LAWS THAT THE CANADIAN BORROWER MAKE ANY DEDUCTION OR WITHHOLDING FOR TAXES FROM
AMOUNTS PAYABLE TO SUCH CANADIAN LENDER.  NOTWITHSTANDING THE FOREGOING, BUT
SUBJECT TO SECTION 11.04(B)(V), THE BORROWERS ACKNOWLEDGE THAT THE RIGHTS AND
OBLIGATIONS OF A CANADIAN LENDER HEREUNDER MAY BE ASSIGNED TO AN ELIGIBLE
ASSIGNEE THAT DOES NOT QUALIFY AS AN ELIGIBLE CANADIAN LENDER AND FURTHER AGREE
THAT ANY BORROWER APPROVAL REQUIRED IN RESPECT OF SUCH AN ASSIGNMENT SHALL NOT
BE WITHHELD ON SUCH BASIS.

  Without limiting the generality of any of the foregoing, any Foreign Lender
shall, to the extent it may lawfully do so, deliver to US Borrowers and the
Administrative Agents (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Administrative Borrower or either Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES OF AMERICA IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT Q, OR ANY OTHER FORM APPROVED
BY THE APPLICABLE ADMINISTRATIVE AGENT, TO THE EFFECT THAT SUCH FOREIGN LENDER
IS NOT (A) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B)
A “10 PERCENT SHAREHOLDER” OF ANY BORROWER

80


--------------------------------------------------------------------------------


WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY
COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW AS A
BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW TO PERMIT BORROWER TO
DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

(v)           any Lender that is not a Foreign Lender and has not otherwise
established to the reasonable satisfaction of the Administrative Borrower and
the Administrative Agent that it is an exempt recipient (as defined in Section
6049(b)(4) of the Code and the regulations thereunder) shall deliver to the
Administrative Borrower (with a copy to the US Administrative Agent) on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter as prescribed by Applicable Law or upon the request of
the Administrative Borrower or the US Administrative Agent) two duly executed
and properly completed copies of Internal Revenue Service Form W-9 (or
applicable successor form).  Each Lender (other than a Foreign Lender) shall
promptly notify the Administrative Borrower and the US Administrative Agent at
any time that it determines any previously delivered form or certification is no
longer accurate.

Each Foreign Lender shall promptly notify the Administrative Borrower and each
Administrative Agent at any time that a previously delivered form of certificate
is no longer accurate.

(f)            Treatment of Certain Refunds.  If either Administrative Agent, a
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by Borrowers or with respect to which Borrowers have paid
additional amounts pursuant to this Section, it shall pay to Borrowers an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrowers under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
Borrowers, upon the request of either Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Administrative Agent, such Lender or the Issuing Bank in the
event such Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority.  If and to the extent that any
Lender is able, in its sole opinion, to apply or otherwise take advantage of any
offsetting tax credit or other similar tax benefit arising out of or in
conjunction with any deduction or withholding which gives rise to an obligation
of a Borrower to pay any additional amount pursuant to this Section 2.15, then
such Lender shall, to the extent that in its sole opinion it can do so without
prejudice to the retention of the amount of such credit or benefit and without
any other adverse tax consequences for such Lender, reimburse such  Borrower at
such time as such tax credit or benefit shall have actually been received by
such Lender such amount as such

81


--------------------------------------------------------------------------------


Lender shall, in its sole opinion, have determined to be attributable to the
relevant deduction or withholding and as will leave such Lender in no better or
worse position than it would have been in if the payment of such additional
amount had not been required.  (net of all out-of-pocket expenses of such
Administrative Agent, such Lender or the Issuing Bank, as the case may be);
provided that the Borrowers upon the request of either Administrative Agent,
such Lender or the Issuing Bank agrees to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event Governmental Authority successfully
challenges such tax credits or other tax benefits.


THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE EITHER ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO BORROWERS OR
ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL
ANY ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK BE REQUIRED TO PAY ANY
AMOUNT TO BORROWERS THE PAYMENT OF WHICH WOULD PLACE SUCH LENDER, SUCH
ADMINISTRATIVE AGENT OR THE ISSUING BANK IN A LESS FAVORABLE NET AFTER-TAX
POSITION THAN SUCH LENDER, SUCH ADMINISTRATIVE AGENT OR THE ISSUING BANK WOULD
HAVE BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES HAD NEVER BEEN PAID.


(G)           UPON THE REASONABLE REQUEST OF THE CANADIAN BORROWER, AND AT THE
CANADIAN BORROWER’S EXPENSE, A CANADIAN LENDER SHALL USE ITS REASONABLE EFFORTS
TO CO-OPERATE WITH THE CANADIAN BORROWER WITH A VIEW TO OBTAINING A REFUND OF
ANY TAX WHICH IS NOT, IN THE CANADIAN BORROWER’S REASONABLE OPINION, CORRECTLY
OR LEGALLY IMPOSED AND FOR WHICH THE CANADIAN BORROWER HAS INDEMNIFIED THE
CANADIAN LENDER UNDER THIS AGREEMENT, IF OBTAINING SUCH REFUND WOULD NOT, IN THE
SOLE JUDGMENT OF THE CANADIAN LENDER, BE DISADVANTAGEOUS TO THE CANADIAN LENDER;
PROVIDED THAT NOTHING IN THIS CLAUSE SHALL BE CONSTRUED TO REQUIRE THE CANADIAN
LENDER TO INSTITUTE ANY ADMINISTRATIVE PROCEEDING (OTHER THAN THE FILING OF A
CLAIM FOR ANY SUCH REFUND) OR JUDICIAL PROCEEDING TO OBTAIN ANY SUCH REFUND.  IF
SUCH CANADIAN LENDER SHALL RECEIVE A REFUND FROM A TAXING AUTHORITY (AS A RESULT
OF ANY ERROR IN THE IMPOSITION OF TAXES BY SUCH TAXING AUTHORITY) OR ANY TAXES
PAID BY THE CANADIAN BORROWER PURSUANT TO THIS AGREEMENT, THE CANADIAN LENDER
SHALL PROMPTLY PAY TO THE CANADIAN BORROWER THE AMOUNT SO RECEIVED, LESS ANY
TAXES IMPOSED ON THE CANADIAN LENDER AS A RESULT OF SUCH AMOUNT AND NET
OUT-OF-POCKET EXPENSES PROVIDED THAT THE CANADIAN LENDER SHALL ONLY BE REQUIRED
TO PAY THE CANADIAN BORROWER SUCH AMOUNTS AS THE CANADIAN LENDER DETERMINES ARE
ATTRIBUTABLE TO TAXES PAID BY THE CANADIAN BORROWER.  IN THE EVENT THAT THE
CANADIAN LENDER IS REQUIRED TO REPAY THE AMOUNT OF SUCH REFUND (INCLUDING
INTEREST, IF ANY), THE CANADIAN BORROWER, UPON THE REQUEST OF THE CANADIAN
LENDER, AGREES TO PROMPTLY RETURN TO THE CANADIAN LENDER THE AMOUNT OF SUCH
REFUND AND INTEREST, IF ANY (PLUS PENALTIES, INTEREST AND OTHER CHARGES IMPOSED
IN CONNECTION WITH THE REPAYMENT OF SUCH AMOUNTS BY THE CANADIAN LENDER).

SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.12, OR REQUIRES BORROWERS TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.15, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER
OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,

82


--------------------------------------------------------------------------------



BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION
2.12 OR SECTION 2.15, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.  BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.  A CERTIFICATE SETTING FORTH SUCH COSTS AND EXPENSES
SUBMITTED BY SUCH LENDER TO BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.12, OR IF BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.15, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, OR IF BORROWERS EXERCISES THEIR REPLACEMENT RIGHTS UNDER SECTION
11.02(D), THEN BORROWERS MAY, AT THEIR SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENTS, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 11.04), ALL OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO AN
ELIGIBLE ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE
ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT:

(I)            BORROWERS SHALL HAVE PAID TO THE APPLICABLE ADMINISTRATIVE AGENT
THE PROCESSING AND RECORDATION FEE SPECIFIED IN SECTION 11.04(B);

(II)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY
AMOUNTS UNDER SECTION 2.13), FROM THE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR BORROWERS(IN THE CASE OF
ALL OTHER AMOUNTS);

(III)          IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.12 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

(IV)          SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE REQUIREMENTS OF
LAW.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.17.  Swingline Loans.


(A)           US SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE US SWINGLINE LENDER AGREES TO MAKE US SWINGLINE LOANS TO US
BORROWERS FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING US SWINGLINE LOANS EXCEEDING $35
MILLION AND PROVIDED THAT AFTER MAKING A US SWINGLINE LOAN, THE SUM OF

83


--------------------------------------------------------------------------------



THE TOTAL US REVOLVING EXPOSURES SHALL NOT EXCEED THE LESSER OF (A) THE TOTAL
REVOLVING COMMITMENTS MINUS ANY LINE RESERVE AND (B) THE BORROWING BASE THEN IN
EFFECT; PROVIDED THAT THE US SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A US
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, US BORROWERS
MAY BORROW, REPAY AND REBORROW US SWINGLINE LOANS.


(B)           US SWINGLINE LOANS.  TO REQUEST A US SWINGLINE LOAN,
ADMINISTRATIVE BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY
COMPLETED AND EXECUTED BORROWING REQUEST TO THE US ADMINISTRATIVE AGENT AND THE
US SWINGLINE LENDER, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DAY OF
A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE
REQUESTED US SWINGLINE LOAN.  EACH US SWINGLINE LOAN SHALL BE AN ABR LOAN.  THE
US SWINGLINE LENDER SHALL MAKE EACH US SWINGLINE LOAN AVAILABLE TO THE
APPLICABLE US BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF
SUCH US BORROWER WITH THE US SWINGLINE LENDER (OR, IN THE CASE OF A US SWINGLINE
LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.18(E), BY REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY
TIME, ON THE REQUESTED DATE OF SUCH US SWINGLINE LOAN.  US BORROWERS SHALL NOT
REQUEST A US SWINGLINE LOAN IF AT THE TIME OF OR IMMEDIATELY AFTER GIVING EFFECT
TO THE EXTENSION OF CREDIT CONTEMPLATED BY SUCH REQUEST A DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT THEREFROM.  US SWINGLINE LOANS SHALL BE MADE
IN MINIMUM AMOUNTS OF $1.0 MILLION AND INTEGRAL MULTIPLES OF $500,000 ABOVE SUCH
AMOUNT.


(C)           PREPAYMENT.  US BORROWERS SHALL HAVE THE RIGHT AT ANY TIME AND
FROM TIME TO TIME TO REPAY ANY US SWINGLINE LOAN, IN WHOLE OR IN PART, UPON
GIVING WRITTEN NOTICE TO THE US SWINGLINE LENDER AND THE US ADMINISTRATIVE AGENT
BEFORE 12:00 (NOON), NEW YORK CITY TIME, ON THE PROPOSED DATE OF REPAYMENT.


(D)           CANADIAN SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE CANADIAN SWINGLINE LENDER AGREES TO MAKE
CANADIAN SWINGLINE LOANS TO CANADIAN BORROWER FROM TIME TO TIME DURING THE
REVOLVING AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING THAT WILL NOT RESULT IN THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING CANADIAN SWINGLINE LOANS EXCEEDING $5.0 MILLION AND PROVIDED THAT
AFTER MAKING A CANADIAN SWINGLINE LOAN, THE SUM OF THE TOTAL CANADIAN EXPOSURES
SHALL NOT EXCEED THE LESSER OF (A) THE TOTAL CANADIAN REVOLVING COMMITMENTS
MINUS ANY LINE RESERVE ALLOCATED TO THE CANADIAN REVOLVING COMMITMENTS AND (B)
THE CANADIAN BORROWING BASE THEN IN EFFECT; PROVIDED THAT THE CANADIAN SWINGLINE
LENDER SHALL NOT BE REQUIRED TO MAKE A CANADIAN SWINGLINE LOAN TO REFINANCE AN
OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, CANADIAN BORROWER MAY BORROW, REPAY AND
REBORROW CANADIAN SWINGLINE LOANS.


(E)           CANADIAN SWINGLINE LOANS.  TO REQUEST A SWINGLINE LOAN,
ADMINISTRATIVE BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY
COMPLETED AND EXECUTED BORROWING REQUEST TO THE CANADIAN ADMINISTRATIVE AGENT
AND THE CANADIAN SWINGLINE LENDER, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME,
ON THE DAY OF A PROPOSED CANADIAN SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY)
AND THE AMOUNT OF THE REQUESTED CANADIAN SWINGLINE LOAN.  EACH CANADIAN
SWINGLINE LOAN SHALL BE A CANADIAN PRIME RATE LOAN.  THE CANADIAN SWINGLINE
LENDER SHALL MAKE EACH

84


--------------------------------------------------------------------------------



CANADIAN SWINGLINE LOAN AVAILABLE TO CANADIAN BORROWER BY MEANS OF A CREDIT TO
THE GENERAL DEPOSIT ACCOUNT OF CANADIAN BORROWER WITH THE CANADIAN SWINGLINE
LENDER BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH CANADIAN
SWINGLINE LOAN.  CANADIAN BORROWER SHALL NOT REQUEST A CANADIAN SWINGLINE LOAN
IF AT THE TIME OF OR IMMEDIATELY AFTER GIVING EFFECT TO THE EXTENSION OF CREDIT
CONTEMPLATED BY SUCH REQUEST A DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM.  CANADIAN SWINGLINE LOANS SHALL BE MADE IN MINIMUM AMOUNTS OF
CAN$1.0 MILLION AND INTEGRAL MULTIPLES OF CAN$500,000 ABOVE SUCH AMOUNT.


(F)            PREPAYMENT.  CANADIAN BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO REPAY ANY CANADIAN SWINGLINE LOAN, IN WHOLE OR IN PART,
UPON GIVING WRITTEN NOTICE TO THE CANADIAN SWINGLINE LENDER AND THE CANADIAN
ADMINISTRATIVE AGENT BEFORE 12:00 (NOON), NEW YORK CITY TIME, ON THE PROPOSED
DATE OF REPAYMENT.


(G)           PARTICIPATIONS.  EITHER SWINGLINE LENDER MAY AT ANY TIME IN ITS
DISCRETION BY WRITTEN NOTICE GIVEN TO THE APPLICABLE ADMINISTRATIVE AGENT
(PROVIDED SUCH NOTICE REQUIREMENT SHALL NOT APPLY IF EITHER (I) THE US SWINGLINE
LENDER AND THE US ADMINISTRATIVE AGENT ARE THE SAME ENTITY OR (II) THE CANADIAN
SWINGLINE LENDER AND THE CANADIAN ADMINISTRATIVE AGENT ARE THE SAME ENTITY, AS
APPLICABLE) NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE NEXT
SUCCEEDING BUSINESS DAY FOLLOWING SUCH NOTICE REQUIRE THE REVOLVING LENDERS TO
ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE
LOANS THEN OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF
SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE APPLICABLE ADMINISTRATIVE AGENT WILL GIVE NOTICE
THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S PRO
RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE APPLICABLE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE APPLICABLE
SWINGLINE LENDER, SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR
SWINGLINE LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS
PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER (SO
LONG AS SUCH PAYMENT SHALL NOT CAUSE SUCH LENDER’S REVOLVING EXPOSURE TO EXCEED
SUCH LENDER’S REVOLVING COMMITMENT).  EACH REVOLVING LENDER SHALL COMPLY WITH
ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO LOANS
MADE BY SUCH LENDER (AND SECTION 2.02 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE APPLICABLE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO THE APPLICABLE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE APPLICABLE ADMINISTRATIVE AGENT
SHALL NOTIFY ADMINISTRATIVE BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN
ACQUIRED BY THE REVOLVING LENDERS PURSUANT TO THIS PARAGRAPH, AND THEREAFTER
PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO SUCH ADMINISTRATIVE
AGENT AND NOT TO SUCH SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY ANY SWINGLINE
LENDER FROM ANY BORROWER (OR OTHER PARTY ON BEHALF OF BORROWERS) IN RESPECT OF A
SWINGLINE LOAN AFTER RECEIPT BY SUCH SWINGLINE LENDER OF THE PROCEEDS OF A SALE
OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE
AGENTS.  ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENTS SHALL BE
PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENTS TO THE REVOLVING LENDERS THAT
SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH, AS THEIR

85


--------------------------------------------------------------------------------



INTERESTS MAY APPEAR.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE BORROWERS OF ANY DEFAULT IN THE
PAYMENT THEREOF.

SECTION 2.18.  Letters of Credit.


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, US
BORROWERS MAY REQUEST THE ISSUING BANK, AND THE ISSUING BANK AGREES, TO ISSUE
LETTERS OF CREDIT DENOMINATED IN ANY APPROVED CURRENCY FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF A SUBSIDIARY IN A FORM REASONABLY ACCEPTABLE TO THE US
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE REVOLVING AVAILABILITY PERIOD (PROVIDED THAT US BORROWERS SHALL BE A
CO-APPLICANT, AND BE JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO EACH LETTER
OF CREDIT ISSUED FOR THE ACCOUNT OF A SUBSIDIARY).  UPON RECEIPT OF AN LC
REQUEST IN ACCORDANCE WITH SECTION 2.18(B) BELOW, THE US ADMINISTRATIVE AGENT
SHALL NOTIFY THE ISSUING BANK AS TO WHETHER THE ISSUANCE OF SUCH LETTER OF
CREDIT IS AUTHORIZED.  THE ISSUING BANK SHALL NOT ISSUE ANY LETTER OF CREDIT
WITHOUT FIRST RECEIVING SUCH AUTHORIZATION AND US BORROWERS SHALL NOT REQUEST
THE ISSUANCE OF, ANY LETTER OF CREDIT AT ANY TIME IF AFTER GIVING EFFECT TO SUCH
ISSUANCE, THE LC EXPOSURE WOULD EXCEED THE LC COMMITMENT OR THE TOTAL REVOLVING
EXPOSURE WOULD EXCEED THE LIMITS SET FORTH IN CLAUSE (B) BELOW.  IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY US BORROWERS TO, OR ENTERED INTO BY US BORROWERS WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.  BORROWERS AND GUARANTORS HEREBY ACKNOWLEDGE AND
AGREE THAT, EFFECTIVE AS OF THE ORIGINAL CLOSING DATE, EACH OF THE EXISTING
ISSUING BANK LETTERS OF CREDIT SHALL BE DEEMED AND SHALL EACH CONSTITUTE A
LETTER OF CREDIT AS IF SUCH EXISTING ISSUING BANK LETTERS OF CREDIT WERE
ORIGINALLY ISSUED AS A LETTER OF CREDIT UNDER THE ORIGINAL CREDIT AGREEMENT AND
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


(B)           REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS AND NOTICES.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT OR THE
AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT, US BORROWERS
SHALL DELIVER, BY HAND OR TELECOPIER (OR TRANSMIT BY ELECTRONIC COMMUNICATION,
IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK), AN LC
REQUEST TO THE ISSUING BANK AND THE US ADMINISTRATIVE AGENT NOT LATER THAN 11:00
A.M. ON THE THIRD BUSINESS DAY PRECEDING THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (OR SUCH LATER DATE AND TIME AS IS ACCEPTABLE TO
THE ISSUING BANK).

Each LC Request for an initial issuance of a Letter of Credit shall specify in
form and detail satisfactory to the Issuing Bank the following:

(I)            THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT
(WHICH SHALL BE A BUSINESS DAY);

(II)           THE AMOUNT AND THE CURRENCY THEREOF (WHICH SHALL BE ANY APPROVED
CURRENCY);

(III)          THE EXPIRY DATE THEREOF (WHICH SHALL NOT BE LATER THAN THE CLOSE
OF BUSINESS ON THE LETTER OF CREDIT EXPIRATION DATE);

86


--------------------------------------------------------------------------------


(IV)          THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF;

(V)           WHETHER THE LETTER OF CREDIT IS TO BE ISSUED FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF ONE OF ITS SUBSIDIARIES (PROVIDED THAT US BORROWERS SHALL
BE A CO-APPLICANT, AND THEREFOR JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO
EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF A SUBSIDIARY);

(VI)          THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CONNECTION
WITH ANY DRAWING THEREUNDER;

(VII)         THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH
BENEFICIARY IN CONNECTION WITH ANY DRAWING THEREUNDER; AND

(VIII)        SUCH OTHER MATTERS AS THE ISSUING BANK MAY REQUIRE.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i)            the Letter of Credit to be amended, renewed or extended;

(ii)           the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);

(iii)          the nature of the proposed amendment, renewal or extension; and

(iv)          such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, US Borrowers also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit, but in the event of any inconsistency between
such standard form and this Agreement, the terms of this Agreement shall
control.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and, upon issuance, amendment, renewal or extension of each Letter of
Credit, US Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the lesser of (A) the total Revolving Commitments minus any
Line Reserve and (B) the Borrowing Base then in effect and (iii) the conditions
set forth in Article IV in respect of such issuance, amendment, renewal or
extension shall have been satisfied.  Unless the Issuing Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than $100,000,
in the case of a Commercial Letter of Credit, or $500,000, in the case of a
Standby Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
US Administrative Agent, who shall promptly notify each Revolving Lender,
thereof, which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18.  On the first Business Day of each calendar month, the
Issuing Bank shall provide to the US Administrative Agent a report listing all

87


--------------------------------------------------------------------------------


outstanding Letters of Credit and the outstanding amounts and beneficiaries
thereof and the amount and maturities of any LC Acceptances and the US
Administrative Agent shall promptly provide such report to each Revolving
Lender.


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE (OR BE
SUBJECT TO NON-RENEWAL OR TERMINATION BY THE US ADMINISTRATIVE AGENT) AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (X) THE DATE WHICH IS ONE YEAR
AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY
RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND
(Y) THE LETTER OF CREDIT EXPIRATION DATE.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY IRREVOCABLY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER
HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT
EQUAL TO SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN
FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE US ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE ISSUING BANK, SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY US BORROWERS ON THE
DATE DUE AS PROVIDED IN SECTION 2.18(D), OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO US BORROWERS FOR ANY REASON.  EACH REVOLVING LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, OR
EXPIRATION, TERMINATION OR CASH COLLATERALIZATION OF ANY LETTER OF CREDIT AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


(E)           REIMBURSEMENT.

(I)            IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN RESPECT OF
A LETTER OF CREDIT OR LC ACCEPTANCE, US BORROWERS (OR CANADIAN BORROWER, IN THE
FIRST INSTANCE, AND US BORROWERS, ALTERNATIVELY, FOR LETTERS OF CREDIT GOVERNED
BY SECTION 2.18(M)) SHALL REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE
ISSUING BANK AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 3:00 P.M.,
NEW YORK CITY TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS MADE IF
ADMINISTRATIVE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR
TO 11:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN
RECEIVED BY ADMINISTRATIVE BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT
LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DAY THAT ADMINISTRATIVE BORROWER RECEIVES SUCH NOTICE; PROVIDED
THAT US BORROWERS MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.03 THAT SUCH PAYMENT BE FINANCED WITH ABR
REVOLVING LOANS OR SWINGLINE LOANS IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, ADMINISTRATIVE BORROWERS’ OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING LOANS OR SWINGLINE LOANS.

88


--------------------------------------------------------------------------------


(II)           IF US BORROWERS (OR CANADIAN BORROWER AND US BORROWERS FOR
LETTERS OF CREDIT GOVERNED BY SECTION 2.18(M)) FAIL TO MAKE SUCH PAYMENT WHEN
DUE, THE ISSUING BANK SHALL NOTIFY THE US ADMINISTRATIVE AGENT AND THE US
ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM US BORROWERS IN RESPECT THEREOF AND SUCH
REVOLVING LENDER’S PRO RATA PERCENTAGE THEREOF.  EACH REVOLVING LENDER SHALL PAY
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE US ADMINISTRATIVE AGENT
NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH DATE (OR, IF SUCH
REVOLVING LENDER SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 12:00 NOON, NEW YORK
CITY TIME, ON ANY DAY, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE
IMMEDIATELY FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S
PRO RATA PERCENTAGE OF THE UNREIMBURSED LC DISBURSEMENT IN THE SAME MANNER AS
PROVIDED IN SECTION 2.02(C) WITH RESPECT TO REVOLVING LOANS MADE BY SUCH
REVOLVING LENDER, AND THE US ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE
ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE US
ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK ANY AMOUNTS RECEIVED
BY IT FROM US BORROWERS OR CANADIAN BORROWER, AS THE CASE MAY BE, PURSUANT TO
THE ABOVE PARAGRAPH PRIOR TO THE TIME THAT ANY REVOLVING LENDER MAKES ANY
PAYMENT PURSUANT TO THE PRECEDING SENTENCE AND ANY SUCH AMOUNTS RECEIVED BY THE
US ADMINISTRATIVE AGENT FROM US BORROWERS OR CANADIAN BORROWER, AS THE CASE MAY
BE, THEREAFTER WILL BE PROMPTLY REMITTED BY THE US ADMINISTRATIVE AGENT TO THE
REVOLVING LENDERS THAT SHALL HAVE MADE SUCH PAYMENTS AND TO THE ISSUING BANK, AS
APPROPRIATE.

(III)          IF ANY REVOLVING LENDER SHALL NOT HAVE MADE ITS PRO RATA
PERCENTAGE OF SUCH LC DISBURSEMENT AVAILABLE TO THE US ADMINISTRATIVE AGENT AS
PROVIDED ABOVE, EACH OF SUCH REVOLVING LENDER AND US BORROWERS SEVERALLY AGREE
TO PAY INTEREST ON SUCH AMOUNT, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS REQUIRED TO BE PAID IN ACCORDANCE WITH THE FOREGOING TO BUT EXCLUDING
THE DATE SUCH AMOUNT IS PAID, TO THE US ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE ISSUING BANK AT (I) IN THE CASE OF US BORROWER, THE RATE PER ANNUM SET FORTH
IN SECTION 2.18(H) AND (II) IN THE CASE OF SUCH LENDER, AT A RATE DETERMINED BY
THE US ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES OR
PRACTICES ON INTERBANK COMPENSATION.

(IV)          ALL PAYMENTS MADE PURSUANT TO THIS SECTION 2.18(E) SHALL BE IN THE
APPROVED CURRENCY IN WHICH THE LC DISBURSEMENT GIVING RISE TO SUCH PAYMENT IS
DENOMINATED.


(F)            OBLIGATIONS ABSOLUTE.  THE REIMBURSEMENT OBLIGATION OF US
BORROWERS AND CANADIAN BORROWER, AS APPLICABLE, AS PROVIDED IN SECTION 2.18(E)
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID AND
PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND
ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN; (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT BEING PROVED TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY
RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;
(III) PAYMENT BY THE ISSUING BANK (OR CREATION OF AN LC ACCEPTANCE) UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT FAILS TO
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 2.18,

89


--------------------------------------------------------------------------------



CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF
AGAINST, THE OBLIGATIONS OF US BORROWERS AND CANADIAN BORROWER, AS APPLICABLE,
HEREUNDER; (V) THE FACT THAT A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; OR
(VI) ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF
OPERATIONS, PROSPECTS OR CONDITION, FINANCIAL OR OTHERWISE, OF US BORROWERS AND
ITS SUBSIDIARIES.  NONE OF THE AGENTS, THE LENDERS, THE ISSUING BANK OR ANY OF
THEIR AFFILIATES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY LC
ACCEPTANCE OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL
NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO US BORROWERS OR
CANADIAN BORROWER, AS APPLICABLE, TO THE EXTENT OF ANY DIRECT DAMAGES (AS
OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
BY BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW) SUFFERED
BY US BORROWERS OR CANADIAN BORROWER, AS APPLICABLE, THAT ARE CAUSED BY THE
ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND
OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS
THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE
DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT (OR CREATION OF AN LC ACCEPTANCE) UNDER A LETTER OF CREDIT. 
THE ISSUING BANK SHALL PROMPTLY GIVE WRITTEN NOTICE TO THE US ADMINISTRATIVE
AGENT AND US BORROWERS OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER (OR, IN THE CASE OF THE
CREATION OF AN LC ACCEPTANCE, THE DATE PAYMENT IS DUE THEREUNDER); PROVIDED THAT
ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE
ADMINISTRATIVE BORROWER OR CANADIAN BORROWER, AS APPLICABLE, OF ITS
REIMBURSEMENT OBLIGATION TO THE ISSUING BANK AND THE REVOLVING LENDERS WITH
RESPECT TO ANY SUCH LC DISBURSEMENT (OTHER THAN WITH RESPECT TO THE TIMING OF
SUCH REIMBURSEMENT OBLIGATION SET FORTH IN SECTION 2.18(E)).


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS US BORROWERS OR CANADIAN BORROWER, AS APPLICABLE,
SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS
MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST PAYABLE ON DEMAND, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING
THE DATE THAT US BORROWERS OR CANADIAN BORROWER, AS APPLICABLE, REIMBURSE SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM DETERMINED PURSUANT TO SECTION 2.06(E). 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY REVOLVING

90


--------------------------------------------------------------------------------



LENDER PURSUANT TO SECTION 2.18(E) TO REIMBURSE THE ISSUING BANK SHALL BE FOR
THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT ADMINISTRATIVE BORROWER RECEIVES NOTICE
FROM THE US ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF
THE LOANS HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, US BORROWERS SHALL DEPOSIT ON TERMS AND
IN ACCOUNTS SATISFACTORY TO THE APPLICABLE COLLATERAL AGENTS, IN THE NAME OF THE
APPLICABLE COLLATERAL AGENTS AND FOR THE BENEFIT OF THE REVOLVING LENDERS, AN
AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND
UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH
COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO US BORROWERS DESCRIBED IN
SECTION 8.01(G) OR SECTION 8.01(H).  FUNDS SO DEPOSITED SHALL BE APPLIED BY THE
APPLICABLE COLLATERAL AGENTS TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS
FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF OUTSTANDING REIMBURSEMENT OBLIGATIONS OR, IF THE
MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF
REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC
EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF US BORROWERS UNDER THIS
AGREEMENT.  IF US BORROWERS ARE REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL
HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT PLUS
ANY ACCRUED INTEREST OR REALIZED PROFITS WITH RESPECT TO SUCH AMOUNTS (TO THE
EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO US BORROWERS WITHIN THREE
BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


(J)            ADDITIONAL ISSUING BANKS.  US BORROWERS MAY, AT ANY TIME AND FROM
TIME TO TIME, DESIGNATE ONE OR MORE ADDITIONAL REVOLVING LENDERS TO ACT AS AN
ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT, WITH THE CONSENT OF THE US
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), THE
ISSUING BANK AND SUCH REVOLVING LENDER(S).  ANY LENDER DESIGNATED AS AN ISSUING
BANK PURSUANT TO THIS PARAGRAPH (J) SHALL BE DEEMED (IN ADDITION TO BEING A
REVOLVING LENDER) TO BE THE ISSUING BANK WITH RESPECT TO LETTERS OF CREDIT
ISSUED OR TO BE ISSUED BY SUCH REVOLVING LENDER, AND ALL REFERENCES HEREIN AND
IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL, WITH RESPECT TO
SUCH LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH REVOLVING LENDER IN ITS
CAPACITY AS ISSUING BANK, AS THE CONTEXT SHALL REQUIRE.


(K)           RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY
RESIGN AS ISSUING BANK HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENTS AND ADMINISTRATIVE BORROWER.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG US
BORROWERS, EACH AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING
BANK.  US ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT
OF THE ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING BANK.  AT THE TIME ANY SUCH
RESIGNATION OR REPLACEMENT SHALL BECOME EFFECTIVE, US BORROWERS SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.05(C).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH RESIGNATION OR
REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE SUCCESSOR OR ADDITIONAL ISSUING
BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED BY IT THEREAFTER AND
(II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO
SUCH SUCCESSOR OR

91


--------------------------------------------------------------------------------



SUCH ADDITION OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR OR SUCH
ADDITION AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER
THE RESIGNATION OR REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED
ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE
RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH RESIGNATION OR REPLACEMENT, BUT
SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.  IF AT ANY TIME
THERE IS MORE THAN ONE ISSUING BANK HEREUNDER, US BORROWERS MAY, IN THEIR
DISCRETION, SELECT WHICH ISSUING BANK IS TO ISSUE ANY PARTICULAR LETTER OF
CREDIT.


(L)            OTHER.  THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO ISSUE
ANY LETTER OF CREDIT IF

(I)            ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK
FROM ISSUING SUCH LETTER OF CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE TO THE
ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK
SHALL PROHIBIT, OR REQUEST THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE ISSUING BANK WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING BANK IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON THE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD FAITH
DEEMS MATERIAL TO IT; OR

(II)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(M)          NOTWITHSTANDING THE FOREGOING, AT NO TIME SHALL THERE BE GREATER
THAN $10 MILLION OUTSTANDING OF LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
CANADIAN BORROWER AND/OR CANADIAN GUARANTORS AND ANY SUCH LETTERS OF CREDIT
ISSUED FOR THE ACCOUNT OF CANADIAN BORROWER AND/OR THE CANADIAN GUARANTORS SHALL
BE TREATED AS IF ISSUED FOR THE ACCOUNT OF A US BORROWER FOR PURPOSES OF
CALCULATING THE BORROWING BASE.  THE CANADIAN BORROWER SHALL HAVE THE PRIMARY
RESPONSIBILITY FOR THE REIMBURSEMENT OBLIGATION WITH RESPECT TO ANY SUCH LETTER
OF CREDIT THROUGH THE BORROWING OF CANADIAN REVOLVING LOANS; PROVIDED, THAT IN
THE EVENT CANADIAN BORROWER SHALL NOT REIMBURSE SUCH ISSUING BANK THEN SUCH
OBLIGATION SHALL BE FOR THE ACCOUNT OF US BORROWERS AS PROVIDED IN SECTION
2.18(E).

SECTION 2.19.  Increase in Commitments.


(A)           BORROWER REQUEST.  THE BORROWERS MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENTS ELECT TO REQUEST PRIOR TO THE REVOLVING MATURITY DATE, AN
INCREASE TO THE EXISTING REVOLVING COMMITMENTS BY AN AMOUNT NOT IN EXCESS OF
$100 MILLION IN THE AGGREGATE AND NOT

92


--------------------------------------------------------------------------------


less than $50 million individually (unless otherwise agreed to by the
Administrative Agents).  Each such notice shall specify (i) the date on which
the Borrowers propose that the increased or new Commitments shall be effective
(each, an “Increase Effective Date”) and the time period within which each
Lender is requested to respond, which in each case shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agents and the Lenders.  The Administrative Agents shall promptly
circulate such notice to each of the Lenders and each Lender in its sole and
absolute discretion may notify Administrative Agents within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Percentage of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.  Administrative Agents shall
notify Borrowers and each Lender of the Lenders’ responses to each request made
hereunder.  If the existing Lenders do not agree to the full amount of a
requested increase, Borrowers may then invite a Lender or any Lenders to
increase their Commitments or invite additional financial institutions
(reasonably satisfactory to Administrative Agents, the Arranger and solely to
the extent otherwise permitted by Section 11.04) to become Lenders pursuant to
an Increase Joinder (as defined below).


(B)           CONDITIONS.  THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:

(I)            EACH OF THE CONDITIONS SET FORTH IN SECTION 4.02 SHALL BE
SATISFIED;

(II)           NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE;

(III)          IF ON THE INCREASE EFFECTIVE DATE (PRIOR TO GIVING EFFECT TO THE
BORROWINGS OR THE INCREASE IN COMMITMENTS TO BE MADE ON THE INCREASE EFFECTIVE
DATE) THE EXCESS AVAILABILITY IS LESS THAN $75 MILLION THEN, AFTER GIVING PRO
FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE AND TO
ANY CHANGE IN CONSOLIDATED CASH FLOW AND ANY INCREASE IN INDEBTEDNESS RESULTING
FROM THE CONSUMMATION OF ANY PERMITTED ACQUISITION CONCURRENTLY WITH SUCH
BORROWINGS AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 5.01(A) OR SECTION 5.01(B), BORROWERS SHALL BE IN COMPLIANCE
WITH EACH OF THE COVENANTS SET FORTH IN SECTION 6.10;

(IV)          BORROWERS SHALL MAKE ANY PAYMENTS REQUIRED PURSUANT TO SECTION
2.13 IN CONNECTION WITH ANY ADJUSTMENT OF REVOLVING LOANS PURSUANT TO SECTION
2.19(D); AND

(V)           BORROWERS SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL
OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE APPLICABLE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.


(C)           TERMS OF NEW LOANS AND COMMITMENTS.  THE TERMS AND PROVISIONS OF
THE REVOLVING LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE IDENTICAL TO
THE REVOLVING LOANS.  THE INCREASED OR NEW COMMITMENTS SHALL BE EFFECTED BY A
JOINDER AGREEMENT (THE “INCREASE JOINDER”) EXECUTED BY THE BORROWERS, THE
ADMINISTRATIVE AGENTS AND EACH LENDER MAKING SUCH INCREASED OR NEW COMMITMENT,
IN FORM AND SUBSTANCE SATISFACTORY TO EACH OF THEM. 

93


--------------------------------------------------------------------------------



THE INCREASE JOINDER MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH
AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR
APPROPRIATE, IN THE OPINION OF THE ADMINISTRATIVE AGENTS, TO EFFECT THE
PROVISIONS OF THIS SECTION 2.19.


(D)           ADJUSTMENT OF REVOLVING LOANS.  EACH OF THE REVOLVING LENDERS
(OTHER THAN CANADIAN REVOLVING LENDERS) HAVING A REVOLVING COMMITMENT PRIOR TO
SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING LENDERS”) SHALL ASSIGN
TO ANY REVOLVING LENDER WHICH IS ACQUIRING A NEW OR ADDITIONAL REVOLVING
COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE “POST-INCREASE REVOLVING
LENDERS”), AND SUCH POST-INCREASE REVOLVING LENDERS SHALL PURCHASE FROM EACH
PRE-INCREASE REVOLVING LENDER, AT THE PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS
IN THE REVOLVING LOANS AND PARTICIPATION INTERESTS IN LC EXPOSURE AND SWINGLINE
LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE AS SHALL BE NECESSARY IN ORDER
THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS AND PURCHASES, SUCH REVOLVING
LOANS AND PARTICIPATION INTERESTS IN LC EXPOSURE AND SWINGLINE LOANS WILL BE
HELD BY PRE-INCREASE REVOLVING LENDERS AND POST-INCREASE REVOLVING LENDERS
RATABLY IN ACCORDANCE WITH THEIR REVOLVING COMMITMENTS AFTER GIVING EFFECT TO
SUCH INCREASED REVOLVING COMMITMENTS.


(E)           ADJUSTMENT OF CANADIAN REVOLVING LOANS.  EACH OF THE CANADIAN
REVOLVING LENDERS HAVING A CANADIAN REVOLVING COMMITMENT PRIOR TO SUCH INCREASE
EFFECTIVE DATE (THE “CANADIAN PRE-INCREASE REVOLVING LENDERS”) SHALL ASSIGN TO
ANY REVOLVING LENDER WHICH IS ACQUIRING A NEW OR ADDITIONAL CANADIAN REVOLVING
COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE “CANADIAN POST-INCREASE REVOLVING
LENDERS”), AND SUCH CANADIAN POST-INCREASE REVOLVING LENDERS SHALL PURCHASE FROM
EACH CANADIAN PRE-INCREASE REVOLVING LENDER, AT THE PRINCIPAL AMOUNT THEREOF,
SUCH INTERESTS IN THE CANADIAN REVOLVING LOANS OUTSTANDING ON SUCH INCREASE
EFFECTIVE DATE AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL
SUCH ASSIGNMENTS AND PURCHASES, SUCH REVOLVING LOANS WILL BE HELD BY CANADIAN
PRE-INCREASE REVOLVING LENDERS AND CANADIAN POST-INCREASE REVOLVING LENDERS
RATABLY IN ACCORDANCE WITH THEIR CANADIAN REVOLVING COMMITMENTS AFTER GIVING
EFFECT TO SUCH INCREASED CANADIAN REVOLVING COMMITMENTS.


(F)            EQUAL AND RATABLE BENEFIT.  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS, EXCEPT THAT THE NEW LOANS MAY BE SUBORDINATED IN RIGHT OF PAYMENT OR
THE LIENS SECURING THE NEW LOANS MAY BE SUBORDINATED, IN EACH CASE, AS SET FORTH
IN THE INCREASE JOINDER.  THE LOAN PARTIES SHALL TAKE ANY ACTIONS REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENTS TO ENSURE AND/OR DEMONSTRATE THAT THE LIEN
AND SECURITY INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE TO BE
PERFECTED UNDER THE UCC OR THE PPSA, AS APPLICABLE, OR OTHERWISE AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY SUCH NEW COMMITMENTS.


SECTION 2.20.           DETERMINATION OF BORROWING BASE.


(A)           ELIGIBLE ACCOUNTS.  ON ANY DATE OF DETERMINATION OF THE BORROWING
BASE, THE TERM “ELIGIBLE ACCOUNTS” AS USED HEREIN SHALL COMPRISE ALL OF THE
CREDIT CARD RECEIVABLES OF US BORROWERS AND ANY OF THE US BORROWING BASE
GUARANTORS AS ARISE IN THE ORDINARY COURSE OF BUSINESS, WHICH HAVE BEEN EARNED
BY PERFORMANCE, THAT ARE NOT EXCLUDED AS INELIGIBLE BY VIRTUE OF

94


--------------------------------------------------------------------------------



ONE OR MORE OF THE CRITERIA SET FORTH BELOW AND ARE REFLECTED IN THE MOST RECENT
BORROWING BASE CERTIFICATE DELIVERED BY THE BORROWERS TO THE COLLATERAL AGENTS
AND THE ADMINISTRATIVE AGENTS.  NONE OF THE FOLLOWING SHALL BE DEEMED TO BE
ELIGIBLE ACCOUNTS:

(I)               CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
THAT HAVE BEEN OUTSTANDING FOR MORE THAN FIVE (5) BUSINESS DAYS FROM THE DATE OF
SALE, OR FOR SUCH LONGER PERIOD(S) AS MAY BE APPROVED BY THE APPLICABLE
COLLATERAL AGENTS;

(II)              CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
WITH RESPECT TO WHICH US BORROWERS OR ANY OF THE US BORROWING BASE GUARANTORS DO
NOT HAVE GOOD, VALID AND MARKETABLE TITLE THERETO, FREE AND CLEAR OF ANY LIEN
(OTHER THAN LIENS GRANTED TO THE APPLICABLE ADMINISTRATIVE AGENT FOR ITS OWN
BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES PURSUANT TO THE SECURITY
DOCUMENTS, THOSE LIENS SPECIFIED IN SECTION 6.02 (A), (E) AND (I) AND PERMITTED
LIENS HAVING PRIORITY BY OPERATION OF APPLICABLE LAW OVER THE LIEN OF THE
COLLATERAL AGENTS);

(III)             CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
THAT ARE NOT SUBJECT TO A FIRST PRIORITY (EXCEPT AS PROVIDED IN CLAUSE (II),
ABOVE) SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENTS, AS APPLICABLE, FOR
ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES;

(IV)             CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
WHICH ARE DISPUTED, OR WITH RESPECT TO WHICH A CLAIM, COUNTERCLAIM, OFFSET OR
CHARGEBACK HAS BEEN ASSERTED, BY THE RELATED CREDIT CARD PROCESSOR (BUT ONLY TO
THE EXTENT OF SUCH DISPUTE, COUNTERCLAIM, OFFSET OR CHARGEBACK) (IT BEING THE
INTENT THAT CHARGEBACKS IN THE ORDINARY COURSE BY THE CREDIT CARD PROCESSORS AS
CONTEMPLATED BY THE APPLICABLE CONTROL AGREEMENT SHALL NOT BE DEEMED VIOLATIVE
OF THIS CLAUSE);

(V)              EXCEPT AS OTHERWISE APPROVED BY THE US ADMINISTRATIVE AGENT AND
APPLICABLE COLLATERAL AGENTS, CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD
PROCESSORS AS TO WHICH THE CREDIT CARD PROCESSOR HAS THE RIGHT UNDER CERTAIN
CIRCUMSTANCES TO REQUIRE THE US BORROWERS OR ANY OF THE US BORROWING BASE
GUARANTORS TO REPURCHASE SUCH ACCOUNTS FROM SUCH CREDIT CARD PROCESSOR;

(VI)             EXCEPT AS OTHERWISE APPROVED BY THE US ADMINISTRATIVE AGENT AND
APPLICABLE COLLATERAL AGENTS, CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD
PROCESSORS AS TO WHICH THE US ADMINISTRATIVE AGENT AND THE APPLICABLE COLLATERAL
AGENTS HAVE NOT RECEIVED AN ACCEPTABLE CONTROL AGREEMENT;

(VII)             ACCOUNTS DUE FROM MAJOR CREDIT CARD PROCESSORS (OTHER THAN
VISA, MASTERCARD, AMERICAN EXPRESS, DINERS CLUB AND DISCOVER) WHICH THE
APPLICABLE COLLATERAL AGENTS DETERMINE IN THEIR COMMERCIALLY REASONABLE
DISCRETION, ACTING IN GOOD FAITH, TO BE UNLIKELY TO BE COLLECTED; OR

(VIII)           EXCEPT AS OTHERWISE APPROVED BY THE APPLICABLE COLLATERAL
AGENTS IN THEIR SOLE DISCRETION, CREDIT CARD RECEIVABLES OF US BORROWERS AND ANY
OF THE US BORROWING BASE GUARANTORS ARISING FROM PRIVATE LABEL CREDIT CARDS.

95


--------------------------------------------------------------------------------


NOTWITHSTANDING THE ABOVE, THE APPLICABLE COLLATERAL AGENTS AND THE US
ADMINISTRATIVE AGENT RESERVE THE RIGHT, AT ANY TIME AND FROM TIME TO TIME AFTER
THE CLOSING DATE, TO ADJUST THE CRITERIA SET FORTH ABOVE, TO ESTABLISH NEW
CRITERIA AND TO ADJUST THE APPLICABLE ADVANCE RATE WITH RESPECT TO ELIGIBLE
ACCOUNTS, IN THEIR PERMITTED DISCRETION, SUBJECT TO THE APPROVAL OF THE
SUPERMAJORITY LENDERS IN THE CASE OF ADJUSTMENTS, NEW CRITERIA OR CHANGES IN THE
APPLICABLE ADVANCE RATES WHICH HAVE THE EFFECT OF MAKING MORE CREDIT AVAILABLE. 
THE COLLATERAL AGENTS SHALL HAVE THE RIGHT TO ESTABLISH, MODIFY OR ELIMINATE
RESERVES AGAINST ELIGIBLE ACCOUNTS (INCLUDING, WITHOUT LIMITATION, FOR
ESTIMATES, CHARGEBACK OR OTHER ACCRUED LIABILITIES OR OFFSETS BY CREDIT CARD
PROCESSORS AND AMOUNTS TO ADJUST FOR MATERIAL CLAIMS, OFFSETS, DEFENSES OR
COUNTERCLAIMS OR OTHER MATERIAL DISPUTES DESCRIBED IN SECTION 9.01) FROM TIME TO
TIME IN THEIR PERMITTED DISCRETION.


(B)           ELIGIBLE INVENTORY.  FOR PURPOSES OF THIS AGREEMENT, ELIGIBLE
INVENTORY SHALL EXCLUDE ANY INVENTORY TO WHICH ANY OF THE EXCLUSIONARY CRITERIA
SET FORTH BELOW APPLIES.  THE COLLATERAL AGENTS SHALL HAVE THE RIGHT TO
ESTABLISH, MODIFY OR ELIMINATE RESERVES AGAINST ELIGIBLE INVENTORY FROM TIME TO
TIME IN THEIR PERMITTED DISCRETION.  IN ADDITION, THE COLLATERAL AGENTS AND THE
ADMINISTRATIVE AGENTS RESERVE THE RIGHT, UPON TWO (2) BUSINESS DAY’S PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE BORROWER, AT ANY TIME AND FROM TIME TO TIME
AFTER THE CLOSING DATE, TO ADJUST ANY OF THE CRITERIA SET FORTH BELOW, TO
ESTABLISH NEW CRITERIA AND TO ADJUST THE APPLICABLE ADVANCE RATE WITH RESPECT TO
ELIGIBLE INVENTORY, IN THEIR PERMITTED DISCRETION, SUBJECT TO THE APPROVAL OF
THE SUPERMAJORITY LENDERS IN THE CASE OF ADJUSTMENTS, NEW CRITERIA, CHANGES IN
THE APPLICABLE ADVANCE RATE OR THE ELIMINATION OF RESERVES WHICH HAVE THE EFFECT
OF MAKING MORE CREDIT AVAILABLE.  ELIGIBLE INVENTORY SHALL NOT INCLUDE ANY
INVENTORY OF US BORROWERS OR ANY US BORROWING BASE GUARANTOR THAT:

(I)               THE APPLICABLE COLLATERAL AGENTS, ON BEHALF OF SECURED
PARTIES, DO NOT HAVE A FIRST PRIORITY AND EXCLUSIVE PERFECTED LIEN ON SUCH
INVENTORY;

(II)              (1) IS STORED AT A LEASED OR RENTED LOCATION WHERE THE
AGGREGATE VALUE OF INVENTORY EXCEEDS $250,000 UNLESS THE APPLICABLE COLLATERAL
AGENTS HAVE GIVEN THEIR PRIOR CONSENT THERETO OR UNLESS EITHER (X) A LANDLORD
ACCESS AGREEMENT IN RESPECT OF SUCH LOCATION HAS BEEN DELIVERED TO THE
APPLICABLE COLLATERAL AGENTS, OR (Y) RESERVES REASONABLY SATISFACTORY TO THE
APPLICABLE COLLATERAL AGENTS HAVE BEEN ESTABLISHED WITH RESPECT THERETO OR (2)
IS STORED WITH A BAILEE OR WAREHOUSEMAN WHERE THE AGGREGATE VALUE OF INVENTORY
EXCEEDS $250,000 UNLESS EITHER (X) AN ACKNOWLEDGED BAILEE WAIVER LETTER WHICH IS
IN FORM AND SUBSTANCE SATISFACTORY TO THE APPLICABLE COLLATERAL AGENTS AND THE
US ADMINISTRATIVE AGENT HAS BEEN RECEIVED BY THE APPLICABLE COLLATERAL AGENTS OR
(Y) RESERVES REASONABLY SATISFACTORY TO THE APPLICABLE COLLATERAL AGENTS HAVE
BEEN ESTABLISHED WITH RESPECT THERETO, OR (3) IS LOCATED AT AN OWNED LOCATION
SUBJECT TO A MORTGAGE IN FAVOR OF A LENDER OTHER THAN ANY OF THE COLLATERAL
AGENTS AND THE SENIOR NOTE COLLATERAL AGENT WHERE THE AGGREGATE VALUE OF
INVENTORY EXCEEDS $250,000 UNLESS EITHER (X) MORTGAGEE WAIVER WHICH IS IN FORM
AND SUBSTANCE SATISFACTORY TO THE APPLICABLE COLLATERAL AGENTS AND THE US
ADMINISTRATIVE AGENT HAS BEEN DELIVERED TO THE APPLICABLE COLLATERAL AGENTS OR
(Y) RESERVES REASONABLY SATISFACTORY TO THE APPLICABLE COLLATERAL AGENTS HAVE
BEEN ESTABLISHED WITH RESPECT THERETO;

(III)             (1) IS PLACED ON CONSIGNMENT BY A THIRD PARTY CONSIGNOR WITH
ANY US BORROWER OR US BORROWING BASE GUARANTOR AS CONSIGNEE OR (2) IS PLACED ON

96


--------------------------------------------------------------------------------


CONSIGNMENT BY ANY US BORROWER OR US BORROWING BASE GUARANTOR AS CONSIGNOR WITH
ANY THIRD PARTY AS CONSIGNEE, UNLESS A VALID CONSIGNMENT AGREEMENT WHICH IS
REASONABLY SATISFACTORY TO APPLICABLE COLLATERAL AGENTS IS IN PLACE WITH RESPECT
TO SUCH INVENTORY;

(IV)             IS COVERED BY A NEGOTIABLE DOCUMENT OF TITLE, UNLESS SUCH
DOCUMENT HAS BEEN DELIVERED TO THE APPLICABLE COLLATERAL AGENTS WITH ALL
NECESSARY ENDORSEMENTS, FREE AND CLEAR OF ALL LIENS EXCEPT THOSE IN FAVOR OF THE
COLLATERAL AGENTS AND THE LENDERS AND LANDLORDS, CARRIERS, BAILEES AND
WAREHOUSEMEN IF CLAUSE (II) ABOVE HAS BEEN COMPLIED WITH;

(V)              IS TO BE RETURNED TO SUPPLIERS;

(VI)             IS OBSOLETE, UNSALABLE, SHOPWORN, SECONDS, DAMAGED OR UNFIT FOR
SALE;

(VII)            CONSISTS OF DISPLAY ITEMS, SAMPLES OR PACKING OR SHIPPING
MATERIALS, MANUFACTURING SUPPLIES, WORK-IN-PROCESS INVENTORY, REPLACEMENT PARTS
OR SPARE PARTS;

(VIII)           IS NOT FINISHED GOODS HELD FOR SALE IN THE ORDINARY COURSE OF
US BORROWER’S OR ANY US BORROWING BASE GUARANTOR’S, AS APPLICABLE, BUSINESS;

(IX)             BREACHES ANY OF THE REPRESENTATIONS OR WARRANTIES PERTAINING TO
INVENTORY SET FORTH IN THE LOAN DOCUMENTS;

(X)              CONSISTS OF HAZARDOUS MATERIAL OR GOODS THAT, IN EITHER CASE,
CAN BE TRANSPORTED OR SOLD ONLY WITH LICENSES THAT ARE NOT READILY AVAILABLE;

(XI)             IS NOT COVERED BY CASUALTY INSURANCE MAINTAINED AS REQUIRED BY
SECTION 5.04;

(XII)            SUPPLIES USED OR CONSUMED IN US BORROWER’S BUSINESS;

(XIII)           BILL AND HOLD GOODS;

(XIV)           UNSERVICEABLE OR SLOW MOVING INVENTORY;

(XV)            INVENTORY RETURNED BY RETAIL CUSTOMERS THAT IS NOT HELD FOR
RESALE;

(XVI)           INVENTORY SUBJECT TO DEPOSIT MADE BY RETAIL CUSTOMERS FOR SALE
OF INVENTORY THAT HAVE NOT BEEN DELIVERED TO THE EXTENT OF SUCH DEPOSITS; OR

(XVII)          IS SUBJECT TO ANY LICENSING ARRANGEMENT THE EFFECT OF WHICH
WOULD BE TO LIMIT THE ABILITY OF ANY COLLATERAL AGENT, OR ANY PERSON SELLING THE
INVENTORY ON BEHALF OF SUCH COLLATERAL AGENT, TO SELL SUCH INVENTORY IN
ENFORCEMENT OF SUCH COLLATERAL AGENT’S LIENS, WITHOUT FURTHER CONSENT OR PAYMENT
TO THE LICENSOR OR OTHER PERSON.


SECTION 2.21.           DETERMINATION OF CANADIAN BORROWING BASE.


(A)           ELIGIBLE CANADIAN ACCOUNTS.  ON ANY DATE OF DETERMINATION OF THE
CANADIAN BORROWING BASE THE TERM “ELIGIBLE CANADIAN ACCOUNTS” AS USED HEREIN
SHALL COMPRISE ALL OF THE

97


--------------------------------------------------------------------------------



CREDIT CARD RECEIVABLES OF CANADIAN BORROWER AND ANY OF CANADIAN BORROWING BASE
GUARANTORS AS ARISE IN THE ORDINARY COURSE OF BUSINESS, WHICH HAVE BEEN EARNED
BY PERFORMANCE, THAT ARE NOT EXCLUDED AS INELIGIBLE BY VIRTUE OF ONE OR MORE OF
THE CRITERIA SET FORTH BELOW AND ARE REFLECTED IN THE MOST RECENT BORROWING BASE
CERTIFICATE DELIVERED BY THE BORROWERS TO THE COLLATERAL AGENTS AND THE
ADMINISTRATIVE AGENTS.  NONE OF THE FOLLOWING SHALL BE DEEMED TO BE ELIGIBLE
ACCOUNTS:

(I)               CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
THAT HAVE BEEN OUTSTANDING FOR MORE THAN FIVE (5) BUSINESS DAYS FROM THE DATE OF
SALE OR, IN THE CASE OF ACCOUNTS DUE FROM AMERICAN EXPRESS TO THE CANADIAN
BORROWER OR ANY OF THE CANADIAN BORROWING BASE GUARANTORS, THAT HAVE BEEN
OUTSTANDING FOR MORE THAN TEN (10) BUSINESS DAYS FROM THE DATE OF SALE, OR FOR
SUCH LONGER PERIOD(S) AS MAY BE APPROVED BY THE APPLICABLE COLLATERAL AGENTS;

(II)              CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
WITH RESPECT TO WHICH CANADIAN BORROWER OR ANY OF THE CANADIAN BORROWING BASE
GUARANTORS DO NOT HAVE GOOD, VALID AND MARKETABLE TITLE THERETO, FREE AND CLEAR
OF ANY LIEN (OTHER THAN LIENS GRANTED TO THE APPLICABLE ADMINISTRATIVE AGENT FOR
ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES PURSUANT TO THE
SECURITY DOCUMENTS, THOSE LIENS SPECIFIED IN SECTION 6.02 (A), (E) AND (I) AND
PERMITTED LIENS HAVING PRIORITY BY OPERATION OF APPLICABLE LAW OVER THE LIEN OF
THE APPLICABLE COLLATERAL AGENTS);

(III)             CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
THAT ARE NOT SUBJECT TO A FIRST PRIORITY (EXCEPT AS PROVIDED IN CLAUSE (II),
ABOVE) SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENTS, AS APPLICABLE, FOR
ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER SECURED PARTIES;

(IV)             CREDIT CARD RECEIVABLES DUE FROM MAJOR CREDIT CARD PROCESSORS
WHICH ARE DISPUTED, OR WITH RESPECT TO WHICH A CLAIM, COUNTERCLAIM, OFFSET OR
CHARGEBACK HAS BEEN ASSERTED, BY THE RELATED CREDIT CARD PROCESSOR (BUT ONLY TO
THE EXTENT OF SUCH DISPUTE, COUNTERCLAIM, OFFSET OR CHARGEBACK) (IT BEING THE
INTENT THAT CHARGEBACKS IN THE ORDINARY COURSE BY THE CREDIT CARD PROCESSORS
SHALL NOT BE DEEMED VIOLATIVE OF THIS CLAUSE);

(V)              EXCEPT AS OTHERWISE APPROVED BY THE CANADIAN ADMINISTRATIVE
AGENT AND APPLICABLE COLLATERAL AGENTS, CREDIT CARD RECEIVABLES DUE FROM MAJOR
CREDIT CARD PROCESSORS AS TO WHICH THE CREDIT CARD PROCESSOR HAS THE RIGHT UNDER
CERTAIN CIRCUMSTANCES TO REQUIRE THE CANADIAN BORROWER OR ANY OF THE CANADIAN
BORROWING BASE GUARANTORS TO REPURCHASE SUCH ACCOUNTS FROM SUCH CREDIT CARD
PROCESSOR;

(VI)             EXCEPT AS OTHERWISE APPROVED BY THE CANADIAN ADMINISTRATIVE
AGENT AND APPLICABLE COLLATERAL AGENTS, CREDIT CARD RECEIVABLES DUE FROM MAJOR
CREDIT CARD PROCESSORS AS TO WHICH THE CANADIAN ADMINISTRATIVE AGENT AND THE
APPLICABLE COLLATERAL AGENTS HAVE NOT RECEIVED AN ACCEPTABLE CONTROL AGREEMENT;

(VII)             ACCOUNTS DUE FROM MAJOR CREDIT CARD PROCESSORS (OTHER THAN
VISA, MASTERCARD, AMERICAN EXPRESS, DINERS CLUB AND DISCOVER) WHICH THE
APPLICABLE

98


--------------------------------------------------------------------------------


COLLATERAL AGENTS DETERMINE IN THEIR COMMERCIALLY REASONABLE DISCRETION, ACTING
IN GOOD FAITH, TO BE UNLIKELY TO BE COLLECTED.; OR

(VIII)           EXCEPT AS OTHERWISE APPROVED BY THE APPLICABLE COLLATERAL
AGENTS IN THEIR SOLE DISCRETION, CREDIT CARD RECEIVABLES OF CANADIAN BORROWER
AND ANY OF THE CANADIAN BORROWING BASE GUARANTORS ARISING FROM PRIVATE LABEL
CREDIT CARDS.

NOTWITHSTANDING THE ABOVE, THE APPLICABLE COLLATERAL AGENTS AND THE CANADIAN
ADMINISTRATIVE AGENT RESERVE THE RIGHT, AT ANY TIME AND FROM TIME TO TIME AFTER
THE CLOSING DATE, TO ADJUST THE CRITERIA SET FORTH ABOVE, TO ESTABLISH NEW
CRITERIA AND TO ADJUST THE APPLICABLE ADVANCE RATE WITH RESPECT TO ELIGIBLE
CANADIAN ACCOUNTS, IN THEIR PERMITTED DISCRETION, SUBJECT TO THE APPROVAL OF THE
SUPERMAJORITY LENDERS IN THE CASE OF ADJUSTMENTS, NEW CRITERIA OR CHANGES IN THE
APPLICABLE ADVANCE RATES WHICH HAVE THE EFFECT OF MAKING MORE CREDIT AVAILABLE.
THE COLLATERAL AGENTS SHALL HAVE THE RIGHT TO ESTABLISH, MODIFY OR ELIMINATE
RESERVES AGAINST ELIGIBLE CANADIAN ACCOUNTS (INCLUDING, WITHOUT LIMITATION, FOR
ESTIMATES, CHARGEBACK OR OTHER ACCRUED LIABILITIES OR OFFSETS BY CREDIT CARD
PROCESSORS AND AMOUNTS TO ADJUST FOR MATERIAL CLAIMS, OFFSETS, DEFENSES OR
COUNTERCLAIMS OR OTHER MATERIAL DISPUTES DESCRIBED IN SECTION 9.01) FROM TIME TO
TIME IN THEIR PERMITTED DISCRETION.


(B)           ELIGIBLE INVENTORY.  FOR PURPOSES OF THIS AGREEMENT, ELIGIBLE
CANADIAN INVENTORY SHALL EXCLUDE ANY CANADIAN INVENTORY TO WHICH ANY OF THE
EXCLUSIONARY CRITERIA SET FORTH BELOW APPLIES.  THE APPLICABLE COLLATERAL AGENTS
SHALL HAVE THE RIGHT TO ESTABLISH, MODIFY OR ELIMINATE RESERVES AGAINST ELIGIBLE
CANADIAN INVENTORY FROM TIME TO TIME IN THEIR PERMITTED DISCRETION.  IN
ADDITION, THE APPLICABLE COLLATERAL AGENTS AND THE CANADIAN ADMINISTRATIVE AGENT
RESERVE THE RIGHT, UPON TWO (2) BUSINESS DAY’S PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE BORROWER, AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING
DATE, TO ADJUST ANY OF THE CRITERIA SET FORTH BELOW, TO ESTABLISH NEW CRITERIA
AND TO ADJUST THE APPLICABLE ADVANCE RATE WITH RESPECT TO ELIGIBLE CANADIAN
INVENTORY, IN THEIR PERMITTED DISCRETION, SUBJECT TO THE APPROVAL OF THE
SUPERMAJORITY LENDERS IN THE CASE OF ADJUSTMENTS, NEW CRITERIA, CHANGES IN THE
APPLICABLE ADVANCE RATE OR THE ELIMINATION OF RESERVES WHICH HAVE THE EFFECT OF
MAKING MORE CREDIT AVAILABLE.  ELIGIBLE CANADIAN INVENTORY SHALL NOT INCLUDE ANY
CANADIAN INVENTORY OF CANADIAN BORROWER OR ANY OF THE CANADIAN BORROWING BASE
GUARANTORS THAT:

(I)               THE APPLICABLE COLLATERAL AGENTS, ON BEHALF OF SECURED
PARTIES, DO NOT HAVE A FIRST PRIORITY AND EXCLUSIVE PERFECTED LIEN ON SUCH
CANADIAN INVENTORY;

(II)              (1) IS STORED AT A LEASED OR RENTAL LOCATION WHERE THE
AGGREGATE VALUE OF CANADIAN INVENTORY EXCEEDS $250,000 UNLESS THE APPLICABLE
COLLATERAL AGENTS HAVE GIVEN THEIR PRIOR CONSENT THERETO OR UNLESS EITHER (X) A
LANDLORD ACCESS AGREEMENT IN RESPECT OF SUCH LOCATION HAS BEEN DELIVERED TO THE
APPLICABLE COLLATERAL AGENTS, OR (Y) RESERVES REASONABLY SATISFACTORY TO THE
APPLICABLE COLLATERAL AGENTS HAVE BEEN ESTABLISHED WITH RESPECT THERETO OR (2)
IS STORED WITH A BAILEE OR WAREHOUSEMAN WHERE THE AGGREGATE VALUE OF CANADIAN
INVENTORY EXCEEDS $250,000 UNLESS EITHER (X) AN ACKNOWLEDGED BAILEE WAIVER
LETTER WHICH IS IN FORM AND SUBSTANCE SATISFACTORY TO THE APPLICABLE COLLATERAL
AGENTS AND THE CANADIAN ADMINISTRATIVE AGENT HAS BEEN RECEIVED

99


--------------------------------------------------------------------------------


BY THE APPLICABLE COLLATERAL AGENTS OR (Y) RESERVES REASONABLY SATISFACTORY TO
THE APPLICABLE COLLATERAL AGENTS HAVE BEEN ESTABLISHED WITH RESPECT THERETO, OR
(3) IS LOCATED AT AN OWNED LOCATION SUBJECT TO A MORTGAGE IN FAVOR OF A LENDER
OTHER THAN THE COLLATERAL AGENTS AND THE SENIOR NOTE COLLATERAL AGENT WHERE THE
AGGREGATE VALUE OF SUCH CANADIAN INVENTORY EXCEEDS $250,000 UNLESS EITHER (X) A
MORTGAGEE WAIVER WHICH IS IN FORM AND SUBSTANCE SATISFACTORY TO THE APPLICABLE
COLLATERAL AGENTS AND THE CANADIAN ADMINISTRATIVE AGENT HAS BEEN DELIVERED TO
THE APPLICABLE COLLATERAL AGENTS OR (Y) RESERVES REASONABLY SATISFACTORY TO THE
APPLICABLE COLLATERAL AGENTS HAVE BEEN ESTABLISHED WITH RESPECT THERETO;

(III)             (1) IS PLACED ON CONSIGNMENT BY A THIRD PARTY CONSIGNOR WITH
ANY CANADIAN BORROWER OR ANY CANADIAN BORROWING BASE GUARANTOR AS CONSIGNEE OR
(2) IS PLACED ON CONSIGNMENT BY ANY CANADIAN BORROWER OR CANADIAN BORROWING BASE
GUARANTOR AS CONSIGNOR WITH ANY THIRD PARTY AS CONSIGNEE, UNLESS A VALID
CONSIGNMENT AGREEMENT WHICH IS REASONABLY SATISFACTORY TO APPLICABLE COLLATERAL
AGENT IS IN PLACE WITH RESPECT TO SUCH CANADIAN INVENTORY;

(IV)             IS COVERED BY A NEGOTIABLE DOCUMENT OF TITLE, UNLESS SUCH
DOCUMENT HAS BEEN DELIVERED TO ONE OF THE APPLICABLE COLLATERAL AGENTS WITH ALL
NECESSARY ENDORSEMENTS, FREE AND CLEAR OF ALL LIENS EXCEPT THOSE IN FAVOR OF THE
COLLATERAL AGENTS AND THE LENDERS AND LANDLORDS, CARRIERS, BAILEES AND
WAREHOUSEMEN IF CLAUSE (II) ABOVE HAS BEEN COMPLIED WITH;

(V)              IS TO BE RETURNED TO SUPPLIERS;

(VI)             IS OBSOLETE, UNSALABLE, SHOPWORN, SECONDS, DEFECTIVE, DAMAGED
OR UNFIT FOR SALE;

(VII)            CONSISTS OF DISPLAY ITEMS, SAMPLES OR PACKING OR SHIPPING
MATERIALS, MANUFACTURING SUPPLIES, WORK-IN-PROCESS CANADIAN INVENTORY,
REPLACEMENT OR SPARE PARTS;

(VIII)           IS NOT FINISHED GOODS HELD FOR SALE IN THE ORDINARY COURSE OF
CANADIAN BORROWER’S OR ANY OF THE CANADIAN BORROWING BASE GUARANTOR’S, AS
APPLICABLE, BUSINESS;

(IX)             BREACHES ANY OF THE REPRESENTATIONS OR WARRANTIES PERTAINING TO
CANADIAN INVENTORY SET FORTH IN THE LOAN DOCUMENTS;

(X)              CONSISTS OF HAZARDOUS MATERIAL OR GOODS THAT, IN EITHER CASE,
CAN BE TRANSPORTED OR SOLD ONLY WITH LICENSES THAT ARE NOT READILY AVAILABLE;

(XI)             IS NOT COVERED BY CASUALTY INSURANCE MAINTAINED AS REQUIRED BY
SECTION 5.04;

(XII)            SUPPLIES USED OR CONSUMED IN CANADIAN BORROWER’S BUSINESS;

(XIII)           BILL AND HOLD GOODS;

100


--------------------------------------------------------------------------------


(XIV)           UNSERVICEABLE OR SLOW MOVING CANADIAN INVENTORY;

(XV)            INVENTORY RETURNED BY RETAIL CUSTOMERS THAT IS NOT HELD FOR
RESALE;

(XVI)           INVENTORY SUBJECT TO DEPOSIT MADE BY RETAIL CUSTOMERS FOR SALE
OF INVENTORY THAT HAVE NOT BEEN DELIVERED TO THE EXTENT OF SUCH DEPOSITS; OR

(XVII)          IS SUBJECT TO ANY LICENSING ARRANGEMENT THE EFFECT OF WHICH
WOULD BE TO LIMIT THE ABILITY OF ANY COLLATERAL AGENT, OR ANY PERSON SELLING THE
CANADIAN INVENTORY ON BEHALF OF SUCH COLLATERAL AGENT, TO SELL SUCH CANADIAN
INVENTORY IN ENFORCEMENT OF SUCH COLLATERAL AGENT’S LIENS, WITHOUT FURTHER
CONSENT OR PAYMENT TO THE LICENSOR OR OTHER PERSON.

SECTION 2.22.    Collection Allocation Mechanism.

(a)           Notwithstanding any other provision of this Agreement or any Loan
Document, on the CAM Exchange Date, (i) all Commitments shall automatically and
without further act be terminated as provided in Section 8 and (ii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Loans such that in lieu of the interest of each Lender in each
Loan in which it shall participate as of such date, such Lender shall hold an
interest in every one of the Loans, whether or not such Lender shall previously
have participated therein, equal to such Lender’s CAM Percentage thereof;
provided that such CAM Exchange will not affect the aggregate amount of the
obligations of the Loan Parties to the Lenders under the Loan Documents.  Each
Lender and each Loan Party hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a participation in its interests in any
Loan.  Each Loan Party agrees from time to time to execute and deliver to the
Agents all promissory notes and other instruments and documents as the Agents
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Agents against delivery of new promissory notes
evidencing its interests in the Loans; provided, however, that the failure of
any Loan Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agents pursuant to any Loan
Document in respect of the Specified Obligations, and each distribution made by
the Administrative Agents pursuant to any Loan Document in respect of the
Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages.  Any direct payment received
by a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation, shall be paid over to the US Administrative
Agent or the Canadian Administrative Agent, as applicable, for distribution to
the Lenders in accordance herewith.

(c)           In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
any Letter of Credit shall remain unpaid, each Lender shall, before giving
effect to the CAM Exchange, promptly pay

101


--------------------------------------------------------------------------------


over to the Administrative Agents, in immediately available funds and in the
currency that such Letter of Credit is denominated, an amount (determined after
deducting any cash collateral held by the Collateral Agents on behalf of the
Loan Parties with respect to such Letter of Credit) equal to such Lender’s Pro
Rata Percentage (as notified to such Lender by the Administrative Agents), of
such Letter of Credit’s undrawn face amount or (to the extent it has not already
done so) any unpaid LC Disbursement under Section 2.18(e)(ii), together with
interest thereon from the CAM Exchange Date to the date on which such amount
shall be paid to the applicable Administrative Agent, at the rate that would be
applicable at the time to a Revolving Loan that is an ABR Loan accruing interest
at the ABR Rate in a principal amount equal to such amount.  The Administrative
Agents shall establish a separate account or accounts for each Lender (each, an
“L/C Reserve Account”) for the amounts received with respect to each such Letter
of Credit pursuant to the preceding sentence.  The applicable Administrative
Agent shall deposit in each Lender’s L/C Reserve Account such Lender’s CAM
Percentage of the amounts received from the Lenders as provided above.  The
Administrative Agents shall have sole dominion and control over each L/C Reserve
Account, and the amounts deposited in each L/C Reserve Account shall be held in
such L/C Reserve Account until withdrawn as provided in paragraph (d), (e), (f)
or (g) below.  The applicable Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the L/C
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage.  The amounts held in each Lender’s L/C Reserve Account shall be held
as a reserve against the LC Obligations due and owing , shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Loan Party and shall not give rise to any obligation on the part of
any Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.18.


(D)           IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE
MADE IN RESPECT OF A LETTER OF CREDIT, THE APPLICABLE ADMINISTRATIVE AGENT
SHALL, AT THE REQUEST OF THE ISSUING BANK IN RESPECT OF SUCH LETTER OF CREDIT,
WITHDRAW FROM THE L/C RESERVE ACCOUNT OF EACH LENDER ANY AMOUNTS, UP TO THE
AMOUNT OF SUCH LENDER’S CAM PERCENTAGE OF SUCH DRAWING, DEPOSITED IN RESPECT OF
SUCH LETTER OF CREDIT AND REMAINING ON DEPOSIT AND DELIVER SUCH AMOUNTS TO SUCH
ISSUING BANK IN SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE LENDERS
UNDER SECTION 2.18 (BUT NOT OF ANY BORROWER UNDER SECTION 2.18).  IN THE EVENT
ANY LENDER SHALL DEFAULT ON ITS OBLIGATION TO PAY OVER ANY AMOUNT TO THE
ADMINISTRATIVE AGENTS IN RESPECT OF ANY LETTER OF CREDIT AS PROVIDED IN THIS
SECTION 2.22, THE ISSUING BANK IN RESPECT THEREOF SHALL, IN THE EVENT OF A
DRAWING THEREUNDER, HAVE A CLAIM AGAINST SUCH LENDER TO THE SAME EXTENT AS IF
SUCH LENDER HAD DEFAULTED ON ITS OBLIGATIONS UNDER SECTION 2.18, BUT SHALL HAVE
NO CLAIM AGAINST ANY OTHER LENDER IN RESPECT OF SUCH DEFAULTED AMOUNT,
NOTWITHSTANDING THE EXCHANGE OF INTERESTS IN THE REIMBURSEMENT OBLIGATIONS
PURSUANT TO SECTION 2.22(A).  EACH OTHER LENDER SHALL HAVE A CLAIM AGAINST SUCH
DEFAULTING LENDER FOR ANY DAMAGES SUSTAINED BY IT AS A RESULT OF SUCH DEFAULT,
INCLUDING, IN THE EVENT SUCH LETTER OF CREDIT SHALL EXPIRE UNDRAWN, ITS CAM
PERCENTAGE OF THE DEFAULTED AMOUNT.


(E)           IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY LETTER OF CREDIT
SHALL EXPIRE UNDRAWN, THE APPLICABLE ADMINISTRATIVE AGENT SHALL WITHDRAW FROM
THE L/C RESERVE ACCOUNT OF EACH LENDER THE AMOUNT REMAINING ON DEPOSIT THEREIN
IN RESPECT OF SUCH LETTER OF CREDIT AND DISTRIBUTE SUCH AMOUNT TO SUCH LENDER.

102


--------------------------------------------------------------------------------



(F)            WITH THE PRIOR WRITTEN APPROVAL OF THE US ADMINISTRATIVE AGENT OR
THE CANADIAN ADMINISTRATIVE AGENT, AS APPLICABLE, AND THE ISSUING BANK IN
RESPECT OF SUCH LETTER OF CREDIT, ANY LENDER MAY WITHDRAW THE AMOUNT HELD IN ITS
L/C RESERVE ACCOUNT IN RESPECT OF THE UNDRAWN AMOUNT OF ANY LETTER OF CREDIT. 
ANY LENDER MAKING SUCH A WITHDRAWAL SHALL BE UNCONDITIONALLY OBLIGATED, IN THE
EVENT THERE SHALL SUBSEQUENTLY BE A DRAWING UNDER SUCH LETTER OF CREDIT, TO PAY
OVER TO THE APPLICABLE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK
ON DEMAND, ITS CAM PERCENTAGE OF SUCH DRAWING.


(G)           PENDING THE WITHDRAWAL BY ANY LENDER OF ANY AMOUNTS FROM ITS L/C
RESERVE ACCOUNT AS CONTEMPLATED BY THE ABOVE PARAGRAPHS, THE APPLICABLE
ADMINISTRATIVE AGENT WILL, AT THE DIRECTION OF SUCH LENDER AND SUBJECT TO SUCH
RULES AS THE APPLICABLE ADMINISTRATIVE AGENT MAY PRESCRIBE FOR THE AVOIDANCE OF
INCONVENIENCE, INVEST SUCH AMOUNTS IN CASH EQUIVALENTS.  EACH LENDER THAT HAS
NOT WITHDRAWN THE AMOUNTS IN ITS L/C RESERVE ACCOUNT AS PROVIDED IN SECTION
2.22(F) ABOVE SHALL HAVE THE RIGHT, AT INTERVALS REASONABLY SPECIFIED BY THE
APPLICABLE ADMINISTRATIVE AGENT TO WITHDRAW THE EARNINGS ON INVESTMENTS SO MADE
BY THE ADMINISTRATIVE AGENTS WITH AMOUNTS IN ITS L/C RESERVE ACCOUNT AND TO
RETAIN SUCH EARNINGS FOR ITS OWN ACCOUNT.


(H)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, AS A
DIRECT RESULT OF THE IMPLEMENTATION OF THE CAM EXCHANGE, ANY BORROWER IS
REQUIRED TO WITHHOLD TAXES FROM AMOUNTS PAYABLE TO ANY AGENT, ANY LENDER OR ANY
PARTICIPANT HEREUNDER, THE AMOUNTS SO PAYABLE TO SUCH AGENT, SUCH LENDER OR SUCH
PARTICIPANT SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH AGENT,
SUCH LENDER OR SUCH PARTICIPANT (AFTER PAYMENT OF ALL TAXES) INTEREST OR ANY
SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN
THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH BORROWER SHALL NOT BE REQUIRED TO
INCREASE ANY SUCH AMOUNTS PAYABLE TO SUCH LENDER OR PARTICIPANT UNDER THIS
SECTION 2.22 (BUT, RATHER, SHALL BE REQUIRED TO INCREASE ANY SUCH AMOUNTS
PAYABLE TO SUCH LENDER OR PARTICIPANT TO THE EXTENT REQUIRED BY SECTION 2.15) IF
SUCH LENDER OR PARTICIPANT WAS PRIOR TO OR ON THE CAM EXCHANGE DATE ALREADY A
LENDER OR PARTICIPANT WITH RESPECT TO SUCH BORROWER.  IF A LENDER THAT IS NOT
INCORPORATED IN THE UNITED STATES, IN ITS GOOD FAITH JUDGMENT, IS ELIGIBLE FOR
AN EXEMPTION FROM, OR REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS
BY THE U.S. BORROWER UNDER THIS AGREEMENT, THE U.S. BORROWERS SHALL NOT BE
REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO SUCH LENDER IF SUCH LENDER
FAILS TO COMPLY WITH THE REQUIREMENTS OF SECTION 2.15(E).


ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agents, the
Collateral Agents, the Issuing Bank and each of the Lenders that:

SECTION 3.01.    Organization; Powers.  Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  There is no

103


--------------------------------------------------------------------------------


existing default under any Organizational Document of any Company or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.

SECTION 3.02.    Authorization; Enforceability.  The transactions contemplated
by the Loan Documents to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party.  This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.    No Conflicts.  Except as set forth on Schedule 3.03, the
execution, delivery and performance of the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, except
for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, (d) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens.

SECTION 3.04.    Financial Statements; Projections.

(a)           Historical Financial Statements.  The Borrowers have heretofore
delivered to the Lenders (i) the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Acquired
Business as of and for the fiscal years ended January 3, 2004, January 1, 2005,
December 31, 2005 and December 30, 2006, audited by and accompanied by the
unqualified opinion of KPMG LLP, independent public accountants (the
“Accountants”) and (ii) the unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Acquired
Business as of and for the fiscal quarter ended March 31, 2007 (with respect to
which the Accountants have performed SAS 100 reviews), in each case, certified
by the chief financial officer of US Borrowers.  Such financial statements and
all financial statements delivered pursuant to Section 5.01(a), Section 5.01(b)
and Section 5.01(c) since the Original Closing Date have been prepared in
accordance with GAAP and present fairly and accurately the financial condition
and results of operations and cash flows of the Acquired Business as of the
dates and for the periods to which they relate, subject in the case of unaudited
statements, to year-end audit adjustments.

104


--------------------------------------------------------------------------------



(B)           NO LIABILITIES.  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 3.04(A) (INCLUDING THE NOTES THERETO), THERE ARE NO
LIABILITIES OF ANY COMPANY OF ANY KIND, WHETHER ACCRUED, CONTINGENT, ABSOLUTE,
DETERMINED, DETERMINABLE OR OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, AND THERE IS NO EXISTING CONDITION,
SITUATION OR SET OF CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN SUCH A LIABILITY, OTHER THAN LIABILITIES UNDER THE LOAN DOCUMENTS AND THE
SENIOR NOTE DOCUMENTS.  SINCE DECEMBER 30, 2006, THERE HAS BEEN NO EVENT,
CHANGE, CIRCUMSTANCE OR OCCURRENCE THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           FORECASTS.  THE FORECASTS OF FINANCIAL PERFORMANCE OF HOLDINGS AND
ITS SUBSIDIARIES FURNISHED TO THE LENDERS HAVE BEEN PREPARED IN GOOD FAITH BY
THE BORROWERS AND BASED ON ASSUMPTIONS BELIEVED BY THE BORROWERS TO BE
REASONABLE.

SECTION 3.05.    Properties.


(A)           GENERALLY.  EACH COMPANY HAS GOOD TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL ITS PROPERTY MATERIAL TO ITS BUSINESS, FREE AND CLEAR OF ALL
LIENS EXCEPT FOR, PERMITTED LIENS AND MINOR IRREGULARITIES OR DEFICIENCIES IN
TITLE THAT, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT INTERFERE WITH ITS ABILITY
TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTY FOR
ITS INTENDED PURPOSE.  THE PROPERTY OF THE COMPANIES, TAKEN AS A WHOLE, (I) IS
IN GOOD OPERATING ORDER, CONDITION AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED),
EXCEPT TO THE EXTENT THAT THE FAILURE TO BE IN SUCH CONDITION COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND
(II) CONSTITUTES ALL THE PROPERTY WHICH IS REQUIRED FOR THE BUSINESS AND
OPERATIONS OF THE COMPANIES AS PRESENTLY CONDUCTED.


(B)           REAL PROPERTY.

(I)               SCHEDULES 8(A) AND 8(B) TO THE PERFECTION CERTIFICATE DATED
THE CLOSING DATE CONTAIN A TRUE AND COMPLETE LIST OF EACH INTEREST IN REAL
PROPERTY (X) OWNED BY ANY COMPANY AS OF THE DATE HEREOF AND DESCRIBES THE TYPE
OF INTEREST THEREIN HELD BY SUCH COMPANY AND WHETHER SUCH OWNED REAL PROPERTY IS
LEASED AND IF LEASED WHETHER THE UNDERLYING LEASE CONTAINS ANY OPTION TO
PURCHASE ALL OR ANY PORTION OF SUCH REAL PROPERTY OR ANY INTEREST THEREIN OR
CONTAINS ANY RIGHT OF FIRST REFUSAL RELATING TO ANY SALE OF SUCH REAL PROPERTY
OR ANY PORTION THEREOF OR INTEREST THEREIN AND (Y) LEASED, SUBLEASED OR
OTHERWISE OCCUPIED OR UTILIZED BY ANY COMPANY, AS LESSEE, SUBLESSEE, FRANCHISEE
OR LICENSEE, AS OF THE DATE HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN
HELD BY SUCH COMPANY.  NO SUCH LEASE REQUIRES THE CONSENT OF THE LANDLORD OR
TENANT THEREUNDER, OR OTHER PARTY THERETO, TO THE TRANSACTIONS, EXCEPT (X) FOR
SUCH CONSENTS WHICH HAVE BEEN OBTAINED OR (Y) TO THE EXTENT THAT FAILURE TO
OBTAIN SUCH CONSENT COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

(II)              THE FAIR MARKET VALUE (NET OF EXISTING MORTGAGE DEBT SECURED
BY EACH SUCH PROPERTY) OF THE REAL PROPERTY OWNED BY US BORROWERS OR THEIR US
SUBSIDIARIES LOCATED IN COLORADO SPRINGS, COLORADO AND NEWPORT NEWS, VIRGINIA
DOES NOT EXCEED $500,000 INDIVIDUALLY FOR ANY SUCH PROPERTY OR $1,000,000 IN THE
AGGREGATE FOR ALL SUCH PROPERTIES.

105


--------------------------------------------------------------------------------



(C)           NO CASUALTY EVENT.  NO COMPANY HAS RECEIVED ANY WRITTEN NOTICE OF,
NOR HAS ANY KNOWLEDGE OF, THE OCCURRENCE OR PENDENCY OF ANY CASUALTY EVENT
AFFECTING ALL OR ANY MATERIAL PORTION OF ITS PROPERTY.  NO MORTGAGE ENCUMBERS
IMPROVED REAL PROPERTY THAT IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY
THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD
HAZARDS WITHIN THE MEANING OF THE NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS
FLOOD INSURANCE AVAILABLE UNDER SUCH ACT HAS BEEN OBTAINED IN ACCORDANCE WITH
SECTION 5.04 OR THE APPLICABLE COLLATERAL AGENT HAS WAIVED SUCH REQUIREMENT IN
THE MORTGAGE.


(D)           COLLATERAL.  EACH COMPANY OWNS OR HAS RIGHTS TO USE ALL OF THE
COLLATERAL AND ALL RIGHTS WITH RESPECT TO ANY OF THE FOREGOING USED IN,
NECESSARY FOR OR MATERIAL TO EACH COMPANY’S BUSINESS AS CURRENTLY CONDUCTED. 
THE USE BY EACH COMPANY OF SUCH COLLATERAL AND ALL SUCH RIGHTS WITH RESPECT TO
THE FOREGOING DO NOT INFRINGE ON THE RIGHTS OF ANY PERSON OTHER THAN SUCH
INFRINGEMENT WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS BEEN MADE AND
REMAINS OUTSTANDING THAT ANY COMPANY’S USE OF ANY COLLATERAL DOES OR MAY VIOLATE
THE RIGHTS OF ANY THIRD PARTY THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.06.    Intellectual Property.


(A)           OWNERSHIP/NO CLAIMS.  EACH LOAN PARTY OWNS, OR IS LICENSED TO USE,
ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, INDUSTRIAL DESIGNS, TRADE NAMES,
SERVICEMARKS, COPYRIGHTS, TECHNOLOGY, TRADE SECRETS, PROPRIETARY INFORMATION,
DOMAIN NAMES, KNOW-HOW AND PROCESSES NECESSARY FOR THE CONDUCT OF ITS BUSINESS
AS CURRENTLY CONDUCTED (THE “INTELLECTUAL PROPERTY”), EXCEPT FOR THOSE THE
FAILURE TO OWN OR LICENSE WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS
BEEN ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING THE USE OF
ANY SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF ANY SUCH
INTELLECTUAL PROPERTY IN ANY MATERIAL RESPECT, NOR DOES ANY LOAN PARTY KNOW OF
ANY VALID BASIS FOR ANY SUCH CLAIM.  THE USE OF SUCH INTELLECTUAL PROPERTY BY
EACH LOAN PARTY DOES NOT INFRINGE THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH
CLAIMS AND INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           REGISTRATIONS.  EXCEPT PURSUANT TO LICENSES AND OTHER USER
AGREEMENTS ENTERED INTO BY EACH LOAN PARTY IN THE ORDINARY COURSE OF BUSINESS
THAT ARE LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE, ON AND
AS OF THE DATE HEREOF (I) EACH LOAN PARTY OWNS AND POSSESSES THE RIGHT TO USE,
AND HAS DONE NOTHING TO AUTHORIZE OR ENABLE ANY OTHER PERSON TO USE, ANY
COPYRIGHT, PATENT, INDUSTRIAL DESIGNS OR TRADEMARK (AS SUCH TERMS ARE DEFINED IN
THE SECURITY AGREEMENT) LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION
CERTIFICATE AND (II) ALL REGISTRATIONS LISTED IN SCHEDULE 12(A) OR 12(B) TO THE
PERFECTION CERTIFICATE ARE VALID AND IN FULL FORCE AND EFFECT.


(C)           NO VIOLATIONS OR PROCEEDINGS.  TO EACH LOAN PARTY’S KNOWLEDGE, ON
AND AS OF THE DATE HEREOF, THERE IS NO MATERIAL VIOLATION BY OTHERS OF ANY RIGHT
OF SUCH LOAN PARTY WITH RESPECT TO ANY COPYRIGHT, PATENT, INDUSTRIAL DESIGNS OR
TRADEMARK LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE,
PLEDGED BY IT UNDER THE NAME OF SUCH LOAN PARTY.

SECTION 3.07.    Equity Interests and Subsidiaries.


(A)           EQUITY INTERESTS.  SCHEDULES 1(A) AND 10(A) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE SET FORTH A LIST OF (I) ALL THE SUBSIDIARIES
OF HOLDINGS AND THEIR JURISDICTIONS OF

106


--------------------------------------------------------------------------------



ORGANIZATION AS OF THE CLOSING DATE AND (II) THE NUMBER OF EACH CLASS OF ITS
EQUITY INTERESTS AUTHORIZED, AND THE NUMBER OUTSTANDING, ON THE CLOSING DATE AND
THE NUMBER OF SHARES COVERED BY ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF
CONVERSION OR PURCHASE AND SIMILAR RIGHTS AT THE CLOSING DATE.  ALL EQUITY
INTERESTS OF EACH COMPANY ARE DULY AND VALIDLY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE, AND, OTHER THAN THE EQUITY INTERESTS OF US BORROWERS, ARE OWNED
BY LNT CENTER, DIRECTLY OR INDIRECTLY THROUGH WHOLLY OWNED SUBSIDIARIES.  ALL
EQUITY INTERESTS OF LNT ARE OWNED DIRECTLY BY HOLDINGS.  EACH LOAN PARTY IS THE
RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE TITLE TO, THE EQUITY
INTERESTS PLEDGED BY IT UNDER THE SECURITY AGREEMENT, FREE OF ANY AND ALL LIENS,
RIGHTS OR CLAIMS OF OTHER PERSONS, EXCEPT THE SECURITY INTEREST CREATED BY THE
SECURITY AGREEMENT, AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR OTHER
RIGHTS TO PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS
OUTSTANDING WITH RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT
REQUIRES THE ISSUANCE OR SALE OF, ANY SUCH EQUITY INTERESTS.

No Consent of Third Parties Required.  No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or First Priority status of the security interest
of the applicable Collateral Agent in any Equity Interests pledged to such
Collateral Agent for the benefit of the Secured Parties under the Security
Agreements or the exercise by such Collateral Agent of the voting or other
rights provided for in any such Security Agreement or the exercise of remedies
in respect thereof, except to the extent that, with respect only to the transfer
of any Equity Interests in a Nova Scotia unlimited company pledged to a
Collateral Agent, the approval of the board of directors of the relevant Nova
Scotia unlimited company or the pledgor of its Equity Interests therein may be
required under any applicable corporate and securities laws.


(B)           ORGANIZATIONAL CHART.  AN ACCURATE ORGANIZATIONAL CHART, SHOWING
THE OWNERSHIP STRUCTURE OF HOLDINGS, THE BORROWERS AND EACH SUBSIDIARY ON THE
CLOSING DATE IS SET FORTH ON SCHEDULE 10(A) TO THE PERFECTION CERTIFICATE DATED
THE CLOSING DATE.

SECTION 3.08.    Litigation; Compliance with Laws.  There are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or any of the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  Except for matters covered by Section
3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

107


--------------------------------------------------------------------------------


SECTION 3.09.    Agreements.  No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.  No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default. 
Schedule 3.09 accurately and completely lists all material agreements (other
than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Closing Date) to which any Company is a party
which are in effect on the date hereof in connection with the operation of the
business conducted thereby and Borrower has delivered to the Administrative
Agents complete and correct copies of all such material agreements, including
any amendments, supplements or modifications with respect thereto, and all such
agreements are in full force and effect.

SECTION 3.10.    Federal Reserve Regulations.  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.  The pledge of the
Securities Collateral pursuant to the Security Agreements does not violate such
regulations.

SECTION 3.11.    Investment Company Act.  No Company is an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12.    Use of Proceeds.  The Borrowers will use the proceeds of their
respective Revolving Loans and Swingline Loans for working capital and general
corporate purposes (including to effect Permitted Acquisitions) on and after the
Closing Date.

SECTION 3.13.    Taxes.  Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material state, provincial,
territorial, local and foreign Tax Returns or materials required to have been
filed by it and all such Tax Returns are true and correct in all material
respects and (b) duly and timely paid, collected or remitted or caused to be
duly and timely paid, collected or remitted all Taxes (whether or not shown on
any Tax Return) due and payable, collectible or remittable by it and all
assessments received by it, except Taxes (i) that are being contested in good
faith by appropriate proceedings and for which such Company has set aside on its
books adequate reserves in accordance with GAAP and (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect.  Each Company
has made adequate provision in accordance with GAAP for all material Taxes not
yet due and payable.  Each Company is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.  No
Company has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6111(c), Section 6111(d) or Section
6662(d)(2)(C)(iii) of the Code, or has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4, except
as, in each case, could not be

108


--------------------------------------------------------------------------------


reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect in respect of Taxes.

SECTION 3.14.    No Material Misstatements.  No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agents or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

SECTION 3.15.    Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened.  The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, provincial, territorial, local
or foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect.  All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Company except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  Each Loan Party has withheld all employee withholdings and has
made all employer contributions to be withheld and made by it pursuant to
applicable law on account of any employee benefit plans, employment insurance
and employee income taxes except where such failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the Transactions did not and will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

SECTION 3.16.    Solvency.  As of the Closing Date and after giving effect to
the transactions contemplated by the Loan Documents and after giving effect to
the application of the proceeds of each Loan and the operation of the
Contribution, Intercompany Contracting and Offset Agreement, (a) the fair value
of the assets of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted

109


--------------------------------------------------------------------------------


following the Closing Date and (e) each Loan Party is not “insolvent” as such
term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction.

SECTION 3.17.    Employee Benefit Plans.  Each Company and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except where such failure could not reasonably be expected to result in a
Material Adverse Effect.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect of any Company or
any of its ERISA Affiliates or the imposition of a Lien on any of the property
of any Company.  The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the property of all such underfunded Plans. 
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company to
all Multiemployer Plans in the event of a complete withdrawal therefrom, as of
the close of the most recent fiscal year of each such Multiemployer Plan, could
not reasonably be expected to result in a Material Adverse Effect.

To the extent applicable, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan except where such obligation could not reasonably be expected
to result in a Material Adverse Effect.  The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan which is
funded, determined as of the end of the most recently ended fiscal year of the
respective Company on the basis of actuarial assumptions, each of which is
reasonable, did not exceed by $1,000,000 the current value of the property of
such Foreign Plan, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued except where such failure
to accrue could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.18.    Environmental Matters.


(A)           EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:

(I)               THE COMPANIES AND THEIR BUSINESSES, OPERATIONS AND REAL
PROPERTY ARE IN COMPLIANCE WITH, AND THE COMPANIES HAVE NO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW; AND UNDER THE CURRENTLY EFFECTIVE BUSINESS PLAN OF
THE COMPANIES, NO EXPENDITURES OR OPERATIONAL ADJUSTMENTS WILL BE REQUIRED IN
ORDER TO COMPLY WITH APPLICABLE ENVIRONMENTAL LAWS DURING THE NEXT FIVE YEARS;

(II)              THE COMPANIES HAVE OBTAINED ALL ENVIRONMENTAL PERMITS REQUIRED
FOR THE CONDUCT OF THEIR BUSINESSES AND OPERATIONS, AND THE OWNERSHIP, OPERATION
AND USE OF THEIR PROPERTY, UNDER ENVIRONMENTAL LAW, ALL SUCH ENVIRONMENTAL
PERMITS ARE VALID AND IN GOOD STANDING AND, UNDER THE CURRENTLY EFFECTIVE
BUSINESS PLAN OF THE COMPANIES, NO

110


--------------------------------------------------------------------------------


EXPENDITURES OR OPERATIONAL ADJUSTMENTS WILL BE REQUIRED IN ORDER TO RENEW OR
MODIFY SUCH ENVIRONMENTAL PERMITS DURING THE NEXT FIVE YEARS;

(III)             THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF HAZARDOUS
MATERIAL ON, AT, UNDER OR FROM ANY REAL PROPERTY OR FACILITY PRESENTLY OR
FORMERLY OWNED, LEASED OR OPERATED BY THE COMPANIES OR THEIR PREDECESSORS IN
INTEREST THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY BY THE
COMPANIES UNDER ANY APPLICABLE ENVIRONMENTAL LAW;

(IV)             THERE IS NO ENVIRONMENTAL CLAIM PENDING OR, TO THE KNOWLEDGE OF
THE COMPANIES, THREATENED AGAINST THE COMPANIES, OR RELATING TO THE REAL
PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE COMPANIES OR
THEIR PREDECESSORS IN INTEREST OR RELATING TO THE OPERATIONS OF THE COMPANIES,
AND THERE ARE NO ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR
INCIDENTS THAT COULD REASONABLY BE EXPECTED TO FORM THE BASIS OF SUCH AN
ENVIRONMENTAL CLAIM; AND

(V)              NO PERSON WITH AN INDEMNITY OR CONTRIBUTION OBLIGATION TO THE
COMPANIES RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAW IS IN
DEFAULT WITH RESPECT TO SUCH OBLIGATION.


(B)           (I) NO COMPANY IS OBLIGATED TO PERFORM ANY ACTION OR OTHERWISE
INCUR ANY EXPENSE UNDER ENVIRONMENTAL LAW PURSUANT TO ANY ORDER, DECREE,
JUDGMENT OR AGREEMENT BY WHICH IT IS BOUND OR HAS ASSUMED BY CONTRACT, AGREEMENT
OR OPERATION OF LAW, AND NO COMPANY IS CONDUCTING OR FINANCING ANY RESPONSE
PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR ANY OTHER
LOCATION;

(II)              NO REAL PROPERTY OR FACILITY OWNED, OPERATED OR LEASED BY THE
COMPANIES AND, TO THE KNOWLEDGE OF THE COMPANIES, NO REAL PROPERTY OR FACILITY
FORMERLY OWNED, OPERATED OR LEASED BY THE COMPANIES OR ANY OF THEIR PREDECESSORS
IN INTEREST IS (I) LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES
LIST PROMULGATED PURSUANT TO CERCLA OR (II) LISTED ON THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION SYSTEM
PROMULGATED PURSUANT TO CERCLA OR (III) INCLUDED ON ANY SIMILAR LIST MAINTAINED
BY ANY GOVERNMENTAL AUTHORITY INCLUDING ANY SUCH LIST RELATING TO PETROLEUM;

(III)             NO LIEN HAS BEEN RECORDED OR, TO THE KNOWLEDGE OF ANY COMPANY,
THREATENED UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR
OTHER ASSETS OF THE COMPANIES;

(IV)             THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT REQUIRE ANY
NOTIFICATION, REGISTRATION, FILING, REPORTING, DISCLOSURE, INVESTIGATION,
REMEDIATION OR CLEANUP PURSUANT TO ANY GOVERNMENTAL REAL PROPERTY DISCLOSURE
REQUIREMENTS OR ANY OTHER APPLICABLE ENVIRONMENTAL LAW; AND

(V)              THE COMPANIES HAVE MADE AVAILABLE TO THE LENDERS ALL MATERIAL
RECORDS AND FILES IN THE POSSESSION, CUSTODY OR CONTROL OF, OR OTHERWISE
REASONABLY AVAILABLE TO,

111


--------------------------------------------------------------------------------


THE COMPANIES CONCERNING COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAW,
INCLUDING THOSE CONCERNING THE ACTUAL OR SUSPECTED EXISTENCE OF HAZARDOUS
MATERIAL AT REAL PROPERTY OR FACILITIES CURRENTLY OR FORMERLY OWNED, OPERATED,
LEASED OR USED BY THE COMPANIES.

SECTION 3.19.    Insurance.  Schedule 3.19 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Closing Date.  All insurance maintained by the Companies is in full force and
effect, all premiums have been duly paid, no Company has received notice of
violation or cancellation thereof, the Premises, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no default under any Insurance Requirement,
except for minor defaults that, taken as a whole, do not adversely affect the
coverage provided by such insurance.  Each Company has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.

SECTION 3.20.    Security Documents.


(A)           SECURITY AGREEMENTS.  THE EXECUTION AND DELIVERY OF THE SECURITY
DOCUMENTS BY THE LOAN PARTIES ON THE ORIGINAL CLOSING DATE, TOGETHER WITH THE
ACTIONS TAKEN ON OR PRIOR TO THE DATE HEREOF (INCLUDING (I) THE FILING OF
FINANCING STATEMENTS AND OTHER FILINGS IN APPROPRIATE FORM IN THE OFFICES
SPECIFIED ON SCHEDULE 7 TO THE INITIAL PERFECTION CERTIFICATE, (II) THE FILING
OF THE SECURITY AGREEMENTS OR A SHORT FORM THEREOF IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR THE CANADIAN
INTELLECTUAL PROPERTY OFFICE, AS APPLICABLE, AND (III) THE DELIVERY TO THE
APPLICABLE COLLATERAL AGENT OF THE SECURITY AGREEMENT COLLATERAL WITH RESPECT TO
WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR CONTROL (ALL OF
WHICH COLLATERAL HAS BEEN SO DELIVERED TO THE EXTENT POSSESSION OR CONTROL BY
SUCH COLLATERAL AGENT IS REQUIRED BY THE APPLICABLE SECURITY DOCUMENT) WAS AND
CONTINUES TO BE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENTS FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST
IN AND LIEN ON THE SECURITY AGREEMENT COLLATERAL, SUBJECT TO NO LIENS OTHER THAN
PERMITTED LIENS, AND ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO
PERFECT AND MAINTAIN THE PERFECTION AND FIRST PRIORITY STATUS OF SUCH LIENS HAVE
BEEN DULY MADE OR TAKEN AND REMAIN IN FULL FORCE AND EFFECT, OTHER THAN (I) THE
PERIODIC FILING OF UCC CONTINUATION STATEMENTS AND PPSA RENEWAL FINANCING CHANGE
STATEMENTS IN RESPECT OF UCC AND PPSA FINANCING STATEMENTS FILED BY OR ON BEHALF
OF THE COLLATERAL AGENT AND (II) SUCH SECURITY AGREEMENT COLLATERAL SUBJECT TO
OR REFERENCED IN THE US SECURITY AGREEMENT OR CANADIAN SECURITY AGREEMENTS IN
WHICH A SECURITY INTEREST CANNOT BE PERFECTED (X) UNDER THE UCC OR PPSA AS IN
EFFECT AT THE RELEVANT TIME IN THE RELEVANT JURISDICTION OR (Y) BY OTHER FILINGS
IN APPROPRIATE FORM FILED IN THE OFFICES SPECIFIED ON SCHEDULE 7 TO THE INITIAL
PERFECTION CERTIFICATE.


(B)           [INTENTIONALLY OMITTED.]


(C)           [INTENTIONALLY OMITTED.]


(D)           MORTGAGES.  EACH MORTGAGE IS EFFECTIVE TO CREATE, IN FAVOR OF THE
APPLICABLE COLLATERAL AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE SECURED
PARTIES, LEGAL, VALID AND ENFORCEABLE FIRST PRIORITY LIENS ON, AND SECURITY
INTERESTS IN, ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE
MORTGAGED PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, SUBJECT ONLY

112


--------------------------------------------------------------------------------



TO PERMITTED LIENS OR OTHER LIENS REASONABLY ACCEPTABLE TO THE SENIOR NOTE
COLLATERAL AGENT, AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 8(A) TO THE PERFECTION CERTIFICATE DATED THE CLOSING DATE (OR, IN THE
CASE OF ANY MORTGAGE EXECUTED AND DELIVERED AFTER THE DATE THEREOF IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 5.11 AND SECTION 5.12, UNLESS A LOAN PARTY HAS
DISCLOSED IN WRITING ANY ISSUES RELATED TO PERFECTION THEREOF OR THE SECURITY
INTEREST THEREIN TO THE APPLICABLE COLLATERAL AGENT WHEN SUCH MORTGAGE IS FILED
IN THE OFFICES SPECIFIED IN THE LOCAL COUNSEL OPINION DELIVERED WITH RESPECT
THERETO IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.11 AND SECTION 5.12), THE
MORTGAGES SHALL CONSTITUTE FULLY PERFECTED FIRST PRIORITY LIENS ON, AND SECURITY
INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE MORTGAGED
PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, OTHER THAN LIENS PERMITTED BY SUCH MORTGAGE.


(E)           VALID LIENS.  EACH SECURITY DOCUMENT, UNLESS A LOAN PARTY HAS
DISCLOSED IN WRITING ANY ISSUES RELATED TO THE LEGALITY, ENFORCEABILITY,
VALIDITY OR SECURITY INTEREST THEREIN, DELIVERED PURSUANT TO SECTION 5.11 AND
SECTION 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE EFFECTIVE TO CREATE
IN FAVOR OF THE APPLICABLE COLLATERAL AGENT, FOR THE BENEFIT OF THE APPLICABLE
SECURED PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS
IN, ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL
THEREUNDER, AND WHEN ALL APPROPRIATE FILINGS OR RECORDINGS ARE MADE IN THE
APPROPRIATE OFFICES AS MAY BE REQUIRED UNDER APPLICABLE LAW, SUCH SECURITY
DOCUMENT WILL CONSTITUTE FULLY PERFECTED FIRST PRIORITY LIENS ON, AND SECURITY
INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
COLLATERAL, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN THE APPLICABLE PERMITTED
LIENS.

SECTION 3.21.    [Intentionally Omitted].

SECTION 3.22.    Anti-Terrorism Law.  No Loan Party and, to the knowledge of the
Loan Parties, none of its Affiliates is in violation of any Requirement of Law
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

No Loan Party and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(I)               A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

(II)              A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF
OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

(III)             A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)             A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

113


--------------------------------------------------------------------------------


(V)              A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.

No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 3.23.    [Intentionally Deleted].

SECTION 3.24.    Executive Offices; Location of Material Inventory.  Schedule
3.24 sets forth as of the Closing Date all locations in the United States and
Canada where the aggregate value of Inventory owned by the Loan Parties exceeds
$250,000.  As of the Closing Date, the location in Canada of each chief
executive office, principal place of business and domicile (within the meaning
of the Civil Code of Quebec), as applicable, of each Canadian Loan Party is as
set out in Schedule 3.24.

SECTION 3.25.    Accuracy of Borrowing Base.  At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, (i) each Account and each
item of Inventory included in the calculation of the Borrowing Base satisfies
all of the criteria stated herein to be an Eligible Account and an item of
Eligible Inventory, respectively and (ii) each Account and each item of
Inventory included in the calculation of the Canadian Borrowing Base satisfies
all of the criteria stated herein to be an Eligible Canadian Account and an item
of Eligible Canadian Inventory, respectively.

SECTION 3.26.    [Intentionally Omitted.]

SECTION 3.27.    Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties affects the successful performance and
operation of each other Loan Party.  Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly or indirectly, from (i)
successful operations of each of the other Loan Parties, and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

114


--------------------------------------------------------------------------------



ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01.    Conditions to Effectiveness of this Agreement.  This Agreement
shall become effective and the obligations of each Lender hereunder to undertake
and continue the Commitments shall be subject to the prior or concurrent
satisfaction (except to the extent that such conditions are permitted to be
satisfied on a post-closing basis pursuant to Section 5.14 herein) of each of
the conditions precedent set forth in this Section 4.01.

(a)           Loan Documents.  All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be satisfactory
to the Lenders, to the Issuing Bank, the Collateral Agents and to the
Administrative Agents and there shall have been delivered to the Administrative
Agents an executed counterpart of each of the Loan Documents and the Perfection
Certificate.

(b)           Corporate Documents.  The Administrative Agents shall have
received:

(i)            a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));

(ii)           a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and

(iii)          such other documents as the Lenders, the Issuing Bank or the
Administrative Agents may reasonably request.

(c)           Officers’ Certificate.  The Administrative Agents shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer(s) and the chief financial officer(s) of the Borrowers, confirming
compliance with the conditions precedent set forth in this Section 4.01 and
Section 4.02(b), (c) and (e).

(d)           Financings and Other Transactions, Etc.  The terms of the Equity
Financing shall not require any payments or other distributions of cash or
property in respect thereof other than payments in kind, or any purchases,
redemptions or other acquisitions thereof for cash or

115


--------------------------------------------------------------------------------


property other than payments in kind, in each case prior to the payment in full
of all obligations under the Loan Documents and the Senior Notes, except as
permitted by the Loan Documents.


(E)           FINANCIAL STATEMENTS; PROJECTIONS.  THE LENDERS SHALL HAVE
RECEIVED THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.04 AND WITH THE
FORECASTS OF THE BORROWING BASE AND THE FINANCIAL PERFORMANCE OF HOLDINGS, THE
BORROWERS, AND THEIR RESPECTIVE SUBSIDIARIES.


(F)            INDEBTEDNESS AND MINORITY INTERESTS.  AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, NO COMPANY SHALL
HAVE OUTSTANDING ANY INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (I) THE LOANS
AND CREDIT EXTENSIONS HEREUNDER, (II) THE SENIOR NOTES, (III) THE INDEBTEDNESS
LISTED ON SCHEDULE 6.01(B) AND (IV) INDEBTEDNESS OWED TO ANY BORROWER OR ANY
GUARANTOR.


(G)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENTS SHALL HAVE
RECEIVED, ON BEHALF OF THEMSELVES, THE OTHER AGENTS, THE ARRANGER, THE LENDERS
AND THE ISSUING BANK, A FAVORABLE WRITTEN OPINION OF (I) MORGAN, LEWIS & BOCKIUS
LLP, SPECIAL COUNSEL FOR THE LOAN PARTIES, AND (II) EACH LOCAL AND FOREIGN
COUNSEL LISTED ON SCHEDULE 4.01(G), IN EACH CASE (A) DATED THE CLOSING DATE,
(B) ADDRESSED TO THE AGENTS, THE ISSUING BANK AND THE LENDERS AND (C) COVERING
THE MATTERS SET FORTH IN EXHIBIT N AND SUCH OTHER MATTERS RELATING TO THE LOAN
DOCUMENTS AS THE ADMINISTRATIVE AGENTS SHALL REASONABLY REQUEST.


(H)           [INTENTIONALLY OMITTED].


(I)            REQUIREMENTS OF LAW.  THE LENDERS SHALL BE SATISFIED THAT
HOLDINGS, ITS SUBSIDIARIES AND THE TRANSACTIONS SHALL BE IN FULL COMPLIANCE WITH
ALL MATERIAL REQUIREMENTS OF LAW, INCLUDING REGULATIONS T, U AND X OF THE BOARD,
AND SHALL HAVE RECEIVED SATISFACTORY EVIDENCE OF SUCH COMPLIANCE REASONABLY
REQUESTED BY THEM.


(J)            CONSENTS.  THE LENDERS SHALL BE SATISFIED THAT ALL REQUISITE
GOVERNMENTAL AUTHORITIES AND THIRD PARTIES SHALL HAVE APPROVED OR CONSENTED TO
THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR SUCH CONSENTS OR APPROVALS THE
ABSENCE OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND THERE SHALL BE NO GOVERNMENTAL OR JUDICIAL ACTION, ACTUAL OR
THREATENED, THAT HAS OR WOULD HAVE, SINGLY OR IN THE AGGREGATE, A REASONABLE
LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING BURDENSOME CONDITIONS ON THE
TRANSACTIONS CONTEMPLATED HEREBY.


(K)           LITIGATION.  THERE SHALL BE NO LITIGATION, PUBLIC OR PRIVATE, OR
ADMINISTRATIVE PROCEEDINGS, GOVERNMENTAL INVESTIGATION OR OTHER LEGAL OR
REGULATORY DEVELOPMENTS, ACTUAL OR THREATENED, THAT, SINGLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OR COULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF HOLDINGS, THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TO FULLY AND TIMELY PERFORM THEIR RESPECTIVE OBLIGATIONS
UNDER THE TRANSACTION DOCUMENTS, OR THE ABILITY OF THE PARTIES TO CONSUMMATE THE
FINANCINGS OR TRANSACTIONS CONTEMPLATED HEREBY.


(L)            SOURCES AND USES.  THE SOURCES AND USES OF THE LOANS SHALL BE AS
SET FORTH IN SECTION 3.12.

116


--------------------------------------------------------------------------------



(M)          FEES.  THE ARRANGER, ADMINISTRATIVE AGENTS AND COLLATERAL AGENTS
SHALL HAVE RECEIVED (I) ALL OF THE ACCRUED AND UNPAID FEES, INTEREST  AND OTHER
AMOUNTS WHICH ARE DUE AND PAYABLE UNDER THE ORIGINAL CREDIT AGREEMENT OR ANY
OTHER PRIOR LOAN DOCUMENT, (II) ALL FEES, INTEREST AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING, TO THE EXTENT INVOICED,
REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING THE
REASONABLE LEGAL FEES AND EXPENSES OF LATHAM & WATKINS, LLP, SPECIAL COUNSEL TO
THE APPLICABLE ADMINISTRATIVE AGENTS AND THE APPLICABLE COLLATERAL AGENTS, AND
THE REASONABLE FEES AND EXPENSES OF ANY LOCAL COUNSEL, FOREIGN COUNSEL,
APPRAISERS, CONSULTANTS AND OTHER ADVISORS) REQUIRED TO BE REIMBURSED OR PAID BY
THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AND INCLUDING ALL FEES
AND EXPENSES DUE UNDER THAT CERTAIN LETTER AGREEMENT DATED AS OF MAY 1, 2007
AMONG BORROWERS, UBS AND UBSS RELATING TO THE INCREASE IN THE REVOLVING
COMMITMENTS AND OTHER AMENDMENTS TO THE ORIGINAL CREDIT AGREEMENT AND (III) ALL
OF THE UNPAID INTEREST ACCRUED UNDER THE ORIGINAL CREDIT AGREEMENT UP TO, BUT
EXCLUDING, THE CLOSING DATE.


(N)           SECURITY DOCUMENTS.  THE AGENTS SHALL HAVE RECEIVED (I) A
REAFFIRMATION AGREEMENT, (II) A CANADIAN REAFFIRMATION AGREEMENT, (III) ALL
NECESSARY AMENDMENTS, MODIFICATIONS AND/OR CONFIRMATIONS TO THE SECURITY
DOCUMENTS IN EFFECT ON AND AFTER THE ORIGINAL CLOSING DATE AND (IV) EVIDENCE
THAT ALL OTHER ACTIONS THAT AGENTS MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND PROTECT, AND CONTINUE THE PERFECTION AND PROTECTION OF, THE FIRST
PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER THE SECURITY DOCUMENTS HAVE
BEEN TAKEN.


(O)           REAL PROPERTY REQUIREMENTS.  THE APPLICABLE COLLATERAL AGENTS
SHALL HAVE RECEIVED:

(I)               A MORTGAGE ENCUMBERING EACH MORTGAGED PROPERTY OWNED BY A US
BORROWER OR US SUBSIDIARY THAT, TOGETHER WITH ANY IMPROVEMENTS THEREON,
INDIVIDUALLY HAS A FAIR MARKET VALUE (NET OF EXISTING MORTGAGE DEBT SECURED BY
EACH SUCH PROPERTY) OF GREATER THAN $500,000, IN EACH CASE, IN FAVOR OF THE
APPLICABLE COLLATERAL AGENTS, FOR THE BENEFIT OF THE SECURED PARTIES, DULY
EXECUTED AND ACKNOWLEDGED BY EACH LOAN PARTY THAT IS THE OWNER OF OR HOLDER OF
ANY INTEREST IN SUCH MORTGAGED PROPERTY, AND OTHERWISE IN FORM FOR RECORDING IN
THE RECORDING OFFICE OF EACH APPLICABLE POLITICAL SUBDIVISION WHERE EACH SUCH
MORTGAGED PROPERTY IS SITUATED, TOGETHER WITH SUCH CERTIFICATES, AFFIDAVITS,
QUESTIONNAIRES OR RETURNS AS SHALL BE REQUIRED IN CONNECTION WITH THE RECORDING
OR FILING THEREOF TO CREATE A LIEN UNDER APPLICABLE REQUIREMENTS OF LAW, AND
SUCH FINANCING STATEMENTS AND ANY OTHER INSTRUMENTS NECESSARY TO GRANT A
MORTGAGE LIEN UNDER THE LAWS OF ANY APPLICABLE JURISDICTION, ALL OF WHICH SHALL
BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH COLLATERAL AGENT;

(II)              WITH RESPECT TO EACH SUCH MORTGAGED PROPERTY, SUCH CONSENTS,
APPROVALS, AMENDMENTS, SUPPLEMENTS, ESTOPPELS, TENANT SUBORDINATION AGREEMENTS
OR OTHER INSTRUMENTS AS SHALL REASONABLY BE DEEMED NECESSARY BY SUCH COLLATERAL
AGENT IN ORDER FOR THE OWNER OR HOLDER OF THE FEE OR LEASEHOLD INTEREST
CONSTITUTING SUCH MORTGAGED PROPERTY TO GRANT THE LIEN CONTEMPLATED BY THE
MORTGAGE WITH RESPECT TO SUCH MORTGAGED PROPERTY;

(III)             WITH RESPECT TO EACH MORTGAGE REQUIRED UNDER CLAUSE (I) ABOVE,
A POLICY OF TITLE INSURANCE (OR MARKED UP TITLE INSURANCE COMMITMENT HAVING THE
EFFECT OF A POLICY

117


--------------------------------------------------------------------------------


OF TITLE INSURANCE) INSURING THE LIEN OF SUCH MORTGAGE AS A VALID FIRST PRIORITY
MORTGAGE LIEN ON THE MORTGAGED PROPERTY AND FIXTURES DESCRIBED THEREIN IN THE
AMOUNT EQUAL TO NOT LESS THAN 115% OF THE FAIR MARKET VALUE OF SUCH MORTGAGED
PROPERTY AND FIXTURES, WHICH POLICY (OR SUCH MARKED-UP COMMITMENT) (EACH, A
“TITLE POLICY”) SHALL (A) BE ISSUED BY THE TITLE COMPANY, (B) CONTAIN A “TIE-IN”
OR “CLUSTER” ENDORSEMENT, IF AVAILABLE UNDER APPLICABLE LAW (I.E., POLICIES
WHICH INSURE AGAINST LOSSES REGARDLESS OF LOCATION OR ALLOCATED VALUE OF THE
INSURED PROPERTY UP TO A STATED MAXIMUM COVERAGE AMOUNT), (C) HAVE BEEN
SUPPLEMENTED BY SUCH ENDORSEMENTS (OR WHERE SUCH ENDORSEMENTS ARE NOT AVAILABLE,
OPINIONS OF SPECIAL COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS REASONABLY
ACCEPTABLE TO SUCH COLLATERAL AGENT) AS SHALL BE REASONABLY REQUESTED BY SUCH
COLLATERAL AGENT (INCLUDING ENDORSEMENTS ON MATTERS RELATING TO USURY, FIRST
LOSS, LAST DOLLAR, ZONING, CONTIGUITY, REVOLVING CREDIT, DOING BUSINESS,
NON-IMPUTATION, PUBLIC ROAD ACCESS, SURVEY, VARIABLE RATE, ENVIRONMENTAL LIEN,
SUBDIVISION, MORTGAGE RECORDING TAX, SEPARATE TAX LOT, AND SO-CALLED
COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS), AND (D) CONTAIN NO
EXCEPTIONS TO TITLE OTHER THAN PERMITTED LIENS AND OTHER EXCEPTIONS ACCEPTABLE
TO SUCH COLLATERAL AGENT;

(IV)             WITH RESPECT TO EACH SUCH MORTGAGED PROPERTY, SUCH AFFIDAVITS,
CERTIFICATES, INFORMATION (INCLUDING FINANCIAL DATA) AND INSTRUMENTS OF
INDEMNIFICATION (INCLUDING A SO-CALLED “GAP” INDEMNIFICATION) AS SHALL BE
REASONABLY REQUIRED TO INDUCE THE TITLE COMPANY TO ISSUE THE TITLE POLICY/IES
AND ENDORSEMENTS CONTEMPLATED ABOVE;

(V)              EVIDENCE REASONABLY ACCEPTABLE TO SUCH COLLATERAL AGENT OF
PAYMENT BY OR ON BEHALF OF THE BORROWERS OF ALL TITLE POLICY PREMIUMS, SEARCH
AND EXAMINATION CHARGES, ESCROW CHARGES AND RELATED CHARGES, MORTGAGE RECORDING
TAXES, FEES, CHARGES, COSTS AND EXPENSES REQUIRED FOR THE RECORDING OF THE
MORTGAGES AND ISSUANCE OF THE TITLE POLICIES REFERRED TO ABOVE;

(VI)             WITH RESPECT TO EACH SUCH MORTGAGED PROPERTY, COPIES OF ALL
LEASES IN WHICH ANY BORROWER OR ANY SUBSIDIARY HOLDS THE LESSOR’S INTEREST.  TO
THE EXTENT ANY OF THE FOREGOING AFFECT ANY MORTGAGED PROPERTY, SUCH AGREEMENT
SHALL BE SUBORDINATE TO THE LIEN OF THE MORTGAGE TO BE RECORDED AGAINST SUCH
MORTGAGED PROPERTY, EITHER EXPRESSLY BY ITS TERMS OR PURSUANT TO A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, AND SHALL OTHERWISE BE
ACCEPTABLE TO SUCH COLLATERAL AGENT;

(VII)            WITH RESPECT TO EACH SUCH MORTGAGED PROPERTY, EACH COMPANY
SHALL HAVE MADE ALL NOTIFICATIONS, REGISTRATIONS AND FILINGS, TO THE EXTENT
REQUIRED BY, AND IN ACCORDANCE WITH, ALL GOVERNMENTAL REAL PROPERTY DISCLOSURE
REQUIREMENTS APPLICABLE TO SUCH MORTGAGED PROPERTY;

(VIII)           SURVEYS REASONABLY ACCEPTABLE TO COLLATERAL AGENTS WITH RESPECT
TO EACH SUCH MORTGAGED PROPERTY; AND

(IX)             A COMPLETED FEDERAL EMERGENCY MANAGEMENT AGENCY STANDARD FLOOD
HAZARD DETERMINATION WITH RESPECT TO EACH SUCH MORTGAGED PROPERTY.

118


--------------------------------------------------------------------------------



(P)           INSURANCE.  THE ADMINISTRATIVE AGENTS SHALL HAVE CONFIRMED RECEIPT
BY COLLATERAL AGENTS OF COPIES OF, OR CERTIFICATES AS TO COVERAGE UNDER, THE
INSURANCE POLICIES AND ENDORSEMENTS REQUIRED BY SECTION 5.04 AND THE APPLICABLE
PROVISIONS OF THE SECURITY DOCUMENTS, EACH OF WHICH SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENTS AND COLLATERAL AGENTS.


(Q)           USA PATRIOT ACT.  THE LENDERS SHALL HAVE RECEIVED, SUFFICIENTLY IN
ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY
BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION, THE UNITED
STATES PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) INCLUDING, WITHOUT LIMITATION, THE INFORMATION DESCRIBED IN SECTION
11.13.


(R)            INITIAL BORROWING BASE CERTIFICATE.  THE COLLATERAL AGENTS AND
THE ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED A BORROWING BASE CERTIFICATE DATED
AS OF THE LAST DAY OF THE FISCAL MONTH OF APRIL.


(S)           EXCESS AVAILABILITY.  AS OF THE CLOSING DATE, EXCESS AVAILABILITY
SHALL NOT BE LESS THAN $100,000,000 OR SUCH LESSER AMOUNT AS UBS, AFTER
CONSULTATION WITH THE LENDERS, MAY APPROVE.

SECTION 4.02.    Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including on the
Closing Date) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.


(A)           NOTICE.  THE APPLICABLE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
BORROWING REQUEST AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN
DEEMED GIVEN IN ACCORDANCE WITH SECTION 2.03) IF LOANS ARE BEING REQUESTED OR,
IN THE CASE OF THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF
CREDIT, THE ISSUING BANK AND THE APPLICABLE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN LC REQUEST AS REQUIRED BY SECTION 2.18(B) OR, IN THE CASE OF THE
BORROWING OF A SWINGLINE LOAN, THE APPLICABLE SWINGLINE LENDER AND THE
APPLICABLE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING REQUEST AS
REQUIRED BY SECTION 2.17(B).


(B)           NO DEFAULT.  THE BORROWERS AND EACH OTHER LOAN PARTY SHALL BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE TERMS AND PROVISIONS SET FORTH
HEREIN AND IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED,
AND, AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH CREDIT EXTENSION
AND THE APPLICATION OF THE PROCEEDS THEREOF, NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON SUCH DATE.


(C)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY SET FORTH IN ARTICLE III HEREOF OR IN ANY
OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT
THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY” OR
“MATERIAL ADVERSE EFFECT” SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS
OF THE DATE OF SUCH CREDIT EXTENSION WITH THE SAME EFFECT AS THOUGH MADE ON AND
AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE.

119


--------------------------------------------------------------------------------



(D)           COMPLIANCE WITH BORROWING BASE.  AFTER GIVING PRO FORMA EFFECT TO
THE PROPOSED CREDIT EXTENSION, THE OUTSTANDING REVOLVING EXPOSURE SHALL NOT
EXCEED THE BORROWING BASE PLUS (WITHOUT DUPLICATION) THE CANADIAN BORROWING
BASE, IN EACH CASE THEN IN EFFECT.


(E)           NO LEGAL BAR.  NO ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY SHALL PURPORT TO RESTRAIN ANY LENDER FROM MAKING ANY LOANS TO BE MADE
BY IT.  NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL HAVE BEEN ISSUED, SHALL
BE PENDING OR NOTICED WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING SEEKING TO
ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR
OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE MAKING OF LOANS HEREUNDER.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by the Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrowers and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Section 4.02(b) — (e) have been satisfied.  The
Borrowers shall provide such information (including calculations in reasonable
detail of the covenants in Section 6.10) as the Administrative Agents and
Collateral Agents may reasonably request to confirm that the conditions in
Section 4.02(b) — (e) have been satisfied.


ARTICLE V.

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Administrative Agent,
Collateral Agent and Lender that so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit have
been canceled or have expired or been fully cash collateralized and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:

SECTION 5.01.    Financial Statements, Reports, etc.  Furnish to the
Administrative Agents and each Lender:

(a)           Annual Reports.  As soon as available and in any event, not later
than April 1, 2006, an annual report of Holdings on form 10-K as would be
required to be filed with the SEC (whether or not such report is actually
required to be filed) and a consolidating year end balance sheet for the fiscal
year ending December 31, 2005.  As soon as available and in any event, within
90 days after the end of each fiscal year, beginning with the fiscal year ending
December 31, 2006, (i) the consolidated balance sheet of Holdings as of the end
of each such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year
(except that comparative statements of income and cash flows for the fiscal year
ending December 31, 2005 shall not be required), and, in each case, notes
thereto (including a note with a consolidating balance sheet and statements of
income and cash flows separating out the results of Holdings, the Borrowers,
each Borrowing Base Guarantor and the aggregate results

120


--------------------------------------------------------------------------------


of all Subsidiaries), all prepared in accordance with Regulation S-X and
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized national standing satisfactory to the Administrative Agents (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations,
cash flows of Holdings as of the dates and for the periods specified in
accordance with GAAP, (ii) a management report in a form reasonably satisfactory
to the Administrative Agents setting forth (A) statement of income items and
Consolidated Cash Flow of Holdings for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
budgeted amounts and (B) key operational information and statistics for such
fiscal year consistent with internal and industry-wide reporting standards,
including same-store sales, and (iii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agents, of the financial condition and results of operations of Holdings for
such fiscal year, as compared to amounts for the previous fiscal year and
budgeted amounts (it being understood that the information required by clause
(i) may be furnished in the form of a Form 10-K);


(B)           QUARTERLY REPORTS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR, BEGINNING WITH THE FIRST FISCAL QUARTER OF THE 2006 FISCAL YEAR,
(I)(A) THE CONSOLIDATED BALANCE SHEET OF HOLDINGS AS OF THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS OF THE 2006 FISCAL YEAR AND RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR EACH SUCH FISCAL QUARTER AND FOR THE
THEN ELAPSED PORTION OF THE FISCAL YEAR AND (B) THE CONSOLIDATED BALANCE SHEET
OF HOLDINGS AS OF THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF THE 2007
FISCAL YEAR AND OF EACH FISCAL YEAR THEREAFTER AND RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, IN COMPARATIVE FORM WITH THE CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE COMPARABLE PERIODS IN THE PREVIOUS
FISCAL YEAR, AND NOTES, IN EACH CASE, THERETO (INCLUDING A NOTE WITH A
CONSOLIDATING BALANCE SHEET AND STATEMENTS OF INCOME AND CASH FLOWS SEPARATING
OUT HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES), ALL PREPARED IN ACCORDANCE
WITH REGULATION S-X UNDER THE SECURITIES ACT AND ACCOMPANIED BY A CERTIFICATE OF
A FINANCIAL OFFICER STATING THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT, IN
ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF HOLDINGS AS OF THE DATE AND FOR THE PERIODS
SPECIFIED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND ON A BASIS
CONSISTENT WITH AUDITED FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (A) OF THIS
SECTION, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS, (II) A MANAGEMENT REPORT
IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENTS SETTING FORTH
(A) STATEMENT OF INCOME ITEMS AND CONSOLIDATED CASH FLOW OF HOLDINGS FOR SUCH
FISCAL QUARTER AND FOR THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SHOWING
VARIANCE, BY DOLLAR AMOUNT AND PERCENTAGE, FROM AMOUNTS FOR THE COMPARABLE
PERIODS IN THE PREVIOUS FISCAL YEAR AND BUDGETED AMOUNTS AND (B) KEY OPERATIONAL
INFORMATION AND STATISTICS FOR SUCH FISCAL QUARTER AND FOR THE THEN ELAPSED
PORTION OF THE FISCAL YEAR CONSISTENT WITH INTERNAL AND INDUSTRY-WIDE REPORTING
STANDARDS, INCLUDING SAME-STORE SALES AND (III) MANAGEMENT’S DISCUSSION AND
ANALYSIS, IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENTS, OF THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR SUCH FISCAL QUARTER AND THE
THEN ELAPSED PORTION OF THE FISCAL YEAR, AS COMPARED TO THE COMPARABLE PERIODS
IN THE PREVIOUS FISCAL YEAR AND BUDGETED AMOUNTS (IT BEING UNDERSTOOD THAT THE
INFORMATION REQUIRED BY CLAUSE (I) MAY BE FURNISHED IN THE FORM OF A FORM 10-Q);

121


--------------------------------------------------------------------------------



(C)           MONTHLY REPORTS. WITHIN 30 DAYS AFTER THE END OF EACH OF THE FIRST
TWO MONTHS OF EACH FISCAL QUARTER (I) THE UNAUDITED CONSOLIDATED BALANCE SHEET
OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF SUCH TWO MONTHS AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF HOLDINGS AND ITS
SUBSIDIARIES FOR SUCH MONTH AND FOR THE THEN ELAPSED PORTION OF THE FISCAL YEAR,
IN COMPARATIVE FORM WITH THE CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS
FOR THE COMPARABLE PERIODS IN THE PREVIOUS FISCAL YEAR (EXCEPT THAT COMPARATIVE
STATEMENTS OF INCOME AND CASH FLOWS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2005
SHALL NOT BE REQUIRED), AND (II) SAME STORE SALES INFORMATION AND STATISTICS FOR
SUCH MONTH AND FOR THE THEN ELAPSED PORTION OF THE FISCAL YEAR CONSISTENT WITH
INTERNAL AND INDUSTRY-WIDE REPORTING STANDARDS, EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


(D)           FINANCIAL OFFICER’S CERTIFICATE.  (I) CONCURRENTLY WITH ANY
DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 5.01(A) OR (B), A COMPLIANCE
CERTIFICATE (A) CERTIFYING THAT NO DEFAULT HAS OCCURRED OR, IF SUCH A DEFAULT
HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF AND ANY CORRECTIVE ACTION
TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (B) BEGINNING WITH THE FIRST
FISCAL QUARTER OF THE 2006 FISCAL YEAR, SETTING FORTH COMPUTATIONS IN REASONABLE
DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENTS DEMONSTRATING COMPLIANCE WITH
THE COVENANTS CONTAINED IN SECTION 6.10 (INCLUDING THE AGGREGATE AMOUNT OF
EXCLUDED ISSUANCES FOR SUCH PERIOD AND THE USES THEREFOR) AND (C) SHOWING A
RECONCILIATION OF CONSOLIDATED CASH FLOW TO THE NET INCOME SET FORTH ON THE
STATEMENT OF INCOME; AND (II) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER SECTION 5.01(A) ABOVE, BEGINNING WITH THE FISCAL YEAR ENDING
DECEMBER 31, 2006, A REPORT OF THE ACCOUNTING FIRM OPINING ON OR CERTIFYING SUCH
FINANCIAL STATEMENTS STATING THAT IN THE COURSE OF ITS REGULAR AUDIT OF THE
FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES, WHICH AUDIT WAS CONDUCTED
IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS, SUCH ACCOUNTING FIRM
OBTAINED NO KNOWLEDGE THAT ANY DEFAULT INSOFAR AS IT RELATES TO FINANCIAL OR
ACCOUNTING MATTERS HAS OCCURRED OR, IF IN THE OPINION OF SUCH ACCOUNTING FIRM
SUCH A DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF;


(E)           FINANCIAL OFFICER’S CERTIFICATE REGARDING COLLATERAL. 
CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 5.01(A), A
CERTIFICATE OF A FINANCIAL OFFICER SETTING FORTH THE INFORMATION REQUIRED
PURSUANT TO THE PERFECTION CERTIFICATE SUPPLEMENT OR CONFIRMING THAT THERE HAS
BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF THE PERFECTION CERTIFICATE
OR LATEST PERFECTION CERTIFICATE SUPPLEMENT;


(F)            PUBLIC REPORTS.  PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY ANY COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION, THE
ONTARIO SECURITIES COMMISSION OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR
ALL OF THE FUNCTIONS OF ANY SAID COMMISSION, OR WITH ANY NATIONAL OR OTHER
SECURITIES EXCHANGE OR SECURITIES COMMISSION, OR DISTRIBUTED TO HOLDERS OF ITS
INDEBTEDNESS PURSUANT TO THE TERMS OF THE DOCUMENTATION GOVERNING SUCH
INDEBTEDNESS (OR ANY TRUSTEE, AGENT OR OTHER REPRESENTATIVE THEREFOR), AS THE
CASE MAY BE;


(G)           MANAGEMENT LETTERS.  PROMPTLY AFTER THE RECEIPT THEREOF BY ANY
COMPANY, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY SUCH PERSON FROM ITS
CERTIFIED PUBLIC ACCOUNTANTS AND THE MANAGEMENT’S RESPONSES THERETO;

122


--------------------------------------------------------------------------------



(H)           BUDGETS.  WITHIN 30 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR,
A BUDGET FOR HOLDINGS IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENTS, BUT TO INCLUDE BALANCE SHEETS, STATEMENTS OF INCOME AND SOURCES AND USES
OF CASH, FOR (I) EACH MONTH OF SUCH FISCAL YEAR PREPARED IN DETAIL, INCLUDING
LINE ITEMS FOR BUDGETED BORROWING BASE LEVELS AND UTILIZATION OF REVOLVING LOANS
AND (II) EACH FISCAL YEAR THEREAFTER, THROUGH AND INCLUDING THE FISCAL YEAR IN
WHICH THE FINAL MATURITY DATE OCCURS, PREPARED IN SUMMARY FORM, IN EACH CASE, OF
HOLDINGS, BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES, WITH APPROPRIATE
PRESENTATION AND DISCUSSION OF THE PRINCIPAL ASSUMPTIONS UPON WHICH SUCH BUDGETS
ARE BASED, ACCOMPANIED BY THE STATEMENT OF A FINANCIAL OFFICER OF BORROWER TO
THE EFFECT THAT THE BUDGET OF HOLDINGS IS A REASONABLE ESTIMATE FOR THE PERIODS
COVERED THEREBY AND, PROMPTLY WHEN AVAILABLE, ANY MATERIAL REVISIONS OF SUCH
BUDGET;


(I)            ORGANIZATION.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER SECTION 5.01(A), AN ACCURATE ORGANIZATIONAL CHART AS REQUIRED
BY SECTION 3.07(C), OR CONFIRMATION THAT THERE ARE NO CHANGES TO SCHEDULE 10(A)
TO THE PERFECTION CERTIFICATE;


(J)            ORGANIZATIONAL DOCUMENTS.  PROMPTLY PROVIDE COPIES OF ANY
ORGANIZATIONAL DOCUMENTS THAT HAVE BEEN AMENDED OR MODIFIED IN ACCORDANCE WITH
THE TERMS HEREOF AND DELIVER A COPY OF ANY NOTICE OF DEFAULT GIVEN OR RECEIVED
BY ANY COMPANY UNDER ANY ORGANIZATIONAL DOCUMENT WITHIN 15 DAYS AFTER SUCH
COMPANY GIVES OR RECEIVES SUCH NOTICE; AND


(K)           OTHER INFORMATION.  PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF ANY COMPANY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT OR MATTERS
REGARDING THE COLLATERAL (BEYOND THE REQUIREMENTS CONTAINED IN SECTION 9.04) AS
THE ADMINISTRATIVE AGENTS OR ANY LENDER MAY REASONABLY REQUEST.

SECTION 5.02.    Litigation and Other Notices.  Furnish to the Administrative
Agents and each Lender written notice of the following promptly (and, in any
event, within three Business Days of the occurrence thereof):


(A)           ANY DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF AND THE
CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO;


(B)           THE FILING OR COMMENCEMENT OF, OR ANY THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT, LITIGATION OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY,
(I) AGAINST ANY COMPANY OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) WITH RESPECT TO ANY LOAN
DOCUMENT;


(C)           ANY DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(D)           THE OCCURRENCE OF A CASUALTY EVENT; AND


(E)           (I) THE INCURRENCE OF ANY MATERIAL LIEN (OTHER THAN PERMITTED
LIENS) ON, OR CLAIM ASSERTED AGAINST ANY OF THE COLLATERAL OR (II) THE
OCCURRENCE OF ANY OTHER EVENT WHICH COULD MATERIALLY AFFECT THE VALUE OF THE
COLLATERAL.

123


--------------------------------------------------------------------------------


SECTION 5.03.    Existence; Businesses and Properties.


(A)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED UNDER SECTION 6.05 OR SECTION 6.06 OR, IN THE CASE OF ANY
SUBSIDIARY, WHERE THE FAILURE TO PERFORM SUCH OBLIGATIONS, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND
TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS EXCEPT WHERE SUCH FAILURE
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; MAINTAIN
AND OPERATE SUCH BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY
CONDUCTED AND OPERATED; COMPLY WITH ALL APPLICABLE REQUIREMENTS OF LAW
(INCLUDING ANY AND ALL ZONING, BUILDING, ENVIRONMENTAL LAW, ORDINANCE, CODE OR
APPROVAL OR ANY BUILDING PERMITS OR ANY RESTRICTIONS OF RECORD OR AGREEMENTS
AFFECTING THE REAL PROPERTY) AND DECREES AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY, WHETHER NOW IN EFFECT OR HEREAFTER ENACTED, EXCEPT WHERE THE FAILURE
TO COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT; PAY AND PERFORM ITS OBLIGATIONS UNDER ALL
LEASES AND TRANSACTION DOCUMENTS; AND AT ALL TIMES MAINTAIN, PRESERVE AND
PROTECT ALL PROPERTY MATERIAL TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH
PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION (OTHER THAN WEAR AND TEAR
OCCURRING IN THE ORDINARY COURSE OF BUSINESS) AND FROM TIME TO TIME MAKE, OR
CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, ADDITIONS,
IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE BUSINESS
CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES;
PROVIDED THAT NOTHING IN THIS SECTION 5.03(B) SHALL PREVENT (I) SALES OF
PROPERTY, CONSOLIDATIONS OR MERGERS OR AMALGAMATIONS BY OR INVOLVING ANY COMPANY
IN ACCORDANCE WITH SECTION 6.05 OR SECTION 6.06; (II) THE WITHDRAWAL BY ANY
COMPANY OF ITS QUALIFICATION AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE
SUCH WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (III) THE ABANDONMENT BY ANY
COMPANY OF ANY RIGHTS, FRANCHISES, LICENSES, TRADEMARKS, TRADE NAMES, COPYRIGHTS
OR PATENTS THAT SUCH PERSON REASONABLY DETERMINES ARE NOT USEFUL TO ITS BUSINESS
OR NO LONGER COMMERCIALLY DESIRABLE.

SECTION 5.04     Insurance.


(A)           GENERALLY.  KEEP ITS INSURABLE PROPERTY ADEQUATELY INSURED AT ALL
TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS AS IS CUSTOMARY WITH COMPANIES
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS,
INCLUDING INSURANCE WITH RESPECT TO MORTGAGED PROPERTIES AND OTHER PROPERTIES
MATERIAL TO THE BUSINESS OF THE COMPANIES AGAINST SUCH CASUALTIES AND
CONTINGENCIES AND OF SUCH TYPES AND IN SUCH AMOUNTS WITH SUCH DEDUCTIBLES AS IS
CUSTOMARY IN THE CASE OF SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS, INCLUDING (I) PHYSICAL HAZARD INSURANCE ON AN “ALL RISK” BASIS,
(II) COMMERCIAL GENERAL LIABILITY AGAINST CLAIMS FOR BODILY INJURY, DEATH OR
PROPERTY DAMAGE COVERING ANY AND ALL INSURABLE CLAIMS, (III) EXPLOSION INSURANCE
IN RESPECT OF ANY BOILERS, MACHINERY OR SIMILAR APPARATUS CONSTITUTING
COLLATERAL, (IV) BUSINESS INTERRUPTION INSURANCE, (V) WORKER’S COMPENSATION
INSURANCE AND SUCH OTHER INSURANCE AS MAY BE REQUIRED BY ANY REQUIREMENT OF LAW
AND (VI) SUCH OTHER INSURANCE AGAINST RISKS AS THE

124


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS MAY FROM TIME TO TIME REASONABLY
REQUIRE (SUCH POLICIES TO BE IN SUCH FORM AND AMOUNTS AND HAVING SUCH COVERAGE
AS MAY BE REASONABLY SATISFACTORY TO THE APPLICABLE ADMINISTRATIVE AGENT AND
APPLICABLE COLLATERAL AGENT); PROVIDED THAT WITH RESPECT TO PHYSICAL HAZARD
INSURANCE, NEITHER COLLATERAL AGENT NOR THE APPLICABLE COMPANY SHALL AGREE TO
THE ADJUSTMENT OF ANY CLAIM FOR MORE THAN $5.0 MILLION THEREUNDER WITHOUT THE
CONSENT OF THE OTHER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED);
PROVIDED, FURTHER, THAT NO CONSENT OF ANY COMPANY SHALL BE REQUIRED DURING AN
EVENT OF DEFAULT.


(B)           REQUIREMENTS OF INSURANCE.  ALL SUCH INSURANCE SHALL (I) PROVIDE
THAT NO CANCELLATION, MATERIAL REDUCTION IN AMOUNT OR MATERIAL REDUCTION IN
COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE
APPLICABLE COLLATERAL AGENT OF WRITTEN NOTICE THEREOF, (II) WITH RESPECT TO THE
COLLATERAL, NAME THE APPLICABLE COLLATERAL AGENTS AS MORTGAGEE (IN THE CASE OF
PROPERTY INSURANCE) OR ADDITIONAL INSURED ON BEHALF OF THE APPLICABLE SECURED
PARTIES (IN THE CASE OF LIABILITY INSURANCE) OR LOSS PAYEE (IN THE CASE OF
PROPERTY INSURANCE), AS APPLICABLE, (III) IF REASONABLY REQUESTED BY SUCH
COLLATERAL AGENTS, INCLUDE A BREACH OF WARRANTY CLAUSE AND (IV) BE REASONABLY
SATISFACTORY IN ALL OTHER RESPECTS TO SUCH COLLATERAL AGENTS.


(C)           NOTICE TO AGENTS.  NOTIFY THE ADMINISTRATIVE AGENTS AND THE
COLLATERAL AGENTS IMMEDIATELY WHENEVER ANY SEPARATE INSURANCE CONCURRENT IN FORM
OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER
THIS SECTION 5.04 IS TAKEN OUT BY ANY COMPANY; AND PROMPTLY DELIVER TO THE
ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS A DUPLICATE ORIGINAL COPY OF
SUCH POLICY OR POLICIES.


(D)           FLOOD INSURANCE.  WITH RESPECT TO EACH MORTGAGED PROPERTY, OBTAIN
FLOOD INSURANCE IN SUCH TOTAL AMOUNT AS THE ADMINISTRATIVE AGENTS OR THE
REQUIRED LENDERS MAY FROM TIME TO TIME REASONABLY REQUIRE, IF AT ANY TIME THE
AREA IN WHICH ANY IMPROVEMENTS LOCATED ON ANY MORTGAGED PROPERTY IS DESIGNATED A
“FLOOD HAZARD AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), AND OTHERWISE COMPLY WITH
THE NATIONAL FLOOD INSURANCE PROGRAM AS SET FORTH IN THE FLOOD DISASTER
PROTECTION ACT OF 1973, AS AMENDED FROM TIME TO TIME.


(E)           BROKER’S REPORT.  DELIVER TO THE ADMINISTRATIVE AGENTS AND THE
COLLATERAL AGENTS AND THE LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER WITH
RESPECT TO SUCH INSURANCE AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS
THE ADMINISTRATIVE AGENTS OR THE COLLATERAL AGENTS MAY FROM TIME TO TIME
REASONABLY REQUEST.


(F)            MORTGAGED PROPERTIES.  EACH LOAN PARTY SHALL OTHERWISE COMPLY IN
ALL MATERIAL RESPECTS WITH ALL INSURANCE REQUIREMENTS IN RESPECT OF THE
PREMISES; PROVIDED, HOWEVER, THAT EACH LOAN PARTY MAY, AT ITS OWN EXPENSE AND
AFTER WRITTEN NOTICE TO THE ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS,
(I) CONTEST THE APPLICABILITY OR ENFORCEABILITY OF ANY SUCH INSURANCE
REQUIREMENTS BY APPROPRIATE LEGAL PROCEEDINGS, OR (II) CAUSE THE INSURANCE
POLICY CONTAINING ANY SUCH INSURANCE REQUIREMENT TO BE REPLACED BY A NEW POLICY
COMPLYING WITH THE PROVISIONS OF THIS SECTION 5.04.

SECTION 5.05.    Obligations and Taxes.


(A)           PAYMENT OF OBLIGATIONS.  PAY ITS INDEBTEDNESS AND OTHER
OBLIGATIONS PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE
PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS

125


--------------------------------------------------------------------------------



AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS
OR IN RESPECT OF ITS PROPERTY, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN
DEFAULT, AS WELL AS ALL LAWFUL CLAIMS FOR LABOR, SERVICES, MATERIALS AND
SUPPLIES OR OTHERWISE THAT, IF UNPAID, MIGHT GIVE RISE TO A LIEN OTHER THAN A
PERMITTED LIEN UPON SUCH PROPERTIES OR ANY PART THEREOF; PROVIDED THAT SUCH
PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH RESPECT TO ANY SUCH TAX,
ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS (X)(I) THE VALIDITY OR AMOUNT
THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS TIMELY
INSTITUTED AND DILIGENTLY CONDUCTED AND THE APPLICABLE COMPANY SHALL HAVE SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP, (II) SUCH CONTEST OPERATES TO SUSPEND
COLLECTION OF THE CONTESTED OBLIGATION, TAX, ASSESSMENT OR CHARGE AND
ENFORCEMENT OF A LIEN OTHER THAN A PERMITTED LIEN AND (III) IN THE CASE OF
COLLATERAL, THE APPLICABLE COMPANY SHALL HAVE OTHERWISE COMPLIED WITH THE
CONTESTED COLLATERAL LIEN CONDITIONS AND (Y) THE FAILURE TO PAY COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           FILING OF RETURNS.  TIMELY AND CORRECTLY FILE ALL MATERIAL TAX
RETURNS REQUIRED TO BE FILED BY IT.  WITHHOLD, COLLECT AND REMIT ALL TAXES THAT
IT IS REQUIRED TO COLLECT, WITHHOLD OR REMIT.


(C)           TAX SHELTER REPORTING.  EACH BORROWER DOES NOT INTEND TO TREAT THE
LOANS AS BEING A “REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.6011-4.  IN THE EVENT ANY BORROWER DETERMINES TO TAKE ANY
ACTION INCONSISTENT WITH SUCH INTENTION, SUCH BORROWER WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENTS THEREOF.

SECTION 5.06.    Employee Benefits.  (a) Comply in all material respects with
the applicable provisions of ERISA and the Code except where such non-compliance
could not reasonably be expected to result in a Material Adverse Effect and
(b) furnish to the Administrative Agents (x) as soon as possible after, and in
any event within 5 Business Days after any Responsible Officer of any Company
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or any of their ERISA Affiliates in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect
or the imposition of a Lien, a statement of a Financial Officer of the Borrowers
setting forth details as to such ERISA Event and the action, if any, that the
Companies propose to take with respect thereto, and (y) upon request by the
Administrative Agents, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company with the Internal
Revenue Service with respect to each Plan; (ii) the most recent actuarial
valuation report for each Plan; (iii) all notices received by any Company from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan as the Administrative Agents shall reasonably request.

126


--------------------------------------------------------------------------------



SECTION 5.07.    MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS;
ANNUAL MEETINGS.


(A)           KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW ARE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES,
INCLUDING, WITHOUT LIMITATION, PROPER RECORDS OF INTERCOMPANY TRANSACTION AND
THE BORROWING BASE GUARANTOR INTERCOMPANY LOAN AMOUNTS WITH FULL, TRUE AND
CORRECT ENTRIES REFLECTING ALL PAYMENTS RECEIVED AND PAID (INCLUDING, WITHOUT
LIMITATION, FUNDS RECEIVED BY OR FOR THE ACCOUNT OF BORROWER FROM DEPOSIT
ACCOUNTS OF THE OTHER COMPANIES).  EACH COMPANY WILL PERMIT ANY REPRESENTATIVES
DESIGNATED BY THE ADMINISTRATIVE AGENTS OR ANY LENDER TO VISIT AND INSPECT THE
FINANCIAL RECORDS AND THE PROPERTY OF SUCH COMPANY AT REASONABLE TIMES DURING
REGULAR BUSINESS HOURS AND AS OFTEN AS REASONABLY REQUESTED AND TO MAKE EXTRACTS
FROM AND COPIES OF SUCH FINANCIAL RECORDS, AND PERMIT ANY REPRESENTATIVES
DESIGNATED BY THE ADMINISTRATIVE AGENTS OR ANY LENDER TO DISCUSS THE AFFAIRS,
FINANCES, ACCOUNTS AND CONDITION OF ANY COMPANY WITH THE OFFICERS AND EMPLOYEES
THEREOF AND ADVISORS THEREFOR (INCLUDING INDEPENDENT ACCOUNTANTS).


(B)           WITHIN 150 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANIES, AT THE REQUEST OF THE ADMINISTRATIVE AGENTS OR REQUIRED LENDERS, HOLD
A MEETING (AT A MUTUALLY AGREEABLE LOCATION, VENUE AND TIME OR, AT THE OPTION OF
THE ADMINISTRATIVE AGENTS, BY CONFERENCE CALL, THE COSTS OF SUCH VENUE OR CALL
TO BE PAID BY THE BORROWERS) WITH ALL LENDERS WHO CHOOSE TO ATTEND SUCH MEETING,
AT WHICH MEETING SHALL BE REVIEWED THE FINANCIAL RESULTS OF THE PREVIOUS FISCAL
YEAR AND THE FINANCIAL CONDITION OF THE COMPANIES AND THE BUDGETS PRESENTED FOR
THE CURRENT FISCAL YEAR OF THE COMPANIES.

SECTION 5.08.    Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.

SECTION 5.09.    Compliance with Environmental Laws; Environmental Reports.


(A)           COMPLY, AND CAUSE ALL LESSEES AND OTHER PERSONS OCCUPYING REAL
PROPERTY OF ANY COMPANY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS APPLICABLE TO ITS OPERATIONS AND
REAL PROPERTY; OBTAIN AND RENEW ALL MATERIAL ENVIRONMENTAL PERMITS APPLICABLE TO
ITS OPERATIONS AND REAL PROPERTY; AND CONDUCT ALL RESPONSES REQUIRED BY, AND IN
ACCORDANCE WITH, ENVIRONMENTAL LAWS; PROVIDED THAT NO COMPANY SHALL BE REQUIRED
TO UNDERTAKE ANY RESPONSE TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE
BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.


(B)           IF A DEFAULT CAUSED BY REASON OF A BREACH OF SECTION 3.18 OR
SECTION 5.09(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 20 DAYS
WITHOUT THE COMPANIES COMMENCING ACTIVITIES REASONABLY LIKELY TO CURE SUCH
DEFAULT IN ACCORDANCE WITH ENVIRONMENTAL LAWS, AT THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENTS OR THE REQUIRED LENDERS THROUGH THE ADMINISTRATIVE AGENTS,
PROVIDE TO THE LENDERS WITHIN 45 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE
BORROWERS, AN ENVIRONMENTAL ASSESSMENT REPORT REGARDING THE MATTERS WHICH ARE
THE SUBJECT OF SUCH DEFAULT, INCLUDING, WHERE APPROPRIATE IN THE REASONABLE
JUDGMENT OF THE ADMINISTRATIVE AGENTS, SOIL AND/OR GROUNDWATER SAMPLING,
PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM AND, IN THE FORM AND SUBSTANCE,
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENTS AND INDICATING THE

127


--------------------------------------------------------------------------------



PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY
COMPLIANCE OR RESPONSE TO ADDRESS THEM.

SECTION 5.10.    [Intentionally Deleted].

SECTION 5.11.    Additional Collateral; Additional Guarantors.


(A)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS
SECTION 5.11, WITH RESPECT TO ANY PROPERTY ACQUIRED AFTER THE ORIGINAL CLOSING
DATE BY ANY LOAN PARTY THAT IS INTENDED TO BE SUBJECT TO THE LIEN CREATED BY ANY
OF THE SECURITY DOCUMENTS (AS SPECIFIED IN THIS SECTION 5.11), PROMPTLY (AND IN
ANY EVENT WITHIN 60 DAYS AFTER THE ACQUISITION THEREOF) (I) EXECUTE AND DELIVER
TO THE APPLICABLE ADMINISTRATIVE AGENT AND THE APPLICABLE COLLATERAL AGENTS SUCH
AMENDMENTS OR SUPPLEMENTS TO THE RELEVANT SECURITY DOCUMENTS OR SUCH OTHER
DOCUMENTS AS SUCH ADMINISTRATIVE AGENT OR SUCH COLLATERAL AGENTS SHALL DEEM
REASONABLY NECESSARY OR ADVISABLE TO GRANT TO SUCH COLLATERAL AGENTS, FOR THEIR
BENEFIT AND FOR THE BENEFIT OF THE SECURED PARTIES, A LIEN ON SUCH PROPERTY
SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS, AND (II) TAKE ALL ACTIONS
NECESSARY TO CAUSE SUCH LIEN TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH
SECURITY DOCUMENT IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW,
INCLUDING THE FILING OF FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE
REASONABLY REQUESTED BY SUCH ADMINISTRATIVE AGENT.  THE BORROWERS SHALL
OTHERWISE TAKE SUCH ACTIONS AND EXECUTE AND/OR DELIVER TO THE APPLICABLE
COLLATERAL AGENTS SUCH DOCUMENTS AS THE APPLICABLE ADMINISTRATIVE AGENT OR SUCH
COLLATERAL AGENTS SHALL REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY
OF THE LIEN OF THE SECURITY DOCUMENTS AGAINST SUCH AFTER-ACQUIRED PROPERTIES.


(B)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, WITH RESPECT
TO ANY PERSON THAT IS OR BECOMES A SUBSIDIARY AFTER THE ORIGINAL CLOSING DATE,
PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS AFTER SUCH PERSON BECOMES A
SUBSIDIARY) (I) PLEDGE AND DELIVER TO THE APPLICABLE COLLATERAL AGENT THE
CERTIFICATES, IF ANY, REPRESENTING ALL OF THE EQUITY INTERESTS OF SUCH
SUBSIDIARY, PROVIDED THAT WITH RESPECT TO ANY FOREIGN SUBSIDIARY NO MORE THAN
65% OF THE EQUITY INTERESTS OF ANY FIRST-TIER FOREIGN SUBSIDIARY OF US BORROWERS
OR ANY US SUBSIDIARY (AND NO STOCK OF ANY OTHER FOREIGN SUBSIDIARY) SHALL BE SO
PLEDGED AND DELIVERED AS SECURITY FOR THE US OBLIGATIONS, TOGETHER WITH UNDATED
STOCK POWERS OR OTHER APPROPRIATE INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED
IN BLANK BY A DULY AUTHORIZED OFFICER OF THE HOLDER(S) OF SUCH EQUITY INTERESTS,
(II)(A) DELIVER TO THE US COLLATERAL AGENT AS SECURITY FOR THE US OBLIGATIONS
ALL INTERCOMPANY NOTES OWING FROM SUCH SUBSIDIARY TO ANY LOAN PARTY THAT IS A US
BORROWER OR US SUBSIDIARY AND (B) DELIVER TO THE CANADIAN COLLATERAL AGENT AS
SECURITY FOR THE CANADIAN OBLIGATIONS ALL INTERCOMPANY NOTES OWING FROM SUCH
SUBSIDIARY TO ANY LOAN PARTY THAT IS A CANADIAN BORROWER OR FOREIGN SUBSIDIARY,
IN EACH CASE, TOGETHER WITH INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED IN
BLANK BY A DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY AND  (III) (A) IF SUCH NEW
SUBSIDIARY IS A US SUBSIDIARY, CAUSE SUCH NEW US SUBSIDIARY TO EXECUTE AND
DELIVER A JOINDER AGREEMENT OR SUCH COMPARABLE DOCUMENTATION TO BECOME A
SUBSIDIARY GUARANTOR AND A JOINDER AGREEMENT TO THE APPLICABLE SECURITY
AGREEMENT, SUBSTANTIALLY IN THE FORM ANNEXED THERETO, (B) IF SUCH NEW SUBSIDIARY
IS A FOREIGN SUBSIDIARY, CAUSE SUCH NEW FOREIGN SUBSIDIARY TO EXECUTE AND
DELIVER A PLEDGE AGREEMENT, SECURITY AGREEMENT AND GUARANTEE SUBSTANTIALLY IN
THE FORM OF THE APPLICABLE CANADIAN PLEDGE AGREEMENT, CANADIAN SECURITY
AGREEMENT AND CANADIAN GUARANTY AND (C) CAUSE TO TAKE ALL ACTIONS NECESSARY OR
ADVISABLE IN THE OPINION OF THE APPLICABLE ADMINISTRATIVE AGENT OR THE
APPLICABLE COLLATERAL AGENT TO CAUSE THE LIEN CREATED BY THE

128


--------------------------------------------------------------------------------



APPLICABLE SECURITY AGREEMENT TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY
SUCH AGREEMENT IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING
THE FILING OF FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY
REQUESTED BY THE APPLICABLE ADMINISTRATIVE AGENT OR THE APPLICABLE COLLATERAL
AGENT.


(C)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, PROMPTLY
GRANT TO THE APPLICABLE COLLATERAL AGENTS, WITHIN 60 DAYS OF THE ACQUISITION
THEREOF, A SECURITY INTEREST IN AND MORTGAGE ON EACH REAL PROPERTY OWNED IN FEE
BY SUCH LOAN PARTY THAT IS A US BORROWER OR US SUBSIDIARY, AS IS ACQUIRED BY
SUCH LOAN PARTY AFTER THE CLOSING DATE AND THAT, TOGETHER WITH ANY IMPROVEMENTS
THEREON, INDIVIDUALLY HAS A FAIR MARKET VALUE OF AT LEAST $5,000,000, IN EACH
CASE, AS ADDITIONAL SECURITY FOR THE SECURED OBLIGATIONS (UNLESS THE SUBJECT
PROPERTY IS ALREADY MORTGAGED TO A THIRD PARTY TO THE EXTENT PERMITTED BY
SECTION 6.02).  SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, SUCH
MORTGAGES SHALL BE GRANTED PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE APPLICABLE ADMINISTRATIVE AGENTS AND THE APPLICABLE
COLLATERAL AGENTS AND SHALL CONSTITUTE VALID AND ENFORCEABLE PERFECTED FIRST
PRIORITY LIENS SUBJECT ONLY TO PERMITTED LIENS OR OTHER LIENS REASONABLY
ACCEPTABLE TO THE SUCH COLLATERAL AGENT.  SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, THE MORTGAGES OR INSTRUMENTS RELATED THERETO SHALL BE
DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE REQUIRED BY LAW
TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE FIRST PRIORITY LIENS IN FAVOR OF
THE APPLICABLE COLLATERAL AGENTS REQUIRED TO BE GRANTED PURSUANT TO THE
MORTGAGES AND ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH
SHALL BE PAID IN FULL.  SUCH LOAN PARTY SHALL OTHERWISE TAKE SUCH ACTIONS AND
EXECUTE AND/OR DELIVER TO THE APPLICABLE COLLATERAL AGENTS SUCH DOCUMENTS AS THE
APPLICABLE ADMINISTRATIVE AGENT OR SUCH COLLATERAL AGENT SHALL REASONABLY
REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN OF ANY
EXISTING MORTGAGE OR NEW MORTGAGE AGAINST SUCH AFTER-ACQUIRED REAL PROPERTY
(INCLUDING A TITLE POLICY, A SURVEY AND LOCAL COUNSEL OPINION (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SUCH ADMINISTRATIVE AGENT AND SUCH
COLLATERAL AGENT) IN RESPECT OF SUCH MORTGAGE).


(D)           THE BORROWERS MAY DESIGNATE ANY SUBSIDIARY ACQUIRED OR FORMED
AFTER THE ORIGINAL CLOSING DATE AS A NON-GUARANTOR SUBSIDIARY BY WRITTEN NOTICE
TO THE APPLICABLE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER, THAT IF AT ANY TIME
ANY NON-GUARANTOR SUBSIDIARY OR GROUP OF NON-GUARANTOR SUBSIDIARIES IN THE
AGGREGATE (OTHER THAN ANY FOREIGN SUBSIDIARY NOT OTHERWISE SUBJECT TO SECTION
5.11(B)) HAS ASSETS WITH EITHER A BOOK VALUE OR FAIR MARKET VALUE IN EXCESS OF
$1.0 MILLION, THEN THE BORROWERS SHALL, AND SHALL CAUSE ONE OR MORE OF SUCH
SUBSIDIARIES TO, COMPLY WITH SECTION 5.11(B) WITHIN THE TIME FRAMES SET FORTH
THEREIN SO THAT NO NON-GUARANTOR SUBSIDIARY OR GROUP OF NON-GUARANTOR
SUBSIDIARIES IN THE AGGREGATE HOLDS PROPERTY HAVING EITHER A BOOK VALUE OR FAIR
MARKET VALUE IN EXCESS OF $1.0 MILLION.

SECTION 5.12.    Security Interests; Further Assurances.  Subject to the terms
of the Intercreditor Agreement, promptly, upon the reasonable request of any
Administrative Agent, Collateral Agent or Lender, at the applicable Borrower’s
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by such Administrative Agent or such
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document or

129


--------------------------------------------------------------------------------


this Agreement, or obtain any consents or waivers as may be reasonably necessary
or appropriate in connection therewith.  Deliver or cause to be delivered to the
applicable Administrative Agent and the applicable Collateral Agents from time
to time such other documentation, consents, authorizations, approvals and orders
in form and substance reasonably satisfactory to such Administrative Agent and
such Collateral Agents as such Administrative Agent and such Collateral Agents
shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents.  Upon the exercise by any
Administrative Agent, Collateral Agent or Lender of any power, right, privilege
or remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that such Administrative Agent, Collateral Agent or Lender
may require.  If any Administrative Agent, any Collateral Agent or the Required
Lenders determine that they are required by a Requirement of Law to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, the Borrowers shall provide to the applicable
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA, as applicable, and are
otherwise in form and substance satisfactory to such Administrative Agent and
the applicable Collateral Agent.

SECTION 5.13.    Information Regarding Collateral.


(A)           NOT EFFECT ANY CHANGE (I) IN ANY LOAN PARTY’S LEGAL NAME OR IN ANY
TRADE NAME USED TO IDENTIFY IT IN THE CONDUCT OF ITS BUSINESS OR IN THE
OWNERSHIP OF ITS PROPERTIES, (II) IN THE LOCATION OF ANY LOAN PARTY’S CHIEF
EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT
MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED BY IT, DOMICILE (WITHIN
THE MEANING OF THE QUEBEC CIVIL CODE) OR ANY OFFICE OR FACILITY (OTHER THAN ANY
STORE) AT WHICH COLLATERAL OWNED BY IT WITH A VALUE OF MORE THAN $250,000 IS
LOCATED (INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY),
(III) IN ANY LOAN PARTY’S IDENTITY OR ORGANIZATIONAL STRUCTURE, (IV) IN ANY LOAN
PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION
NUMBER, IF ANY, OR (V) IN ANY LOAN PARTY’S JURISDICTION OF ORGANIZATION (IN EACH
CASE, INCLUDING BY MERGING OR AMALGAMATING WITH OR INTO ANY OTHER ENTITY,
REORGANIZING, DISSOLVING, LIQUIDATING, REORGANIZING OR ORGANIZING IN ANY OTHER
JURISDICTION), UNTIL (A) IT SHALL HAVE GIVEN THE APPLICABLE COLLATERAL AGENTS
AND THE APPLICABLE ADMINISTRATIVE AGENT NOT LESS THAN 30 DAYS’ PRIOR WRITTEN
NOTICE (IN THE FORM OF AN OFFICERS’ CERTIFICATE), OR SUCH LESSER NOTICE PERIOD
AGREED TO BY SUCH COLLATERAL AGENTS, OF ITS INTENTION SO TO DO, CLEARLY
DESCRIBING SUCH CHANGE AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION
THEREWITH AS SUCH COLLATERAL AGENTS OR SUCH ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST AND (B) IT SHALL HAVE TAKEN ALL ACTION REASONABLY SATISFACTORY TO SUCH
COLLATERAL AGENTS TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTEREST OF SUCH COLLATERAL AGENTS FOR THE BENEFIT OF THE SECURED PARTIES IN THE
COLLATERAL, IF APPLICABLE.  EACH LOAN PARTY AGREES TO PROMPTLY PROVIDE THE
APPLICABLE COLLATERAL AGENTS WITH CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING
ANY OF THE CHANGES DESCRIBED IN THE PRECEDING SENTENCE.  EACH LOAN PARTY ALSO
AGREES TO PROMPTLY NOTIFY THE APPLICABLE COLLATERAL AGENTS OF ANY CHANGE IN THE
LOCATION OF ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO
COLLATERAL OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL IS LOCATED
(INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), OTHER THAN
CHANGES IN LOCATION TO A MORTGAGED PROPERTY OR A LEASED PROPERTY SUBJECT TO A
LANDLORD ACCESS AGREEMENT.

130


--------------------------------------------------------------------------------



(B)           CONCURRENTLY WITH THE DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01(A), DELIVER TO THE APPLICABLE ADMINISTRATIVE AGENTS AND APPLICABLE
COLLATERAL AGENTS A PERFECTION CERTIFICATE SUPPLEMENT AND A CERTIFICATE OF A
FINANCIAL OFFICER AND THE CHIEF LEGAL OFFICER(S) OF THE BORROWERS CERTIFYING
THAT ALL UCC FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE),
PPSA FINANCING STATEMENTS OR FINANCING CHANGE STATEMENTS OR OTHER APPROPRIATE
FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND
REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF
RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH
JURISDICTION NECESSARY TO PROTECT AND PERFECT THE SECURITY INTERESTS AND LIENS
UNDER THE SECURITY DOCUMENTS FOR A PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE
DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY
CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH PERIOD).

SECTION 5.14.    Post-Closing Collateral Matters.  Execute and deliver the
documents and complete the tasks set forth on Schedule 5.14, in each case within
the time limits specified on such schedule.

SECTION 5.15.    Affirmative Covenants with Respect to Leases.  With respect to
each Lease, the respective Loan Party shall perform all the obligations imposed
upon the landlord under such Lease and enforce all of the tenant’s obligations
thereunder, except where the failure to so perform or enforce could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.16.    Interest Rate Agreements.  Within one hundred eighty (180) days
after the Original Closing Date, US Borrowers shall enter into, and shall
maintain, Hedging Agreements providing for interest rate protection for an
amount equal to fifty percent (50%) of the outstanding principal due on the
Senior Notes at any time on terms and conditions reasonably satisfactory to US
Administrative Agent.


ARTICLE VI.

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Administrative Agent,
each Collateral Agent and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired or been fully cash collateralized
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Subsidiaries to:

SECTION 6.01.    Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except

(a)           Indebtedness incurred under this Agreement and the other Loan
Documents;

131


--------------------------------------------------------------------------------



(B)           (I) INDEBTEDNESS OUTSTANDING ON THE ORIGINAL CLOSING DATE AND
LISTED ON SCHEDULE 6.01(B) TO THE ORIGINAL CREDIT AGREEMENT, (II) REFINANCINGS
OR RENEWALS THEREOF; PROVIDED THAT (A) ANY SUCH REFINANCING INDEBTEDNESS IS IN
AN AGGREGATE PRINCIPAL AMOUNT NOT GREATER THAN THE AGGREGATE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS BEING RENEWED OR REFINANCED, PLUS THE AMOUNT OF ANY PREMIUMS
REQUIRED TO BE PAID THEREON, ACCRUED OR CAPITALIZED INTEREST AND REASONABLE FEES
AND EXPENSES ASSOCIATED THEREWITH, (B) SUCH REFINANCING INDEBTEDNESS HAS A LATER
OR EQUAL FINAL MATURITY AND LONGER OR EQUAL WEIGHTED AVERAGE LIFE THAN THE
INDEBTEDNESS BEING RENEWED OR REFINANCED AND (C) THE COVENANTS, EVENTS OF
DEFAULT, SUBORDINATION AND OTHER PROVISIONS THEREOF (INCLUDING ANY GUARANTEES
THEREOF) SHALL BE, IN THE AGGREGATE, NO LESS FAVORABLE TO THE LENDERS THAN THOSE
CONTAINED IN THE INDEBTEDNESS BEING RENEWED OR REFINANCED AND (III) THE SENIOR
NOTES AND SENIOR NOTE GUARANTEES (INCLUDING ANY NOTES AND GUARANTEES ISSUED IN
EXCHANGE THEREFOR IN ACCORDANCE WITH THE REGISTRATION RIGHTS DOCUMENT ENTERED
INTO IN CONNECTION WITH THE ISSUANCE OF THE SENIOR NOTES AND SENIOR NOTE
GUARANTEES);


(C)           INDEBTEDNESS OF ANY COMPANY UNDER HEDGING AGREEMENTS;


(D)           INDEBTEDNESS PERMITTED BY SECTION 6.04(I);


(E)           TO THE EXTENT RECORDED IN THE COMPANIES’ INTERCOMPANY ACCOUNT
LEDGERS, INTERCOMPANY INDEBTEDNESS OF THE COMPANIES OUTSTANDING TO THE EXTENT
PERMITTED BY SECTION 6.04(D);


(F)            INDEBTEDNESS IN RESPECT OF PURCHASE MONEY OBLIGATIONS AND CAPITAL
LEASE OBLIGATIONS, AND REFINANCINGS OR RENEWALS THEREOF (OTHER THAN REFINANCINGS
FUNDED WITH INTERCOMPANY ADVANCES), IN AN AGGREGATE AMOUNT NOT TO EXCEED THE
GREATER OF (I) $15 MILLION OR (II) 1% OF CONSOLIDATED NET TANGIBLE ASSETS, IN
EITHER CASE, AT ANY TIME OUTSTANDING;


(G)           INDEBTEDNESS INCURRED BY FOREIGN SUBSIDIARIES AND/OR NON-GUARANTOR
SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $15 MILLION AT ANY TIME
OUTSTANDING;


(H)           INDEBTEDNESS IN RESPECT OF WORKERS’ COMPENSATION CLAIMS,
SELF-INSURANCE OBLIGATIONS, PERFORMANCE BONDS, SURETY APPEAL OR SIMILAR BONDS
AND COMPLETION GUARANTEES PROVIDED BY A COMPANY IN THE ORDINARY COURSE OF ITS
BUSINESS;


(I)            CONTINGENT OBLIGATIONS OF ANY LOAN PARTY IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS SECTION 6.01;


(J)            INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY
(EXCEPT IN THE CASE OF DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF INCURRENCE;


(K)           INDEBTEDNESS OF ANY SELLER, THE BUSINESS, PERSON OR PROPERTIES
ACQUIRED IN A PERMITTED ACQUISITION;


(L)            INDEBTEDNESS ARISING IN CONNECTION WITH ENDORSEMENT OF
INSTRUMENTS FOR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;

132


--------------------------------------------------------------------------------



(M)          [INTENTIONALLY OMITTED].


(N)           UNSECURED INDEBTEDNESS OF ANY COMPANY IN AN AGGREGATE AMOUNT NOT
TO EXCEED $100 MILLION AT ANY TIME OUTSTANDING.

SECTION 6.02.    Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):


(A)           INCHOATE LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES NOT YET DUE AND PAYABLE OR DELINQUENT AND LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES, WHICH (I) ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP, WHICH PROCEEDINGS (OR ORDERS ENTERED IN CONNECTION WITH
SUCH PROCEEDINGS) HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE
PROPERTY SUBJECT TO ANY SUCH LIEN, AND (II) IN THE CASE OF ANY SUCH CHARGE OR
CLAIM WHICH HAS OR MAY BECOME A LIEN AGAINST ANY OF THE COLLATERAL, SUCH LIEN
AND THE CONTEST THEREOF SHALL SATISFY THE CONTESTED COLLATERAL LIEN CONDITIONS;


(B)           LIENS IN RESPECT OF PROPERTY OF ANY COMPANY IMPOSED BY
REQUIREMENTS OF LAW, AND DO NOT SECURE INDEBTEDNESS FOR BORROWED MONEY, SUCH AS
CARRIERS’, WAREHOUSEMEN’S, MATERIALMEN’S, LANDLORDS’, WORKMEN’S, SUPPLIERS’,
REPAIRMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS, AND (I) WHICH DO NOT
IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY OF THE
COMPANIES, TAKEN AS A WHOLE, AND DO NOT MATERIALLY IMPAIR THE USE THEREOF IN THE
OPERATION OF THE BUSINESS OF THE COMPANIES, TAKEN AS A WHOLE, (II) WHICH, IF
THEY SECURE OBLIGATIONS THAT ARE THEN DUE AND UNPAID, ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN
ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH PROCEEDINGS (OR ORDERS ENTERED IN
CONNECTION WITH SUCH PROCEEDINGS) HAVE THE EFFECT OF PREVENTING THE FORFEITURE
OR SALE OF THE PROPERTY SUBJECT TO ANY SUCH LIEN, AND (III) IN THE CASE OF ANY
SUCH LIEN WHICH HAS BECOME A LIEN AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND
THE CONTEST THEREOF SHALL SATISFY THE CONTESTED COLLATERAL LIEN CONDITIONS;


(C)           ANY LIEN IN EXISTENCE ON THE ORIGINAL CLOSING DATE AND SET FORTH
ON SCHEDULE 6.02(C) TO THE ORIGINAL CREDIT AGREEMENT AND ANY LIEN GRANTED AS A
REPLACEMENT OR SUBSTITUTE THEREFOR; PROVIDED THAT ANY SUCH REPLACEMENT OR
SUBSTITUTE LIEN (I) EXCEPT AS PERMITTED BY SECTION 6.01(B) (II)(A), DOES NOT
SECURE AN AGGREGATE AMOUNT OF INDEBTEDNESS, IF ANY, GREATER THAN THAT SECURED ON
THE CLOSING DATE AND (II) DOES NOT ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY
SUBJECT THERETO ON THE CLOSING DATE (ANY SUCH LIEN, AN “EXISTING LIEN”);


(D)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS (INCLUDING ZONING
RESTRICTIONS), COVENANTS, LICENSES, ENCROACHMENTS, PROTRUSIONS AND OTHER SIMILAR
CHARGES OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES ON OR WITH RESPECT TO ANY
REAL PROPERTY, IN EACH CASE WHETHER NOW OR HEREAFTER IN EXISTENCE, NOT
(I) SECURING INDEBTEDNESS, (II) INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY
IMPAIRING THE VALUE OR MARKETABILITY OF SUCH REAL PROPERTY OR (III) INDIVIDUALLY
OR IN THE AGGREGATE MATERIALLY INTERFERING WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE COMPANIES AT SUCH REAL PROPERTY;

133


--------------------------------------------------------------------------------



(E)           LIENS ARISING OUT OF JUDGMENTS, ATTACHMENTS OR AWARDS NOT
RESULTING IN A DEFAULT AND IN RESPECT OF WHICH SUCH COMPANY SHALL IN GOOD FAITH
BE PROSECUTING AN APPEAL OR PROCEEDINGS FOR REVIEW IN RESPECT OF WHICH THERE
SHALL BE SECURED A SUBSISTING STAY OF EXECUTION PENDING SUCH APPEAL OR
PROCEEDINGS AND, IN THE CASE OF ANY SUCH LIEN WHICH HAS OR MAY BECOME A LIEN
AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND THE CONTEST THEREOF SHALL SATISFY
THE CONTESTED COLLATERAL LIEN CONDITIONS;


(F)            LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) (X) IMPOSED BY
REQUIREMENTS OF LAW OR DEPOSITS MADE IN CONNECTION THEREWITH IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE, SOCIAL SECURITY AND SIMILAR LEGISLATION, (Y) INCURRED IN THE ORDINARY
COURSE OF BUSINESS TO SECURE THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS
(OTHER THAN EXCISE TAXES), SURETY, STAY, CUSTOMS AND APPEAL BONDS, STATUTORY
BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS, PERFORMANCE AND
RETURN OF MONEY BONDS AND OTHER SIMILAR OBLIGATIONS (EXCLUSIVE OF OBLIGATIONS
FOR THE PAYMENT OF BORROWED MONEY) OR (Z) ARISING BY VIRTUE OF DEPOSITS MADE IN
THE ORDINARY COURSE OF BUSINESS TO SECURE LIABILITY FOR PREMIUMS TO INSURANCE
CARRIERS; PROVIDED THAT (I) WITH RESPECT TO CLAUSES (X), (Y) AND (Z) OF THIS
PARAGRAPH (F), SUCH LIENS ARE FOR AMOUNTS NOT YET DUE AND PAYABLE OR DELINQUENT
OR, TO THE EXTENT SUCH AMOUNTS ARE SO DUE AND PAYABLE, SUCH AMOUNTS ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES
HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH PROCEEDINGS OR ORDERS
ENTERED IN CONNECTION WITH SUCH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE
FORFEITURE OR SALE OF THE PROPERTY SUBJECT TO ANY SUCH LIEN, (II) TO THE EXTENT
SUCH LIENS ARE NOT IMPOSED BY REQUIREMENTS OF LAW, SUCH LIENS SHALL IN NO EVENT
ENCUMBER ANY PROPERTY OTHER THAN CASH AND CASH EQUIVALENTS, (III) IN THE CASE OF
ANY SUCH LIEN AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND THE CONTEST THEREOF
SHALL SATISFY THE CONTESTED COLLATERAL LIEN CONDITIONS AND (IV) THE AGGREGATE
AMOUNT OF DEPOSITS AT ANY TIME PURSUANT TO CLAUSE (Y) AND CLAUSE (Z) OF THIS
PARAGRAPH (F) SHALL NOT EXCEED $250,000 IN THE AGGREGATE;


(G)           LEASES OF THE PROPERTIES OF ANY COMPANY, SO LONG AS SUCH LEASES
ARE SUBORDINATE IN ALL RESPECTS TO THE LIENS GRANTED AND EVIDENCED BY THE
SECURITY DOCUMENTS AND DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, (I) INTERFERE
IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY COMPANY
OR (II) MATERIALLY IMPAIR THE USE (FOR ITS INTENDED PURPOSES) OR THE VALUE OF
THE PROPERTY SUBJECT THERETO;


(H)           LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY ANY
COMPANY IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH THE PAST PRACTICES
OF SUCH COMPANY;


(I)            LIENS SECURING INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(F);
PROVIDED THAT ANY SUCH LIENS ATTACH ONLY TO THE PROPERTY BEING FINANCED PURSUANT
TO SUCH INDEBTEDNESS AND DO NOT ENCUMBER ANY OTHER PROPERTY OF ANY COMPANY;


(J)            BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING
SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE
ACCOUNTS MAINTAINED BY ANY COMPANY, IN EACH CASE GRANTED IN THE ORDINARY COURSE
OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH ACCOUNTS ARE
MAINTAINED, SECURING AMOUNTS OWING TO SUCH BANK WITH RESPECT TO CASH MANAGEMENT
AND OPERATING ACCOUNT ARRANGEMENTS, INCLUDING THOSE INVOLVING POOLED ACCOUNTS
AND NETTING ARRANGEMENTS; PROVIDED THAT, UNLESS SUCH LIENS ARE NON-CONSENSUAL
AND ARISE BY OPERATION

134


--------------------------------------------------------------------------------



OF LAW, IN NO CASE SHALL ANY SUCH LIENS SECURE (EITHER DIRECTLY OR INDIRECTLY)
THE REPAYMENT OF ANY INDEBTEDNESS;


(K)           LIENS ON PROPERTY OF A PERSON EXISTING AT THE TIME SUCH PERSON IS
ACQUIRED OR MERGED WITH OR INTO OR CONSOLIDATED WITH ANY COMPANY TO THE EXTENT
PERMITTED HEREUNDER (AND NOT CREATED IN ANTICIPATION OR CONTEMPLATION THEREOF);
PROVIDED THAT SUCH LIENS DO NOT EXTEND TO PROPERTY NOT SUBJECT TO SUCH LIENS AT
THE TIME OF ACQUISITION (OTHER THAN IMPROVEMENTS THEREON) AND ARE NO MORE
FAVORABLE TO THE LIENHOLDERS THAN SUCH EXISTING LIEN;


(L)            LIENS GRANTED PURSUANT TO THE SECURITY DOCUMENTS TO SECURE THE
SECURED OBLIGATIONS;


(M)          LICENSES OF INTELLECTUAL PROPERTY GRANTED BY ANY COMPANY IN THE
ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE
ORDINARY CONDUCT OF BUSINESS OF THE COMPANIES;


(N)           THE FILING OF UCC FINANCING STATEMENTS OR PPSA FINANCING
STATEMENTS OR FINANCING CHANGE STATEMENTS SOLELY AS A PRECAUTIONARY MEASURE IN
CONNECTION WITH OPERATING LEASES OR CONSIGNMENT OF GOODS;


(O)           LIENS SECURING INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(G);
PROVIDED THAT (I) SUCH LIENS DO NOT EXTEND TO, OR ENCUMBER, PROPERTY WHICH
CONSTITUTES COLLATERAL AND (II) SUCH LIENS EXTEND ONLY TO THE PROPERTY (OR
EQUITY INTERESTS) OF THE FOREIGN SUBSIDIARY INCURRING SUCH INDEBTEDNESS;


(P)           THE EXISTENCE OF THE “EQUAL AND RATABLE” CLAUSE IN THE SENIOR NOTE
DOCUMENTS (BUT NOT ANY SECURITY INTERESTS GRANTED PURSUANT THERETO); AND


(Q)           LIENS WITH RESPECT TO OBLIGATIONS THAT DO NOT IN THE AGGREGATE
EXCEED $10 MILLION AT ANY TIME OUTSTANDING;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents or the Senior Note Documents.  Furthermore,
notwithstanding anything to the contrary contained herein (including any
provision for, reference to, or acknowledgement of, any Lien or Permitted Lien),
nothing herein and no approval by any Administrative Agent, Collateral Agent or
Lender of any Lien or Permitted Lien (whether such approval is verbal or in
writing) shall be construed as or deemed to constitute a subordination by any
Administrative Agent, Collateral Agent or Lender of any Lien or vary any of the
terms or priorities established by the Intercreditor Agreement or other right or
interest held by or for the benefit of any of them in or to any Collateral of
any of the Loan Parties or any part thereof in favor of any Lien or Permitted
Lien held by or for the benefit of any other person.

SECTION 6.03.    Sale and Leaseback Transactions.  Enter into any Sale and
Leaseback Transaction unless it makes any mandatory prepayment required by
Section 2.10.

SECTION 6.04.    Investment, Loan and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or

135


--------------------------------------------------------------------------------


acquire any stock, bonds, notes, debentures or other obligations or securities
of, or any other interest in, or make any capital contribution to, any other
person, or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract (all of the foregoing, collectively, “Investments”),
except that the following shall be permitted:


(A)           THE COMPANIES MAY CONSUMMATE THE TRANSACTIONS IN ACCORDANCE WITH
THE PROVISIONS OF THE TRANSACTION DOCUMENTS;


(B)           INVESTMENTS OUTSTANDING ON THE ORIGINAL CLOSING DATE AND
IDENTIFIED ON SCHEDULE 6.04(B) TO THE ORIGINAL CREDIT AGREEMENT;


(C)           THE COMPANIES MAY (I) ACQUIRE AND HOLD ACCOUNTS RECEIVABLES OWING
TO ANY OF THEM IF CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND
PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TERMS, (II) INVEST IN,
ACQUIRE AND HOLD CASH AND CASH EQUIVALENTS, (III) ENDORSE NEGOTIABLE INSTRUMENTS
HELD FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS OR (IV) MAKE LEASE,
UTILITY AND OTHER SIMILAR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;


(D)           ANY BORROWING BASE GUARANTOR (OTHER THAN HOLDINGS) MAY MAKE
INTERCOMPANY LOANS AND ADVANCES TO ANY OTHER BORROWING BASE GUARANTOR (OTHER
THAN HOLDINGS) THAT IS A WHOLLY OWNED SUBSIDIARY; PROVIDED, THAT SUCH LOAN SHALL
SIMULTANEOUSLY BE RECORDED ON SUCH BORROWING BASE GUARANTOR’S LEDGERS AS AN
INTERCOMPANY LOAN, EVIDENCED BY A PROMISSORY NOTES AND SHALL BE PLEDGED (AND
DELIVERED) BY SUCH BORROWING BASE GUARANTOR THAT IS THE LENDER OF SUCH
INTERCOMPANY LOAN AS COLLATERAL PURSUANT TO THE SECURITY AGREEMENT, PROVIDED
FURTHER THAT (I) NO BORROWING BASE GUARANTOR MAY MAKE LOANS TO ANY FOREIGN
SUBSIDIARY PURSUANT TO THIS PARAGRAPH (D) UNLESS PERMITTED UNDER SECTION 6.01(G)
AND (II) ANY LOANS MADE PURSUANT TO THIS PARAGRAPH (D) SHALL BE SUBORDINATED TO
THE OBLIGATIONS OF THE BORROWING BASE GUARANTORS PURSUANT TO AN INTERCOMPANY
NOTE IN SUBSTANTIALLY THE FORM OF EXHIBIT P AND MAY ONLY BE REPAID IN ACCORDANCE
WITH SECTION 6.09(B);


(E)           THE BORROWERS AND THE BORROWING BASE GUARANTORS MAY MAKE LOANS AND
ADVANCES (INCLUDING PAYROLL, TRAVEL AND ENTERTAINMENT RELATED ADVANCES) IN THE
ORDINARY COURSE OF BUSINESS TO THEIR RESPECTIVE EMPLOYEES (OTHER THAN ANY LOANS
OR ADVANCES TO ANY DIRECTOR OR EXECUTIVE OFFICER (OR EQUIVALENT THEREOF) THAT
WOULD BE IN VIOLATION OF SECTION 402 OF THE SARBANES-OXLEY ACT) SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT THEREOF AT ANY TIME OUTSTANDING (DETERMINED WITHOUT
REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES) SHALL NOT
EXCEED $1.0 MILLION;


(F)            ANY BORROWER MAY ENTER INTO HEDGING AGREEMENTS TO THE EXTENT
PERMITTED BY SECTION 6.01(C);


(G)           THE BORROWERS AND THE BORROWING BASE GUARANTORS MAY SELL OR
TRANSFER AMOUNTS AND ACQUIRE ASSETS TO THE EXTENT PERMITTED BY SECTION 6.06;


(H)           LOANS AND ADVANCES TO DIRECTORS, EMPLOYEES AND OFFICERS OF THE
BORROWERS AND THE SUBSIDIARIES FOR BONA FIDE BUSINESS PURPOSES AND TO PURCHASE
EQUITY INTERESTS OF HOLDINGS, IN AGGREGATE AMOUNT NOT TO EXCEED $1.0 MILLION AT
ANY TIME OUTSTANDING;

136


--------------------------------------------------------------------------------



(I)            INVESTMENTS (I) BY ANY COMPANY IN ANY BORROWER OR ANY SUBSIDIARY
GUARANTOR, (II) BY A SUBSIDIARY GUARANTOR IN ANOTHER SUBSIDIARY GUARANTOR AND
(III) BY A SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR IN ANY OTHER SUBSIDIARY
THAT IS NOT A SUBSIDIARY GUARANTOR; PROVIDED THAT ANY INVESTMENT IN THE FORM OF
A LOAN OR ADVANCE SHALL BE EVIDENCED BY THE INTERCOMPANY NOTE AND, IN THE CASE
OF A LOAN OR ADVANCE BY A LOAN PARTY, PLEDGED BY SUCH LOAN PARTY AS COLLATERAL
PURSUANT TO THE SECURITY DOCUMENTS;


(J)            INVESTMENTS IN SECURITIES OF TRADE CREDITORS OR CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS RECEIVED UPON FORECLOSURE OR PURSUANT TO ANY PLAN OF
REORGANIZATION OR LIQUIDATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH TRADE CREDITORS OR CUSTOMERS;


(K)           INVESTMENTS MADE BY ANY BORROWER OR ANY SUBSIDIARY AS A RESULT OF
CONSIDERATION RECEIVED IN CONNECTION WITH AN ASSET SALE MADE IN COMPLIANCE WITH
SECTION 6.06;


(L)            OTHER INVESTMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED $35
MILLION AT ANY TIME OUTSTANDING; AND


(M)          AN INVESTMENT SHALL BE DEEMED TO BE OUTSTANDING TO THE EXTENT NOT
RETURNED IN THE SAME FORM AS THE ORIGINAL INVESTMENT TO ANY BORROWER OR ANY
SUBSIDIARY GUARANTOR.

SECTION 6.05.    Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger, amalgamation or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:


(A)           THE TRANSACTIONS AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


(B)           ASSET SALES IN COMPLIANCE WITH SECTION 6.06;


(C)           ACQUISITIONS IN COMPLIANCE WITH SECTION 6.07;


(D)           ANY COMPANY MAY MERGE OR CONSOLIDATE WITH OR INTO ANY BORROWER OR
ANY SUBSIDIARY GUARANTOR (AS LONG AS SUCH BORROWER IS THE SURVIVING PERSON IN
THE CASE OF ANY MERGER, AMALGAMATION OR CONSOLIDATION INVOLVING SUCH BORROWER
AND SUCH SUBSIDIARY GUARANTOR IS THE SURVIVING PERSON AND REMAINS A WHOLLY OWNED
SUBSIDIARY OF HOLDINGS IN ANY OTHER CASE); PROVIDED THAT THE LIEN ON AND
SECURITY INTEREST IN SUCH PROPERTY GRANTED OR TO BE GRANTED IN FAVOR OF THE
APPLICABLE COLLATERAL AGENTS UNDER THE SECURITY DOCUMENTS SHALL BE MAINTAINED OR
CREATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.11 OR SECTION 5.12, AS
APPLICABLE; AND


(E)           ANY SUBSIDIARY MAY DISSOLVE, LIQUIDATE OR WIND UP ITS AFFAIRS AT
ANY TIME; PROVIDED THAT SUCH DISSOLUTION, LIQUIDATION OR WINDING UP, AS
APPLICABLE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold, subject to the terms of the Intercreditor Agreement, free and clear of
the Liens created by the Security Documents, and the Agents shall take all
actions they deem appropriate in order to effect the foregoing.

137


--------------------------------------------------------------------------------


SECTION 6.06.    Asset Sales.  Effect any Asset Sale, or agree to effect any
Asset Sale, except that the following shall be permitted:


(A)           DISPOSITION OF USED, WORN OUT, OBSOLETE OR SURPLUS PROPERTY BY ANY
COMPANY IN THE ORDINARY COURSE OF BUSINESS AND THE ABANDONMENT OR OTHER
DISPOSITION OF INTELLECTUAL PROPERTY THAT IS, IN THE REASONABLE JUDGMENT OF THE
BORROWERS, NO LONGER ECONOMICALLY PRACTICABLE TO MAINTAIN OR USEFUL IN THE
CONDUCT OF THE BUSINESS OF THE COMPANIES TAKEN AS A WHOLE;


(B)           ASSET SALES (OTHER THAN SALE AND LEASEBACK TRANSACTIONS); PROVIDED
THAT THE AGGREGATE CONSIDERATION RECEIVED IN RESPECT OF ALL ASSET SALES (OTHER
THAN SALE AND LEASEBACK TRANSACTIONS) PURSUANT TO THIS CLAUSE (B) SHALL NOT
EXCEED $100 MILLION IN ANY FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWERS;


(C)           DISPOSITIONS AS PART OF SALE AND LEASEBACK TRANSACTIONS WITH
RESPECT TO ANY STORE, DISTRIBUTION CENTER OR CORPORATE OFFICE BUILDING
CONSTRUCTED OR OWNED BY US BORROWERS OR ANY OF THEIR SUBSIDIARIES;


(D)           LEASES AND SUBLEASES OF REAL OR PERSONAL PROPERTY IN THE ORDINARY
COURSE OF BUSINESS AND IN ACCORDANCE WITH THE APPLICABLE SECURITY DOCUMENTS;


(E)           THE TRANSACTIONS AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


(F)            MERGERS, AMALGAMATIONS AND CONSOLIDATIONS IN COMPLIANCE WITH
SECTION 6.05; AND


(G)           INVESTMENTS IN COMPLIANCE WITH SECTION 6.04.

To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

SECTION 6.07.    Acquisitions.  Purchase or otherwise acquire (in one or a
series of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:


(A)           CAPITAL EXPENDITURES BY THE BORROWERS AND THE SUBSIDIARIES;


(B)           PURCHASES AND OTHER ACQUISITIONS OF INVENTORY, MATERIALS,
EQUIPMENT AND INTANGIBLE PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


(C)           INVESTMENTS IN COMPLIANCE WITH SECTION 6.04;


(D)           LEASES OR SUBLEASES OF REAL OR PERSONAL PROPERTY IN THE ORDINARY
COURSE OF BUSINESS AND IN ACCORDANCE WITH THE APPLICABLE SECURITY DOCUMENTS;


(E)           THE TRANSACTIONS AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;

138


--------------------------------------------------------------------------------



(F)            PERMITTED ACQUISITIONS; AND


(G)           MERGERS, AMALGAMATIONS AND CONSOLIDATIONS IN COMPLIANCE WITH
SECTION 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the applicable Collateral Agents under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable.

SECTION 6.08.    Dividends.  Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, except that the following shall be
permitted:


(A)           DIVIDENDS BY ANY COMPANY TO ANY BORROWER OR ANY GUARANTOR THAT IS
A WHOLLY OWNED SUBSIDIARY OF ANY BORROWER;


(B)           SO LONG AS NO DEFAULT SHALL THEN EXIST OR WOULD ARISE THEREFROM,
PAYMENTS TO HOLDINGS TO PERMIT HOLDINGS, AND THE SUBSEQUENT USE OF SUCH PAYMENTS
BY HOLDINGS, TO REPURCHASE OR REDEEM QUALIFIED CAPITAL STOCK OF HOLDINGS HELD BY
OFFICERS, DIRECTORS OR EMPLOYEES OR FORMER OFFICERS, DIRECTORS OR EMPLOYEES (OR
THEIR TRANSFEREES, ESTATES OR BENEFICIARIES UNDER THEIR ESTATES) OF ANY COMPANY,
UPON THEIR DEATH, DISABILITY, RETIREMENT, SEVERANCE OR TERMINATION OF EMPLOYMENT
OR SERVICE; PROVIDED THAT THE AGGREGATE CASH CONSIDERATION PAID FOR ALL SUCH
REDEMPTIONS AND PAYMENTS SHALL NOT EXCEED $2.5 MILLION, IN ANY FISCAL YEAR, (AND
UP TO 100% OF SUCH $2.5 MILLION NOT USED IN ANY FISCAL YEAR MAY BE CARRIED
FORWARD TO THE NEXT SUCCEEDING (BUT NO OTHER) FISCAL YEAR);


(C)           SO LONG AS NO DEFAULT SHALL THEN EXIST OR WOULD ARISE THEREFROM,
(A) TO THE EXTENT ACTUALLY USED BY HOLDINGS TO PAY SUCH TAXES, COSTS AND
EXPENSES, PAYMENTS BY ANY BORROWER TO OR ON BEHALF OF HOLDINGS IN AN AMOUNT
SUFFICIENT TO PAY FRANCHISE TAXES AND OTHER FEES REQUIRED TO MAINTAIN THE LEGAL
EXISTENCE OF HOLDINGS AND (B) PAYMENTS BY ANY BORROWER TO OR ON BEHALF OF
HOLDINGS IN AN AMOUNT SUFFICIENT TO PAY OUT-OF-POCKET LEGAL, ACCOUNTING AND
FILING COSTS AND OTHER EXPENSES IN THE NATURE OF OVERHEAD IN THE ORDINARY COURSE
OF BUSINESS OF HOLDINGS, IN THE CASE OF CLAUSES (A) AND (B) IN AN AGGREGATE
AMOUNT NOT TO EXCEED $5 MILLION IN ANY FISCAL YEAR;


(D)           PERMITTED TAX DISTRIBUTIONS, SO LONG AS HOLDINGS USES SUCH
DISTRIBUTIONS TO PAY ITS TAXES; AND


(E)           PAYMENTS TO HOLDINGS BY ANY COMPANY TO PERMIT DISTRIBUTIONS BY
HOLDINGS, AND THE SUBSEQUENT USE OF SUCH PAYMENTS BY HOLDINGS TO MAKE
DISTRIBUTIONS, IN AN AGGREGATE AMOUNT NOT EXCEEDING THE SUM OF 50% OF
CONSOLIDATED NET INCOME FOR THE PERIOD FROM OCTOBER 2, 2005 TO THE END OF THE
MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE PLUS
100% OF THE NET CASH PROCEEDS OF EQUITY ISSUANCES AFTER THE ORIGINAL CLOSING
DATE (TO THE EXTENT NOT USED FOR PERMITTED ACQUISITIONS), SO LONG AS AT THE TIME
OF SUCH DISTRIBUTION (I) ADMINISTRATIVE BORROWER HAS GIVEN FIVE (5) BUSINESS
DAYS WRITTEN NOTICE TO ADMINISTRATIVE AGENTS OF ITS INTENTION TO MAKE SUCH
DISTRIBUTION, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF SUCH DISTRIBUTION, (II)
NO TRIGGERING EVENT HAS OCCURRED AND IS CONTINUING AND (III) EXCESS
AVAILABILITY, AFTER GIVING EFFECT TO SUCH DISTRIBUTION, SHALL BE GREATER THAN
$90 MILLION.

SECTION 6.09.    Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business,

139


--------------------------------------------------------------------------------


with any Affiliate of any Company (other than between or among one or both
Borrowers and one or more Subsidiary Guarantors), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:


(A)           DIVIDENDS PERMITTED BY SECTION 6.08;


(B)           INVESTMENTS PERMITTED BY SECTION 6.04(H) AND SECTION 6.04(I);


(C)           REASONABLE AND CUSTOMARY DIRECTOR, OFFICER AND EMPLOYEE
COMPENSATION (INCLUDING BONUSES) AND OTHER BENEFITS (INCLUDING RETIREMENT,
HEALTH, STOCK OPTION AND OTHER BENEFIT PLANS) AND INDEMNIFICATION ARRANGEMENTS,
WHICH IN THE CASE OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION IS APPROVED BY
THE BOARD OF DIRECTORS OF BORROWER;


(D)           TRANSACTIONS WITH CUSTOMERS, CLIENTS, SUPPLIERS, JOINT VENTURE
PARTNERS OR PURCHASERS OR SELLERS OF GOODS AND SERVICES, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS AND OTHERWISE NOT PROHIBITED BY THE LOAN DOCUMENTS;


(E)           SO LONG AS NO DEFAULT EXISTS, (I) THE PAYMENT OF REGULAR
MANAGEMENT FEES TO SPONSOR IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE
MANAGEMENT SERVICES AGREEMENT, AS IN EFFECT ON THE ORIGINAL CLOSING DATE OR AS
THEREAFTER AMENDED OR REPLACED IN ANY MANNER, THAT, TAKEN AS A WHOLE, IS NOT
MORE ADVERSE TO THE INTERESTS OF THE LENDERS IN ANY MATERIAL RESPECT THAN SUCH
AGREEMENT AS IT WAS IN EFFECT ON THE ORIGINAL CLOSING DATE; PROVIDED THAT
PAYMENTS UNDER THIS CLAUSE (E)(I) SHALL IN ANY EVENT NOT EXCEED $2.0 MILLION PER
FISCAL YEAR PLUS OUT OF POCKET EXPENSES AND (II) THE PAYMENT OF THE “TRANSACTION
FEE” AS DEFINED IN THE MANAGEMENT SERVICES AGREEMENT;


(F)            THE EXISTENCE OF, AND THE PERFORMANCE BY ANY LOAN PARTY OF ITS
OBLIGATIONS UNDER THE TERMS OF, ANY LIMITED LIABILITY COMPANY, LIMITED
PARTNERSHIP OR OTHER ORGANIZATIONAL DOCUMENT OR SECURITYHOLDERS AGREEMENT
(INCLUDING ANY REGISTRATION RIGHTS AGREEMENT OR PURCHASE AGREEMENT RELATED
THERETO) TO WHICH IT IS A PARTY ON THE ORIGINAL CLOSING DATE AND WHICH HAS BEEN
DISCLOSED TO THE LENDERS AS IN EFFECT ON THE ORIGINAL CLOSING DATE, AND SIMILAR
AGREEMENTS THAT IT MAY ENTER INTO THEREAFTER; PROVIDED, HOWEVER, THAT THE
EXISTENCE OF, OR THE PERFORMANCE BY ANY LOAN PARTY OF OBLIGATIONS UNDER, ANY
AMENDMENT TO ANY SUCH EXISTING AGREEMENT OR ANY SUCH SIMILAR AGREEMENT ENTERED
INTO AFTER THE ORIGINAL CLOSING DATE SHALL ONLY BE PERMITTED BY THIS SECTION
6.09(F) TO THE EXTENT NOT MORE ADVERSE TO THE INTEREST OF THE LENDERS IN ANY
MATERIAL RESPECT, WHEN TAKEN AS A WHOLE, THAN ANY OF SUCH DOCUMENTS AND
AGREEMENTS AS IN EFFECT ON THE ORIGINAL CLOSING DATE;


(G)           SALES OF QUALIFIED CAPITAL STOCK OF HOLDINGS TO AFFILIATES OF THE
BORROWERS NOT OTHERWISE PROHIBITED BY THE LOAN DOCUMENTS AND THE GRANTING OF
REGISTRATION AND OTHER CUSTOMARY RIGHTS IN CONNECTION THEREWITH;


(H)           ANY TRANSACTION WITH AN AFFILIATE WHERE THE ONLY CONSIDERATION
PAID BY ANY LOAN PARTY IS QUALIFIED CAPITAL STOCK OF HOLDINGS; AND


(I)            THE TRANSACTIONS AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

140


--------------------------------------------------------------------------------


SECTION 6.10.    Financial Covenants.


(A)           MAXIMUM TOTAL LEVERAGE RATIO.  AT ANY TIME WHEN THE EXCESS
AVAILABILITY DOES NOT EXCEED $70,000,000, PERMIT THE TOTAL LEVERAGE RATIO DURING
THE APPLICABLE TEST PERIOD SET FORTH IN THE TABLE BELOW, TO EXCEED THE RATIO SET
FORTH OPPOSITE SUCH PERIOD IN THE TABLE BELOW:

Test Period Ending on the Following Dates

 

Leverage Ratio

March 31, 2006

 

5.05 to 1.00

June 30, 2006

 

5.50 to 1.00

September 30, 2006

 

5.10 to 1.00

December 31, 2006

 

4.80 to 1.00

March 31, 2007

 

4.75 to 1.00

June 30, 2007

 

4.75 to 1.00

September 30, 2007

 

4.50 to 1.00

December 31, 2007

 

4.50 to 1.00

March 31, 2008

 

4.50 to 1.00

June 30, 2008

 

4.50 to 1.00

September 30, 2008

 

4.25 to 1.00

December 31, 2008

 

4.00 to 1.00

March 31, 2009

 

4.00 to 1.00

June 30, 2009

 

4.00 to 1.00

September 30, 2009

 

3.75 to 1.00

December 31, 2009

 

3.50 to 1.00

March 31, 2010

 

3.50 to 1.00

June 30, 2010

 

3.50 to 1.00

September 30, 2010

 

3.25 to 1.00

December 31, 2010 and thereafter

 

3.00 to 1.00

 

141


--------------------------------------------------------------------------------



(B)           MINIMUM FIXED CHARGE COVERAGE RATIO.  AT ANY TIME WHEN THE EXCESS
AVAILABILITY DOES NOT EXCEED $70,000,000, PERMIT THE CONSOLIDATED FIXED CHARGE
COVERAGE RATIO DURING THE APPLICABLE TEST PERIOD SET FORTH IN THE TABLE BELOW,
TO BE LESS THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD IN THE TABLE BELOW:


Test Period Ending on the Following Dates

 

Fixed Charge
Coverage Ratio

March 31, 2006 through and including December 31, 2007

 

1.0 to 1.0

March 31, 2008 and thereafter

 

1.1 to 1.0

 

SECTION 6.11.    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.  Directly or indirectly:


(A)           MAKE (OR GIVE ANY NOTICE IN RESPECT THEREOF) ANY VOLUNTARY OR
OPTIONAL PAYMENT OR PREPAYMENT ON OR REDEMPTION OR ACQUISITION FOR VALUE OF, OR
ANY PREPAYMENT OR REDEMPTION AS A RESULT OF ANY ASSET SALE, CHANGE OF CONTROL OR
SIMILAR EVENT OF, ANY INDEBTEDNESS OUTSTANDING UNDER THE SENIOR NOTES UNLESS (I)
THE ADMINISTRATIVE BORROWER SHALL HAVE GIVEN THE ADMINISTRATIVE AGENTS FIVE (5)
BUSINESS DAY’S PRIOR WRITTEN NOTICE OF ITS INTENTION TO MAKE SUCH PAYMENT OR
PREPAYMENT, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF SUCH PAYMENT OR PREPAYMENT,
(II) NO TRIGGERING EVENT HAS OCCURRED AND IS CONTINUING AND (II) EXCESS
AVAILABILITY, AFTER GIVING EFFECT TO SUCH PAYMENT OR PREPAYMENT, SHALL BE
GREATER THAN $90 MILLION;


(B)           AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF, ANY
PROVISION OF ANY TRANSACTION DOCUMENT IN ANY MANNER THAT IS ADVERSE IN ANY
MATERIAL RESPECT TO THE INTERESTS OF THE LENDERS; OR


(C)           TERMINATE, AMEND, MODIFY (INCLUDING ELECTING TO TREAT ANY PLEDGED
INTERESTS (AS DEFINED IN THE SECURITY AGREEMENT) AS A “SECURITY” UNDER SECTION
8-103 OF THE UCC OR UNDER THE PPSA) OR CHANGE ANY OF ITS ORGANIZATIONAL
DOCUMENTS (INCLUDING BY THE FILING OR MODIFICATION OF ANY CERTIFICATE OF
DESIGNATION) OR ANY AGREEMENT TO WHICH IT IS A PARTY WITH RESPECT TO ITS EQUITY
INTERESTS (INCLUDING ANY STOCKHOLDERS’ AGREEMENT), OR ENTER INTO ANY NEW
AGREEMENT WITH RESPECT TO ITS EQUITY INTERESTS, OTHER THAN ANY SUCH AMENDMENTS,
MODIFICATIONS OR CHANGES OR SUCH NEW AGREEMENTS WHICH ARE NOT ADVERSE IN ANY
MATERIAL RESPECT TO THE INTERESTS OF THE LENDERS; PROVIDED THAT HOLDINGS MAY
ISSUE SUCH EQUITY INTERESTS, SO LONG AS SUCH ISSUANCE IS NOT PROHIBITED BY
SECTION 6.13 OR ANY OTHER PROVISION OF THIS AGREEMENT, AND MAY AMEND ITS
ORGANIZATIONAL DOCUMENTS TO AUTHORIZE ANY SUCH EQUITY INTERESTS.

SECTION 6.12.    Limitation on Certain Restrictions on Subsidiaries.  Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrowers or

142


--------------------------------------------------------------------------------


any Subsidiary, or pay any Indebtedness owed to the Borrowers or a Subsidiary,
(b) make loans or advances to the Borrowers or any Subsidiary or (c) transfer
any of its properties to the Borrowers or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii) the
Senior Note Documents, as in effect on the Original Closing Date; (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary; (v) customary provisions restricting
assignment of any agreement entered into by a Subsidiary in the ordinary course
of business; (vi) any holder of a Lien permitted by Section 6.02 restricting the
transfer of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale; (viii) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrowers, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Subsidiary of the Borrowers; (ix)
without affecting the Loan Parties’ obligations under Section 5.11, customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person; (x) restrictions on cash or other deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business; (xi) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (xii) in
the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person’s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; or (xiii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clauses (iii) or (viii) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.

SECTION 6.13.    Limitation on Issuance of Capital Stock.


(A)           WITH RESPECT TO HOLDINGS, ISSUE ANY EQUITY INTEREST THAT IS NOT
QUALIFIED CAPITAL STOCK.


(B)           WITH RESPECT TO THE BORROWERS OR ANY SUBSIDIARY, ISSUE ANY EQUITY
INTEREST (INCLUDING BY WAY OF SALES OF TREASURY STOCK) OR ANY OPTIONS OR
WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO, ANY EQUITY INTEREST,
EXCEPT (I) FOR STOCK SPLITS, STOCK DIVIDENDS AND ADDITIONAL ISSUANCES OF EQUITY
INTERESTS WHICH DO NOT DECREASE THE AGGREGATE PERCENTAGE OWNERSHIP OF THE
BORROWERS AND THEIR SUBSIDIARIES IN ANY CLASS OF THE EQUITY INTEREST OF ANY
OTHER SUBSIDIARY; (II) SUBSIDIARIES OF THE BORROWERS FORMED AFTER THE CLOSING
DATE IN ACCORDANCE WITH SECTION 6.14 MAY ISSUE EQUITY INTERESTS TO BORROWER OR
THE SUBSIDIARY OF THE BORROWERS WHICH IS TO OWN SUCH EQUITY INTERESTS; AND
(III) THE BORROWERS MAY ISSUE COMMON STOCK THAT IS QUALIFIED CAPITAL STOCK TO
HOLDINGS.  ALL EQUITY INTERESTS ISSUED IN ACCORDANCE WITH THIS SECTION 6.13(B)
SHALL, TO THE

143


--------------------------------------------------------------------------------



EXTENT REQUIRED BY SECTION 5.11 AND SECTION 5.12 OR ANY SECURITY AGREEMENT, BE
DELIVERED TO THE APPLICABLE COLLATERAL AGENT FOR PLEDGE PURSUANT TO THE
APPLICABLE SECURITY AGREEMENT.

SECTION 6.14.    Limitation on Creation of Subsidiaries.  Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, the Borrowers may
(i) establish or create one or more Wholly Owned Subsidiaries of the Borrowers,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(i), or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition, so long as, in each
case, Section 5.11(b) shall be complied with.

SECTION 6.15.    Business.


(A)           WITH RESPECT TO HOLDINGS, ENGAGE IN ANY BUSINESS ACTIVITIES OR
HAVE ANY PROPERTIES OR LIABILITIES, OTHER THAN (I) ITS OWNERSHIP OF THE EQUITY
INTERESTS OF THE BORROWERS, (II) OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE
SENIOR NOTE DOCUMENTS AND (III) ACTIVITIES AND PROPERTIES INCIDENTAL TO THE
FOREGOING CLAUSES (I) AND (II).


(B)           WITH RESPECT TO THE BORROWERS AND THE SUBSIDIARIES, ENGAGE
(DIRECTLY OR INDIRECTLY) IN ANY BUSINESS OTHER THAN THOSE BUSINESSES IN WHICH
THE BORROWERS AND ITS SUBSIDIARIES ARE ENGAGED ON THE ORIGINAL CLOSING DATE AS
DESCRIBED IN THE CONFIDENTIAL INFORMATION MEMORANDUM (OR, IN THE GOOD FAITH
JUDGMENT OF THE BOARD OF DIRECTORS, WHICH ARE SUBSTANTIALLY RELATED THERETO OR
ARE REASONABLE EXTENSIONS THEREOF).

SECTION 6.16.    Limitation on Accounting Changes.  Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP.

SECTION 6.17.    Fiscal Year.  Change its fiscal year-end more than one time
prior to the Revolving Maturity Date (provided that, Administrative Borrower
shall provide the Administrative Agents with forty-five (45) day’s advance
written notice of such change).

SECTION 6.18.    No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following:  (1) this Agreement and
the other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) the Senior Note Documents, as in effect on the Original Closing Date;
(4) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; and (5) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any

144


--------------------------------------------------------------------------------


lease governing a leasehold interest of the Borrowers or a Subsidiary,
(d) exists in any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrowers, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary or (e) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (3) or (5)(d);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.

SECTION 6.19.    Anti-Terrorism Law; Anti-Money Laundering.


(A)           DIRECTLY OR INDIRECTLY, (I) KNOWINGLY CONDUCT ANY BUSINESS OR
ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR
FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 3.22, (II) KNOWINGLY DEAL IN,
OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY OTHER ANTI-TERRORISM
LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT
EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW (AND THE
LOAN PARTIES SHALL DELIVER TO THE LENDERS ANY CERTIFICATION OR OTHER EVIDENCE
REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS REASONABLE DISCRETION,
CONFIRMING THE LOAN PARTIES’ COMPLIANCE WITH THIS SECTION 6.19).


(B)           CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH LOAN PARTY THAT ARE USED
TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT
THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF ANY REQUIREMENT OF LAW.

SECTION 6.20.    Embargoed Person.  Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder or that is
named as a “listed person” or “listed entity” or any other similar lists made
under any Anti-Terrorism Laws, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law,
or the Loans made by the Lenders would be in violation of a Requirement of Law,
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law or the Loans are in violation of a
Requirement of Law.


ARTICLE VII.

GUARANTEE

SECTION 7.01.    The Guarantee.  The Guarantors (other than the Canadian
Guarantors which have executed and delivered the Canadian Guaranty) and each US
Borrower hereby

145


--------------------------------------------------------------------------------


jointly and severally guarantee, as a primary obligor and not as a surety to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code or
the provisions of any Insolvency Law) on the Loans made by the Lenders to, and
the Notes held by each Lender of, the Borrowers, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement entered into with a
counterparty that is a Secured Party, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Guarantors (other than the Canadian Guarantors)
and each US Borrower hereby jointly and severally agree that if the Borrowers or
other Guarantor(s) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, such
Guarantors and each US Borrower will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 7.02.    Obligations Unconditional.  The obligations of the Guarantors
and each US Borrower under Section 7.01 shall constitute a guaranty of payment
and to the fullest extent permitted by applicable Requirements of Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety, Guarantor or US Borrower (except for payment in full). 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of such Guarantors and each US Borrower hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(I)               AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE
GUARANTORS OR US BORROWERS, THE TIME FOR ANY PERFORMANCE OF OR COMPLIANCE WITH
ANY OF THE GUARANTEED OBLIGATIONS SHALL BE EXTENDED, OR SUCH PERFORMANCE OR
COMPLIANCE SHALL BE WAIVED;

(II)              ANY OF THE ACTS MENTIONED IN ANY OF THE PROVISIONS OF THIS
AGREEMENT OR THE NOTES, IF ANY, OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO
HEREIN OR THEREIN SHALL BE DONE OR OMITTED;

(III)             THE MATURITY OF ANY OF THE GUARANTEED OBLIGATIONS SHALL BE
ACCELERATED, OR ANY OF THE GUARANTEED OBLIGATIONS SHALL BE AMENDED IN ANY
RESPECT, OR ANY RIGHT UNDER THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE AMENDED OR WAIVED IN ANY
RESPECT OR ANY OTHER GUARANTEE OF ANY OF THE GUARANTEED OBLIGATIONS OR ANY
SECURITY THEREFOR SHALL BE RELEASED OR EXCHANGED IN WHOLE OR IN PART OR
OTHERWISE DEALT WITH;

146


--------------------------------------------------------------------------------


(IV)             ANY LIEN OR SECURITY INTEREST GRANTED TO, OR IN FAVOR OF,
ISSUING BANK OR ANY LENDER OR AGENT AS SECURITY FOR ANY OF THE GUARANTEED
OBLIGATIONS SHALL FAIL TO BE PERFECTED; OR

(V)              THE RELEASE OF ANY OTHER GUARANTOR OR US BORROWER PURSUANT TO
SECTION 7.09 OR OTHERWISE.

The Guarantors (other than the Canadian Guarantors) and each US Borrower hereby
expressly waive diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against the Borrowers under this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations.  The Guarantors (other than the Canadian
Guarantors) and each US Borrower waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between the Borrowers
and the Secured Parties shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee.  This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrowers or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

SECTION 7.03.    Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.  The Guarantors
jointly and severally agree that they will indemnify each Secured Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Secured Party.

SECTION 7.04.    Subrogation; Subordination.  Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the

147


--------------------------------------------------------------------------------


expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 7.01, whether by subrogation or otherwise, against the Borrowers or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.  Any Indebtedness of any Loan Party permitted
pursuant to Section 6.01(d) shall be subordinated to such Loan Party’s Secured
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness.

SECTION 7.05.    Remedies.  Subject to the terms of the Intercreditor Agreement,
the Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.01 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06.    Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07.    Continuing Guarantee.  The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08.    General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, provincial, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 7.09.    Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is a Borrower or
a Subsidiary, such Transferred Guarantor shall, upon the consummation of such
sale or transfer, be released from its obligations under this Agreement

148


--------------------------------------------------------------------------------


(including under Section 11.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and, in the case of
a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the applicable Collateral
Agents pursuant to the Security Agreements shall be released, and the applicable
Collateral Agents shall take such actions as are necessary to effect each
release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents, including the return of any certificates
or securities in the possession of such Collateral Agents; provided that such
Guarantor is also released from its obligations under the Senior Note Documents,
on the same terms.


ARTICLE VIII.

EVENTS OF DEFAULT

SECTION 8.01.    Events of Default.  Upon the occurrence and during the
continuance of the following events (“Events of Default”):

(a)           default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
(whether voluntary or mandatory) thereof or by acceleration thereof or
otherwise;

(b)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days;

(c)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

(d)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02,
Section 5.03(a) or Section 5.08 or in Article VI;

(e)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days after written notice thereof from the Administrative Agents or any
Lender to the Borrowers;

(f)            any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform

149


--------------------------------------------------------------------------------


any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Indebtedness or a trustee or other representative on its or
their behalf (with or without the giving of notice, the lapse of time or both)
to cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase by the obligor; provided that it shall not
constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and (ii)
exceeds $5 million at any one time (provided that, in the case of Hedging
Obligations, the amount counted for this purpose shall be the amount payable by
all Companies if such Hedging Obligations were terminated at such time);


(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED (INCLUDING THE FILING
OF ANY NOTICE OF INTENTION IN RESPECT THEREOF) OR AN INVOLUNTARY PETITION SHALL
BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF IN RESPECT OF
ANY COMPANY OR OF A SUBSTANTIAL PART OF THE PROPERTY OF ANY COMPANY, UNDER TITLE
11 OF THE U.S. CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
INSOLVENCY LAW, FEDERAL, STATE, PROVINCIAL OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW; (II) THE APPOINTMENT OF A RECEIVER, INTERIM
RECEIVER, RECEIVER AND MANAGER, LIQUIDATOR, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR ANY COMPANY OR FOR A SUBSTANTIAL PART OF THE
PROPERTY OF ANY COMPANY; OR (III) THE WINDING-UP OR LIQUIDATION OF ANY COMPANY;
AND SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN
ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


(H)           ANY COMPANY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE
ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW
CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER INSOLVENCY LAW, FEDERAL, STATE,
PROVINCIAL OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, INCORPORATION LAW IN
ANY JURISDICTION OR SIMILAR LAW; (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY
PETITION DESCRIBED IN CLAUSE (G) ABOVE; (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, LIQUIDATOR,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY
COMPANY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY COMPANY; (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING; (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS;
(VI) BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE; (VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY
OF THE FOREGOING; OR (VIII) WIND UP OR LIQUIDATE;


(I)            ONE OR MORE JUDGMENTS, ORDERS OR DECREES FOR THE PAYMENT OF MONEY
IN AN AGGREGATE AMOUNT IN EXCESS OF $5 MILLION SHALL BE RENDERED AGAINST ANY
COMPANY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED,
UNVACATED OR UNBONDED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO LEVY UPON PROPERTIES OF ANY COMPANY TO ENFORCE ANY SUCH
JUDGMENT;


(J)            ONE OR MORE ERISA EVENTS OR NONCOMPLIANCE WITH RESPECT TO FOREIGN
PLANS SHALL HAVE OCCURRED THAT, IN THE REASONABLE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS AND NONCOMPLIANCE
WITH RESPECT TO FOREIGN PLANS, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT OR IN THE IMPOSITION OF A LIEN ON ANY PROPERTIES OF A
COMPANY;

150


--------------------------------------------------------------------------------



(K)           ANY SECURITY INTEREST AND LIEN PURPORTED TO BE CREATED BY ANY
SECURITY DOCUMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR SHALL CEASE TO
GIVE THE APPLICABLE COLLATERAL AGENTS FOR THE BENEFIT OF THE APPLICABLE SECURED
PARTIES, THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED AND
GRANTED UNDER SUCH SECURITY DOCUMENT (INCLUDING A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN AND LIEN ON ALL OF THE COLLATERAL THEREUNDER (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT)) IN
FAVOR OF SUCH COLLATERAL AGENTS, OR SHALL BE ASSERTED BY THE BORROWERS OR ANY
OTHER LOAN PARTY NOT TO BE A VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT)
SECURITY INTEREST IN OR LIEN ON THE COLLATERAL COVERED THEREBY;


(L)            ANY LOAN DOCUMENT OR ANY MATERIAL PROVISIONS THEREOF SHALL AT ANY
TIME AND FOR ANY REASON BE DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE
NULL AND VOID, OR A PROCEEDING SHALL BE COMMENCED BY ANY LOAN PARTY OR ANY OTHER
PERSON, OR BY ANY GOVERNMENTAL AUTHORITY, SEEKING TO ESTABLISH THE INVALIDITY OR
UNENFORCEABILITY THEREOF (EXCLUSIVE OF QUESTIONS OF INTERPRETATION OF ANY
PROVISION THEREOF), OR ANY LOAN PARTY SHALL REPUDIATE OR DENY ANY PORTION OF ITS
LIABILITY OR OBLIGATION FOR THE OBLIGATIONS;


(M)          THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;


(N)           ANY COMPANY SHALL BE PROHIBITED OR OTHERWISE RESTRAINED FROM
CONDUCTING THE BUSINESS THERETOFORE CONDUCTED BY IT IN ANY MANNER THAT HAS OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT BY VIRTUE OF
ANY DETERMINATION, RULING, DECISION, DECREE OR ORDER OF ANY COURT OR
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION;


THEN, AND IN EVERY SUCH EVENT (OTHER THAN AN EVENT WITH RESPECT TO HOLDINGS OR
ANY BORROWER DESCRIBED IN PARAGRAPH (G) OR (H) ABOVE), AND AT ANY TIME
THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT, THE ADMINISTRATIVE AGENTS MAY,
AND AT THE REQUEST OF THE REQUIRED LENDERS SHALL, BY NOTICE TO THE BORROWERS,
TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS, AT THE SAME OR DIFFERENT TIMES: 
(I) TERMINATE FORTHWITH THE COMMITMENTS AND (II) DECLARE THE LOANS AND
REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING TO BE FORTHWITH DUE AND PAYABLE IN
WHOLE OR IN PART, WHEREUPON THE PRINCIPAL OF THE LOANS AND REIMBURSEMENT
OBLIGATIONS SO DECLARED TO BE DUE AND PAYABLE, TOGETHER WITH ACCRUED INTEREST
THEREON AND ANY UNPAID ACCRUED FEES AND ALL OTHER OBLIGATIONS OF THE BORROWERS
ACCRUED HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT, SHALL BECOME FORTHWITH DUE
AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR ANY OTHER NOTICE OF ANY
KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS AND THE
GUARANTORS, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE
CONTRARY NOTWITHSTANDING; AND IN ANY EVENT, WITH RESPECT TO HOLDINGS OR ANY
BORROWER DESCRIBED IN PARAGRAPH (G) OR (H) ABOVE, THE COMMITMENTS SHALL
AUTOMATICALLY TERMINATE AND THE PRINCIPAL OF THE LOANS AND REIMBURSEMENT
OBLIGATIONS THEN OUTSTANDING, TOGETHER WITH ACCRUED INTEREST THEREON AND ANY
UNPAID ACCRUED FEES AND ALL OTHER OBLIGATIONS OF THE BORROWERS ACCRUED HEREUNDER
AND UNDER ANY OTHER LOAN DOCUMENT, SHALL AUTOMATICALLY BECOME DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR ANY OTHER NOTICE OF ANY KIND, ALL OF
WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS AND THE GUARANTORS, ANYTHING
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING.

SECTION 8.02.    Rescission.  If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Borrowers shall
pay all arrears of interest and all payments on account of principal of the
Loans and Reimbursement Obligations owing by it that

151


--------------------------------------------------------------------------------


shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Defaults (other than non-payment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant Section 11.02, then upon the written consent of the
Required Lenders and written notice to Administrative Borrower, the termination
of the Commitments or the acceleration and their consequences may be rescinded
and annulled; but such action shall not affect any subsequent Default or impair
any right or remedy consequent thereon.  The provisions of the preceding
sentence are intended merely to bind the Lenders and the Issuing Bank to a
decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit the Borrowers and do not give the
Borrowers the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

SECTION 8.03.    Application of Proceeds.  Subject to the terms of the
Intercreditor Agreement, the proceeds received by the applicable Collateral
Agents in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by such Collateral Agents
of their remedies shall be applied, in full or in part, together with any other
sums then held by such Collateral Agents pursuant to this Agreement, promptly by
such Collateral Agents as follows:


(A)           FIRST, TO THE PAYMENT OF ALL REASONABLE COSTS AND EXPENSES, FEES,
COMMISSIONS AND TAXES OF SUCH SALE, COLLECTION OR OTHER REALIZATION INCLUDING
COMPENSATION TO SUCH COLLATERAL AGENTS AND THEIR AGENTS AND COUNSEL, AND ALL
EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY SUCH COLLATERAL AGENTS IN
CONNECTION THEREWITH AND ALL AMOUNTS FOR WHICH SUCH COLLATERAL AGENTS ARE
ENTITLED TO INDEMNIFICATION PURSUANT TO THE PROVISIONS OF ANY LOAN DOCUMENT,
TOGETHER WITH INTEREST ON EACH SUCH AMOUNT AT THE HIGHEST RATE THEN IN EFFECT
UNDER THIS AGREEMENT FROM AND AFTER THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID
UNTIL PAID IN FULL;


(B)           SECOND, TO THE PAYMENT OF ALL OTHER REASONABLE COSTS AND EXPENSES
OF SUCH SALE, COLLECTION OR OTHER REALIZATION INCLUDING COMPENSATION TO THE
OTHER SECURED PARTIES AND THEIR AGENTS AND COUNSEL AND ALL COSTS, LIABILITIES
AND ADVANCES MADE OR INCURRED BY THE OTHER SECURED PARTIES IN CONNECTION
THEREWITH, TOGETHER WITH INTEREST ON EACH SUCH AMOUNT AT THE HIGHEST RATE THEN
IN EFFECT UNDER THIS AGREEMENT FROM AND AFTER THE DATE SUCH AMOUNT IS DUE, OWING
OR UNPAID UNTIL PAID IN FULL;


(C)           THIRD, WITHOUT DUPLICATION OF AMOUNTS APPLIED PURSUANT TO
CLAUSES (A) AND (B) ABOVE, TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH, PRO
RATA, OF INTEREST AND OTHER AMOUNTS CONSTITUTING OBLIGATIONS (OTHER THAN
PRINCIPAL, REIMBURSEMENT OBLIGATIONS AND OBLIGATIONS OF THE TYPE DESCRIBED IN
CLAUSE (D) IN THE DEFINITION OF “OBLIGATIONS”) AND ANY FEES, PREMIUMS AND
SCHEDULED PERIODIC PAYMENTS DUE UNDER HEDGING AGREEMENTS CONSTITUTING SECURED
OBLIGATIONS AND ANY INTEREST ACCRUED THEREON, IN EACH CASE EQUALLY AND RATABLY
IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS THEREOF THEN DUE AND OWING;


(D)           FOURTH, TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH, PRO RATA, OF
PRINCIPAL AMOUNT OF THE OBLIGATIONS (INCLUDING REIMBURSEMENT OBLIGATIONS, BUT
EXCLUDING OBLIGATIONS OF THE TYPE DESCRIBED IN CLAUSE (D) IN THE DEFINITION OF
“OBLIGATIONS”) AND ANY BREAKAGE, TERMINATION OR OTHER

152


--------------------------------------------------------------------------------



PAYMENTS UNDER HEDGING AGREEMENTS CONSTITUTING SECURED OBLIGATIONS AND ANY
INTEREST ACCRUED THEREON;


(E)           FIFTH, TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH, PRO RATA, OF
OBLIGATIONS OF THE TYPE DESCRIBED IN CLAUSE (D) IN THE DEFINITION OF
“OBLIGATIONS”;


(F)            SIXTH, THE BALANCE, IF ANY, TO THE PERSON LAWFULLY ENTITLED
THERETO (INCLUDING THE APPLICABLE LOAN PARTY OR ITS SUCCESSORS OR ASSIGNS) OR AS
A COURT OF COMPETENT JURISDICTION MAY DIRECT.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.  Each Loan Party
acknowledges the relative rights, priorities and agreements of the Senior Note
Secured Parties, as set forth in the Intercreditor Agreement and this Agreement,
including as set forth in this Section 8.03.


ARTICLE IX.

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired or been
fully cash collateralized and all amounts drawn thereunder have been reimbursed
in full, unless Collateral Agents and Administrative Agents or the Required
Lenders shall otherwise consent in writing:

SECTION 9.01.    Collateral Accounts.


(A)           THE BORROWERS AND EACH BORROWING BASE GUARANTOR SHALL NOTIFY THE
COLLATERAL AGENTS PROMPTLY OF:  (I) ANY MATERIAL DELAY IN THE PERFORMANCE BY THE
BORROWERS OR ANY BORROWING BASE GUARANTOR OF ANY OF THEIR MATERIAL OBLIGATIONS
TO ANY ACCOUNT DEBTOR OR THE ASSERTION OF ANY MATERIAL CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS BY ANY ACCOUNT DEBTOR, OR ANY MATERIAL DISPUTES WITH ACCOUNT
DEBTORS, OR ANY SETTLEMENT, ADJUSTMENT OR COMPROMISE THEREOF, (II) ALL MATERIAL
ADVERSE INFORMATION KNOWN TO ANY LOAN PARTY RELATING TO THE FINANCIAL CONDITION
OF ANY ACCOUNT DEBTOR AND (III) ANY EVENT OR CIRCUMSTANCE WHICH, TO ANY LOAN
PARTY’S KNOWLEDGE, WOULD RESULT IN ANY ACCOUNT NO LONGER CONSTITUTING AN
ELIGIBLE ACCOUNT.  THE BORROWERS AND EACH BORROWING BASE GUARANTOR HEREBY AGREE
NOT TO GRANT TO ANY ACCOUNT DEBTOR ANY CREDIT, DISCOUNT, ALLOWANCE OR EXTENSION,
OR TO ENTER INTO ANY AGREEMENT FOR ANY OF THE FOREGOING, WITHOUT THE APPLICABLE
COLLATERAL AGENTS CONSENT, EXCEPT IN THE ORDINARY COURSE OF BUSINESS IN
ACCORDANCE WITH PRACTICES AND POLICIES PREVIOUSLY DISCLOSED IN WRITING TO THE
COLLATERAL AGENTS.  SO LONG AS NO EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, THE BORROWERS AND EACH BORROWING BASE GUARANTOR MAY SETTLE, ADJUST
OR COMPROMISE ANY CLAIM, OFFSET, COUNTERCLAIM OR DISPUTE WITH ANY ACCOUNT
DEBTOR.  AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, THE APPLICABLE COLLATERAL AGENTS SHALL, AT THEIR OPTION,

153


--------------------------------------------------------------------------------



HAVE THE EXCLUSIVE RIGHT TO SETTLE, ADJUST OR COMPROMISE ANY CLAIM, OFFSET,
COUNTERCLAIM OR DISPUTE WITH ACCOUNT DEBTORS OF ANY LOAN PARTY OR GRANT ANY
CREDITS, DISCOUNTS OR ALLOWANCES.


(B)           WITH RESPECT TO EACH ACCOUNT:  (I) THE AMOUNTS SHOWN ON ANY
INVOICE DELIVERED TO COLLATERAL AGENTS OR SCHEDULE THEREOF DELIVERED TO
COLLATERAL AGENTS SHALL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS, (II) NO
PAYMENTS SHALL BE MADE THEREON EXCEPT PAYMENTS IMMEDIATELY DELIVERED TO
COLLATERAL AGENTS PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY APPLICABLE
SECURITY DOCUMENT (TO THE EXTENT SO REQUIRED), (III) THERE SHALL BE NO SETOFFS,
DEDUCTIONS, CONTRAS, DEFENSES, COUNTERCLAIMS OR DISPUTES EXISTING OR ASSERTED
WITH RESPECT THERETO EXCEPT AS REPORTED TO COLLATERAL AGENTS AND PROMPTLY
REFLECTED IN THE REPORTING OF THE BORROWING BASE, IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, AND (IV) NONE OF THE TRANSACTIONS GIVING RISE THERETO WILL
VIOLATE ANY APPLICABLE LAWS OR REGULATIONS, ALL DOCUMENTATION RELATING THERETO
WILL BE LEGALLY SUFFICIENT UNDER SUCH LAWS AND REGULATIONS AND ALL SUCH
DOCUMENTATION WILL BE LEGALLY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(C)           COLLATERAL AGENTS SHALL HAVE THE RIGHT AT ANY TIME OR TIMES, IN
COLLATERAL AGENTS’ NAME OR IN THE NAME OF A NOMINEE OF A COLLATERAL AGENT, TO
VERIFY THE VALIDITY, AMOUNT OR ANY OTHER MATTER RELATING TO ANY ACCOUNT OR OTHER
COLLATERAL, BY MAIL, TELEPHONE, E-MAIL, FACSIMILE TRANSMISSION OR OTHERWISE.  TO
FACILITATE THE EXERCISE OF THE RIGHT DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE, THE BORROWERS HEREBY AGREES TO PROVIDE COLLATERAL AGENTS UPON REQUEST
THE NAME AND ADDRESS OF EACH ACCOUNT DEBTOR OF THE BORROWERS AND BORROWING BASE
GUARANTORS.

SECTION 9.02.    Accounts; Cash Management.


THE BORROWERS AND EACH GUARANTOR SHALL MAINTAIN A CASH MANAGEMENT SYSTEM WHICH
IS ACCEPTABLE TO THE ADMINISTRATIVE AGENTS AND THE APPLICABLE COLLATERAL AGENTS
(THE “CASH MANAGEMENT SYSTEM”), WHICH SHALL OPERATE AS FOLLOWS:


(A)           ALL FUNDS HELD BY BORROWERS OR ANY OTHER LOAN PARTY (OTHER THAN
FUNDS BEING COLLECTED PURSUANT TO THE PROVISIONS STATED BELOW) SHALL BE
DEPOSITED IN ONE OR MORE BANK ACCOUNTS OR SECURITIES INVESTMENT ACCOUNTS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO APPLICABLE COLLATERAL AGENTS
SUBJECT TO THE TERMS OF THE SECURITY AGREEMENT AND APPLICABLE CONTROL
AGREEMENTS.


(B)           THE BORROWERS SHALL ESTABLISH AND MAINTAIN, AT THEIR SOLE EXPENSE,
AND SHALL CAUSE EACH GUARANTOR TO ESTABLISH AND MAINTAIN, AT ITS SOLE EXPENSE
BLOCKED ACCOUNTS OR LOCKBOXES AND RELATED DEPOSIT ACCOUNTS, WHICH, ON THE
CLOSING DATE, SHALL CONSIST OF ACCOUNTS AND RELATED LOCKBOXES MAINTAINED BY THE
FINANCIAL INSTITUTIONS AS DESCRIBED ON SCHEDULE 9.02 HERETO (IN EACH CASE,
“BLOCKED ACCOUNTS”), AS THE APPLICABLE COLLATERAL AGENT MAY SPECIFY, WITH SUCH
BANKS AS ARE ACCEPTABLE TO THE APPLICABLE COLLATERAL AGENTS INTO WHICH THE
BORROWERS AND GUARANTORS SHALL PROMPTLY DEPOSIT AND DIRECT THEIR RESPECTIVE
ACCOUNT DEBTORS TO DIRECTLY REMIT ALL PAYMENTS ON ACCOUNTS AND ALL PAYMENTS
CONSTITUTING PROCEEDS OF INVENTORY OR OTHER COLLATERAL (OTHER THAN PROCEEDS OF A
CASUALTY EVENT OR AN ASSET SALE THAT DO NOT REQUIRE A PERMANENT REPAYMENT UNDER
LOAN DOCUMENTS) IN THE IDENTICAL FORM IN WHICH SUCH PAYMENTS ARE MADE, WHETHER
BY CASH, CHECK OR OTHER MANNER AND SHALL BE IDENTIFIED AND SEGREGATED FROM ALL
OTHER FUNDS OF THE LOAN PARTIES.  THE BORROWERS AND GUARANTORS SHALL DELIVER, OR
CAUSE TO BE DELIVERED, TO THE APPLICABLE COLLATERAL AGENTS A CONTROL AGREEMENT
DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH BANK

154


--------------------------------------------------------------------------------



WHERE A BLOCKED ACCOUNT FOR THE BENEFIT OF THE BORROWERS OR ANY GUARANTOR IS
MAINTAINED, AND BY EACH BANK WHERE ANY OTHER DEPOSIT ACCOUNT IS FROM TIME TO
TIME MAINTAINED.  THE BORROWERS SHALL FURTHER EXECUTE AND DELIVER, AND SHALL
CAUSE EACH GUARANTOR TO EXECUTE AND DELIVER, SUCH AGREEMENTS AND DOCUMENTS AS
THE APPLICABLE COLLATERAL AGENTS MAY REQUIRE IN CONNECTION WITH SUCH BLOCKED
ACCOUNTS AND SUCH CONTROL AGREEMENTS.  THE BORROWERS AND GUARANTORS SHALL NOT
ESTABLISH ANY DEPOSIT ACCOUNTS AFTER THE CLOSING DATE, UNLESS THE BORROWERS OR
GUARANTOR (AS APPLICABLE) HAVE COMPLIED IN FULL WITH THE PROVISIONS OF THIS
SECTION 9.01 WITH RESPECT TO SUCH DEPOSIT ACCOUNTS.  BORROWERS AGREE THAT FROM
AND AFTER THE DELIVERY OF AN ACTIVATION NOTICE (AS DEFINED BELOW) ALL PAYMENTS
MADE TO SUCH BLOCKED ACCOUNTS OR OTHER FUNDS RECEIVED AND COLLECTED BY THE
APPLICABLE COLLATERAL AGENTS OR ANY LENDER, WHETHER IN RESPECT OF THE ACCOUNTS,
AS PROCEEDS OF INVENTORY OR OTHER COLLATERAL OR OTHERWISE SHALL BE TREATED AS
PAYMENTS TO THE APPLICABLE COLLATERAL AGENTS AND LENDERS IN RESPECT OF THE
OBLIGATIONS AND THEREFOR SHALL CONSTITUTE THE PROPERTY OF SUCH COLLATERAL AGENTS
AND LENDERS TO THE EXTENT OF THE THEN OUTSTANDING OBLIGATIONS.


(C)           WITH RESPECT TO THE BLOCKED ACCOUNTS OF US BORROWERS AND SUCH
GUARANTORS (OTHER THAN GUARANTORS ORGANIZED UNDER THE LAWS OF CANADA) AS THE
APPLICABLE COLLATERAL AGENTS SHALL DETERMINE IN THEIR SOLE DISCRETION, THE
APPLICABLE BANK MAINTAINING SUCH BLOCKED ACCOUNTS SHALL AGREE TO FORWARD DAILY
ALL AMOUNTS IN EACH BLOCKED ACCOUNT TO ONE OF THE BLOCKED ACCOUNTS DESIGNATED AS
A CONCENTRATION ACCOUNT IN THE NAME OF US BORROWERS (THE “US CONCENTRATION
ACCOUNT”) AT THE BANK THAT SHALL BE DESIGNATED AS THE CONCENTRATION ACCOUNT BANK
FOR US BORROWERS (THE “US CONCENTRATION ACCOUNT BANK”), WHICH, ON THE CLOSING
DATE, SHALL BE ACCOUNT #8900338261 MAINTAINED BY THE BANK OF NEW YORK (OR OTHER
FINANCIAL INSTITUTION ACCEPTABLE TO THE APPLICABLE COLLATERAL AGENTS); PROVIDED,
HOWEVER, THAT AMOUNTS IN THE BLOCKED ACCOUNTS WITH NUMBERS 2000028308229,
2000028308245, 2000028308261, 2000028308274, 2000028308258 AND 2000028308232
MAINTAINED AT WACHOVIA BANK, NATIONAL ASSOCIATION (THE “US TAX BANK”) WILL BE
COMBINED INTO ACCOUNT #2000028308216 (THE “MASTER TAX ACCOUNT”) AT WACHOVIA
BANK, NATIONAL ASSOCIATION.  THE US CONCENTRATION ACCOUNT BANK AND US TAX BANK
SHALL AGREE, FROM AND AFTER THE RECEIPT OF A NOTICE (AN “ACTIVATION NOTICE”)
FROM THE APPLICABLE US COLLATERAL AGENT (WHICH ACTIVATION NOTICE MAY OR, UPON
INSTRUCTION OF THE REQUIRED LENDERS, SHALL BE GIVEN BY SUCH COLLATERAL AGENT AT
ANY TIME FROM AND AFTER THE OCCURRENCE OF A TRIGGER EVENT WHICH IS CONTINUING AT
THE TIME OF SUCH NOTICE) PURSUANT TO THE APPLICABLE CONTROL AGREEMENT, TO
FORWARD DAILY ALL AMOUNTS IN THE US CONCENTRATION ACCOUNT TO THE ACCOUNT
DESIGNATED AS COLLECTION ACCOUNT  (THE “US COLLECTION ACCOUNT”) WHICH SHALL BE
UNDER THE EXCLUSIVE DOMINION AND CONTROL OF THE US ADMINISTRATIVE AGENT.


(D)           WITH RESPECT TO THE BLOCKED ACCOUNTS OF CANADIAN BORROWER AND SUCH
GUARANTORS ORGANIZED UNDER THE LAWS OF CANADA AS THE APPLICABLE COLLATERAL
AGENTS SHALL DETERMINE IN THEIR SOLE DISCRETION, THE APPLICABLE BANK MAINTAINING
SUCH BLOCKED ACCOUNTS SHALL AGREE TO FORWARD DAILY ALL AMOUNTS IN EACH BLOCKED
ACCOUNT TO ONE OF THE BLOCKED ACCOUNTS DESIGNATED AS A CONCENTRATION ACCOUNTS IN
THE NAME OF CANADIAN BORROWER (THE “CANADIAN CONCENTRATION ACCOUNTS” AND
TOGETHER WITH THE US CONCENTRATION ACCOUNT AND MASTER TAX ACCOUNT, THE
“CONCENTRATION ACCOUNTS”) AT THE BANK THAT SHALL BE DESIGNATED AS THE
CONCENTRATION ACCOUNT BANK FOR CANADIAN BORROWER (THE “CANADIAN CONCENTRATION
ACCOUNT BANK” AND TOGETHER WITH THE US CONCENTRATION ACCOUNT BANK, THE
“CONCENTRATION ACCOUNT BANKS”), WHICH, ON THE CLOSING DATE, SHALL BE ACCOUNT
NOS. 1496-666 AND 4688-785 MAINTAINED BY THE BANK OF MONTREAL (OR OTHER
FINANCIAL INSTITUTION ACCEPTABLE TO THE APPLICABLE COLLATERAL AGENTS).  THE

155


--------------------------------------------------------------------------------



CANADIAN CONCENTRATION ACCOUNT BANK SHALL AGREE, FROM AND AFTER THE RECEIPT OF A
NOTICE AN ACTIVATION NOTICE (WHICH ACTIVATION NOTICE MAY OR, UPON INSTRUCTION OF
THE REQUIRED LENDERS, SHALL BE GIVEN BY SUCH COLLATERAL AGENT AT ANY TIME FROM
AND AFTER THE OCCURRENCE OF A TRIGGER EVENT WHICH IS CONTINUING AT THE TIME OF
SUCH NOTICE) PURSUANT TO THE APPLICABLE CONTROL AGREEMENT, TO FORWARD DAILY ALL
AMOUNTS IN THE CANADIAN CONCENTRATION ACCOUNT TO THE ACCOUNT DESIGNATED AS
COLLECTION ACCOUNT (THE “CANADIAN COLLECTION ACCOUNT” AND TOGETHER WITH THE US
COLLECTION ACCOUNT, THE “COLLECTION ACCOUNTS”) WHICH SHALL BE UNDER THE
EXCLUSIVE DOMINION AND CONTROL OF THE CANADIAN ADMINISTRATIVE AGENT.


(E)           WITH RESPECT TO THE BLOCKED ACCOUNTS OF SUCH GUARANTORS AS THE
RESPECTIVE COLLATERAL AGENTS SHALL DETERMINE IN THEIR SOLE DISCRETION, THE
APPLICABLE BANK MAINTAINING SUCH BLOCKED ACCOUNTS SHALL AGREE, FROM AND AFTER
THE RECEIPT OF AN ACTIVATION NOTICE (WHICH ACTIVATION NOTICE MAY OR, UPON
INSTRUCTION OF THE REQUIRED LENDERS, SHALL BE GIVEN BY THE APPLICABLE COLLATERAL
AGENTS AT ANY TIME FROM AND AFTER A TRIGGER EVENT), TO FORWARD ALL AMOUNTS IN
EACH BLOCKED ACCOUNT TO THE US COLLECTION ACCOUNT AND/OR CANADIAN COLLECTION
ACCOUNT, AS APPLICABLE, AND TO COMMENCE THE PROCESS OF DAILY SWEEPS FROM SUCH
BLOCKED ACCOUNT INTO THE APPLICABLE COLLECTION ACCOUNTS.


(F)            ANY PROVISION OF THIS SECTION 9.02 TO THE CONTRARY
NOTWITHSTANDING, (A) LOAN PARTIES MAY MAINTAIN PAYROLL ACCOUNTS AND TRUST
ACCOUNTS THAT ARE NOT A PART OF THE CASH MANAGEMENT SYSTEM PROVIDED THAT NO LOAN
PARTY SHALL ACCUMULATE OR MAINTAIN CASH IN SUCH ACCOUNTS AS OF ANY DATE OF
DETERMINATION IN EXCESS OF CHECKS OUTSTANDING AGAINST SUCH ACCOUNTS AS OF THAT
DATE AND AMOUNTS NECESSARY TO MEET MINIMUM BALANCE REQUIREMENTS AND (B) LOAN
PARTIES MAY MAINTAIN LOCAL CASH ACCOUNTS THAT ARE NOT A PART OF THE CASH
MANAGEMENT SYSTEM WHICH INDIVIDUALLY DO NOT AT ANY TIME CONTAIN FUNDS IN EXCESS
OF $500,000 AND, TOGETHER WITH ALL OTHER SUCH LOCAL CASH ACCOUNTS, DO NOT EXCEED
$5 MILLION.


(G)           (I)  THE US ADMINISTRATIVE AGENT SHALL APPLY ALL FUNDS RECEIVED IN
THE US COLLECTION ACCOUNT ON A DAILY BASIS TO THE REPAYMENT OF THE OBLIGATIONS
OF THE US BORROWERS AND ITS US SUBSIDIARIES TO EITHER, AT ITS OPTION, (A)
OUTSTANDING US SWINGLINE LOANS OR (B) IN ACCORDANCE WITH ANY INSTRUCTIONS
RECEIVED UNDER SECTION 2.10(G).  FROM AND AFTER THE DELIVERY OF AN ACTIVATION
NOTICE, UNLESS ADMINISTRATIVE AGENTS AND COLLATERAL AGENTS DETERMINE TO RELEASE
SUCH FUNDS TO BORROWERS IN ACCORDANCE WITH THE FOLLOWING SENTENCE, US
ADMINISTRATIVE AGENT SHALL APPLY ALL SUCH FUNDS IN THE US COLLECTION ACCOUNT ON
A DAILY BASIS TO THE REPAYMENT OF (A) FIRST, FEES AND REIMBURSABLE EXPENSES OF
THE US ADMINISTRATIVE AGENT AND THE US COLLATERAL AGENT THEN DUE AND PAYABLE;
(B) SECOND, TO INTEREST THEN DUE AND PAYABLE ON ALL LOANS (OTHER THAN CANADIAN
REVOLVING LOANS), (C) THIRD, OVERADVANCES (OTHER THAN SUCH OVERADVANCES
COMPRISED OF CANADIAN REVOLVING LOANS), (D) FOURTH, THE SWINGLINE LOANS, (E)
FIFTH, ABR REVOLVING LOANS (OTHER THAN CANADIAN REVOLVING LOANS), (F) SIXTH,
EURODOLLAR REVOLVING LOANS (OTHER THAN CANADIAN REVOLVING LOANS), TOGETHER WITH
ALL ACCRUED AND UNPAID INTEREST THEREON (PROVIDED, HOWEVER, PAYMENTS ON
EURODOLLAR REVOLVING LOANS WITH RESPECT TO WHICH THE APPLICATION OF SUCH PAYMENT
WOULD RESULT IN THE PAYMENT OF THE PRINCIPAL PRIOR TO THE LAST DAY OF THE
RELEVANT INTEREST PERIOD SHALL BE TRANSFERRED TO THE CASH COLLATERAL ACCOUNT TO
BE APPLIED TO THE EURODOLLAR REVOLVING LOANS (OTHER THAN CANADIAN REVOLVING
LOANS) ON THE LAST DAY OF THE RELEVANT INTEREST PERIOD OF SUCH EURODOLLAR
REVOLVING LOAN OR TO THE OBLIGATIONS OF THE US BORROWERS AND ITS DOMESTIC
SUBSIDIARIES AS THEY COME DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE)).  NOTWITHSTANDING THE FOREGOING SENTENCE, AFTER PAYMENT IN FULL HAS
BEEN MADE OF THE

156


--------------------------------------------------------------------------------



AMOUNTS REQUIRED UNDER SUBSECTIONS (A)-(C) ABOVE, UPON US BORROWER’S REQUEST AND
AS LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING AND ALL OTHER CONDITIONS
PRECEDENT TO A BORROWING HAVE BEEN SATISFIED, ANY ADDITIONAL FUNDS DEPOSITED IN
THE US COLLECTION ACCOUNT OR CASH COLLATERAL ACCOUNT SHALL BE RELEASED TO US
BORROWER.  IN ADDITION, IF CONSENTED TO BY THE ADMINISTRATIVE AGENTS, THE
COLLATERAL AGENTS AND THE REQUIRED LENDERS, SUCH FUNDS IN THE US COLLECTION
ACCOUNT OR CASH COLLATERAL ACCOUNT MAY BE RELEASED TO BORROWERS. 
NOTWITHSTANDING THE ABOVE, IF THE APPLICABLE ADMINISTRATIVE AGENT HAS DECLARED
THE LOANS AND/OR REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING TO BE FORTHWITH DUE
AND PAYABLE IN WHOLE OR IN PART PURSUANT TO SECTION 8.01, THE US ADMINISTRATIVE
AGENT SHALL APPLY ALL FUNDS RECEIVED IN THE COLLECTION ACCOUNT IN ACCORDANCE
WITH SECTION 8.03.

(ii)  The Canadian Administrative Agent shall apply all funds received in the
Canadian Collection Account on a daily basis to the repayment of the Canadian
Obligations to either, at its option, (a) outstanding Canadian Swingline Loans
or (b) in accordance with any instructions received under Section 2.10(g).  From
and after the delivery of an Activation Notice, unless Administrative Agents and
Collateral Agents determine to release such funds to Borrowers in accordance
with the following sentence, Canadian Administrative Agent shall apply all such
funds in the Canadian Collection Account on a daily basis to the repayment of 
(a) first, Fees and reimbursable expenses of the Canadian Administrative Agent
and the Canadian Collateral Agent then due and payable; (b) second, to interest
then due and payable on all Canadian Revolving Loans, (c) third, Overadvances
comprised of Canadian Revolving Loans, (d) fourth, the Swingline Loans, (e)
fifth pro rata, Canadian Prime Rate Loans, and (f) sixth, Bankers’ Acceptances
in accordance with Section 2.03(xi).  Notwithstanding the foregoing sentence,
after payment in full has been made of the amounts required under subsections
(a)-(c) above, upon Canadian Borrower’s request and as long as no Default has
occurred and is continuing and all other conditions precedent to a Borrowing
have been satisfied, any additional funds deposited in the Canadian Collection
Account or Cash Collateral Account shall be released to Canadian Borrower.  In
addition, if consented to by the Administrative Agents, the Collateral Agents
and the Required Lenders, such funds in the Canadian Collection Account or Cash
Collateral Account may be released to Borrowers.  Notwithstanding the above, if
the applicable Administrative Agent has declared the Loans and/or Reimbursement
Obligations then outstanding to be forthwith due and payable in whole or in part
pursuant to Section 8.01, the Collateral Agents shall apply all funds received
in the Collection Account in accordance with Section 8.03.


(H)           THE BORROWERS AND THEIR DIRECTORS, EMPLOYEES, AGENTS AND OTHER
AFFILIATES AND BORROWING BASE GUARANTORS SHALL PROMPTLY DEPOSIT OR CAUSE THE
SAME TO BE DEPOSITED, ANY MONIES, CHECKS, NOTES, DRAFTS OR ANY OTHER PAYMENT
RELATING TO AND/OR PROCEEDS OF ACCOUNTS, INVENTORY OR OTHER COLLATERAL WHICH
COME INTO THEIR POSSESSION OR UNDER THEIR CONTROL IN THE APPLICABLE BLOCKED
ACCOUNTS, OR REMIT THE SAME OR CAUSE THE SAME TO BE REMITTED, IN KIND, TO THE
APPLICABLE COLLATERAL AGENTS.  IN NO EVENT SHALL THE SAME BE COMMINGLED WITH
BORROWERS’ OWN FUNDS.  US BORROWERS AGREES TO REIMBURSE US COLLATERAL AGENTS AND
CANADIAN BORROWER AGREES TO REIMBURSE CANADIAN COLLATERAL AGENTS, AS APPLICABLE,
ON DEMAND FOR ANY AMOUNTS OWED OR PAID TO ANY BANK AT WHICH A BLOCKED ACCOUNT IS
ESTABLISHED OR ANY OTHER BANK OR PERSON INVOLVED IN THE TRANSFER OF FUNDS TO OR
FROM THE BLOCKED ACCOUNTS ARISING OUT OF SUCH COLLATERAL AGENTS’ PAYMENTS TO OR
INDEMNIFICATION OF SUCH BANK OR PERSON.

157


--------------------------------------------------------------------------------


SECTION 9.03.    Inventory.  With respect to the Inventory:  (a) the Borrowers
and Borrowing Base Guarantors shall at all times maintain records of Inventory
reasonably satisfactory to Collateral Agents, keeping correct and accurate
records itemizing and describing the kind, type, quality and quantity of
Inventory, the cost therefor and daily withdrawals therefrom and additions
thereto; (b) any of the Administrative Agents’ and Collateral Agents’ officers,
employees or agents shall have the right, at any time or times, in the name of
such Administrative Agent or Collateral Agent, as applicable, any designee of
the Administrative Agents, Collateral Agents or the Borrowers, to verify the
validity, amount or any other matter relating to Accounts or Inventory by mail,
telephone, electronic communication, personal inspection or otherwise and to
conduct field audits of the financial affairs and Collateral of the Loan
Parties, and the Borrowers shall cooperate fully with the Administrative Agents
and Collateral Agents in an effort to facilitate and promptly conclude any such
verification process; (c) the Loan Parties shall cooperate fully with the
Collateral Agents and their agents during all Collateral field audits and
Inventory Appraisals which shall be conducted, in each case, (i) by persons
acceptable to the Collateral Agents, (ii) at the expense of the Borrowers and
(iii) (A) (1) not more than once in any twelve (12) month period or (2)
following either (x) a time period when Excess Availability does not exceed
$90,000,000 or (y) a Trigger Event, more frequently at any Collateral Agent’s
reasonable request or (B) at such additional other times as Borrowers shall
reasonably determine; (d) neither the Borrowers nor any Borrowing Base Guarantor
shall sell Inventory to any customer on approval, or any other basis which
entitles the customer to return (except for the right of customers for Inventory
which is defective or non-conforming) or may obligate any Loan Party to
repurchase such Inventory; and (e) Borrowers and Borrowing Base Guarantor shall
keep the Inventory in good and marketable condition.

SECTION 9.04.    Borrowing Base-Related Reports.  The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agents
and the Administrative Agents the following:


(A)           (I) IN NO EVENT LESS FREQUENTLY THAN 30 DAYS AFTER THE END OF THE
MONTH ENDING FEBRUARY 28, 2006 AND FOR EACH MONTH THEREAFTER THROUGH AND
INCLUDING THE MONTH ENDING JULY 31, 2006 AND (II) IN NO EVENT LESS FREQUENTLY
THAN 20 DAYS AFTER THE END OF THE MONTH ENDING AUGUST 30, 2006 AND FOR EACH
MONTH THEREAFTER, A BORROWING BASE CERTIFICATE FROM THE BORROWERS ACCOMPANIED BY
SUCH SUPPORTING DETAIL AND DOCUMENTATION AS SHALL BE REQUESTED BY THE APPLICABLE
COLLATERAL AGENT IN ITS REASONABLE CREDIT JUDGMENT, PROVIDED, THAT IF AT ANY
TIME THE AVERAGE EXCESS AVAILABILITY IS LESS THAN $90 MILLION AND SO LONG AS
BORROWERS DO NOT MAINTAIN AVERAGE EXCESS AVAILABILITY IN EXCESS OF $90 MILLION
FOR A PERIOD OF THREE (3) CONSECUTIVE FISCAL MONTHS, BORROWERS SHALL DELIVER
ADDITIONAL WEEKLY ROLL-FORWARD OF ACCOUNTS AND INVENTORY REFERENCED IN PARAGRAPH
(B) BELOW WITHIN FIVE (5) BUSINESS DAYS AFTER THE END OF EACH CALENDAR WEEK,
AND, IF REQUESTED BY THE APPLICABLE COLLATERAL AGENTS, A BORROWING BASE
CERTIFICATE (PREPARED WEEKLY TO REFLECT RESULTS SATISFACTORY TO SUCH COLLATERAL
AGENTS) WITHIN FIVE (5) BUSINESS DAYS AFTER THE END OF EACH CALENDAR WEEK, OR
MORE FREQUENT BORROWING BASE CERTIFICATES REFLECTING SHORTER PERIODS AS
REASONABLY REQUESTED BY SUCH COLLATERAL AGENTS.  EACH BORROWING BASE CERTIFICATE
SHALL REFLECT ALL INFORMATION THROUGH THE END OF THE APPROPRIATE PERIOD FOR
BORROWERS AND EACH BORROWING BASE GUARANTOR;


(B)           UPON REQUEST BY THE COLLATERAL AGENTS, AND IN NO EVENT LESS
FREQUENTLY THAN 30 DAYS AFTER THE END OF (I) EACH MONTH, A MONTHLY TRIAL BALANCE
SHOWING ACCOUNTS OUTSTANDING AGED

158


--------------------------------------------------------------------------------



FROM STATEMENT DATE AS FOLLOWS:  1 TO 30 DAYS, 31 TO 60 DAYS, 61 TO 90 DAYS AND
91 DAYS OR MORE, ACCOMPANIED BY A COMPARISON TO THE PRIOR MONTH’S TRIAL BALANCE
AND SUCH SUPPORTING DETAIL AND DOCUMENTATION AS SHALL BE REQUESTED BY THE
COLLATERAL AGENTS IN THEIR REASONABLE CREDIT JUDGMENT AND (II) EACH MONTH, A
SUMMARY OF INVENTORY BY LOCATION AND TYPE ACCOMPANIED BY SUCH SUPPORTING DETAIL
AND DOCUMENTATION AS SHALL BE REQUESTED BY THE COLLATERAL AGENTS IN THEIR
REASONABLE CREDIT JUDGMENT (IN EACH CASE, TOGETHER WITH A COPY OF ALL OR ANY
PART OF SUCH DELIVERY REQUESTED BY ANY LENDER IN WRITING AFTER THE CLOSING
DATE);


(C)           ON THE DATE ANY BORROWING BASE CERTIFICATE IS DELIVERED PURSUANT
TO SECTION 9.04(A) OR AT SUCH MORE FREQUENT INTERVALS AS THE COLLATERAL AGENTS
MAY REQUEST FROM TIME TO TIME (TOGETHER WITH A COPY OF ALL OR ANY PART OF SUCH
DELIVERY REQUESTED BY ANY LENDER IN WRITING AFTER THE CLOSING DATE), (I) A COPY
OF THE LEDGER REGISTERING THE BORROWING BASE GUARANTOR INTERCOMPANY LOAN AMOUNT
AS OF THE DATE OF THE BORROWING BASE CERTIFICATE AND (II) A COLLATERAL REPORT
WITH RESPECT TO THE LOAN PARTIES, INCLUDING ALL ADDITIONS AND REDUCTIONS (CASH
AND NON-CASH) WITH RESPECT TO INTERCOMPANY LOAN ACCOUNTS OF THE BORROWERS AND
BORROWING BASE GUARANTORS, ACCOMPANIED BY SUCH SUPPORTING DETAIL AND
DOCUMENTATION AS SHALL BE REQUESTED BY THE COLLATERAL AGENTS IN THEIR REASONABLE
CREDIT JUDGMENT;


(D)           AT THE TIME OF DELIVERY OF EACH OF THE FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.01(A) AND (B), A RECONCILIATION OF THE ACCOUNTS
TRIAL BALANCE AND QUARTER-END INVENTORY REPORTS OF THE BORROWERS AND BORROWING
BASE GUARANTORS TO THE GENERAL LEDGER OF SUCH LOAN PARTY, IN EACH CASE,
ACCOMPANIED BY SUCH SUPPORTING DETAIL AND DOCUMENTATION AS SHALL BE REQUESTED BY
THE COLLATERAL AGENTS IN THEIR REASONABLE CREDIT JUDGMENT;


(E)           A LIST OF ANY APPLICATIONS FOR THE REGISTRATION OF ANY PATENT,
TRADEMARK OR COPYRIGHT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY WHICH ANY LOAN
PARTY HAS FILED IN THE PRIOR FISCAL QUARTER; AND


(F)            SUCH OTHER REPORTS, STATEMENTS AND RECONCILIATIONS WITH RESPECT
TO THE BORROWING BASE, CANADIAN BORROWING BASE OR COLLATERAL OF ANY OR ALL LOAN
PARTIES AS THE COLLATERAL AGENTS SHALL FROM TIME TO TIME REQUEST IN ITS
REASONABLE CREDIT JUDGMENT.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 9.04 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date.

SECTION 9.05.    Rescission of Activation Notice.  Notwithstanding any of the
provisions of Section 9.02, after Collateral Agents have delivered an Activation
Notice and upon delivery of a certificate (provided, such certificate may not be
delivered more than once in any 360 day period) by a Financial Officer of the
Borrowers to the Collateral Agents certifying that (i) the Average Excess
Availability has exceeded $70 million for the previous fiscal quarter and (ii)
no Default has occurred or is continuing, the Collateral Agents shall rescind
the Activation Notice by written notice, as necessary, to the applicable
Concentration Account Banks and any such other banks to which Collateral Agents
had issued such Activation Notice and following such rescission the Cash
Management System shall be operated as if no such Activation Notice had been
given.

159


--------------------------------------------------------------------------------



ARTICLE X.

THE ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENTS

SECTION 10.01.    Appointment and Authority.  Each of the Lenders and the
Issuing Bank hereby irrevocably appoints UBS AG, Stamford Branch, to act on its
behalf as the US Administrative Agent and as US Collateral Agent hereunder and
under the other Loan Documents and authorizes such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders and the Issuing Bank hereby irrevocably
appoints UBS AG Canada Branch, to act on its behalf as a Canadian Collateral
Agent hereunder and under the other Loan Documents and authorizes such Agent to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints The Bank of New York, to act on its behalf as the
Senior Note Collateral Agent hereunder and under the other Loan Documents and
authorizes such Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  Each of the
Lenders and the Issuing Bank hereby irrevocably appoints Wachovia Bank, National
Association to act on its behalf as a US Collateral Agent hereunder and under
the other Loan Documents and authorizes such Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Wachovia Capital Finance Corporation (Canada) to act on its behalf as
Canadian Administrative Agent and as a Canadian Collateral Agent hereunder and
under the other Loan Documents and authorizes such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agents, the Collateral Agents, the Lenders and the Issuing
Bank, and neither Borrowers nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

SECTION 10.02.    Rights as a Lender.  Each person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each person serving as an Agent hereunder in
its individual capacity.  Such person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

160


--------------------------------------------------------------------------------



SECTION 10.03.    EXCULPATORY PROVISIONS.


(A)           NO AGENT SHALL HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, NO AGENT:

(I)               SHALL BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

(II)              SHALL HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT SUCH AGENT IS
REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN DOCUMENTS); PROVIDED THAT SUCH AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION THAT, IN ITS JUDGMENT OR THE JUDGMENT OF ITS
COUNSEL, MAY EXPOSE SUCH AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN
DOCUMENT OR APPLICABLE REQUIREMENTS OF LAW; AND

(III)             SHALL, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWERS OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS SUCH
AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


(B)           NO AGENT SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
(X) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY, OR AS SUCH AGENT
SHALL BELIEVE IN GOOD FAITH SHALL BE NECESSARY, UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 11.02) OR (Y) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  NO AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY DEFAULT
UNLESS AND UNTIL NOTICE DESCRIBING SUCH DEFAULT IS GIVEN TO SUCH AGENT BY THE
BORROWERS, A LENDER OR THE ISSUING BANK.


(C)           NO AGENT SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR
INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) THE CONTENTS OF
ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR
IN CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY
OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR
THEREIN OR THE OCCURRENCE OF ANY DEFAULT, (IV) THE VALIDITY, ENFORCEABILITY,
EFFECTIVENESS OR GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
OTHER AGREEMENT, INSTRUMENT OR DOCUMENT OR (V) THE SATISFACTION OF ANY CONDITION
SET FORTH IN ARTICLE IV OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF
ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO SUCH AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE USE OF THE TERM “AGENT” IN THIS AGREEMENT WITH
REFERENCE TO THE ADMINISTRATIVE AGENTS OR THE COLLATERAL AGENTS IS NOT INTENDED
TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM US USED MERELY AS A
MATTER OF MARKET CUSTOM AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.

161


--------------------------------------------------------------------------------



(D)           CANADIAN ADMINISTRATIVE AGENT REPRESENTS AND WARRANTS TO THE
CANADIAN BORROWER THAT ON THE CLOSING DATE AND THROUGHOUT THE TERM OF THIS
AGREEMENT:

(I)               IT IS NOT A “NON-RESIDENT” WITHIN THE MEANING OF THE ITA, OR

(II)              IT IS AN “AUTHORIZED FOREIGN BANK” WITHIN THE MEANING OF THE
BANK ACT FOR PURPOSES OF THE ITA AND IS ENTERING INTO THIS AGREEMENT IN THE
ORDINARY COURSE OF ITS TRADE AND BUSINESS THAT IS ITS “CANADIAN BANKING
BUSINESS” FOR PURPOSES OF THE ITA.

SECTION 10.04.    Reliance by Agent.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agents and the
Collateral Agents may presume that such condition is satisfactory to such Lender
or the Issuing Bank unless such Administrative Agent or such Collateral Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 10.05.    Delegation of Duties.  Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 10.06.    Resignation of Agent.  Each Agent may at any time give notice
of its resignation to the Lenders, the Issuing Bank and the Borrowers.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor, which shall
be a bank with an office in the United States or in the case of a successor to
the Canadian Administrative Agent, a person which  (i) (A) is not a
“non-resident” within the meaning of the ITA, or (B) is an “Authorized Foreign
Bank” within the meaning of the Bank Act for purposes of the ITA and which
becomes a party hereunder in the ordinary course of its trade and business that
is its “Canadian banking business” for purposes of the ITA and (ii) which has
provided a representation and warranty substantially in the form of that
contained in Section 10.03(d), or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its

162


--------------------------------------------------------------------------------


resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above provided that if the Agent shall notify Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by such Agent on behalf of the Lenders or the Issuing Bank under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through an Agent shall instead be made by or to each Lender
and the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph.  Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article X and Section 11.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

SECTION 10.07.    Non-Reliance on Agent and Other Lenders.  Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 10.08.    No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents,
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Administrative Agent, a
Collateral Agent, a Lender or the Issuing Bank hereunder.

SECTION 10.09.    Indemnification.  The Lenders severally agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the
Borrowers or the Guarantors and without limiting the obligation of the Borrowers
or the Guarantors to do so), ratably according to their respective outstanding
Loans and Commitments in effect on the date on which indemnification is sought
under this Section 10.09 (or, if indemnification is sought after the date upon
which all Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages,

163


--------------------------------------------------------------------------------


penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, the Original
Credit Agreement, any of the other Loan Documents or any of the other Prior Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided, that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct.  The agreements in this Section 10.09 shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 10.10.    Overadvances.  The Administrative Agents shall not, without
the prior consent of Lenders, make (and shall prohibit the Issuing Banks and
Swingline Lenders, as applicable, from making) any Revolving Loans or provide
any Letters of Credit to the Borrowers on behalf of Lenders intentionally and
with actual knowledge that such Revolving Loans, Swingline Loans, or Letters of
Credit would either (i) cause the aggregate amount of the Revolving Exposure to
exceed the Borrowing Base or (ii) be made when one or more of the other
conditions precedent to the making of Loans hereunder cannot be satisfied
except, that, Administrative Agents may make (or cause to be made) such
additional Revolving Loans or Swingline Loans or provide such additional Letters
of Credit on behalf of Lenders (each an “Overadvance” and collectively, the
“Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will be made without the satisfaction of the foregoing
conditions precedent, if the Administrative Agents deem it necessary or
advisable in their discretion to do so, provided, that: (a) the total principal
amount of the Overadvances to the Borrowers which Administrative Agents may make
or provide (or cause to be made or provided) after obtaining such actual
knowledge that the conditions precedent have not been satisfied, shall not
exceed the amount equal to $30 million outstanding at any time and shall not
cause the Revolving Exposure to exceed the Revolving Commitments of all of the
Lenders or the Revolving Exposure of a Lender to exceed such Lender’s Revolving
Commitment, (b) without the consent of all Lenders, (i) no Overadvance shall be
outstanding for more than sixty (60) days and (ii) after all Overadvances have
been repaid, Administrative Agents shall not make any additional Overadvance
unless sixty (60) days or more have elapsed since the last date on which any
Overadvance was outstanding and (c) Administrative Agents shall be entitled to
recover such funds, on demand from the Borrowers together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to such Administrative Agent at the interest rate provided for in Section
2.06(e).  Each Lender shall be obligated to pay such Administrative Agent the
amount of its Pro Rata Percentage of any such Overadvance provided, that such
Administrative Agent is acting in accordance with the terms of this Section
10.10 and provided further, if a CAM Exchange shall have occurred, then the Pro
Rata Percentage of any such Overadvance shall be calculated by reference to the
CAM Percentage.

SECTION 10.11.    Concerning the Collateral and the Related Loan Documents. 
Each Lender and Issuing Bank authorizes and directs Agents to enter into this
Agreement and the other Loan Documents.  Further, each Lender and Issuing Bank
hereby authorizes and directs the Agents to enter into any modifications,
confirmations, reaffirmations, acknowledgements or

164


--------------------------------------------------------------------------------


other amendments to the Security Documents and the other Loan Documents as such
Agent deems necessary or desirable in order to perfect and protect, and to
continue the perfection, priority and protection of, the Liens and security
interests created under the Security Documents and/or other Loan Documents. 
Each Lender agrees that any action taken by Agents or Required Lenders in
accordance with the terms of this Agreement or the other Loan Documents and the
exercise by Agents or Required Lenders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

SECTION 10.12.    Field Audit, Examination Reports and Other Reports.  By
signing this Agreement, each Lender:


(A)           IS DEEMED TO HAVE REQUESTED THAT AGENTS FURNISH SUCH LENDER,
PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION
REPORT AND REPORT WITH RESPECT TO THE BORROWING BASE PREPARED OR RECEIVED BY
AGENTS (EACH FIELD AUDIT OR EXAMINATION REPORT AND REPORT WITH RESPECT TO THE
BORROWING BASE BEING REFERRED TO HEREIN AS A “REPORT” AND COLLECTIVELY,
“REPORTS”), APPRAISALS WITH RESPECT TO THE COLLATERAL AND FINANCIAL STATEMENTS
WITH RESPECT TO BORROWERS AND ITS SUBSIDIARIES RECEIVED BY AGENTS;


(B)           EXPRESSLY AGREES AND ACKNOWLEDGES THAT AGENTS (I) DOES NOT MAKE
ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT, APPRAISAL OR
FINANCIAL STATEMENT OR (II) SHALL NOT BE LIABLE FOR ANY INFORMATION CONTAINED IN
ANY REPORT, APPRAISAL OR FINANCIAL STATEMENT;


(C)           EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT AGENTS OR ANY OTHER PARTY PERFORMING
ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION REGARDING
BORROWERS AND GUARANTORS AND WILL RELY SIGNIFICANTLY UPON BORROWERS’ AND
GUARANTORS’ BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF BORROWERS’ AND
GUARANTORS’ PERSONNEL; AND


(D)           AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR ITS
INTERNAL USE IN ACCORDANCE WITH THE TERMS OF SECTION 11.12, AND NOT TO
DISTRIBUTE OR USE ANY REPORT IN ANY OTHER MANNER.


ARTICLE XI.

MISCELLANEOUS

SECTION 11.01.    Notices.


(A)           GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS FOLLOWS:

165


--------------------------------------------------------------------------------


(I)                                     IF TO ANY LOAN PARTY, TO US BORROWERS
AT:

6 Brighton Road
Clifton, New Jersey 07012
Attention:  Frank Rowan
Telephone: (973) 614-2009
Email:  FRowan@int.com

(II)                                  IF TO UBS AG, STAMFORD BRANCH, AS US
ADMINISTRATIVE AGENT, US COLLATERAL AGENT OR THE ISSUING BANK, TO IT AT:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Tara Cimbrello
Telecopier No.:  (203) 719-4176
Email:  tara.cimbrello@ubs.com

with a copy to each of the other Agents
as set forth herein and, except with respect to
communications under Sections 5.01 and 9.04, to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: Donald L. Schwartz

Telecopy No.: (312) 993-9767

(III)                               IF TO UBS AG CANADA BRANCH, AS CANADIAN
COLLATERAL AGENT, TO IT AT:

UBS AG Canada Branch
161 Bay Street
Suite 4100, BCE Place
Toronto, Ontario M5J2S1
Attention:  Amy Fung
Phone No.:  (416) 350-2261
Email: amy-c.fung@ubs.com

with a copy to the other Agents as set
forth herein and, except with respect to communications
under Sections 5.01 and 9.04, to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: Donald L. Schwartz

Telecopy No.: (312) 993-9767

166


--------------------------------------------------------------------------------


(IV)                              IF TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS
US COLLATERAL AGENT, TO IT AT:

1133 Avenue of the Americas
New York, New York 10036
Attention:  Portfolio Manager
Telecopier No.:  (212) 445-4283

with a copy to the other Agents as set
forth herein

(V)                                 IF TO WACHOVIA BANK, NATIONAL ASSOCIATION,
AS ISSUING BANK, TO IT AT

WACHOVIA BANK, NATIONAL ASSOCIATION

1133 Avenue of the Americas
New York, New York 10036
Attention:  Portfolio Manager
Telecopier No.:  (212) 545-4283

with a copy to the other Agents as set
forth herein

(VI)                              IF TO WACHOVIA CAPITAL FINANCE CORPORATION
(CANADA), AS CANADIAN COLLATERAL AGENT OR CANADIAN ADMINISTRATIVE AGENT, TO IT
AT:

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

141 Adelaide Street West

Suite 1500

Toronto, Ontario M5H 3L5

Attention: Portfolio Manager

Telecopier No.:  (416) 364-6068

with a copy to:

WACHOVIA BANK, NATIONAL ASSOCIATION

1133 Avenue of the Americas
New York, New York 10036
Attention:  Portfolio Manager
Telecopier No.:  (212) 545-4283

and with a copy to the other Agents as set
forth herein

(VII)         IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE; AND

167


--------------------------------------------------------------------------------


(VIII)        IF TO THE US SWINGLINE LENDER, TO IT AT:

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Tara Cimbrello
Telecopier No.:  (203) 719-4176
Email:  tara.cimbrello@ubs.com

(IX)           IF TO THE CANADIAN SWINGLINE LENDER, TO IT AT:

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

141 Adelaide Street West

Suite 1500

Toronto, Ontario M5H 3L5

Attention: Portfolio Manager

Telecopier No.:  (416) 364-6068

with a copy to:

WACHOVIA BANK, NATIONAL ASSOCIATION

1133 Avenue of the Americas
New York, New York 10036
Attention:  Portfolio Manager
Telecopier No.:  (212) 545-4283

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE ISSUING BANK HEREUNDER MAY (SUBJECT TO SECTION 11.01(D)) BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENTS; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE II IF SUCH LENDER OR THE
ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENTS THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENTS, THE COLLATERAL AGENTS OR THE BORROWERS MAY, IN THEIR
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT (INCLUDING AS
SET FORTH IN SECTION 11.01(D)); PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the applicable Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that

168


--------------------------------------------------------------------------------


if such notice or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.


(C)           CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS
OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.


(D)           POSTING.  EACH LOAN PARTY HEREBY AGREES THAT IT WILL PROVIDE TO
THE ADMINISTRATIVE AGENTS ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT
IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENTS PURSUANT TO THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT, INCLUDING ALL NOTICES, REQUESTS, FINANCIAL
STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION
MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST
FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER EXTENSION OF
CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING
THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER
THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF
ANY DEFAULT UNDER THIS AGREEMENT OR (IV) IS REQUIRED TO BE DELIVERED TO SATISFY
ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY
BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER (ALL SUCH NON-EXCLUDED
COMMUNICATIONS, COLLECTIVELY, THE “COMMUNICATIONS”), BY TRANSMITTING THE
COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO
THE US ADMINISTRATIVE AGENT AT SUCH E-MAIL ADDRESS(ES) PROVIDED TO THE BORROWERS
FROM TIME TO TIME OR IN SUCH OTHER FORM, INCLUDING HARD COPY DELIVERY THEREOF,
AS THE ADMINISTRATIVE AGENTS SHALL REQUIRE.  IN ADDITION, EACH LOAN PARTY AGREES
TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENTS IN THE
MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN SUCH OTHER
FORM, INCLUDING HARD COPY DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENTS SHALL
REQUIRE.  NOTHING IN THIS SECTION 11.01(D) SHALL PREJUDICE THE RIGHT OF THE
AGENTS, ANY LENDER OR ANY LOAN PARTY TO GIVE ANY NOTICE OR OTHER COMMUNICATION
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY OTHER MANNER
SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS ANY SUCH AGENT
SHALL REQUIRE.

To the extent consented to by any Administrative Agent in writing from time to
time, the applicable Administrative Agent agrees that receipt of the
Communications by such Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to such
Administrative Agent for purposes of the Loan Documents; provided that the
Borrowers shall also deliver to such Administrative Agent an executed original
of each Compliance Certificate required to be delivered hereunder.

Each Loan Party further agrees that the Administrative Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by

169


--------------------------------------------------------------------------------


any Agent in connection with the Communications or the Platform.  In no event
shall the Administrative Agents or any of its Related Parties have any liability
to the Loan Parties, any Lender or any other person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or any Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such person’s gross negligence or willful misconduct.

SECTION 11.02.    Waivers; Amendment.


(A)           GENERALLY.  NO FAILURE OR DELAY BY ANY AGENT, THE ISSUING BANK OR
ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF
EACH AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY THIS SECTION 11.02, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY LENDER OR THE
ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.  NO
NOTICE OR DEMAND ON THE BORROWERS IN ANY CASE SHALL ENTITLE THE BORROWERS TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


(B)           REQUIRED CONSENTS.  SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT AND TO SECTION 11.02(C) AND (D) NEITHER THIS AGREEMENT NOR ANY OTHER
LOAN DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED,
SUPPLEMENTED OR MODIFIED EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWERS AND THE
REQUIRED LENDERS, PURSUANT TO A FINANCIAL COVENANT AMENDMENT NOTICE OR, IN THE
CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN
WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENTS, THE COLLATERAL AGENTS (IN THE
CASE OF ANY SECURITY DOCUMENT) AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTY
THERETO, IN EACH CASE WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS; PROVIDED
THAT NO SUCH AGREEMENT SHALL BE EFFECTIVE IF THE EFFECT THEREOF WOULD:

(I)               INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT NO AMENDMENT, MODIFICATION,
TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY CONDITION PRECEDENT, COVENANT
OR DEFAULT SHALL CONSTITUTE AN INCREASE IN THE COMMITMENT OF ANY LENDER);

(II)              REDUCE THE PRINCIPAL AMOUNT OR PREMIUM OF ANY LOAN OR LC
DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON (OTHER THAN INTEREST
PURSUANT TO SECTION 2.06(D)), OR REDUCE ANY FEES PAYABLE HEREUNDER, OR CHANGE
THE FORM OR CURRENCY OF PAYMENT OF ANY OBLIGATION, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT ANY AMENDMENT
OR MODIFICATION TO THE

170


--------------------------------------------------------------------------------


FINANCIAL DEFINITIONS IN THIS AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE
RATE OF INTEREST FOR PURPOSES OF THIS CLAUSE (II));

(III)             (A) CHANGE THE SCHEDULED FINAL MATURITY OF ANY LOAN, (B)
POSTPONE THE DATE FOR PAYMENT OF ANY REIMBURSEMENT OBLIGATION OR ANY INTEREST OR
FEES PAYABLE HEREUNDER, (C) CHANGE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH
PAYMENT (OTHER THAN WAIVER OF ANY INCREASE IN THE INTEREST RATE PURSUANT TO
SECTION 2.06(E)), OR (D) POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT OR ANY LETTER OF CREDIT BEYOND THE REVOLVING MATURITY DATE, IN ANY
CASE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(IV)             INCREASE THE MAXIMUM DURATION OF INTEREST PERIODS HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(V)              PERMIT THE ASSIGNMENT OR DELEGATION BY THE BORROWERS OF ANY OF
THEIR RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER;

(VI)             RELEASE HOLDINGS OR ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARY
GUARANTORS FROM THEIR GUARANTEE (EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE VII),
OR LIMIT THEIR LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

(VII)            EXCEPT AS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, RELEASE
ALL OR A SUBSTANTIAL PORTION OF THE COLLATERAL FROM THE LIENS OF THE SECURITY
DOCUMENTS OR ALTER THE RELATIVE PRIORITIES OF THE SECURED OBLIGATIONS ENTITLED
TO THE LIENS OF THE SECURITY DOCUMENTS, IN EACH CASE WITHOUT THE WRITTEN CONSENT
OF EACH LENDER (IT BEING UNDERSTOOD THAT ADDITIONAL CLASSES OF LOANS PURSUANT TO
SECTION 2.19 OR CONSENTED TO BY THE REQUIRED LENDERS MAY BE EQUALLY AND RATABLY
SECURED BY THE COLLATERAL WITH THE THEN EXISTING SECURED OBLIGATIONS UNDER THE
SECURITY DOCUMENTS);

(VIII)           CHANGE SECTION 2.14(B), (C) OR (D) IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS OR SETOFFS REQUIRED THEREBY OR ANY OTHER
PROVISION IN A MANNER THAT WOULD ALTER THE PRO RATA ALLOCATION AMONG THE LENDERS
OF LOAN DISBURSEMENTS, INCLUDING THE REQUIREMENTS OF SECTION 2.02(A), SECTION
2.17(D) AND SECTION 2.18(D), WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY;

(IX)             CHANGE ANY PROVISION OF THIS SECTION 11.02(B), (C), OR (D),
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (EXCEPT FOR
ADDITIONAL RESTRICTIONS ON AMENDMENTS OR WAIVERS FOR THE BENEFIT OF LENDERS OF
ADDITIONAL CLASSES OF LOANS PURSUANT TO SECTION 2.19 OR CONSENTED TO BY THE
REQUIRED LENDERS);

(X)              CHANGE THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED
LENDERS,” “SUPERMAJORITY LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT
(INCLUDING THIS SECTION) SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS (OR
LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER
OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE MAY BE), OTHER
THAN TO INCREASE SUCH PERCENTAGE OR

171


--------------------------------------------------------------------------------


NUMBER OR TO GIVE ANY ADDITIONAL LENDER OR GROUP OF LENDERS SUCH RIGHT TO WAIVE,
AMEND OR MODIFY OR MAKE ANY SUCH DETERMINATION OR GRANT ANY SUCH CONSENT;

(XI)             CHANGE THE APPLICATION OF PAYMENTS AS AMONG OR BETWEEN CLASSES
UNDER SECTION 2.10(F), SECTION 8.03 OR SECTION 9.02(G) WITHOUT THE WRITTEN
CONSENT OF THE LENDERS OF EACH CLASS THAT IS BEING ALLOCATED A LESSER PREPAYMENT
AS A RESULT THEREOF (IT BEING UNDERSTOOD THAT THE REQUIRED LENDERS MAY WAIVE, IN
WHOLE OR IN PART, ANY PREPAYMENT UNDER SECTION 2.10(F) SO LONG AS THE
APPLICATION, AS BETWEEN CLASSES, OF ANY PORTION OF SUCH PREPAYMENT THAT IS STILL
REQUIRED TO BE MADE IS NOT CHANGED AND, IF ADDITIONAL CLASSES OF REVOLVING LOANS
UNDER THIS AGREEMENT PURSUANT TO SECTION 2.19 OR CONSENTED TO BY THE REQUIRED
LENDERS ARE MADE, SUCH NEW REVOLVING LOANS MAY BE INCLUDED ON A PRO RATA BASIS
IN THE VARIOUS PREPAYMENTS REQUIRED PURSUANT TO SECTION 2.10(F));

(XII)            [INTENTIONALLY DELETED];

(XIII)           CHANGE OR WAIVE ANY PROVISION OF ARTICLE X AS THE SAME APPLIES
TO ANY AGENT, OR ANY OTHER PROVISION OF THIS AGREEMENT AS THE SAME APPLIES TO
THE RIGHTS OR OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE WRITTEN CONSENT
OF SUCH AGENT;

(XIV)           CHANGE OR WAIVE ANY OBLIGATION OF THE LENDERS RELATING TO THE
ISSUANCE OF OR PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT, WITHOUT THE
WRITTEN CONSENT OF THE APPLICABLE ADMINISTRATIVE AGENT AND THE ISSUING BANK; OR

(XV)            CHANGE OR WAIVE ANY PROVISION HEREOF RELATING TO SWINGLINE LOANS
(INCLUDING THE DEFINITION OF “US SWINGLINE COMMITMENT” OR “CANADIAN SWINGLINE
COMMITMENT”), WITHOUT THE WRITTEN CONSENT OF THE APPLICABLE SWINGLINE LENDER;

provided, further, that

(1)           any waiver, amendment or modification prior to the completion of
the syndication of the Commitments and Loans (as determined by the Arranger) may
not be effected without the written consent of the Arranger ; and

(2)           any waiver, amendment or modification of the Intercreditor
Agreement (and any related definitions) may be effected by an agreement or
agreements in writing entered into among the Collateral Agents, the US
Administrative Agent, the Required Lenders and the Senior Note Collateral Agent
(without the consent of any Loan Party, so long as such amendment, waiver or
modification does not impose any additional duties or obligations on the Loan
Parties or alter or impair any right of any Loan Party under the Loan
Documents).


(C)           COLLATERAL.  WITHOUT THE CONSENT OF ANY OTHER PERSON, THE
APPLICABLE LOAN PARTY OR PARTIES AND THE ADMINISTRATIVE AGENTS AND/OR THE
COLLATERAL AGENTS MAY (IN ITS OR THEIR RESPECTIVE SOLE DISCRETION, OR SHALL, TO
THE EXTENT REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO ANY AMENDMENT OR WAIVER OF
ANY LOAN DOCUMENT, OR ENTER INTO ANY NEW AGREEMENT OR INSTRUMENT, TO EFFECT THE
GRANTING, PERFECTION, PROTECTION, EXPANSION OR ENHANCEMENT OF ANY SECURITY
INTEREST IN ANY COLLATERAL OR ADDITIONAL PROPERTY TO BECOME COLLATERAL FOR THE
BENEFIT OF THE SECURED PARTIES, OR AS

172


--------------------------------------------------------------------------------



REQUIRED BY LOCAL LAW TO GIVE EFFECT TO, OR PROTECT ANY SECURITY INTEREST FOR
THE BENEFIT OF THE SECURED PARTIES, IN ANY PROPERTY OR SO THAT THE SECURITY
INTERESTS THEREIN COMPLY WITH APPLICABLE REQUIREMENTS OF LAW.


(D)           DISSENTING LENDERS.  IF, IN CONNECTION WITH ANY PROPOSED CHANGE,
WAIVER, DISCHARGE OR TERMINATION OF THE PROVISIONS OF THIS AGREEMENT AS
CONTEMPLATED BY SECTION 11.02(B), THE CONSENT OF THE REQUIRED LENDERS OR
SUPERMAJORITY LENDERS, AS APPLICABLE, IS OBTAINED BUT THE CONSENT OF ONE OR MORE
OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN THE
BORROWERS SHALL HAVE THE RIGHT TO REPLACE ALL, BUT NOT LESS THAN ALL, OF SUCH
NON-CONSENTING LENDER OR LENDERS (SO LONG AS ALL NON-CONSENTING LENDERS ARE SO
REPLACED) WITH ONE OR MORE PERSONS PURSUANT TO SECTION 2.16 SO LONG AS AT THE
TIME OF SUCH REPLACEMENT EACH SUCH NEW LENDER CONSENTS TO THE PROPOSED CHANGE,
WAIVER, DISCHARGE OR TERMINATION.

SECTION 11.03.    Expenses; Indemnity; Damage Waiver.


(A)           COSTS AND EXPENSES.  THE BORROWERS AND GUARANTORS SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENTS,
THE COLLATERAL AGENTS AND THEIR RESPECTIVE AFFILIATES (INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENTS AND/OR
THE COLLATERAL AGENTS) IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN (INCLUDING THE OBTAINING AND MAINTAINING OF CUSIP
NUMBERS FOR THE LOANS), THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ANY
INVENTORY APPRAISAL, OR IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), INCLUDING IN CONNECTION
WITH POST-CLOSING SEARCHES TO CONFIRM THAT SECURITY FILINGS AND RECORDATIONS
HAVE BEEN PROPERLY MADE, (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY
THE ISSUING BANKS IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER,
(III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENTS, THE COLLATERAL AGENTS, ANY LENDER OR THE ISSUING BANKS (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE
AGENTS, THE COLLATERAL AGENTS, ANY LENDER OR THE ISSUING BANKS), IN CONNECTION
WITH THE ENFORCEMENT OR PROTECTION OR ATTEMPTED ENFORCEMENT OR PROTECTION OF ITS
RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION 11.03, OR (B) IN PRESERVING AND
PROTECTING, OR ATTEMPTING TO PRESERVE OR PROTECT ITS INTERESTS IN THE
COLLATERAL, OR (C) IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT AND (IV) ALL DOCUMENTARY AND SIMILAR TAXES AND CHARGES IN RESPECT OF THE
LOAN DOCUMENTS.


(B)           INDEMNIFICATION BY BORROWER.  EACH OF THE BORROWERS AND GUARANTORS
SHALL INDEMNIFY THE ADMINISTRATIVE AGENTS (AND ANY SUB-AGENT THEREOF), THE
COLLATERAL AGENTS (AND ANY SUB-AGENT THEREOF) EACH LENDER AND THE ISSUING BANK,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE) INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWERS OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY

173


--------------------------------------------------------------------------------



OF THIS AGREEMENT, THE ORIGINAL CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
OTHER PRIOR LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS ON, AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED
OR OPERATED BY ANY COMPANY AT ANY TIME, OR ANY ENVIRONMENTAL CLAIM RELATED IN
ANY WAY TO ANY COMPANY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWERS OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWERS OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
THE BORROWERS OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT ANY BORROWERS OR
GUARANTORS FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION 11.03 TO BE PAID BY IT TO THE
ADMINISTRATIVE AGENTS (OR ANY SUB-AGENT THEREOF), THE COLLATERAL AGENTS, THE
ISSUING BANK, THE SWINGLINE LENDERS OR ANY RELATED PARTY OF ANY OF THE
FOREGOING, EACH APPLICABLE LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT (OR ANY SUCH SUB-AGENT), THE COLLATERAL AGENTS (OR ANY SUB-AGENT THEREOF),
THE ISSUING BANK, THE SWINGLINE LENDERS OR SUCH RELATED PARTY, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE COLLATERAL AGENTS
(OR ANY SUB-AGENT THEREOF), THE SWINGLINE LENDERS OR THE ISSUING BANK IN ITS
CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING
FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE COLLATERAL AGENTS (OR
ANY SUB-AGENT THEREOF), THE SWINGLINE LENDERS OR ISSUING BANK IN CONNECTION WITH
SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS PARAGRAPH (C) ARE
SUBJECT TO THE PROVISIONS OF SECTION 2.14.  FOR PURPOSES HEREOF, A LENDER’S “PRO
RATA SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURE AND UNUSED COMMITMENTS AT THE TIME.


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, NO LOAN PARTY SHALL ASSERT, AND
EACH LOAN PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF

174


--------------------------------------------------------------------------------



CREDIT OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN
PARAGRAPH (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN THREE (3) BUSINESS DAYS AFTER DEMAND THEREFOR.

SECTION 11.04. Successors and Assigns.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE
BORROWERS MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF THEIR RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENTS, THE ISSUING BANK, THE SWINGLINE LENDERS AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 11.04, (II) BY WAY OF PARTICIPATION
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION 11.04 OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY BORROWER OR ANY LENDER SHALL BE NULL AND VOID).
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE OTHER
INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT

(I)            EXCEPT IN THE CASE OF ANY ASSIGNMENT MADE IN CONNECTION WITH THE
SYNDICATION OF THE COMMITMENT AND LOANS BY UBS OR AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A
LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE
COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF
THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING
BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS
SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT BE
LESS THAN $5.0 MILLION, IN THE CASE OF ANY ASSIGNMENT IN RESPECT OF REVOLVING
LOANS AND/OR REVOLVING COMMITMENTS, UNLESS THE APPLICABLE ADMINISTRATIVE AGENT
AND, SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWERS
OTHERWISE CONSENT (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED);

175


--------------------------------------------------------------------------------


(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (II) SHALL NOT PERMIT ANY LENDER TO ASSIGN ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS AMONG SEPARATE TRANCHES OR TO SEPARATE LENDERS ON A
NON-PRO RATA BASIS;

(III)          AFTER THE EFFECTIVE DATE (AS DEFINED IN THE RELATED ASSIGNMENT
AND ASSUMPTION), THE ASSIGNING LENDER SHALL HOLD THE SAME PERCENTAGE OF CANADIAN
REVOLVING LOANS AS COMPARED TO REVOLVING LOANS AS SUCH LENDER HELD PRIOR TO THE
SUCH EFFECTIVE DATE;

(IV)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
APPLICABLE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH THE
ASSIGNING LENDER’S ORIGINAL NOTE (IF ANY) AND A PROCESSING AND RECORDATION FEE
OF $3,500, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER
TO THE APPLICABLE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND

(V)           IN THE CASE OF AN ASSIGNMENT OF RIGHTS AND OBLIGATIONS HEREUNDER
BY A CANADIAN LENDER, SUCH LENDER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO ASSIGN SUCH RIGHTS AND OBLIGATIONS TO AN ELIGIBLE ASSIGNEE WHICH QUALIFIES AS
AN ELIGIBLE CANADIAN LENDER.

Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to paragraph (c) of this Section 11.04, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender, including a Canadian Revolving Lender, as applicable,
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15 and
Section 11.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 11.04.


(C)           REGISTER.  THE APPLICABLE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES,
A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENTS,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE

176


--------------------------------------------------------------------------------



BORROWERS, THE ISSUING BANK, THE COLLATERAL AGENTS, THE SWINGLINE LENDERS AND
ANY LENDER (WITH RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS, THE ADMINISTRATIVE AGENTS, THE ISSUING BANK OR
THE SWINGLINE LENDERS SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL
PERSON OR THE BORROWERS OR ANY OF THE BORROWERS’ AFFILIATES OR SUBSIDIARIES)
(EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWERS, THE ADMINISTRATIVE AGENTS AND THE LENDERS AND ISSUING
BANK SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Section 2.12, Section 2.13
and Section 2.15 (subject to the requirements of those Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.


(E)           LIMITATIONS ON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.12, SECTION 2.13 AND
SECTION 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH
RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE
PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN
CONSENT.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO. IN
THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS, SUCH LENDER
MAY, WITHOUT THE CONSENT OF THE BORROWERS OR THE ADMINISTRATIVE AGENTS,
COLLATERALLY ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS
RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR ANY
OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED, BY
SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.

177


--------------------------------------------------------------------------------


SECTION 11.05. Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Section 2.12, Section 2.14, Section 2.15 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the payment of
the Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 11.06. Counterparts; Integration; Effectiveness; Electronic Execution.


(A)           COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT, CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF. EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.


(B)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE REQUIREMENT OF LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.

SECTION 11.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

178


--------------------------------------------------------------------------------


SECTION 11.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrowers or any other Loan
Party against any and all of the obligations of the Borrowers or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Bank, irrespective of whether or not such Lender or
the Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrowers and the Administrative Agents promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


(B)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND ANY COURT OF COMPETENT
JURISDICTION IN ONTARIO, CANADA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT, EACH ONTARIO COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENTS,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION
11.09(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY

179


--------------------------------------------------------------------------------



APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 11.01. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW.

SECTION 11.10. Waiver of Jury Trial.  Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

SECTION 11.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agents, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.10, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrowers and their obligations
or (iii) any rating agency for the purpose of obtaining a credit rating
applicable to any Lender, (g) with the consent of the Borrowers or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agents,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers. For purposes of
this Section, “Information” means all information received from the Borrowers or
any of their Subsidiaries relating to the Borrowers or any of their Subsidiaries
or any of their respective businesses, other than any such information

180


--------------------------------------------------------------------------------


that is available to the Administrative Agent, any Lender or the Issuing Bank on
a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

SECTION 11.13. USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agents (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name,
address and tax identification number of the Borrowers and other information
regarding the Borrowers that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrowers in accordance with the Act. This notice
is given in accordance with the requirements of the Act and is effective as to
the Lenders and the Administrative Agents.

SECTION 11.14. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 11.15. Lender Addendum.  Each Lender, whether party to the Original
Credit Agreement or to become a party to this Agreement on the date hereof,
shall do so by delivering to the applicable Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrowers and the such Administrative
Agent.

SECTION 11.16. Obligations Absolute.  To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:


(A)           ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE OF ANY LOAN PARTY;


(B)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO AGAINST ANY LOAN PARTY;

181


--------------------------------------------------------------------------------



(C)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT
OR INSTRUMENT RELATING THERETO;


(D)           ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER COLLATERAL,
OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO ANY DEPARTURE FROM ANY
GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS;


(E)           ANY EXERCISE OR NON-EXERCISE, OR ANY WAIVER OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE UNDER OR IN RESPECT HEREOF OR ANY LOAN DOCUMENT; OR


(F)            ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE LOAN PARTIES.

SECTION 11.17. Dollar Equivalent Calculations.  For purposes of this Agreement,
the Dollar Equivalent of each Loan that is an Approved Currency Revolving Loan
and the Dollar Equivalent of the stated amount of each Letter of Credit that is
an Approved Currency Letter of Credit shall be calculated on the date when any
such Loan is made, such Letter of Credit is issued, on the first Business Day of
each month and at such other times as designated by the applicable
Administrative Agent. Such Dollar Equivalent shall remain in effect until the
same is recalculated by such Administrative Agent as provided above and notice
of such recalculation is received by the Borrowers, it being understood that
until such notice of such recalculation is received, the Dollar Equivalent shall
be that Dollar Equivalent as last reported to the Borrowers by such
Administrative Agent. Such Administrative Agent shall promptly notify the
Borrowers and the Lenders of each such determination of the Dollar Equivalent.

SECTION 11.18. Judgment Currency.


(A)           THE BORROWERS’ OBLIGATION HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS TO MAKE PAYMENTS IN THE APPLICABLE APPROVED CURRENCY (PURSUANT TO SUCH
OBLIGATION, THE “OBLIGATION CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY
ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO
ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH
TENDER OR RECOVERY RESULTS IN THE EFFECTIVE RECEIPT BY THE APPLICABLE
ADMINISTRATIVE AGENT OR THE RESPECTIVE LENDER OF THE FULL AMOUNT OF THE
OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO SUCH ADMINISTRATIVE AGENT OR SUCH
LENDER UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. IF, FOR THE PURPOSE OF
OBTAINING OR ENFORCING JUDGMENT AGAINST THE BORROWERS IN ANY COURT OR IN ANY
JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY CURRENCY OTHER
THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING HEREINAFTER REFERRED TO
AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE OBLIGATION CURRENCY, THE
CONVERSION SHALL BE MADE AT THE DOLLAR EQUIVALENT, AND IN THE CASE OF OTHER
CURRENCIES, THE RATE OF EXCHANGE (AS QUOTED BY SUCH ADMINISTRATIVE AGENT OR IF
SUCH ADMINISTRATIVE AGENT DOES NOT QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY, BY
A KNOWN DEALER IN SUCH CURRENCY DESIGNATED BY SUCH ADMINISTRATIVE AGENT)
DETERMINED, IN EACH CASE, AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY
ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY BEING HEREINAFTER REFERRED TO
AS THE “JUDGMENT CURRENCY CONVERSION DATE”).

182


--------------------------------------------------------------------------------



(B)           IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN
THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE
AMOUNT DUE, THE BORROWERS COVENANT AND AGREE TO PAY, OR CAUSE TO BE PAID, SUCH
ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT) AS MAY BE
NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.


(C)           FOR PURPOSES OF DETERMINING THE DOLLAR EQUIVALENT OR ANY OTHER
RATE OF EXCHANGE FOR THIS SECTION 11.18, SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM
AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE OBLIGATION CURRENCY.

SECTION 11.19. Special Provisions Relating to Currencies Other Than Dollars.


(A)           ALL FUNDS TO BE MADE AVAILABLE TO THE APPLICABLE ADMINISTRATIVE
AGENT PURSUANT TO THIS AGREEMENT IN CANADIAN DOLLARS SHALL BE MADE AVAILABLE TO
SUCH ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE, FREELY TRANSFERABLE, CLEARED
FUNDS TO SUCH ACCOUNT WITH SUCH BANK IN SUCH PRINCIPAL FINANCIAL CENTER IN
CANADA AS SUCH ADMINISTRATIVE AGENT SHALL FROM TIME TO TIME NOMINATE FOR THIS
PURPOSE.


(B)           IN RELATION TO THE PAYMENT OF ANY AMOUNT DENOMINATED IN CANADIAN
DOLLARS, NO ADMINISTRATIVE AGENT SHALL BE LIABLE TO THE BORROWERS OR ANY OF THE
LENDERS FOR ANY DELAY, OR THE CONSEQUENCES OF ANY DELAY, IN THE CREDITING TO ANY
ACCOUNT OF ANY AMOUNT REQUIRED BY THIS AGREEMENT TO BE PAID BY SUCH
ADMINISTRATIVE AGENT IF SUCH ADMINISTRATIVE AGENT SHALL HAVE TAKEN ALL RELEVANT
AND NECESSARY STEPS TO ACHIEVE, ON THE DATE REQUIRED BY THIS AGREEMENT, THE
PAYMENT OF SUCH AMOUNT IN IMMEDIATELY AVAILABLE, FREELY TRANSFERABLE, CLEARED
FUNDS (IN CANADIAN DOLLARS) TO THE ACCOUNT WITH THE BANK IN THE PRINCIPAL
FINANCIAL CENTER IN CANADA WHICH THE BORROWERS OR, AS THE CASE MAY BE, ANY
LENDER SHALL HAVE SPECIFIED FOR SUCH PURPOSE. IN THIS SECTION 11.19(B), “ALL
RELEVANT STEPS” MEANS ALL SUCH STEPS AS MAY BE PRESCRIBED FROM TIME TO TIME BY
THE REGULATIONS OR OPERATING PROCEDURES OF SUCH CLEARING OR SETTLEMENT SYSTEM AS
SUCH ADMINISTRATIVE AGENT MAY FROM TIME TO TIME DETERMINE FOR THE PURPOSE OF
CLEARING OR SETTLING PAYMENTS OF CANADIAN DOLLARS. FURTHERMORE, AND WITHOUT
LIMITING THE FOREGOING, SUCH ADMINISTRATIVE AGENT SHALL NOT BE LIABLE TO THE
BORROWERS OR ANY OF THE LENDERS WITH RESPECT TO THE FOREGOING MATTERS IN THE
ABSENCE OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION OR PURSUANT TO
A BINDING ARBITRATION AWARD OR AS OTHERWISE AGREED IN WRITING BY THE AFFECTED
PARTIES).

SECTION 11.20. Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, each Lender acknowledges that the Lien and security interest granted
to the Collateral Agents pursuant to the Security Documents and the exercise of
any right or remedy by such Collateral Agents thereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the Security Documents, the terms
of the Intercreditor Agreement shall govern and control.

183


--------------------------------------------------------------------------------



ARTICLE XII.


AMENDMENT AND RESTATEMENT OF ORIGINAL CREDIT AGREEMENT

SECTION 12.01. Acknowledgments.  The parties hereto agree that, on the Closing
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto:


(A)           THE ORIGINAL CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED AND
RESTATED IN ITS ENTIRETY IN THE FORM OF THIS AGREEMENT.


(B)           ALL EXISTING OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ALL
LETTERS OF CREDIT ISSUED PURSUANT TO THE ORIGINAL CREDIT AGREEMENT) SHALL IN ALL
RESPECTS BE CONTINUING AFTER THE CLOSING DATE AND SHALL BE DEEMED TO BE
OBLIGATIONS GOVERNED BY THIS AGREEMENT.


(C)           THIS AGREEMENT SHALL NOT BE DEEMED TO EVIDENCE OR RESULT IN A
NOVATION, EXTINGUISHMENT, DISCHARGE OR REPAYMENT OF THE EXISTING OBLIGATIONS,
BUT THE EXISTING OBLIGATIONS UNDER THE ORIGINAL CREDIT AGREEMENT AND THE LIENS
SECURING PAYMENT AND PERFORMANCE THEREOF SHALL IN ALL RESPECTS BE CONTINUING AS
OBLIGATIONS UNDER THIS AGREEMENT AND AS LIENS SECURING PAYMENT AND PERFORMANCE
THEREOF.


(D)           ALL REFERENCES IN THE LOAN DOCUMENTS EXECUTED IN CONNECTION WITH
THE ORIGINAL CREDIT AGREEMENT, WHETHER ON THE ORIGINAL CLOSING DATE OR AT ANY
TIME THEREAFTER BUT PRIOR TO THE CLOSING DATE (COLLECTIVELY, THE “PRIOR LOAN
DOCUMENTS”) TO (I) THE ORIGINAL CREDIT AGREEMENT OR THE “CREDIT AGREEMENT” SHALL
BE DEEMED TO INCLUDE REFERENCES TO THIS AGREEMENT, AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AND (II) THE “LENDERS” OR
A “LENDER”, THE “ADMINISTRATIVE AGENT”, THE “ADMINISTRATIVE AGENTS”, THE
“COLLATERAL AGENT” OR THE “COLLATERAL AGENTS” SHALL MEAN SUCH TERMS AS DEFINED
IN THIS AGREEMENT. THE PRIOR LOAN DOCUMENTS THAT ARE NOT SUPERSEDED BY
CORRESPONDING LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


(E)           EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT EACH OF THE
PRIOR LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY REMAINS IN FULL FORCE
AND EFFECT AND HEREBY RATIFIES AND REAFFIRMS ALL OF ITS RESPECTIVE REPAYMENT AND
PERFORMANCE OBLIGATIONS, CONTINGENT OR OTHERWISE, UNDER EACH OF THE PRIOR LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND, TO THE EXTENT SUCH LOAN PARTY GRANTED
LIENS ON OR SECURITY INTERESTS IN ANY OF ITS PROPERTIES PURSUANT TO ANY OF THE
PRIOR LOAN DOCUMENTS AS SECURITY FOR THE EXISTING OBLIGATIONS, SUCH LOAN PARTY,
AS THE CASE MAY BE, HEREBY RATIFIES AND REAFFIRMS SUCH GRANT OF SECURITY AND
CONFIRMS AND AGREES THAT SUCH LIENS AND SECURITY INTERESTS SECURE ALL OF THE
OBLIGATIONS UNDER THIS AGREEMENT AND REMAIN IN FULL FORCE AND EFFECT AFTER
GIVING EFFECT TO THIS AGREEMENT. THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
ANY OF THE AGENTS OR LENDERS UNDER THE ORIGINAL CREDIT AGREEMENT OR ANY PRIOR
LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE ORIGINAL CREDIT
AGREEMENT OR ANY PRIOR LOAN DOCUMENT, EXCEPT AS SPECIFICALLY SET FORTH THEREIN.


(F)            EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT EACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE ORIGINAL CREDIT AGREEMENT IS
TRUE AND CORRECT IN ALL MATERIAL

184


--------------------------------------------------------------------------------



RESPECTS ON AND AS OF THE CLOSING DATE AS IF MADE ON THE CLOSING DATE, EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE.

SECTION 12.02. Adjustments to Borrowings and Commitments.  Borrowers and Loan
Parties acknowledge and confirm that as of close of business on the Closing
Date, the outstanding principal balance of all Borrowings (excluding accrued
interest thereon and fees and expenses (including professional fees and
expenses) related thereto) under the Original Credit Agreement was
$291,711,594.32, and that to the best of their knowledge after diligent inquiry
no Borrower or any other Loan Party or other Person has any defense,
counterclaim or setoff with respect to the payment thereof. Each Lender
hereunder that was a party to the Original Credit Agreement immediately prior to
the Closing Date agrees that its “Commitments” (as defined in the Original
Credit Agreement) shall be replaced with the Commitments of such Lender
hereunder. On the Closing Date, each Lender shall make payments to, or receive
payments from, the applicable Administrative Agent such that each Lender shall
have funded its Pro Rata Percentage of each Loan for which such Lender has a
Commitment.

[Signature Pages Follow]

185


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

US BORROWERS:

 

 

 

 

 

LINENS ‘N THINGS, INC.

 

 

LINENS ‘N THINGS CENTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Francis M. Rowan

 

 

 

Name:

Francis M. Rowan

 

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

 

CANADIAN BORROWER:

 

 

 

 

 

LINENS ‘N THINGS CANADA CORP.

 

 

 

 

 

 

 

 

By:

/s/ Francis M. Rowan

 

 

 

Name:

Francis M. Rowan

 

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

 

HOLDINGS:

 

 

 

 

 

LINENS HOLDING CO.

 

 

 

 

 

 

 

 

By:

/s/ Francis M. Rowan

 

 

 

Name:

Francis M. Rowan

 

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

[Signature Page to Amended and Restated Credit Agreement]

 


--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

 

 

BLOOMINGTON MN, L.T., INC.

 

 

LNT, INC.

 

 

LNT SERVICES, INC.

 

 

LNT WEST, INC.

 

 

VENDOR FINANCE LLC

 

 

LNT LEASING II LLC

 

 

LNT VIRGINIA LLC

 

 

LNT MERCHANDISING COMPANY, LLC

 

 

LNT LEASING III LLC

 

 

CITIDEL LNT LLC

 

 

LINENS ‘N THINGS INVESTMENT CANADA II COMPANY

 

 

LINENS ‘N THINGS INVESTMENT CANADA I COMPANY

 

 

LINENS ‘N THINGS CANADA LIMITED
PARTNERSHIP

 

 

 

 

 

 

 

 

By:

  /s/ Francis M. Rowan

 

 

 

Name:

Francis M. Rowan

 

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

[Signature Page to Amended and Restated Credit Agreement]

 


--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,as US Co-

 

 

Collateral Agent, US Administrative Agent and

 

 

Issuing Bank

 

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name:

David B. Julie

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

UBS AG CANADA BRANCH, as Canadian Co-

 

 

Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Janice L. Randolph

 

 

 

Name:

Janice L. Randolph

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

 

 

 

By:

/s/ Toba Lumbantobing

 

 

 

Name:

Toba Lumbantobing

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

UBS AG LOAN FINANCE LLC, as US Swingline

 

 

Lender

 

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name:

David B. Julie

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products
Services, US

 

 

[Signature Page to Amended and Restated Credit Agreement]

 


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION, as US Co-Collateral Agent, Co-

 

 

Documentation Agent and Issuing Bank

 

 

 

 

 

 

 

 

By:

/s/ Susy Kim

 

 

 

Name:

Susy Kim

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WACHOVIA CAPITAL FINANCE

 

 

CORPORATION (CANADA), as Canadian

 

 

Administrative Agent, Canadian Co-Collateral

 

 

Agent and Canadian Swingline Lender

 

 

 

 

 

 

 

 

By:

/s/ Laurence Forte

 

 

 

Name:

Laurence Forte

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

 


--------------------------------------------------------------------------------


Annex I

Applicable Margin

 

Revolving Loans

 

 

 

Eurodollar/

 

ABR/Canadian

 

Average Excess Availability for Preceding

 

Acceptance

 

Prime

 

Fiscal Quarter

 

Fees

 

 

 

Level I: <$125 million

 

1.75

%

0.25

%

Level II: = $125 million and < $350 million

 

1.50

%

0.00

%

Level III: = $350 million and < $475 million

 

1.25

%

0.00

%

Level IV: = $475 million

 

1.00

%

0.00

%

 

Applicable Fee

 

Fee

 

Level I

 

0.375

%

Level II

 

0.375

%

Level III

 

0.375

%

Level IV

 

0.250

%

 

Each change in the Applicable Margin or Applicable Fee resulting from a change
in the Excess Availability shall be effective with respect to all Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agents of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d) (as well as the Borrowing Base
Certificate for the last month of such fiscal quarter), respectively, indicating
such change until the date immediately preceding the next date of delivery of
such financial statements and certificates (and related Borrowing Base
Certificate) indicating another such change.  Notwithstanding the foregoing, the
Average Excess Availability shall be deemed to be in Level II (i) from the
Closing Date to the date of delivery to the Administrative Agents of the
financial statements and certificates required by Section 5.01(b) and Section
5.01(d) (as well as the Borrowing Base Certificate for the last month of such
fiscal quarter) for the fiscal period ended June 30, 2007, (ii) at any time
during which the Borrowers have failed to deliver the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(d),
respectively, and (iii) at any time during the existence of an Event of Default.


--------------------------------------------------------------------------------